Execution Version

Exhibit 10.1







--------------------------------------------------------------------------------







AMENDED AND RESTATED
DEFINITIVE TRANSACTION FRAMEWORK AGREEMENT
BY AND AMONG
GENERAL MOTORS LLC,
State Street Bank and Trust CompanY,
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
AND
PRUDENTIAL FINANCIAL, INC.
October 31, 2012



--------------------------------------------------------------------------------




NYI-4483146v3

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
Page
 
ARTICLE I
DEFINITIONS AND INTERPRETATION
2


Section 1.1
Definitions
2


Section 1.2
Interpretation
20


ARTICLE II
PURCHASE OF SINGLE PREMIUM GROUP ANNUITY CONTRACT
22


Section 2.1
Closing
22


Section 2.2
Deliveries at Closing
22


Section 2.3
Final Plan Portfolio and Contract 300 Portfolio P
24


Section 2.4
Premium Calculations
24


Section 2.5
Calculation of Dry-Run and Preliminary Post-Solicitation Premiums
26


Section 2.6
Determination and Valuation of Final Plan Portfolio
27


Section 2.7
Calculation of Dry-Run Closing Premiums
29


Section 2.8
Calculation of the Preliminary Closing Premium and Revised Preliminary Closing
Premium
30


Section 2.9
Calculation of the Closing Final Premium
31


Section 2.10
Interim Post-Closing Final Premium
33


Section 2.11
Final Valuation of Final Plan Portfolio and Post-Closing Final Premium
36


Section 2.12
Post-Closing Final Premium and Closing Asset Valuation Disputes
37


Section 2.13
True-Up Payment Upon Resolution of Post-Closing Final Premium and Closing Asset
Valuation Disputes
38


Section 2.14
TCF
38


Section 2.15
Access and Cooperation
39


Section 2.16
Data Updates
39


Section 2.17
Business Day Adjustments
40


Section 2.18
Adjustment to the Target Closing Date
40


Section 2.19
Amendments to the Group Annuity Contract
40


Section 2.20
Amendments to the Procedures Manual and Identified CD-ROM
41


Section 2.21
[**********]
41


Section 2.22
Return of Additional Premium Due To Late Discovery of Mortality
41


Section 2.23
Reimbursement of [**********]
41


Section 2.24
[**********] Transfer Indemnification
42


Section 2.25
Reimbursement for [**********]Transfer Expenses
45


ARTICLE III
COMPANY'S REPRESENTATIONS AND WARRANTIES
46


Section 3.1
Due Organization, Good Standing and Corporate Power
46


Section 3.2
Authorization of Agreement; Enforceability
46


Section 3.3
Consents And Approvals; No Violations
46


Section 3.4
Compliance with ERISA and Code
47


Section 3.5
No Brokers' Fee
47


Section 3.6
No Discretionary Authority
47


Section 3.7
Accuracy of Information
47


Section 3.8
Parent Liquidity Position
48


Section 3.9
Delivery of Plan
48


Section 3.10
Settlement Accounting
48


Section 3.11
No Other Representations or Warranties; Reliance
48




NYI-4483146v3                         - i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV
INDEPENDENT FIDUCIARY'S REPRESENTATIONS AND WARRANTIES
48


Section 4.1
Due Organization, Good Standing and Corporate Power
48


Section 4.2
Authorization of Agreement; Enforceability
49


Section 4.3
Consents And Approvals; No Violations
49


Section 4.4
ERISA Related Determinations
49


Section 4.5
No Brokers' Fee
50


Section 4.6
No Other Representations or Warranties; Reliance
50


ARTICLE V
INSURER AND INSURER PARENT REPRESENTATIONS AND WARRANTIES
50


Section 5.1
Due Organization, Good Standing and Corporate Power
50


Section 5.2
Authorization of Agreement; Enforceability
51


Section 5.3
Consents And Approvals; No Violations
51


Section 5.4
Enforceability of Group Annuity Contract
51


Section 5.5
RBC Ratio
52


Section 5.6
Compliance with Laws
52


Section 5.7
No Brokers' Fee
52


Section 5.8
Disclosed Information
52


Section 5.9
No Other Representations or Warranties; Reliance
53


ARTICLE VI
PRE CLOSING COVENANTS
53


Section 6.1
Plan Amendments; Company Certification
53


Section 6.2
Notice of Material Litigation
53


Section 6.3
Efforts to Close; Regulatory Clearances; Third-Party Consents
53


Section 6.4
Public Announcements; SEC Filings
54


Section 6.5
Notification of Certain Matters
56


Section 6.6
Calculation and Adjustment of Insurer RBC Ratio; Projected Parent Liquidity
Position; Liquidity Requirement; Liquidity Cap
56


Section 6.7
Administrative Transition Process
57


Section 6.8
Compliance with Prohibited Transaction Class Exemption 84-24
58


Section 6.9
Pre-Closing Meeting
58


Section 6.10
Non-Solicitation
58


Section 6.11
Information Provided To The Independent Fiduciary
59


Section 6.12
[**********] Diligence
59


Section 6.13
Newco; Promissory Notes
59


ARTICLE VII
OTHER COVENANTS
60


Section 7.1
Company Actions
60


Section 7.2
Insurer Actions
61


Section 7.3
Cooperation with Independent Third Party
61


Section 7.4
Administrative Services
61


Section 7.5
Transferred Asset True-Ups
61


Section 7.6
Correspondence Center
62


Section 7.7
Contract 300 Lead Administration
62


Section 7.8
New Pricing
62


Section 7.9
[**********]True-Up
62


Section 7.10
Transferred [**********]
63




NYI-4483146v3                         - ii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 7.11
Recoupment
63


ARTICLE VIII
CONDITIONS TO OBLIGATION TO CLOSE
63


Section 8.1
Conditions to the Independent Fiduciary's Obligations
63


Section 8.2
Conditions to the Company's Obligations
64


Section 8.3
Conditions to the Insurer's Obligations
65


Section 8.4
No Frustration of Closing Conditions
65


ARTICLE IX
INDEMNIFICATION FOR THIRD PARTY CLAIMS
65


Section 9.1
Indemnification by the Insurer
65


Section 9.2
Procedures For Indemnification Claims
66


Section 9.3
Claims and Payment; Treatment of Payments
67


ARTICLE X
TERMINATION
67


Section 10.1
Termination of Agreement
67


Section 10.2
Effect of Termination
68


ARTICLE XI
MISCELLANEOUS
70


Section 11.1
Expenses
70


Section 11.2
Entire Agreement
70


Section 11.3
Amendments and Waivers
70


Section 11.4
Succession and Assignment
71


Section 11.5
Notices
71


Section 11.6
Governing Law
72


Section 11.7
Submission to Jurisdiction; Service of Process
72


Section 11.8
Waivers of Jury Trial
73


Section 11.9
Specific Performance
73


Section 11.10
Severability
73


Section 11.11
No Third Party Beneficiaries
74


Section 11.12
Counterparts; Facsimile and Electronic Signatures
74


Section 11.13
Survival of Representations and Warranties
74


Section 11.14
Confidentiality; Intellectual Property
74


Section 11.15
Waiver of Punitive Damages
76


Section 11.16
Original Agreement; Compliance with Transaction Documents
76




NYI-4483146v3                         - iii-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

APPENDICES
 
 
 
Appendix
Title
Appendix 1.1-A
Form of Group Annuity Contract
Appendix 1.1-B
Form of GA 300 True-Up Amendment
Appendix 1.3
Forms of Annuity Certificates
Appendix 2.1-A
Mechanics for Transfer of Final Plan Portfolio
Appendix 2.1-B
Final Plan Portfolio Transfer Instrument
Appendix 2.6
Asset Valuation Formulas and Methods
Appendix 2.6(d)(I)
List of [**********] that Plan Trustee Intends to Transfer at Closing
Appendix 2.6(d)(II)
List of Additional [**********] that Plan Trustee May Include, in Ranking Order
of Preference
Appendix 2.7
Form of Premium Calculation
Appendix 2.12
Dispute Resolution
Appendix 6.6
Projected RBC Ratio Calculation Method
Appendix 6.7
Administrative Transition Process
Appendix 8.2(d)
Insurer Governmental Approvals
Appendix 8.2(e)
Plan Governmental Approvals

EXHIBITS
 
Exhibit A
Form of Transferred Assets Schedules
Exhibit B
Form of Plan Trustee Agreement
Exhibit C
Form of Final Asset Statement
Exhibit D
Form of Instruction [**********]
Exhibit E
Form of Promissory Note

DISCLOSURE LETTERS
Company Disclosure Letter
Prudential Disclosure Letter




NYI-4483146v3                         - iv-

--------------------------------------------------------------------------------



AMENDED AND RESTATED
DEFINITIVE TRANSACTION FRAMEWORK AGREEMENT
This AMENDED AND RESTATED DEFINITIVE TRANSACTION FRAMEWORK AGREEMENT (this
“Agreement”) is dated as of October 31, 2012 (the “DTFA Restatement Date”), and
is effective as of May 30, 2012 (the “DTFA Execution Date”) by and among The
Prudential Insurance Company of America, a New Jersey life insurance company
(the “Insurer”), Prudential Financial, Inc., a New Jersey corporation (“Insurer
Parent”), General Motors LLC, a Delaware limited liability company acting in a
non-fiduciary capacity as the sponsor of the Plan (the “Company”), and State
Street Bank and Trust Company, a Massachusetts trust company, solely in its
capacity as the independent fiduciary of the General Motors Retirement Program
for Salaried Employees (the “Plan”) with authority and responsibility to
represent the Plan and its Plan Participants and Plan Beneficiaries in regard to
the transactions set forth herein (the “Independent Fiduciary”). The Insurer,
Insurer Parent, the Company, and the Independent Fiduciary as the representative
of the Plan are referred to collectively herein as the “Parties.”
WITNESSETH
WHEREAS, the Company has spun off from the Plan various assets and liabilities
attributable to active salaried employee participants, deferred vested
participants and certain other participants and transferred them to the New
Plan, such that the remaining Plan Participants and Plan Beneficiaries in the
Plan consist of Covered Lives, Contingent Lives and Beneficiaries (the “Plan
Spin-Off”);
WHEREAS, the Company has amended the Plan and provided certain Plan Participants
and Plan Beneficiaries in pay status with the right to elect a Lump-Sum Payment;
WHEREAS, the Company has amended the Plan to provide for a Standard Termination
of the Plan covering the remaining Plan Participants and Plan Beneficiaries (the
“Plan Termination”), and intends to provide to the Plan sufficient funding to
meet the requirements for a Standard Termination;
WHEREAS, the Independent Fiduciary has been appointed to represent the Plan and
its Plan Participants and Plan Beneficiaries in connection with the purchase of
one or more group annuity contracts and has been and will be responsible for the
selection of the insurer to provide such annuity contract(s) for all Covered
Lives, Contingent Lives and Beneficiaries in accordance with ERISA and
applicable guidance, including Interpretive Bulletin 95-1;
WHEREAS, the Insurer wishes to issue to the Plan the Group Annuity Contract on
the terms and subject to the conditions set forth herein and therein;
WHEREAS, Insurer Parent expects to derive substantial benefit from the
consummation of the transactions contemplated by this Agreement and the
Insurer's issuance of the Group Annuity Contract;
WHEREAS, the Company is desirous of proceeding with the Plan's purchase of the
Group Annuity Contract from the Insurer in connection with the Plan Termination,
and has provided the Plan a commitment to contribute the additional funding
necessary to enable the Plan to satisfy Plan benefits in accordance with 29
U.S.C. §4041(b), on the terms and subject to the conditions set forth herein;
WHEREAS, the Independent Fiduciary has determined that the Insurer satisfies the
requirements of Interpretive Bulletin 95-1 and will direct the Plan to proceed
to purchase the Group Annuity Contract from the Insurer in connection with the
termination of the Plan on the terms and subject to the conditions set forth
herein;

NYI-4483146v3

--------------------------------------------------------------------------------



WHEREAS, prior to the execution of this Agreement, the Insurer has entered into
a letter of understanding with Fidelity, which acts as the recordkeeper and
third party administrator for the Plan, setting forth the principal terms
governing an Administration and Transition Services Agreement (“ATSA”); and
WHEREAS, the Parties hereto entered into that certain Definitive Transaction
Framework Agreement, dated as of the DTFA Execution Date, and have agreed to
amend and restate such agreement to read as set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties and covenants herein contained,
the Parties agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION


Section 1.1    Definitions. For purposes of this Agreement:
“Action” means any claim, action, suit, arbitration, complaint, charge,
investigation, inquiry or proceeding by or before any Governmental Authority.
“Adjusted Basis Amount” is defined in the Procedures Manual.
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition, “controlling,” “controlled” and “control” means the
possession, directly or indirectly, of the power to direct the management and
policies of a Person whether through the ownership of voting securities,
contract or otherwise; provided, however, that none of the United States, the
U.S. Department of Treasury nor any Person controlled by the United States or
the U.S. Department of Treasury shall be deemed to be an Affiliate of the
Company solely because of the ownership, directly or indirectly, by the U.S.
Department of Treasury of equity interests in the corporate parent of the
Company.
[**********] means the following [**********] (based on [**********] at
January 1, 2013):
[**********]
[**********](i.e., greater or equal to [**********])
[**********](i.e., greater or equal to [**********])
[**********](i.e., greater or equal to [**********])
[**********](i.e., greater or equal to [**********])
[**********](i.e., greater or equal to [**********])
[**********](i.e., greater or equal to [**********])
[**********]
“Agreement” is defined in the preamble.
“Alternative Arrangement” is defined in Section 6.7.
“Alternative Transaction Proposal” is defined in Section 6.10.
“Amended Annuity Exhibit” is defined in Section 2.10(c).
“Ancillary Agreements” means the Group Annuity Contract (after giving effect to
the restatement of Contract 300 Article P and all exhibits thereto), the Plan
Trustee Agreement, the Escrow Agreement, the

NYI-4483146v3                         2

--------------------------------------------------------------------------------



Independent Third Party Agreement, and all other written agreements, documents
or certificates to be delivered by a Party, the Plan, the Plan Trustee or the
Plan Investment Fiduciary at the Closing.
“Annuitant” means a person to whom the Insurer is required to issue an Annuity
Certificate pursuant to the terms of the Group Annuity Contract and this
Agreement.
“Annuity Certificate” means an annuity certificate substantially in the
applicable forms set forth in Appendix 1.3, with such modifications as may be
made by the Insurer as required by, or permitted under, applicable Law.
“Annuity Commencement Date” means (a) January 1, 2013; if the Closing occurs on
or prior to the Outside Date or (b) such other date, if applicable, as may be
provided pursuant to Section 10.2(d).
"Annuity Commencement Date File" means a file reflecting the names and addresses
of Covered Lives, and the amount of each such Covered Life's monthly Annuity
Payment, including deductions, overpayment collection amounts, and the net
amount, beginning on the Annuity Commencement Date, as provided for in Section
2.10(b).
“Annuity Committee” means the named fiduciary of the Plan which appointed and
designated the Independent Fiduciary in connection with the transactions set
forth in this Agreement.
“Annuity Exhibit” means the information, in the form of Schedule 1 to Appendix
2.7 (as such form may be amended by mutual consent of the Parties as required to
reflect recoupment information), contained on an Ironkey USB drive and which is
attached to and made a part of the Group Annuity Contract.
“Annuity Payment” means the monthly payments payable to Annuitants pursuant to
the Group Annuity Contract.
[**********]:
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]

“Approved Firm” means any of the firms listed in the letter agreement between
the Company and the Insurer dated as of the DTFA Execution Date, unless such
entity, or any of its Affiliates, is subject to an agreement with any Party to
this Agreement to provide audit, tax or other similar services to such Party or
any of its Affiliates; provided, that, if (a) all of such entities are
ineligible pursuant to the foregoing limitations or (b) all of such entities are
otherwise unavailable, such other nationally recognized independent accounting,
actuarial or consulting firm as may be reasonably acceptable to the Company and
the Insurer.
“Approved Firm-A” means any of the Approved Firms applicable to Section 6.6(a).
“Approved Firm-B” means any of the Approved Firms applicable to Section 6.6(b).

NYI-4483146v3                         3

--------------------------------------------------------------------------------



“Approved Firm-C” means any of the Approved Firms applicable to Section 2.12.
“Arbitration Disputes” is defined in Section 2.12(a).
“ASC 715” means Accounting Standards Codification Section 715:
Compensation-Retirement Benefits.
“ATSA” is defined in the recitals.
“Authorized Control Level RBC” means the denominator determined under the
risk-based capital formula in accordance with the RBC instructions.
[**********]
“[**********]Transfer Documentation” means the assignment and assumption
agreement(s) or similar transfer documents necessary to permit the transfer of a
[**********] to the Insurer.
“Base Data Load File” means the Data Load File delivered to the Insurer on
September 24, 2012, as supplemented by the additional information provided to
the Insurer on October 2, 2012 together with any data-related assumptions set
forth in the "[**********]" file sent by Ying Cao of the Company on [**********]
“[**********]” means [**********].
“Beneficiary” has the meaning ascribed to such term in the Group Annuity
Contract.
“Benefit Increase Amount” means, as of any date of determination, for any
Covered Life, the amount of the excess, if any, of (i) the post-age 65 total
annual benefit amount of such Covered Life set forth in the October 26, 2012
Data Load File, the November 21, 2012 Data Load File or the Final Amended
Annuity Exhibit, as applicable over (ii) the post-age 65 total annual benefit
amount of such Covered Life set forth in either the Base Data Load File or the
DTFA Pricing Date Data File, whichever is greater; provided, that a Benefit
Increase Amount will not include the amount of any such excess to the extent
such excess is due to (x) a Covered Life being eligible for a Pop-Up Rider (as
defined in the Group Annuity Contract) or (y) a change in the form of annuity
elected by such Covered Life; provided, further, that if the Closing occurs on
November 1, 2012, the Benefit Increase Amount will be equal to zero for purposes
of the Closing Final Premium, but, for the avoidance of doubt, could be greater
than zero for purposes of the Interim Post-Closing Final Premium or the
Post-Closing Final Premium.
“Benefit Increase Premium (NS)” is defined in Section B of the Procedures
Manual.
“Benefit Increase Premium (S)” is defined in Section B of the Procedures Manual.
“Bill of Sale” is defined in Appendix 2.1-B.
“[**********]” means each Bank Loan for which, as of the close of business on
the second Business Day preceding the Target Closing Date, neither [**********]
is available as of such date or no fair market value is indicated by any such
source as of such date.
“Broker-Quote Public Bond” means each Public Bond for which, as of the close of
business on the second Business Day preceding the Target Closing Date, none of
the primary pricing source, secondary pricing source or tertiary pricing source
(if any) set forth in Table 1 on Appendix 2.6 is available as of such

NYI-4483146v3                         4

--------------------------------------------------------------------------------



date or no fair market value is indicated by any such source as of such date.
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks located in New York, New York are authorized or required by Law to close;
provided that October 29, 2012, October 30, 2012 and October 31, 2012 shall be
deemed Business Days for purposes of this Agreement.
“Calculating Party” is defined in Section 6.6(c).
“Cash” means (a) currency of the United States of America or wire transfers
thereof that is legal tender for payment of all public and private debts and (b)
marketable direct obligations issued or unconditionally guaranteed by the United
States of America, or issued by any agency thereof, maturing within one year
from the date of acquisition thereof.
“Cash Closing Payment” is defined in Section 2.1(a).
“Closing Asset Transfers” is defined in Section 2.1(a).
“Closing Asset Valuation” is defined in Section 2.11(a).
“Closing Broker-Quote Valuations” is defined in Section 2.10(a).
“Closing CMA Adjustment” means the adjustment applied to the Closing Final
Premium, the Interim Post-Closing Final Premium and the Post-Closing Final
Premium with respect to the period from the DTFA Pricing Date through the close
of business on the last Business Day prior to the Closing Date, stated as a
percentage and calculated in accordance with the methodology and procedures set
forth in Section F of the Procedures Manual.
“Closing” is defined in Section 2.1(b).
“Closing Date” is defined in Section 2.1(b).
“Closing Date Adjustment” means the adjustment applied to the Closing Final
Premium, the Interim Post-Closing Final Premium and the Post-Closing Final
Premium, stated as a percentage and calculated in accordance with the
methodology and procedures set forth in Section E of the Procedures Manual.
“Closing Final Premium” is defined in Section 2.9(c).
“Closing [**********] Adjustment” means the total dollar price adjustment to the
Closing Final Premium, the Interim Post-Closing Final Premium and the
Post-Closing Final Premium relating to [**********] as of the close of business
on the last Business Day prior to the Closing Date, as calculated in accordance
with the methodology and procedures set forth in Section I of the Procedures
Manual.
“Closing PFS Adjustment” means the adjustment applied to the Closing Final
Premium, the Interim Post-Closing Final Premium, and the Post-Closing Final
Premium determined as of the close of business on the last Business Day prior to
the Closing Date, stated as a percentage and calculated in accordance with the
methodology and procedures set forth in Section H of the Procedures Manual.
“Closing SCA Adjustment” means the adjustment applied to the Closing Final
Premium, the Interim Post-Closing Final Premium and the Post-Closing Final
Premium with respect to the period from the DTFA Pricing Date through the close
of business on the last Business Day prior to the Closing Date, stated as a
percentage and calculated in accordance with the methodology and procedures set
forth in Section G of the

NYI-4483146v3                         5

--------------------------------------------------------------------------------



Procedures Manual.
“CMA Adjustment” means, as of the dates as provided in this Agreement, the
adjustment that would be applied to the Closing Final Premium if the Closing
were to occur on such date, with respect to the period from the DTFA Pricing
Date through the close of business on the last Business Day prior to such date,
stated as a percentage and calculated in accordance with the methodology and
procedures set forth in Section F of the Procedures Manual.
“Code” means the Internal Revenue Code of 1986.
“Company” is defined in the preamble.
“Company Action Level Risk-Based Capital” means, with respect to any insurer,
the product of 2.0 and its Authorized Control Level RBC.
“Company Controlled Group” means the Company and its Affiliates.
“Company Disclosure Letter” means the disclosure letter as delivered by the
Company to the other Parties on the DTFA Execution Date.
“Company's Knowledge” means the actual knowledge of any officer of the Company
responsible for the day to day administration or oversight of the Plan or
directly involved in the negotiation of this Agreement or the transactions
contemplated hereby, in each case, (a) after making appropriate inquiry of those
people reporting directly to such officer who have substantial responsibility
for the relevant subject matter, and (b) if none of such officers or people
reporting directly to them have substantial responsibility for the subject
matter that is the subject of the relevant representation, after making
appropriate inquiry of an officer of the Company that has substantial
responsibility for such subject matter.
“Company MAC” means the occurrence or existence of any fact, circumstance,
change, development, condition or event subsequent to the DTFA Execution Date
that individually or in the aggregate would, or would reasonably be expected to,
[**********]
“Company Provided Life-by-Life Information” is defined in the Procedures Manual.
“Compelled Disclosing Party” is defined in Section 11.14(d).
“Confidential Information” means all business and technical information or
processes, stored in any medium, to the extent the same is reasonably construed
or generally accepted as containing a trade secret, proprietary or confidential
information of or belonging to any Party, its Representatives, its Affiliates or
its Affiliates' Representatives, including know-how and trade secrets, customer
or client requirements and lists, Insurer Provided Life-by-Life Information, the
Company Provided Life-by-Life Information, the Procedures Manual, the Identified
CD-ROM, technology, software and data processing procedures, insurance,
actuarial, accounting and financial data, management systems, records and any
other information that is designated as confidential, and the portions of any
reports or other documents prepared by the Independent Third Party, the Approved
Firms or any arbitrator or staff thereof or any other professional engaged in
connection with this Agreement and any report or other document prepared by a
receiving Party that contains or incorporates Confidential Information of a
disclosing Party. Confidential Information includes information communicated
orally, in writing or in any other recorded or tangible form, includes
information supplied by the disclosing Party and includes information delivered
prior to the DTFA Execution Date pursuant to the Confidentiality Agreements.
Information received by the receiving Party containing trade secrets or
proprietary or confidential information constitutes Confidential Information.

NYI-4483146v3                         6

--------------------------------------------------------------------------------



“Confidentiality Agreements” means, collectively, (i) the Confidentiality
Agreement, dated September 9, 2011, between the Insurer and the Company, as
amended, (ii) the confidentiality provisions set forth in the Independent
Fiduciary's engagement agreement dated March 16, 2012, (iii) the Confidentiality
Agreement, dated February 23, 2012, between the Company, the Independent
Fiduciary and the Annuity Committee, and (iv) the Confidentiality Agreement,
entered into in March, 2012, between the Insurer and the Independent Fiduciary.
“[**********] Asset” means any [**********] in the Final Plan Portfolio that is
within the In-Kind Asset Tolerances set forth and described in Section I of the
Procedures Manual. A Promissory Note shall be deemed a [**********]; provided,
however, that any [**********] transferred in satisfaction of a Promissory Note
will be considered a [**********] if within the In-Kind Asset Tolerances set
forth and described in Section I of the Procedures Manual; provided, further,
that any Cash or [**********] transferred in satisfaction of a Promissory Note
shall be deemed a [**********] Asset.
“Consents” means any consent, approval (or deemed approval after the expiry of
all appropriate waiting periods), authorization, notice, permission or waiver.
“Contingent Lives” has the meaning ascribed to such term in the Group Annuity
Contract.
“Contract” means any legally enforceable agreement, contract, commitment,
instrument, undertaking, lease, note, mortgage, indenture, license or
arrangement, whether written or oral.
“Contract 300” means Group Annuity Contract No. 300, as amended, including
Contract 300 Article A, Contract 300 Article M and Contract 300 Article P.
“Contract 300 Article A” means Article A of Group Annuity Contract No. 300, as
amended, issued by Aetna Life Insurance Company.
“Contract 300 Article M” means Article M of Group Annuity Contract No. 300, as
amended, issued by Metropolitan Life Insurance Company.
“Contract 300 Article P” means, prior to Closing, Article P of Group Annuity
Contract No. 300, as amended, issued by Insurer.
“Contract 300 Portfolio P” means, as of any date of determination, the assets
held in the Insurer's separate account VCA-GA-7436, as that separate account
exists as of such date used by the Insurer to satisfy the Insurer's liabilities
under Contract 300 Article P.
“Covered Lives” has the meaning ascribed to such term in the Group Annuity
Contract.
“Covered Period” is defined in Appendix 6.6.
“Credit Rating Agencies” means each of Standard & Poor's Rating Services, a
division of The McGraw-Hill Companies, Inc., Moody's Investors Service, Inc. and
Fitch Ratings Ltd., and their respective successors and assigns.
“Data Load File” is defined in Appendix 6.7 and will be delivered in accordance
with this Agreement, including Appendix 6.7.
“Determination Letter” means a favorable letter issued by the Internal Revenue
Service regarding the tax-qualified status of the Plan under Code § 401(a).

NYI-4483146v3                         7

--------------------------------------------------------------------------------



“Disclosure Letters” means, collectively, the Company Disclosure Letter and the
Prudential Disclosure Letter.
“Dispute” means any claim, counterclaim, demand, cause of action, controversy or
dispute.
“DRO” means a Qualified Domestic Relations Order as set forth in ERISA
§ 206(d)(3) and Code § 401(a)(13)(B).
“Dry-Run Closing Premium” is defined in Section 2.7(a).
“Dry-Run Post-Solicitation Premium” is defined in Section 2.5(a).
“DTFA Execution Date” is defined in the preamble.
“DTFA Execution Pricing Methodologies” is defined in Section 7.8.
“DTFA Pricing Date” means April 30, 2012.
“DTFA Pricing Date Data File” means the Data Load File delivered on April 13,
2012 together with any data-related assumptions the Company and the Insurer
agreed to in connection therewith.
“DTFA Restatement Date” is defined in the preamble.
“[**********]” means, with respect to each [**********], the percentage set
forth in the following table across from such [**********]:
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]
[**********]

“Enforceability Exception” is defined in Section 3.2.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Escrow Account” means the account established pursuant to the Escrow Agreement.
“Escrow Agent” means U.S. Bank, National Association.
“Escrow Agreement” means the escrow agreement, dated as of May 30, 2012, between
the Company, the Insurer Parent and the Escrow Agent and effective as of the
DTFA Execution Date.
[**********]Newco[**********]Newco[**********]Newco[**********]Newco
[**********][**********]Newco[**********]Newco[**********]Newco[**********]“
Expected Data Finalization Date” is defined in the Group Annuity Contract.

NYI-4483146v3                         8

--------------------------------------------------------------------------------



“Extension Period” is defined in Section 10.2(d)(i).
“Fidelity” means Fidelity Workplace Services, LLC.
“Final Amended Annuity Exhibit” is defined in Section 2.11(c).
“Final Asset Statement” is defined in Section 2.6(a).
“Final Data Load File” means the proposed Final Amended Annuity Exhibit
delivered in accordance with Section 2.11(c). The Final Data Load File (and
Final Amended Annuity Exhibit) will also include the recoupment information on
prior Plan benefit overpayments with respect to Covered Lives for which a
certification has been provided pursuant to Section 7.11.
“Final Data Load File Delivery Date” is defined in Section 2.11(c).
“Final Plan Portfolio” means the portfolio of [**********] set forth on the
Transferred Assets Schedule. For the avoidance of doubt, (i) the assets in
Contract 300 Portfolio P at Closing and the Promissory Note that the Plan
Trustee delivers to the Insurer at Closing are part of the Final Plan Portfolio
as of Closing, (ii) the [**********]which the Plan Trustee intends to transfer
to the Insurer on the Promissory Note Maturity Date are not included in the
Final Plan Portfolio at Closing, and (iii) on and following the Promissory Note
Maturity Date, the Final Plan Portfolio includes any [**********] or Cash the
Plan Trustee transfers to the Insurer in satisfaction of such Promissory Note.
“Final Pre-Closing Asset Valuation” is defined in Section 2.6(d).
“Firm Limit” is defined in Section I of the Procedures Manual.
[**********] Assets” means a total amount of [**********] up to the lesser of
(a) [**********] of the Closing Final Premium or (b) [**********], but in no
event to be less than [**********], as discussed in Section I of the Procedures
Manual.
“Form 500” means PBGC Form 500 filed in connection with the Plan's termination,
and described in 29 C.F.R. § 4041.25.
“Form 501” means PBGC From 501 filed to certify the distribution of all Plan
benefits, and described in 29 C.F.R. § 4041.29.
“GAAP” means United States generally accepted accounting principles and
practices in effect from time to time applied consistently throughout the
periods involved.
“GAAP [**********]” is defined in Section 2.4(c)(i).
“General Account” means the Insurer's general account.
“Governmental Approval” means any Consent of a Governmental Authority.
“Governmental Authority” means any federal, state, municipal, foreign or local
government or quasi-governmental authority or any regulatory or administrative
body, department, agency, insurance commission or commissioner, subdivision,
court or other tribunal, arbitrator or arbitral body of any of the foregoing.
“[**********]” is defined in Section 2.23(b).

NYI-4483146v3                         9

--------------------------------------------------------------------------------



“Group Annuity Contract” means a single premium, non-participating group annuity
contract, and all exhibits thereto, that amends and restates Contract 300
Article P and is issued by the Insurer in the form of Appendix 1.1-A.
“Group Annuity Contract Issuance” is defined in Section 2.1(a).
“Guaranteed Separate Account” means the Insurer's dedicated, non-commingled
separate account identified as [**********] that will be used to pay all or a
portion of the Annuity Payments due under the Group Annuity Contract.
“[**********]” is defined in Section 6.5(c) and determined in accordance with
Appendix 6.6.
“Identified CD-ROM” means the CD-ROM containing (a) the version of each
Microsoft Excel spreadsheet to which the Company and the Plan have been provided
access that were uploaded by the Insurer to the VDR folder titled "As of October
29 2012 (A_R DTFA)" between 03:54 p.m. New York City time and 03:56 p.m. New
York City time on October 29, 2012, and (b) the Procedures Manual, as the same
may be updated in accordance with Section 2.20. Such items will be downloaded by
RR Donnelly onto a tangible CD-ROM on the DTFA Restatement Date, or as promptly
as practical thereafter, and will be initialed by the Company and the Insurer.
“IF Engagement Letter” has the meaning set forth in Section 3.4.
“Incremental Final [**********] Adjustment” is the adjustment to the
Post-Closing Final Premium defined in Section I of the Procedures Manual.
“Incremental Interim [**********] Adjustment” is the adjustment to the Interim
Post-Closing Final Premium and the Post-Closing Final Premium defined in Section
I of the Procedures Manual.
“Indemnified Party” is defined in Section 9.1.
“Independent Fiduciary” is defined in the preamble.
“Independent Fiduciary Controlled Group” means the Independent Fiduciary and its
Affiliates.
“Independent Fiduciary MAC” means the occurrence, in the sole discretion of the
Independent Fiduciary, of a material adverse change in the Insurer subsequent to
the DTFA Execution Date that would cause the selection of the Insurer to fail to
satisfy ERISA and applicable guidance, including Interpretive Bulletin 95-1.
“Independent Third Party” means KPMG, LLP, or such other independent firm
selected jointly by the Company and the Insurer.
“Independent Third Party Agreement” means the agreement between the Independent
Third Party, the Company, and the Insurer in connection with premium
verification and dispute resolution services outlined in this Agreement.
“In-Kind Asset Information” is defined in Section H of the Procedures Manual.
“In-Kind Asset Tolerances” means the percentage limits for assets set forth and
described in Section I of the Procedures Manual.
“Insurer” is defined in the preamble.

NYI-4483146v3                         10

--------------------------------------------------------------------------------



“Insurer MAC” means the occurrence of any fact, circumstance, change,
development, condition or event subsequent to the DTFA Execution Date that
individually or in the aggregate would, or would be reasonably expected to,
cause the [**********], at any point subsequent to the DTFA Execution Date, to
be less than [**********]
“Insurer Parent” is defined in the preamble.
“Insurer Provided Life-by-Life Information” is defined in the Procedures Manual.
“Interim Closing Asset Valuation” is defined in Section 2.10(a).
“Interim Post-Closing Final Premium” is defined in Section 2.10(e)(ii).
“Interim Post-Closing Insurer Payment” is defined in Section 2.10(f)(i).
“Interim Post-Closing Plan Payment” is defined in Section 2.10(f)(ii).
“Interim Post-Closing Post-Solicitation Premium” is defined in Section
2.10(e)(i).
“Interpretive Bulletin 95-1” means the U.S. Department of Labor's interpretive
bulletin codified at 29 C.F.R. § 2509.95-1.
“Joint Written Direction” is defined in the Escrow Agreement.
“Law” means any federal, state, foreign or local law, statute, ordinance,
regulation, rule or Order of any Governmental Authority.
“Liability” means any direct or indirect liability, debt, obligation,
commitment, guaranty, claim, loss, damage, deficiency, penalty, fine, cost or
expense of any kind, whether relating to payment, performance or otherwise,
known or unknown, fixed, absolute or contingent, accrued or unaccrued, matured
or unmatured, disputed or undisputed, liquidated or unliquidated, secured or
unsecured, joint or several, due or to become due, vested or unvested,
executory, determined, determinable or otherwise, whenever and however arising
(including whether or not required to be reflected or reserved against on the
financial statements of the obligor under GAAP).
“Liens” means any lien, mortgage, security interest, pledge, deposit,
encumbrance, restrictive covenant or other similar restriction.
“Liquidity Actions” means the taking of any of the following actions during the
Covered Period: (i) [**********] during the Covered Period, [**********] in the
aggregate; or (ii) [**********] and (b) [**********]
“Liquidity Cap” means an amount equal to [**********].
“Liquidity Requirement” means an amount in cash, as determined seven
[**********] the Target Closing Date, equal to (A) minus (B), where (A) equals
[**********] as calculated pursuant to Appendix 2.6 (which, for the avoidance of
doubt, does not include [**********] and (B) equals (i) [**********] plus (ii)
[**********] or if [**********] at such time, then the [**********] in
connection with [**********] (currently expected to be in the range of
[**********] plus (iii) [**********] plus (iv) with respect to the [**********]
necessary to (a) [**********] and (b) [**********], where determinations for
both (a) and (b) shall be made by [**********].

NYI-4483146v3                         11

--------------------------------------------------------------------------------



“Losses” means any and all liabilities, losses, damages, expenses (including
reasonable expenses of investigation, enforcement and collection and reasonable
attorneys' and accountants' fees and expenses, in each case, in connection with
any Action), costs, fines, fees, penalties and obligations.
“Lump-Sum Election” means the timely and legally binding election by a Solicited
Electing Life to receive a Lump-Sum Payment in accordance with the Lump-Sum
Solicitation and the applicable Plan provisions.
“Lump-Sum Election Period” means the period from June 1, 2012 to the earlier to
occur of (i) September 30, 2012 and (ii) the last date on which a Lump-Sum
Payment was made.
“Lump-Sum Payment” means the single, lump-sum payment to a Solicited Electing
Life.
“Lump-Sum Payment Period” means the period during which Lump-Sum Payments were
made pursuant to the Lump-Sum Elections, but in no event may such Lump-Sum
Payment Period extend beyond September 30, 2012.
“Lump-Sum Solicitation” means the offering by the Plan to the Solicited Lives of
a right to elect a Lump-Sum Payment during the Lump-Sum Election Period.
“Material Litigation” means any Action that (a) has been initiated by the U.S.
Department of Labor or other Governmental Authority against the Company, the
Plan, the Insurer or any fiduciary of the Plan (including the Independent
Fiduciary) that challenges the consummation of the transactions contemplated
hereby (including the Lump-Sum Solicitation) or that otherwise asserts that such
transactions violate applicable Law, or (b) has been initiated by a Person other
than a Governmental Authority against the Company, the Plan, the Insurer or the
Independent Fiduciary that challenges the consummation of the transactions
contemplated hereby (including the Lump-Sum Solicitation) or that otherwise
asserts that such transactions violate applicable Law and that, in the case of
this clause (b), would reasonably be expected to have a material adverse effect
on the transactions contemplated hereby.
“Mortality Table” is defined in Section 2.4(c)(i)(A).
“Mutual Fault Claim” is defined in Section 2.24(c)(ii).
“[**********] Adjustment” means, as of the applicable dates as provided in this
Agreement, the total dollar price adjustment to the premium to be paid in
exchange for the Group Annuity Contract if the Closing were to occur on such
date, as calculated in accordance with the methodology and procedures set forth
in Section I of the Procedures Manual.
“Newco” is defined in Section 6.13(a).
“New Life” means any Covered Life that is reported in the October 26, 2012 Data
Load File, November 21, 2012 Data Load File or the Final Amended Annuity
Exhibit, as applicable, and that was not reported on the Base Data Load File.
“New Life Premium” means, (i) in respect of the Base Data Load File, zero and
(ii) in respect of the New Lives reported in the October 26, 2012 Data Load
File, November 21, 2012 Data Load File or the Final Amended Annuity Exhibit, the
adjustment to the Dry-Run Post-Solicitation Premium, the Preliminary
Post-Solicitation Premium, the Interim Post-Closing Post-Solicitation Premium or
the Post-Closing Post-Solicitation Premium, as applicable, to reflect the
premium for such New Lives as calculated in accordance with the methodology and
procedures set forth in Section A of the Procedures Manual and Section 7.8.

NYI-4483146v3                         12

--------------------------------------------------------------------------------



“New Plan” means the General Motors Salaried Retirement Program to which Plan
Assets and Liabilities were or may be transferred in connection with the
spin-off of Plan Assets and Plan Liabilities of the Plan as set forth in the
preamble to this Agreement.
“No-Fault Claim” is defined in Section 2.24(c)(i).
“[**********]” means any asset in the Final Plan Portfolio that is not a
[**********].
“Non-Electing Annuity Premium” is defined in Section 2.4(b).
“Non-Exempt Prohibited Transaction” means a transaction prohibited by ERISA
§ 406 or Code § 4975 for which no statutory or regulatory exemption applies.
“Non-Separate Account Amount” is defined in Section 2.3(c).
“Non-Solicited Annuity Premium” is defined in Section 2.4(a).
“Non-Solicited [**********]” means [**********]
“Non-Solicited Benefit Increase Premium” means an amount equal to [**********]
if [**********] of the immediately following clauses (a), (b) or (c) are
[**********]:
(a)     an amount equal to the aggregate amount of the Benefit Increase Premiums
(NS) for the non-solicited portion of the benefits of each Covered Life that is
not a New Life and for which the Benefit Increase Amount associated with the
non-solicited portion of such Covered Life's benefits is greater than zero,
[**********]
(b)     an amount equal to the aggregate amount of the Benefit Increase Premiums
(NS) for the non-solicited portion of the benefits of each Covered Life that is
not a New Life and for which the Benefit Increase Amount associated with the
[**********] portion of such Covered Life's benefits is greater than
zero[**********]
(c)     [**********], then notwithstanding such clauses, “Non-Solicited Benefit
Increase Premium” means an amount equal to the aggregate amount of the Benefit
Increase Premiums (NS) for the non-solicited portion of the benefits of each
Covered Life (that is not a New Life and for which the Benefit Increase Amount
associated with any portion of such Covered Life's benefit is greater than
zero).
Notwithstanding anything to the contrary in this Agreement, for any Covered Life
whose aggregate Benefit Increase Amount associated with both the [**********]of
such Covered Life is equal to or less than zero, such Covered Life will be
[**********] for all purposes in determining the Non-Solicited Benefit Increase
Premium, including whether the [**********] set forth in clauses (a) or (b)
above have been satisfied.
“Non-Solicited Lives” means those Plan Beneficiaries or Plan Participants who
were not offered the Lump-Sum Election in connection with the Lump-Sum
Solicitation, it being understood that, as the context may require, a Plan
Beneficiary or Plan Participant shall be considered a Non-Solicited Life only
with respect to the portion of his or her benefit that is not eligible for a
Lump-Sum Solicitation.
“Notice of Intent to Terminate” means the notice described in 29 C.F.R.
§ 4041.23.
“Notice of Plan Benefits” means the notice described in 29 C.F.R. § 4041.24.

NYI-4483146v3                         13

--------------------------------------------------------------------------------



“November 21, 2012 Data Load File” is the Data Load File delivered to the
Insurer on November 21, 2012 in accordance with Section 2.10(i) and Appendix
6.7, together with any data-related assumptions that may be agreed in writing
between the Insurer and Company pursuant to Section 2.4(c)(ii). The November 21,
2012 Data Load File will also include the recoupment information on prior Plan
benefit overpayments with respect to Covered Lives for which a certification has
been provided pursuant to Section 7.11.
“October 26, 2012 Data Load File” means a Data Load File delivered to the
Insurer on October 26, 2012 in accordance with Appendix 6.7, together with any
data-related assumptions that may be agreed in writing between the Insurer and
Company pursuant to Section 2.4(c)(ii).
“Order” means any order, award, decision, injunction, judgment, ruling, decree,
writ, subpoena or verdict entered, issued, made or rendered by any Governmental
Authority or arbitrator.
“Original Pricing Methodologies” is defined in Section 10.2(d)(i).
“Outside Date” is defined in Section 10.1(d).
“Parent Liquidity Position” means the total cash, cash equivalents and
marketable securities of General Motors Company and its consolidated
Subsidiaries other than General Motors Financial Company, Inc., as reported in
General Motors Company's Annual Report on Form 10-K or Quarterly Report on Form
10-Q.
“Parties” is defined in the preamble.
“PBGC” means the Pension Benefit Guaranty Corporation.
“PBGC Review Period” means the period for PBGC review of the Form 500 as
described in 29 C.F.R. § 4041.26.
“[**********] Parties” is defined in Section 2.24(a).
“[**********]” means a [**********] interest that is referenced on Appendix
2.6(d)(I) or Appendix 2.6(d)(II). For the avoidance of doubt, a [**********]
only includes the portion of any [**********], [**********] or other
[**********] that is beneficially owned by the Plan.
“[**********] Transfer Documentation” means the assignment and assumption
agreement(s) or consents or similar transfer documents necessary to transfer a
[**********] to the Insurer, whether [**********] Newco or in satisfaction of a
Promissory Note.
“Permitted Liens” means:
(a)    any Liens created by operation of Law in respect of restrictions on
transfer of securities (other than restrictions relating to the transfer of
assets at Closing, unless such transfer complies with such applicable Law);
(b)    with respect to any [**********] any Lien created under any subscription
document, partnership agreement, side letter, offering document or other similar
organizational document or credit, security or similar agreement to which such
[**********] is subject, including any restriction on sale, assignment,
disposition or transfer thereunder (other than restrictions relating to
[**********] either at Closing or at the time such [**********] to satisfy a
Promissory Note, unless all required consents and conditions have been obtained
prior to Closing as contemplated by this Agreement);

NYI-4483146v3                         14

--------------------------------------------------------------------------------



(c)    with respect to any Public Bond, any transfer restrictions or other
limitations on assignment, transfer or the alienability of rights under any
indenture, debenture or other similar governing agreement to which such Public
Bonds are subject (other than restrictions relating to the transfer of a Public
Bond at Closing, unless such transfer does not violate any such restriction).
“Person” means any individual, corporation, limited liability company,
partnership, sole proprietorship, joint venture, trust, estate, association,
organization, labor union, Governmental Authority or other entity.
“PFS Adjustment” means, as of the applicable dates as provided in this
Agreement, the adjustment that would be applied to the Closing Premium if the
Closing were to occur on such date, stated as a percentage and calculated in
accordance with the methodology and procedures set forth in Section H of the
Procedures Manual.
“Plan” is defined in the preamble.
“Plan Actuary” means Towers Watson & Co.
“Plan Asset” means an asset of the Plan within the meaning of ERISA.
“Plan Beneficiary” means a person designated by a current or former Plan
Participant, by a DRO, or by the terms of the Plan to become entitled to receive
a pension benefit from the Plan.
“Plan Investment Fiduciary” means General Motors Investment Management
Corporation.
“Plan Liabilities” means a benefit obligation of the Plan.
“Plan of Operations” means (a) with respect to the New York State Department of
Financial Services, The Prudential Insurance Company of America Plan of
Operations for VCA-GA-7436, and (b) with respect to the State of New Jersey
Department of Banking and Insurance, The Prudential Insurance Company of America
Restated Essentials of Method of Operations for VCA-GA-7436.
“Plan Participant” means a person who is receiving a pension benefit from the
Plan.
“Plan Spin-Off” is defined in the recitals.
“Plan Termination” is defined in the recitals.
“Plan Trustee” means, with respect to [**********] and for all other purposes,
State Street Bank and Trust Company, each in their capacity as trustee for one
or more trusts that hold Plan Assets and, in each case, any successor thereto.
“Plan Trustee Agreement” means the agreement, substantially in the form of
Exhibit B hereto, between the Plan Trustee, the Independent Fiduciary and the
Insurer.
“POINT” is defined in Section F of the Procedures Manual.
“POINT Access Event” is defined in Section 2.9(c).
“Post-Closing Final Premium” is defined in Section 2.11(d)(ii).
“Post-Closing Post-Solicitation Premium” is defined in Section 2.11(d)(i).

NYI-4483146v3                         15

--------------------------------------------------------------------------------



“Preliminary Broker-Quote Valuations” is defined in Section 2.6(e).
“Preliminary Closing Premium” is defined in Section 2.8(a).
“Preliminary CMA Adjustment” means the adjustment applied to the Preliminary
Closing Premium, with respect to the period from the DTFA Pricing Date to the
date that is eight (8) days prior to the Target Closing Date, stated as a
percentage and calculated in accordance with the methodology and procedures set
forth in Section F of the Procedures Manual.
“Preliminary [**********]” means the total dollar price adjustment to the
Preliminary Closing Premium, as calculated in accordance with the methodology
and procedures set forth in Section I of the Procedures Manual.
“Preliminary PFS Adjustment” means the adjustment to the Preliminary Closing
Premium stated as a percentage and calculated in accordance with the methodology
and procedures set forth in Section H of the Procedures Manual.
“Preliminary Plan Portfolio” means the projected Final Plan Portfolio expected
to be delivered to the Insurer under Section 2.6(b)(i) as of eight (8) days
before the Target Closing Date.
“Preliminary Post-Solicitation Premium” means an amount determined pursuant to
Section 2.5(b).
“Preliminary SCA Adjustment” means the adjustment applied to the Preliminary
Closing Premium, with respect to the period from the DTFA Pricing Date to the
date that is eight (8) days prior to the Target Closing Date, stated as a
percentage and calculated in accordance with the methodology and procedures set
forth in Section G of the Procedures Manual.
“Procedures Manual” means that certain procedures manual as contained on the
Identified CD-ROM, as the same may be updated in accordance with Section 2.20.
“Projected Parent Liquidity Position” means, as of a date of determination, the
projection of the Parent Liquidity Position as of the end of the 2012 calendar
year.
“Projected RBC Ratio” means, as of a day of determination, the projection of the
RBC Ratio as of the end of the 2012 calendar year, as calculated under the
method set forth in Appendix 6.6.
“Promissory Note” means a promissory note in substantially the form set forth as
Exhibit E, the principal amount of which is determined in accordance with
Section 2.6(d)(ii).
“Promissory Note Maturity Date” means December 31, 2012, or such other date the
parties to a Promissory Note may agree to.
“Prudential Disclosure Letter” means the disclosure letter as delivered by
Insurer Parent and the Insurer to the other Parties on the DTFA Execution Date.
“Prudential's Knowledge” means the actual knowledge of any officer of the
Insurer or Insurer Parent that will be responsible for the day to day
administration of the Group Annuity Contract or was directly involved in the
negotiation of this Agreement or the transactions contemplated hereby, in each
case, (a) after making appropriate inquiry of those people reporting directly to
such officer who have substantial responsibility for the relevant subject
matter, and (b) if none of such officers or people reporting directly to them
have substantial responsibility for the subject matter that is the subject of
the relevant representation,

NYI-4483146v3                         16

--------------------------------------------------------------------------------



after making appropriate inquiry of an officer of the Insurer or Insurer Parent
that has substantial responsibility for such subject matter.
“PTCE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor pursuant to ERISA § 408(a).
“Public Bonds” means those asset classes listed under heading “Asset Class” in
Table I of the “Public Bonds” section of Appendix 2.6 that are (a) registered
under the Securities Act of 1933 or (b) (i) traded pursuant to the Rule 144A
exemption from the Securities Act of 1933 and the regulations issued thereunder
and (ii) containing registration rights in favor of the holder of such note or
obligation that are effective within one year of the date of transfer, it being
understood that Public Bonds may be of any maturity, but do not include
preferred stocks, hybrids, convertibles or tax-exempt municipal bonds.
“QPAM” means a Qualified Professional Asset Manager within the meaning of the
U.S. Department of Labor Prohibited Transaction Class Exemption 84-14.
“RBC [**********]” means the “[**********]” described in Appendix 6.6.
“RBC Ratio” means the risk-based capital ratio of the Insurer, which shall be
calculated in a manner consistent with the requirements and methodologies
prescribed under New Jersey Law, as applied by the Insurer in the ordinary
course of its business, consistent with its historic practice.
“[**********]” means, if the Closing occurs on November 1, 2012, [**********]
with respect to [**********] and [**********] with respect to [**********], and
if the Closing occurs on any other date, as defined in Section F of the
Procedures Manual.
“Representatives” means, in respect of any Person that is an entity, such
Person's officers, directors, employees, advisors and agents.
“Re-Pricing Offer” is defined in Section 10.2(d)(i).
“Re-Pricing Request” is defined in Section 10.2(d)(i).
“Requesting Party” is defined in Section 6.6(c).
“Revised Preliminary Closing Premium” is defined in Section 2.8(c).
“Revised Preliminary CMA Adjustment” means the adjustment applied to the Revised
Preliminary Closing Premium, with respect to the period from the DTFA Pricing
Date through the close of business on the day that is two (2) Business Days
prior to the Target Closing Date, stated as a percentage and calculated in
accordance with the methodology and procedures set forth in Section F of the
Procedures Manual.
“Revised Preliminary [**********] Adjustment” means the total dollar price
adjustment to the Revised Preliminary Closing Premium, as calculated in
accordance with the methodology and procedures set forth in Section I of the
Procedures Manual.
“Revised Preliminary PFS Adjustment” means the adjustment to the Revised
Preliminary Closing Premium stated as a percentage and calculated in accordance
with the methodology and procedures set forth in Section H of the Procedures
Manual.
“Revised Preliminary SCA Adjustment” means the adjustment applied to the Revised
Preliminary

NYI-4483146v3                         17

--------------------------------------------------------------------------------



Closing Premium, with respect to the period from the DTFA Pricing Date through
the close of business on the day that is two (2) Business Days prior to the
Target Closing Date, stated as a percentage and calculated in accordance with
the methodology and procedures set forth in Section G of the Procedures Manual.
“[**********]” is defined in Section F of the Procedures Manual.
“[**********]” is defined in Section F of the Procedures Manual.
“SCA Adjustment” means, as of the dates as provided in this Agreement, the
adjustment that would be applied to the Closing Final Premium if the Closing
were to occur on such date, with respect to the period from the DTFA Pricing
Date through the close of business on the last Business Day prior to such date,
stated as a percentage and calculated in accordance with the methodology and
procedures set forth in Section G of the Procedures Manual
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933.
“Solicited Electing Lives” means the Solicited Lives who make a Lump-Sum
Election.
“Solicited [**********]” means [**********]
“Solicited Lives” means those Plan Beneficiaries or Plan Participants who were
offered the Lump-Sum Election in connection with the Lump-Sum Solicitation, it
being understood that, as the context may require, a Plan Participant or Plan
Beneficiary shall be considered a Solicited Life only with respect to the
portion of his or her benefit that is eligible for a Lump-Sum Solicitation.
“Solicited Non-Electing Benefit Increase Premium” means an amount equal to
[**********] if [**********] of the immediately following clauses (a), (b) or
(c) are [**********]
(a)     an amount equal to the aggregate amount of the Benefit Increase Premiums
(S) for the solicited portion of the benefits of each Covered Life that is not a
New Life and for which the Benefit Increase Amount associated with the solicited
portion of such Covered Life's benefits is greater than zero, [**********]
(b)     an amount equal to the aggregate amount of the Benefit Increase Premiums
(S) for the solicited portion of the benefits of each Covered Life that is not a
New Life and for which the Benefit Increase Amount associated with the
[**********] of such Covered Life's benefits is greater than zero, [**********]
(c)     [**********] then notwithstanding such clauses, “Solicited Non-Electing
Benefit Increase Premium” means an amount equal to the aggregate amount of the
Benefit Increase Premiums (S) for the solicited portion of the benefits of each
Covered Life (that is not a New Life and for which the Benefit Increase Amount
associated with any portion of such Covered Life's benefit is greater than
zero).


Notwithstanding anything to the contrary in this Agreement, for any Covered Life
whose aggregate Benefit Increase Amount associated with both the solicited and
non-solicited benefits of such Covered Life is equal to or less than zero, such
Covered Life will be [**********] for all purposes in determining the Solicited
Non-Electing Benefit Increase Premium, including whether the [**********] set
forth in clauses (a) or (b) above have been satisfied.
“Solicited Non-Electing Lives” means those Solicited Lives who did not make a
Lump-Sum Election.

NYI-4483146v3                         18

--------------------------------------------------------------------------------



“Standard Termination” means a termination described in ERISA § 4041(b).
“Statutory Basis” is defined in Section 10.2(d)(i)(A).
“Statutory Reserves” is defined in Section 2.3(c).
“Subsidiary” means, with respect to any Person, any Person with respect to which
the subject Person owns, directly or indirectly, at least 50% of the outstanding
equity interests, voting rights or profits interests or otherwise has the right
to control or direct the business affairs of such Person (whether by board
representation or otherwise).
“Target Closing Date” means November 1, 2012 or such other date on or prior to
the Outside Date, that the Insurer, the Company and the Independent Fiduciary
may mutually agree.
“Target Closing Date Adjustment” means the adjustment to the Dry-Run Closing
Premiums, the Preliminary Closing Premium and the Revised Preliminary Closing
Premium, stated as a percentage and calculated in accordance with the
methodology and procedures set forth in Section E of the Procedures Manual.
“Tax Qualified” means qualified by the Code for preferential tax treatment under
Code §§ 401(a) and 501(a).
“Tax Position” is defined in Section 10.2(d)(i)(A).
“TCF” is an amount that is payable in accordance with Section 2.14 and is
defined in Section J of the Procedures Manual.
“Third Party Claim” is defined in Section 9.1.
“Transaction” means the transaction contemplated to close on the Closing Date by
this Agreement.
“Transaction Announcements” is defined in Section 6.4(a).
“Transaction MAC” means the occurrence of any fact, circumstance, change,
development, condition or event subsequent to the DTFA Execution Date that,
individually or in the aggregate, would or would reasonably be expected to
result in the Liquidity Requirement of the Transaction exceeding the Liquidity
Cap.
“Transfer Expenses” means any transfer cost or other expense imposed on the
Insurer, the Transferor or the Company by [**********] in connection with the
transfer or preparation for the Plan Trustee's [**********] to the Insurer,
regardless of whether the [**********] ultimately transfers to the Insurer
(including (x) [**********] payable as a result of the transfer or potential
transfer of any [**********], as well as any expenses imposed by the
[**********] to be paid with respect to the transfer or potential transfer of
[**********] (other than Transfer Taxes), and (y) any accounting, tax
preparation or other administrative expenses incurred (or to be incurred) by the
[**********] and that are charged to the Insurer or the [**********] related
provisions related to the [**********]).
“Transfer Taxes” means all sales (including bulk sales), use, transfer, filing,
recording, ad valorem, privilege, gross receipts, registration, conveyance,
excise, license, stamp, duties or similar taxes or fees (other than any Transfer
Expenses), together with any interest, additions or penalties with respect
thereto and any interest in respect of such additions or penalties incurred in
connection with the [**********], but not

NYI-4483146v3                         19

--------------------------------------------------------------------------------



including any income, franchise or similar taxes (or withholding taxes with
respect thereto), in each case only with respect to the [**********] to the
Insurer.
“Transferee Breach Claim” is defined in Section 2.24(b)(ii).
“Transferor” is defined in Section 2.24(a).
“Transferor Breach Claim” is defined in Section 2.24(b)(i).
“Transferred Assets” means the assets included in the Final Plan Portfolio, and
any Transferred Liabilities associated with those assets.
“Transferred Assets Schedule” means the statement of Transferred Assets in the
form of the Transferred Assets Schedule attached hereto as Exhibit A, as
produced in accordance with Section 2.9(a) and updated in accordance with
Section 2.10(e)(iii) and Section 2.11(d)(iii).
“Transferred Liabilities” means any and all expenses, obligations and other
Liabilities relating to the ownership of any Transferred Asset, including
[**********] that the Plan Trustee transfers to the Insurer at Closing or in
satisfaction of the Promissory Note.
“Uncovered Claim” is defined in Section 9.2(c).
“Updated [**********]” is defined in the Procedures Manual.
“VDR” means that certain RR Donnelly Venue Virtual Data Room, Project Name Vita
Commercial Diligence.
Section 1.2    Interpretation.


(a)Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
The use of “or” is not intended to be exclusive unless expressly indicated
otherwise.


(b)Words denoting any gender shall include all genders. The meanings given to
terms defined herein shall be equally applicable to both singular and plural
forms of such terms. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.


(c)The Appendices, Exhibits and Disclosure Letters to this Agreement, the
Procedures Manual and the Identified CD-ROM are incorporated by reference and
made a part of this Agreement as if set forth fully in this Agreement.


(d)A reference to any party to this Agreement or any other agreement or document
shall include such party's successors and permitted assigns.


(e)A reference to any Law or to any provision of any Law shall include any
amendment thereto, any modification or re-enactment thereof, any Law substituted
therefor and all regulations and statutory instruments issued thereunder or
pursuant thereto.


(f)All references to “$” and dollars shall refer to United States currency. All
references to the word “days” shall refer to calendar days unless otherwise
specified in a particular case.



NYI-4483146v3                         20

--------------------------------------------------------------------------------



(g)All references to any financial or accounting terms shall be defined in
accordance with GAAP; provided, however, that as to Insurer's accounting, the
accounting terms shall be in accordance with relevant state insurance statutory
accounting principles (including applicable permitted practices).


(h)Reference to any agreement (including this Agreement), document or instrument
means such agreement, document or instrument as amended or modified and in
effect from time to time in accordance with the terms thereof and, if
applicable, the terms hereof.


(i)The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Appendix, Exhibit, Schedule
and Letter references are to this Agreement unless otherwise specified.


(j)The Parties each hereby acknowledge that (i) the Parties jointly and equally
participated in the drafting of this Agreement and all other agreements
contemplated hereby, (ii) the Parties have each been adequately represented and
advised by legal counsel with respect to this Agreement and the transactions
contemplated hereby, and (iii) no presumption shall be made that any provision
of this Agreement shall be construed against any Party by reason of such role in
the drafting of this Agreement and any other agreement contemplated hereby.


(k)The Table of Contents and the headings of the Articles and Sections herein
are inserted for convenience of reference only and are not intended to be a part
of, or to affect the meaning or interpretation of, this Agreement; provided,
that this Section 1.2(k) shall not apply to the Table of Contents and the
headings in Procedures Manual.


(l)If there is any conflict between this Agreement (excluding the Procedures
Manual and the Identified CD-ROM) and the Procedures Manual or the Identified
CD-Rom, this Agreement (excluding the Procedures Manual and the Identified
CD-ROM) shall control and govern in all respects.


(m)All capitalized terms not defined in the Procedures Manual, any Disclosure
Letter or any Appendix will have the meanings ascribed to them in this
Agreement. The representations and warranties of the Company, the Independent
Fiduciary, the Insurer and the Insurer Parent in this Agreement are made and
given, and the covenants are agreed to, subject to the disclosures and
exceptions set forth in their respective Disclosure Letters. The disclosure of
any matter in any section of a Disclosure Letter shall be a disclosure for all
purposes of this Agreement and all other sections of such Disclosure Letter to
which such matter relates to the extent that the applicability of such matter to
such other section of the Disclosure Letter is reasonably apparent on its face.
The Disclosure Letters have been arranged in sections corresponding to the
sections and paragraphs of this Agreement for the convenience of the Parties.
The listing of any matter by the Company, the Independent Fiduciary or the
Insurer in its Disclosure Letter shall expressly not constitute an admission by
such Party, or to otherwise imply, that any such matter is material, is required
to be disclosed under this Agreement or falls within relevant minimum thresholds
or materiality standards set forth in this Agreement. No disclosure in a
Disclosure Letter relating to any possible breach or violation of any contract
or Law will be construed as an admission or indication that any such breach or
violation exists or has actually occurred. In no event will the listing by the
Company, the Independent Fiduciary or the Insurer of any matter in its
Disclosure Letter expand the scope of such Party's representations, warranties
or covenants set forth in this Agreement. All attachments to the Disclosure
Letter are incorporated by reference into the Disclosure Letter in which they
are directly or indirectly referenced. The information contained in the
Disclosure Letter is in all events provided subject to the applicable
Confidentiality Agreement.

NYI-4483146v3                         21

--------------------------------------------------------------------------------





ARTICLE II
PURCHASE OF SINGLE PREMIUM GROUP ANNUITY CONTRACT


A.    Group Annuity Contract Issuance and Final Plan Portfolio Transfer
Section 2.1    Closing.


(a)At the Closing (i) the Insurer shall issue to the Plan and deliver to the
Plan Trustee the Group Annuity Contract, including the Annuity Exhibit (the
“Group Annuity Contract Issuance”); (ii) the Independent Fiduciary shall
irrevocably direct the Plan Trustee to (A) assign, transfer and deliver to the
Insurer the Transferred Assets (including any Promissory Notes) as set forth on
the Final Asset Statement (other than the assets of Contract 300 Portfolio P
listed on the Final Asset Statement) in accordance with the procedures set forth
in Appendix 2.1-A, in an amount up to the Closing Final Premium and (B) pay to
the Insurer an amount of Cash (the “Cash Closing Payment”) equal to the excess,
if any, of the Closing Final Premium over the aggregate Final Pre-Closing Asset
Valuation of the assets in the Final Plan Portfolio (collectively, the “Closing
Asset Transfers”); and (iii) Insurer Parent, together with the Company, shall
issue a Joint Written Direction to the Escrow Agent directing the Escrow Agent
to transfer all cash and other assets held in the Escrow Account to an account
designated by the Company. As of the Closing Date, the Insurer shall, pursuant
to the terms of the Group Annuity Contract, unconditionally and irrevocably
guarantee the full payment of all Annuity Payments as set forth in the Group
Annuity Contract in respect of each Covered Life, Contingent Life and any
applicable Beneficiary, and will assume all investment risk associated with the
Final Plan Portfolio.


(b)On the terms and subject to the conditions set forth in this Agreement, the
consummation of the Group Annuity Contract Issuance, issuance of the Joint
Written Direction referenced in Section 2.1(a)(iii), and the Closing Asset
Transfers (the “Closing”) shall take place at the offices of Jones Day located
at 222 East 41st Street, New York, NY 10017-6702 (or such other location as will
be mutually agreed upon by the Company and the Insurer) on (i) November 1, 2012,
if at least three (3) Business Days prior to November 1, 2012, all of the
conditions set forth in Article VIII have been satisfied or waived (other than
(A) conditions that by their nature or pursuant to this Agreement are to be
satisfied at or immediately prior to the Closing, but subject to the
satisfaction or, where permitted, waiver of those conditions, or (B) conditions
with respect to the conclusion of the PBGC Review Period, which must conclude at
or any time prior to Closing), (ii) December 3, 2012, if at least one (1)
Business Day prior to December 3, 2012, all of the conditions set forth in
Article VIII have been satisfied or waived (other than (A) conditions that by
their nature or pursuant to this Agreement are to be satisfied at or immediately
prior to the Closing, but subject to the satisfaction or, where permitted,
waiver of those conditions, or (B) conditions with respect to the conclusion of
the PBGC Review Period, which must conclude at or any time prior to Closing) or
(iii) if the Closing has not occurred on or prior to December 3, 2012, such
other date on or prior to the Outside Date that the Insurer, the Company, and
the Independent Fiduciary may mutually agree, provided that all of the
conditions set forth in Article VIII have been satisfied or waived (other than
(A) conditions that by their nature or pursuant to this Agreement are to be
satisfied at or immediately prior to the Closing, but subject to the
satisfaction or, where permitted, waiver of those conditions, or (B) conditions
with respect to the conclusion of the PBGC Review Period, which must conclude at
or any time prior to Closing). The date on which the Closing occurs is referred
to in this Agreement as the “Closing Date.”


Section 2.2    Deliveries at Closing.


(a)At the Closing, (i) with respect to the items set forth in clauses (i), (ii),
(iii), (iv), (v), (vii),

NYI-4483146v3                         22

--------------------------------------------------------------------------------



and (ix) below, the Independent Fiduciary shall or shall direct the Plan
Trustee, as applicable, to deliver to the Insurer, with a copy to the Company
and (ii) with respect to the items set forth in clauses (vi) and (viii) below,
the Company shall deliver to the Insurer:


(i)a certificate, dated as of the Closing Date, signed by an officer of the
Independent Fiduciary certifying as to the satisfaction of the conditions
specified in Section 8.3(a) and Section 8.3(b) each as to the Independent
Fiduciary;


(ii)the Bill of Sale (including all schedules thereto), duly executed by the
Plan Trustee;


(iii)[**********] Transfer Documentation and [**********] Transfer
Documentation, duly executed by the Plan Trustee;


(iv)a written acknowledgement of the receipt of the Group Annuity Contract
signed by the Plan Trustee;


(v)the Group Annuity Contract (including all exhibits and attachments thereto),
duly executed by the Plan Trustee;


(vi)a certificate, dated as of the Closing Date, signed by a duly authorized
officer of the Company certifying as to the satisfaction of the conditions
specified in Section 8.3(a) and Section 8.3(b), in each case, as to the Company,
and Section 8.3(c);


(vii)the Plan Trustee Agreement, duly executed by the Independent Fiduciary and
the Plan Trustee;


(viii)an instruction to [**********] duly executed by the Plan Investment
Fiduciary, in the form attached hereto as Exhibit D; and


(ix)if applicable, one or more Promissory Notes.


(b)At the Closing, the Insurer will deliver to the Plan Trustee, with a copy to
the Independent Fiduciary and the Company, the following duly executed documents
and other items:


(i)the Group Annuity Contract (including all exhibits and attachments thereto),
duly executed by the Insurer;


(ii)the Bill of Sale, duly executed by the Insurer;


(iii)[**********] Transfer Documentation and [**********] Transfer
Documentation, duly executed by the Insurer;


(iv)a certificate, dated as of the Closing Date, signed by a duly authorized
officer of the Insurer certifying that Contract 300 Portfolio P remains in the
Guaranteed Separate Account and that the assets in Contract 300 Portfolio P are
part of the consideration for the Group Annuity Contract;


(v)evidence of Governmental Approvals set forth in Appendix 8.2(d);


(vi)a certificate, dated as of the Closing Date, signed by a duly authorized
officer of the

NYI-4483146v3                         23

--------------------------------------------------------------------------------



Insurer certifying as to the satisfaction of the conditions specified in Section
8.2(a) and Section 8.2(c), in each case, as to the Insurer; and


(vii)the Plan Trustee Agreement, duly executed by the Insurer.


Section 2.3    Final Plan Portfolio and Contract 300 Portfolio P.


(a)Prior to the Closing, the Insurer will cause Contract 300 Portfolio P to
remain in the Guaranteed Separate Account.


(b)Upon the Group Annuity Contract Issuance, the Insurer may allocate to the
General Account an amount of the Final Plan Portfolio not greater than the
lesser of (i) [**********], and the Insurer will allocate the balance of the
Final Plan Portfolio to the Guaranteed Separate Account.


(c)For purposes of this Section 2.3, the following definitions shall apply:
“Non-Separate Account Amount” equals the [**********] and Promissory Notes that
the Plan Trustee delivers to the Insurer as of the Closing Date minus the
greater of (a) or (b), where (a) equals the Closing Final [**********], and (b)
equals zero; provided, however, in no event may the Non-Separate Account Amount
be less than zero.
“Statutory Reserve” means the amount of statutory reserves established by the
Insurer as of the Closing Date, with respect to the liabilities covered by the
Group Annuity Contract, in accordance with statutory accounting principles
prescribed or permitted by New Jersey Law.
(d)The allocation of assets (including Contract 300 Portfolio P) between the
General Account and the Guaranteed Separate Account following the Closing Date
shall be governed by the terms of the Group Annuity Contract.




B.    Calculation of Closing Final Premium
Section 2.4    Premium Calculations.


(a)Non-Solicited Annuity Premium. In respect of any Data Load File, the
“Non-Solicited Annuity Premium” is an amount equal to the product of (i) the
aggregate [**********], determined in accordance with Section 2.4(c), of the
Non-Solicited Lives set forth in such Data Load File that are not New Lives
multiplied by (ii) the Non-Solicited [**********] For the avoidance of doubt,
the Non-Solicited Annuity Premium will be re-calculated for purposes of
calculating each of the Dry-Run Post-Solicitation Premium, Preliminary
Post-Solicitation Premium, Interim Post-Closing Post-Solicitation Premium and
Post-Closing Post-Solicitation Premium.


(b)Non-Electing Annuity Premium. In respect of any Data Load File, the
“Non-Electing Annuity Premium” is an amount equal to the aggregate of the sum
[**********] of, (i) the aggregate [**********], determined in accordance with
Section 2.4(c), of the Solicited Non-Electing Lives within [**********] set
forth in such Data Load File that are not New Lives, multiplied by (ii) 1 plus
the applicable [**********], multiplied by (iii) the Solicited [**********],
multiplied by (iv) the applicable [**********] For the avoidance of doubt, the
Non-Electing Annuity Premium will be re-calculated for purposes of calculating
each of the Dry-Run Post-Solicitation Premium, Preliminary Post-Solicitation
Premium, Interim Post-Closing Post-Solicitation Premium and Post-Closing
Post-Solicitation Premium.

NYI-4483146v3                         24

--------------------------------------------------------------------------------



 
(c)Determination of [**********].


(i)The methodologies set forth in this Section 2.4(c) will be used for purposes
of calculating the liability, as determined in [**********], with respect to the
Non-Solicited Lives and Solicited Non-Electing Lives that are not New Lives set
forth in the applicable Data Load File (the “[**********]”). For purposes of
determining the [**********] for the Non-Solicited Lives and Solicited
Non-Electing Lives, the following methodologies and assumptions will apply:


(A)All [**********] calculations will use (a) the [**********] curve dated as of
April 30, 2012 and based on the half-year interest rate spot rates, as provided
by Ying Cao of the Company to the Insurer in the email sent on May 2, 2012 at
4:18 p.m. and (b) the Company [**********], as provided by Ethan Bronsnick (the
Company's advisor) to the Insurer in an email sent on December 19, 2011 at 6:49
p.m. (the “Mortality Table”).


(B)All [**********] calculations will use the Mortality Table projected
generationally from January 1, 2005 forward using [**********] mortality
improvement factors.


(C)All [**********] calculations will assume the annualized [**********]
cashflow, as calculated using benefit amounts for Non-Solicited Lives and
Solicited Non-Electing Lives that are not New Lives set forth in the applicable
Data Load File, will be paid 11/24 of the way through the year and assuming an
Annuity Commencement Date of January 1, 2013.


(D)The valuation date for all [**********] calculations will be December 1,
2012. To arrive at the December 1, 2012 valuation date from the January 1, 2013
valuation date applied by the Plan Actuary pursuant to the immediately preceding
clause (C) above, the amount calculated by the Plan Actuary pursuant to the
immediately preceding clause (C) above will be multiplied by [**********].


(E)The [**********] calculations will use the same principles, policies,
methodologies, models and assumptions (including mortality and interest rates),
consistently applied, as those used in connection with the calculation of the
[**********] set forth in (i) the “VITA0415 [**********] Reconciliation (SEND
10172012).xlsx” file sent by Craig Hodges of the Plan Actuary to the Insurer and
the Company on October 17, 2012 at 01:16 P.M and (ii) the “VITA0924 [**********]
Reconciliation (SEND10172012).xlsx” file sent by Craig Hodges of the Plan
Actuary to the Insurer on October 17, 2012 at 10:08 A.M.


(ii)Immediately following the delivery of each Data Load File in accordance with
this Agreement, including Appendix 6.7, the Insurer and the Company will work
together in good faith to mutually agree, as promptly as practical, to establish
the data-related assumptions that should be applied with respect to such Data
Load File in the calculation of the applicable [**********].


(iii)Promptly, and in any event within five (5) days, following the
establishment of the data-related assumptions agreed to by the Insurer and
Company pursuant to the immediately preceding clause (ii), the Company shall
cause the Plan Actuary to incorporate such assumptions and will calculate the
[**********] with respect to such Data Load File.


(iv)Subject to Section 2.12, the determination of the [**********] by the Plan
Actuary pursuant to clause (iii) above will be used for purposes of determining
the Non-Solicited Annuity

NYI-4483146v3                         25

--------------------------------------------------------------------------------



Premium and the Non-Electing Annuity Premium.


Section 2.5    Calculation of Dry-Run and Preliminary Post-Solicitation
Premiums.


(a)Dry-Run Post-Solicitation Premium. If the Closing does not occur on November
1, 2012, on the seventh (7th) Business Day of each calendar month, beginning in
November of 2012, until either the Closing or the termination of this Agreement,
the Insurer shall deliver to the Company a calculation of the Dry-Run
Post-Solicitation Premium. The “Dry-Run Post-Solicitation Premium” shall be an
amount, calculated by the Insurer, equal to (1) the sum of (i) the Non-Solicited
Annuity Premium and (ii) the Non-Electing Annuity Premium, plus (2) the sum of
(A) the Non-Solicited Benefit Increase Premium, (B) the Solicited Non-Electing
Benefit Increase Premium and (C) the New Life Premium, if any, in each case,
using the most recent Data Load File. In connection with the delivery of the
Dry-Run Post-Solicitation Premium, the Insurer will also deliver to the Company
a calculation of the estimated [**********] and the estimated Updated Final
[**********] (which will be subject to the limitation outlined in Section
2.5(c)) using the applicable Data Load File.


(b)Preliminary Post-Solicitation Premium. If the Closing occurs on November 1,
2012, the Preliminary Post-Solicitation Premium shall be equal to [**********].
If the Closing does not occur on November 1, 2012, then on the date indicated in
the table in Section 2.5(e), the Insurer shall deliver to the Company a
calculation of the Preliminary Post-Solicitation Premium, which shall be an
amount equal to (1) the sum of (i) the Non-Solicited Annuity Premium and
(ii) the Non-Electing Annuity Premium, plus (2) the sum of (A) the Non-Solicited
Benefit Increase Premium, (B) the Solicited Non-Electing Benefit Increase
Premium and (C) the New Life Premium, if any, in each case using the Data Load
File as set forth in Section 2.5(e).


(c)If the Closing does not occur on November 1, 2012, on the date set forth in
Section 2.5(e), until either the Closing or the termination of this Agreement,
the Insurer will also deliver to the Company a calculation of the [**********]
and the Updated [**********] utilizing the applicable Data Load File as set
forth in Section 2.5(e) and determined pursuant to Section D of the Procedures
Manual; provided that, the Updated [**********], for purposes of calculating the
Closing PFS Adjustment only, shall not exceed the calculation of the Base
[**********], plus [**********] and shall not be less than the Base [**********]


(d)If the Closing does not occur on November 1, 2012, the Dry-Run
Post-Solicitation Premium and the Preliminary Post-Solicitation Premium, as well
as the Updated [**********] (or any estimate thereof), shall be reviewed and
certified as set forth in Section D of the Procedures Manual by the Independent
Third Party as part of its independent calculation of each Dry-Run Closing
Premium, the Preliminary Closing Premium, the Revised Preliminary Closing
Premium and the Closing Final Premium, as applicable.


(e)The Data Load File, Base Final Liability [**********], Updated Final
Liability [**********] and [**********] used in connection with the calculation
of the Preliminary Post-Solicitation Premium (and, if applicable, the delivery
date of the Preliminary Post-Solicitation Premium), will be as follows:



NYI-4483146v3                         26

--------------------------------------------------------------------------------



Closing Date
Preliminary Post-Solicitation Premium Delivery Date
Data Load File
[**********]
[**********]
November 1, 2012
N/A
Base Data Load File
Base [**********]
[**********]
December 3, 2012 - December 14, 2012
November 9, 2012
October 26, 2012 Data Load File
Updated [**********](pursuant to § 2.5(c)) using the October 26, 2012 Data Load
File, to be delivered on November 9, 2012
[**********]determined pursuant to Section F of the Procedures Manual using the
October 26, 2012 Data Load File, to be delivered on November 9, 2012
December 15, 2012 - December 31, 2012
December 4, 2012
November 21, 2012 Data Load File
Updated [**********] (pursuant to § 2.5(c)) using the November 21, 2012 Data
Load File, to be delivered on December 4, 2012
[**********] determined pursuant to Section F of the Procedures Manual using the
November 21, 2012 Data Load File, to be delivered on December 4, 2012



Section 2.6    Determination and Valuation of Final Plan Portfolio.


(a)Following the DTFA Restatement Date, [**********] of each calendar month
until the earlier to occur of the Closing Date and the termination of this
Agreement, and again on dates that are [**********] to the Target Closing Date,
the Plan Investment Fiduciary shall deliver to the Insurer a statement of each
[**********] and, if applicable, one or more Newcos (and the assets held
therein) and the Promissory Note, that the Plan Trustee intends to transfer to
the Insurer at Closing or that are part of Contract 300 Portfolio P that will
remain in the Guaranteed Separate Account at the Closing. During the
[**********] period following the delivery of such statement on the [**********]
prior to the Target Closing Date, the Insurer and the Company shall cooperate in
good faith to agree, in writing, upon a final statement in the form of Exhibit C
(the “Final Asset Statement”) to be delivered [**********] prior to the Target
Closing Date, listing each [**********] Newco (and the assets held therein) and
the Promissory Note that the Plan Trustee intends to transfer to the Insurer at
the Closing, or that are part of Contract 300 Portfolio P that will remain in
the Guaranteed Separate Account at the Closing; provided, that the Insurer may
only [**********] that constitute an [**********] under clauses (i)-(iv), (viii)
or (ix)-(xi) of the definition of [**********]


(b)On each date identified in Section 2.6(a) above,


(i)the Plan Investment Fiduciary shall deliver to the Insurer the value of each
asset in the projected Final Plan Portfolio, calculated in accordance with the
methodology set forth in Appendix 2.6. In connection therewith, the Plan
Investment Fiduciary will also deliver a statement setting forth the value of
each [**********] on Appendix 2.6(d)(I) and Appendix 2.6(d)(II). The valuation
date shall be [**********], except for the delivery dates which are [**********]
prior to the Target Closing Date (such value of the projected Final Plan
Portfolio delivered [**********] prior to the Target Closing Date to be the
“Preliminary Plan Portfolio”), in which case the valuation date shall be the
[**********] immediately prior to such delivery date (or in the case of
Broker-Quote Public Bonds or [**********] as of the close of business on the
second Business Day prior

NYI-4483146v3                         27

--------------------------------------------------------------------------------



to such delivery date);


(ii)the Plan Investment Fiduciary shall deliver to the Insurer the In-Kind Asset
Information; and


(iii)the Plan Investment Fiduciary will deliver to the Independent Third Party
the outputs required from POINT to complete the premium calculations
contemplated on such date.


(c)Within three (3) Business Days from each delivery of the list of assets in
Section 2.6(a) (other than any such delivery that is required on the date that
is two (2) days prior to the Target Closing Date), the Insurer shall deliver
notice to the Plan Investment Fiduciary, with a copy to the Company, of
[**********]


(d)(i)    Appendix 2.6(d)(I) sets forth [**********] that the Plan Investment
Fiduciary intends the Plan Trustee to transfer to the Insurer at Closing. Only
[**********] in satisfaction of the applicable requirements of Appendix 2.1-A
have been obtained and irrevocably delivered by [**********] by 7:00 pm on the
day prior to the Closing Date will be transferred to the Insurer at Closing and
will be set forth on the Transferred Assets Schedule in accordance with Section
2.9(a).


(ii)Appendix 2.6(d)(II) sets forth, in ranking order of preference, additional
[**********] the Plan Investment Fiduciary intends the Plan Trustee to transfer
to the Insurer in satisfaction of the Promissory Note. The Promissory Note that
the Plan Trustee delivers to the Insurer at Closing will be set forth on the
Transferred Assets Schedule in accordance with Section 2.9(a). The principal
amount of the Promissory Note will be set on the Closing Date and will be equal
to the lesser of (y) the aggregate value, determined in accordance with Appendix
2.6, of [**********] listed on Appendix 2.6(d)(I) that are not included on the
Transferred Assets Schedule at Closing and [**********] on Appendix 2.6(d)(II)
and (z) [**********] determined as of eight (8) days prior to the Target Closing
Date of the Preliminary Closing Premium less the aggregate value, determined in
accordance with Appendix 2.6, of [**********] that are included on the
Transferred Assets Schedule at Closing.
(iii)The Promissory Note will include a Schedule A thereto that will list, in
[**********] that the Plan Trustee may transfer (at any time between Closing and
the Promissory Note Maturity Date) to the Insurer in satisfaction of such
Promissory Note, as such list is determined in accordance with the following
procedures:


(A)any [**********] that was included on Appendix 2.6(d)(I) that was not
included on the Transferred Assets Schedule, in order of priority as set forth
in Appendix 2.6(d)(I), shall be listed first; then


(B)the [**********] and each immediately following [**********] listed on
Appendix 2.6(d)(II) (without regard to the trust in which such [**********])
shall be listed.


(iv)Following the date on which the Plan Trustee transfers a [**********] to the
Insurer in satisfaction of the Promissory Note, such [**********] shall be
included in the Final Plan Portfolio and included on the Transferred Assets
Schedule in accordance with Section 2.10(e)(iii) and Section 2.11(d)(iii).


(v)Notwithstanding anything to the contrary in this Agreement, the Plan may
[**********] to the Insurer through the use of one or more Newcos that meet the
requirements of Section 6.13(a), or with regard to the [**********] on Appendix
2.6(d)(I) or Appendix 2.6(d)(II) by

NYI-4483146v3                         28

--------------------------------------------------------------------------------



payment of the Promissory Note, in the Plan Investment Fiduciary's sole
discretion. After Closing, (A)(1) the Independent Fiduciary shall not direct the
Plan Trustee to and (2) the Insurer shall not, revoke any of its consents or
similar agreements contained in the [**********] Transfer Documentation, and (B)
the Plan Investment Fiduciary, the Insurer and the Company shall take no action,
and the Independent Fiduciary shall not direct the Plan Trustee to take any
action, that would prevent the [**********] to the Insurer in satisfaction of
the Promissory Note. The Insurer, the Company, and the Independent Fiduciary
shall take, or cause to be taken, all commercially reasonable actions necessary
to finalize the [**********] Transfer Documentation and effectuate the
[**********] in accordance with the [**********] Transfer Documentation.


(vi)For each [**********] that the Plan Trustee transfers to the Insurer in
satisfaction of the Promissory Note, the Insurer shall treat [**********] which
is set forth on Part II (Information about [**********]) of the Schedule K-1 (to
Form 1065) provided by [**********] for fiscal year 2012 to the Insurer or the
Plan Trustee, as applicable, as the owner of such [**********] for U.S. federal,
state and local tax purposes for the 2012 fiscal year. Furthermore, the Insurer
shall report on [**********] that the Plan Trustee transfers to the Insurer in
satisfaction of the Promissory Note consistent with how [**********] such tax
item on any form provided by it to each Party, as applicable, the Internal
Revenue Service or any other tax authority. The Company will take no action to
cause the Plan Trustee to file any federal, state or local tax filing in a
manner inconsistent with this Section 2.6(d)(vi).


(vii)Each Party acknowledges that with respect to all documents entered into,
exchanged and executed in connection with the consummation of the transactions
contemplated by this Agreement, including for the avoidance of doubt this
Agreement itself, it shall enter into and execute such agreements outside the
United Kingdom. Each Party shall use commercially reasonable efforts to maintain
all of its copies of documents entered into and executed in connection with the
consummation of the transactions contemplated by this Agreement outside the
United Kingdom. No Party makes any representations or warranties regarding the
subject matter of this clause (vii) with respect to any other Person and the
Parties acknowledge that no Party has control over any of the actions of any
other non-affiliated Person regarding such matters.


(e)On (i) the Business Day immediately prior to the Closing Date, the Plan
Investment Fiduciary shall deliver to the Insurer a calculation of the value of
each Broker-Quote Public Bond and [**********] in the Final Plan Portfolio
determined in accordance with the methodology set forth in Appendix 2.6 as of
the close of business on the second Business Day prior to the Closing Date
([**********]) and (ii) the Business Day immediately prior to the Closing Date,
the Plan Investment Fiduciary shall also deliver to the Insurer a calculation of
the value of each asset in the Final Plan Portfolio other than Broker-Quote
Public Bonds and [**********], calculated in accordance with the methodology set
forth in Appendix 2.6 as of the close of business on the immediately preceding
Business Day (together with the [**********], the “Final Pre-Closing Asset
Valuation”). In connection therewith, the Plan Investment Fiduciary will also
deliver a statement setting forth the value of each [**********] on Appendix
2.6(d)(I) and Appendix 2.6(d)(II), calculated in accordance with the methodology
set forth in Appendix 2.6 as of the close of business on the Business Day
immediately preceding the Closing Date.


Section 2.7    Calculation of Dry-Run Closing Premiums.


(a)If the Closing does not occur on November 1, 2012, on the tenth Business Day
of each calendar month, beginning in November of 2012, until either the Closing
or the termination of this Agreement, the Insurer shall deliver to the Company
and the Independent Third Party, and the Company and the Insurer shall

NYI-4483146v3                         29

--------------------------------------------------------------------------------



jointly direct the Independent Third Party to deliver to the Insurer and the
Company, a calculation of the Dry-Run Closing Premium generally consistent with
the form of Appendix 2.7. The “Dry-Run Closing Premium” shall be equal to (i)
the Dry-Run Post-Solicitation Premium multiplied by (ii) 100% plus the Target
Closing Date Adjustment, multiplied by (iii) the sum of (A) the CMA Adjustment
and (B) the SCA Adjustment, multiplied by (iv) 100% plus the PFS Adjustment,
plus (v) the [**********] Adjustment. For purposes of calculating the Dry-Run
Closing Premiums, if any, the Insurer shall, and the Insurer and the Company
shall jointly direct the Independent Third Party to, (x) use the data provided
in accordance with Section 2.6(b), and calculate the Target Closing Date
Adjustment, the CMA Adjustment, SCA Adjustment, [**********] Adjustment and PFS
Adjustment as of the last day of the immediately preceding calendar month and
(y) to perform the certifications and calculations contemplated by the
Procedures Manual and this Agreement, but not perform any actuarial
calculations.


(b)If a Dry-Run Closing Premium as calculated by the Independent Third Party
differs by more than [**********] from such Dry-Run Closing Premium calculated
by the Insurer, then the Insurer shall, for a period of five (5) Business Days,
seek to reasonably cooperate with the Company and the Independent Third Party to
identify the reasons for the difference and seek to resolve all such
differences, and shall deliver the revised calculations, if any, to the Company
within five (5) Business Days thereafter. In the event the Insurer, the Company
and the Independent Third Party do not identify or resolve all such differences,
the Company and the Insurer shall jointly direct the Independent Third Party to,
within two (2) Business Days, make any revisions to the applicable Dry-Run
Closing Premium that were agreed upon by the Company and the Insurer,
recalculate such Dry-Run Closing Premium and provide the Company and the Insurer
with such revised calculations.


(c)The PFS Adjustment and CMA Adjustment included in any Dry-Run Closing Premium
shall incorporate the Base [**********] or the estimated Updated [**********],
as applicable and in each case in accordance with Section 2.5(a) (including the
limitation on [**********] with respect to the PFS Adjustment in Section
2.5(c)).


(d)The Insurer and the Company shall calculate the CMA Adjustment, SCA
Adjustment, PFS Adjustment, and [**********] Adjustment in any Preliminary
Closing Premium, Dry-Run Closing Premium, Revised Preliminary Closing Premium,
Closing Final Premium, Interim Post-Closing Final Premium and Final Post-Closing
Premium in accordance with the agreed upon methodologies as notified by the
Independent Third Party in calculating prior Dry-Run Closing Premiums, if any,
and any other methodologies agreed to by the Company and Insurer in connection
with dry-run and asset reconciliation calculations completed after the DTFA
Execution Date and prior to the DTFA Restatement Date.


Section 2.8    Calculation of the Preliminary Closing Premium and Revised
Preliminary Closing Premium.


(a)On the day that is seven (7) days prior to the Target Closing Date, the
Insurer shall deliver (x) to the Company the Annuity Exhibit utilizing and
consistent with the data contained in the Base Data Load File, or if the Closing
is after November 1, 2012, then using the data contained in the applicable Data
Load File as set forth in Section 2.5(e), and (y) to the Company and the
Independent Third Party, and the Company and the Insurer shall jointly direct
the Independent Third Party to deliver to the Insurer and the Company, a
calculation of the Preliminary Closing Premium generally consistent with the
form of Appendix 2.7. The “Preliminary Closing Premium” shall be equal to (x) if
the Closing occurs on November 1, 2012 [**********] or (y) otherwise, (i) the
Preliminary Post-Solicitation Premium multiplied by (ii) 100% plus the Target
Closing Date Adjustment, multiplied by (iii) the sum of (A) the Preliminary CMA
Adjustment and (B) the Preliminary SCA Adjustment, multiplied by (iv) 100% plus
the Preliminary PFS Adjustment, plus

NYI-4483146v3                         30

--------------------------------------------------------------------------------



(v) the Preliminary [**********] Adjustment. If the Closing does not occur on
November 1, 2012, for purposes of calculating the Preliminary Closing Premium,
the Insurer shall, and the Insurer and the Company shall jointly direct the
Independent Third Party to, (x) use the data provided in accordance with Section
2.6(b) delivered on the immediately prior day and (y) perform the certifications
and calculations contemplated by the Procedures Manual and this Agreement, but
not perform any actuarial calculations. If the Closing does not occur on
November 1, 2012, the Preliminary PFS Adjustment and Preliminary CMA Adjustment
shall incorporate the calculation of the Base [**********] or, the Updated
[**********], as applicable and in each case in accordance with Section 2.5(c)
(including the limitation on [**********] with respect to the PFS Adjustment)
and Section 2.5(e).


(b)If the Closing does not occur on November 1, 2012 and the Preliminary Closing
Premium as calculated by the Independent Third Party differs by more than
[**********] from the Preliminary Closing Premium as calculated by the Insurer,
then the Insurer shall, for a period of two (2) days, seek to reasonably
cooperate with the Company and the Independent Third Party to identify the
reasons for the difference and seek to resolve all such differences, and shall
deliver the revised calculations, if any, to the Company within one (1) day
thereafter. In the event the Insurer, the Company and the Independent Third
Party do not identify or resolve all such differences, the Company and the
Insurer shall jointly direct the Independent Third Party to, within one (1) day,
make any revisions to the Preliminary Closing Premium that were agreed upon by
the Insurer and the Company, recalculate the Preliminary Closing Premium and
provide the Company and the Insurer with such revised calculations.


(c)On the day that is two (2) days prior to the Target Closing Date, the Insurer
shall deliver to the Company and the Independent Third Party, and the Company
and the Insurer shall jointly direct the Independent Third Party to deliver to
the Insurer and the Company, a calculation of the Revised Preliminary Closing
Premium generally consistent with the form of Appendix 2.7. The “Revised
Preliminary Closing Premium” shall be equal to (i) the Preliminary
Post-Solicitation Premium multiplied by (ii) 100% plus the Target Closing Date
Adjustment, multiplied by (iii) the sum of (A) the Revised Preliminary CMA
Adjustment and (B) the Revised Preliminary SCA Adjustment, multiplied by (iv)
100% plus the Revised Preliminary PFS Adjustment, plus (v) the Revised
Preliminary [**********] Adjustment. For purposes of calculating the Revised
Preliminary Closing Premium, the Insurer shall, and the Insurer and the Company
shall jointly direct the Independent Third Party to, (x) use the data provided
in accordance with Section 2.6(b) delivered on the immediately prior day and (y)
perform the certifications and calculations contemplated by the Procedures
Manual and this Agreement, but not perform any actuarial calculations. The
Revised Preliminary PFS Adjustment and Revised Preliminary CMA Adjustment shall
incorporate the calculation of the Base [**********] or the Updated
[**********], as applicable and in each case in accordance with Section 2.5(c)
(including the limitation on [**********] with respect to the PFS Adjustment)
and Section 2.5(e).


(d)It is understood between the parties that the Company may choose to calculate
Dry-Run Closing Premiums, a Preliminary Closing Premium, a Revised Preliminary
Closing Premium or a Closing Final Premium, or other premium described in this
Article II, and the Insurer shall reasonably cooperate with those efforts
consistent with the provisions of Section 2.15.


Section 2.9    Calculation of the Closing Final Premium.


(a)As early as practicable on the Closing Date, the Insurer shall produce and
deliver to the Company, the Transferred Assets Schedule, which shall incorporate
the Final Asset Statement and the Final Pre-Closing Asset Valuation. Such
Transferred Asset Schedule shall be attached as the Transferred Assets Schedule
to the Group Annuity Contract.



NYI-4483146v3                         31

--------------------------------------------------------------------------------



(b)On the Closing Date (but prior to the Closing), the Plan Investment Fiduciary
shall deliver to the Insurer the In-Kind Asset Information.


(c)On the Closing Date (but prior to the Closing), the Insurer shall deliver to
(x) the Company the Annuity Exhibit and (y) the Company and the Independent
Third Party, and the Company and the Insurer shall jointly direct the
Independent Third Party to deliver to the Insurer and the Company, a calculation
of the Closing Final Premium in the form of Appendix 2.7 (but not including an
Annuity Exhibit). The “Closing Final Premium” shall be equal to (i) the
Preliminary Post-Solicitation Premium multiplied by (ii) 100% plus the Closing
Date Adjustment, multiplied by (iii) the sum of (A) the Closing CMA Adjustment
and (B) the Closing SCA Adjustment, multiplied by (iv) 100% plus the Closing PFS
Adjustment, plus (v) the Closing [**********] Adjustment; provided that if the
unavailability or inaccessibility of POINT (a “POINT Access Event”) prevents the
calculation on the Closing Date of the Closing Final Premium, the Closing Final
Premium shall be equal to the Revised Preliminary Closing Premium. For the
purposes of calculating the Closing Final Premium, the Insurer shall, and the
Insurer and the Company shall direct the Independent Third Party to, (x) use the
data provided in accordance with Section 2.9(a) and Section 2.9(b) and (y)
perform the certifications and calculations contemplated by the Procedures
Manual and this Agreement, but not perform any actuarial calculations. The
Closing PFS Adjustment and Closing CMA Adjustment shall incorporate the
calculation of the Base [**********] or the Updated [**********], as applicable
and in each case in accordance with Section 2.5(c) (including the limitation on
[**********] with respect to the PFS Adjustment) and Section 2.5(e).


(d)If (i) the Independent Third Party has calculated the Closing Final Premium
and (ii) the Closing Final Premium calculated by the Independent Third Party
differs by an amount equal to or less than [**********] from the Closing Final
Premium calculated by the Insurer, the Closing Final Premium will be the amount
so calculated by [**********]. In the event of a POINT Access Event, the
foregoing calculations of the Closing Final Premium will be deemed to refer to
the Revised Preliminary Closing Premium, and in such event, if the difference
between the Revised Preliminary Closing Premium calculated by the Independent
Third Party differs by an amount equal to or less than [**********] from the
Revised Preliminary Closing Premium calculated by the Insurer, the Revised
Preliminary Closing Premium will be the amount so calculated by [**********].


(e)If (i) the Independent Third Party has calculated the Closing Final Premium
and (ii) the Closing Final Premium calculated by the Independent Third Party is
more than [**********] less than the Closing Final Premium calculated by the
Insurer, the Company may elect to either (A) waive the condition to its
obligations to close set forth in Section 8.2(i) and use the Closing Final
Premium [**********], and have such Closing Final Premium and the calculation
with respect thereto (including adjustments and corrections to the Closing Final
Premium) be subject to correction and adjustment post-Closing in connection with
the development of the Post-Closing Final Premium prepared in accordance with
Section 2.12, or (B) elect not to waive the condition to its obligations to
close set forth in Section 8.2(i) and proceed to work with the Insurer to the
next Target Closing Date, if any, or (C) elect not to waive the condition to its
obligations to close set forth in Section 8.2(i) and terminate this Agreement
pursuant to Section 10.1(h); provided, that in the event that the Company elects
to terminate this Agreement as provided in this clause (C), the Insurer may, by
the delivery of notice to the Company within three (3) Business Days following
the delivery to the Insurer of the Company's notice to terminate, elect to use
the Closing Final Premium calculated by the Independent Third Party solely for
purposes of Closing, and have such Closing Final Premium and the calculation
with respect thereto (including adjustments and corrections to the Closing Final
Premium) be subject to correction and adjustment post-Closing in connection with
the development of the Post-Closing Final Premium prepared in accordance with
Section 2.12 (and in that case this Agreement will not be terminable pursuant to
Section 10.1(h)). In the event of a POINT Access Event, the forgoing
calculations

NYI-4483146v3                         32

--------------------------------------------------------------------------------



of the Closing Final Premium will be deemed to refer to the Revised Preliminary
Closing Premium.


(f)If the Independent Third Party has not calculated the Closing Final Premium,
the Closing Final Premium shall equal the Closing Final Premium as calculated by
the Insurer (but, unless the Preliminary Post-Solicitation Premium calculated by
the Insurer and the Preliminary Post-Solicitation Premium calculated by the
Independent Third Party differ by more than [**********], applying the
Preliminary Post-Solicitation Premium calculated by the Independent Third
Party); provided that if (i) the Company has calculated the Closing Final
Premium and (ii) the Closing Final Premium calculated by the Company is more
than [**********] less than the Closing Final Premium calculated by the Insurer,
the Company may elect to either (A) waive the condition to its obligations to
close set forth in Section 8.2(i) and use the Closing Final Premium calculated
by [**********] solely for purposes of Closing, and have such Closing Final
Premium and the calculation with respect thereto (including adjustments and
corrections to the Closing Final Premium) be subject to correction and
adjustment post-Closing in connection with the development of the Post-Closing
Final Premium prepared in accordance with Section 2.12, or (B) elect not to
waive the condition to its obligations to close set forth in Section 8.2(i) and
proceed to work with the Insurer to the next Target Closing Date, if any, or
(C) elect not to waive the condition to its obligations to close set forth in
Section 8.2(i) and terminate this Agreement pursuant to Section 10.1(h);
provided, further, that in the event that the Company elects to terminate this
Agreement as provided in this clause (C), the Insurer may, by the delivery of
notice to the Company within three (3) Business Days following the delivery to
the Insurer of the Company's notice to terminate, elect to use the Closing Final
Premium calculated by [**********] solely for purposes of Closing, and have such
Closing Final Premium and the calculation with respect thereto (including
adjustments and corrections to the Closing Final Premium) be subject to
correction and adjustment post-Closing in connection with the development of the
Post-Closing Final Premium prepared in accordance with Section 2.12 (and in that
case this Agreement will not be terminable pursuant to Section 10.1(h)). In the
event of a POINT Access Event, the forgoing calculations of the Closing Final
Premium will be deemed to refer to the Revised Preliminary Closing Premium.


C.    Calculation of Post-Closing Premiums
Section 2.10    Interim Post-Closing Final Premium.


(a)If the Closing Date has occurred on or prior to December 14, 2012, then on or
prior to December 19, 2012, the Plan Investment Fiduciary shall deliver to the
Insurer a calculation of the value of each asset in the Final Plan Portfolio,
(i) with respect to the Public Bonds and [**********] (other than Broker-Quote
Public Bonds and [**********]) included in the Final Plan Portfolio, valued in
an amount equal to the value assigned to [**********] in connection with
calculation of the Final Pre-Closing Asset Valuation, (ii) with respect to each
Broker-Quote Public Bond [**********] a calculation of the value of each
Broker-Quote Public Bond [**********] in the Final Plan Portfolio in accordance
with the methodology set forth in Appendix 2.6 as of the close of business on
the Business Day immediately prior to the Closing Date (the “[**********]”) and
(iii) with respect to [**********] in the Final Plan Portfolio, valued as of the
close of business on the Business Day immediately preceding the Closing Date in
accordance with the methodology set forth in Appendix 2.6, it being understood
that with respect to any [**********] the value of such [**********] shall be
unchanged from the value of such [**********] calculated in connection with the
Final Pre-Closing Asset Valuation (collectively, the “Interim Closing Asset
Valuation”); provided that if the Plan Investment Fiduciary fails to deliver an
Interim Closing Asset Valuation pursuant to this Section 2.10(a), the Insurer
shall deliver to the Company an Interim Closing Asset Valuation with respect to
Broker Quote Public Bonds, [**********] in connection with its calculation of
the Interim Post-Closing Final Premium in accordance with the methodologies set
forth in Appendix 2.6. For the avoidance of doubt, the value of the Promissory
Note and [**********] that the Plan Trustee may transfer to the Insurer in
satisfaction of

NYI-4483146v3                         33

--------------------------------------------------------------------------------



the Promissory Note shall not change for the purposes of this Section 2.10(a).


(b)If the Closing Date has occurred on or prior to December 14, 2012, then on
November 30, 2012, the Insurer shall deliver to the Company a proposed Annuity
Commencement Date File, utilizing and consistent with the Data Load File
delivered on November 21, 2012. Provided that the Insurer delivers a proposed
Annuity Commencement Date File utilizing and consistent with the data set forth
on the October 26, 2012 Data Load File on or before November 15, 2012, the
Company shall notify the Insurer as soon as practicable but not later than
December 3, 2012 of (i) any errors or omissions in the proposed Annuity
Commencement Date File as described in the first sentence of this Section
2.10(b) and delivered on November 30, 2012, as well as (ii) any conflicts
between such proposed Annuity Commencement Date File and the November 21, 2012
Data Load File. The Insurer and Company shall cooperate in good faith to resolve
and agree upon the changes to such proposed Annuity Commencement Date File no
later than December 5, 2012. The Company shall approve the Annuity Commencement
Date File as of December 5, 2012 or shall notify the Insurer in writing of any
remaining identified conflicts or disputes, which will be subject to the
following procedures:


(i)If the Insurer determines in its sole discretion that it can resolve, using
its commercially reasonable efforts, any remaining identified conflicts or
disputes in time for the Insurer to effect corrections to the Annuity Payments
prior to the Annuity Commencement Date, the Insurer will use its commercially
reasonable efforts to resolve such identified conflicts or disputes so that the
Annuity Payments on and following the Annuity Commencement Date reflect any
corresponding corrections.


(ii)If the Insurer determines in its sole discretion that it cannot resolve,
using its commercially reasonable efforts, the remaining identified conflicts or
disputes in time for the Insurer to effect corrections to the Annuity Payments
prior to the Annuity Commencement Date, then:


(A)following the Annuity Commencement Date and continuing until such time as the
Insurer reasonably determines that it is able to begin paying the Annuity
Payments reflecting all necessary corrections, (x) the Annuity Payments shall be
made in accordance with the ATSA and (y) the Company shall [**********] the
Annuity Payments are made in accordance with the ATSA; and


(B)the Insurer and Company shall cooperate in good faith to resolve all
remaining identified conflicts or disputes, and the Insurer shall use its
commercially reasonable efforts to make all changes to the proposed Annuity
Commencement Date File as soon as practicable.


(c)If the Closing Date has occurred on or prior to December 14, 2012, then on
December 6, 2012, the Insurer shall deliver to the Company a proposed amended
Annuity Exhibit, utilizing and consistent with the data contained in the
November 21, 2012 Data Load File. On or prior to December 10, 2012, the Company
shall notify the Insurer of any discrepancy it may identify between such
proposed amended Annuity Exhibit and the data contained in the November 21, 2012
Data Load File. The Insurer and Company shall cooperate in good faith to resolve
any discrepancies on or prior to December 17, 2012 and the Insurer shall reflect
any changes to such proposed amended Annuity Exhibit agreed upon on or prior to
December 17, 2012 in a revised amended Annuity Exhibit (the “Amended Annuity
Exhibit”).


(d)If the Insurer makes an Annuity Payment with respect to a Covered Life that
is overstated or the Covered Life is incorrectly included on the Annuity
Commencement Data File or Amended Annuity Exhibit, as approved by the Company,
and subsequently such Covered Life is not included (other than as a result of
mortality) or the Annuity Payment is reduced on the Final Amended Annuity
Exhibit, as finally

NYI-4483146v3                         34

--------------------------------------------------------------------------------



determined pursuant to Section 2.11(c) or Section 2.12(a), the Company will
reimburse the Insurer for any such improper or overstated Annuity Payment;
provided, however, that the Insurer will not be entitled to a reimbursement from
the Company if such improper or overstated Annuity Payment is made by the
Insurer after the Final Amended Annuity Exhibit is finally determined, or if
such Annuity Payment is made notwithstanding that, subsequent to the Amended
Annuity Exhibit and prior to the date that is seven (7) days before such Annuity
Payment is made, the Company notifies the Insurer that an Annuity Payment for a
Covered Life should not be made or is overstated. In connection with the
foregoing, the Insurer hereby assigns to the Company or its designee any and all
of its rights to seek reimbursement from such Covered Life for which the Insurer
made an Annuity Payment and was subsequently reimbursed by the Company for such
payment.


(e)If the Closing Date has occurred on or prior to December 14, 2012, then on or
prior to December 20, 2012:


(i)the Insurer shall deliver to the Company a calculation of the Interim
Post-Closing Post-Solicitation Premium. The “Interim Post-Closing
Post-Solicitation Premium” shall be an amount, calculated by the Insurer, equal
to (1) sum of (i) the Non-Solicited Annuity Premium and (ii) the Non-Electing
Annuity Premium calculated in accordance with Section 2.4, plus (2) the sum of
(A) the Non-Solicited Benefit Increase Premium, (B) the Solicited Non-Electing
Benefit Increase Premium, and (C) the New Life Premium, if any, in each case in
respect of the November 21, 2012 Data Load File;


(ii)the Insurer shall calculate and deliver to the Company, and the Company and
the Insurer shall jointly direct the Independent Third Party to deliver to the
Company and the Insurer, a calculation of the Interim Post-Closing Final Premium
in the form of Appendix 2.7 (but not including an Annuity Exhibit). The “Interim
Post-Closing Final Premium” shall be equal to (A) the Interim Post-Closing
Post-Solicitation Premium multiplied by (B) 100% plus the Closing Date
Adjustment, multiplied by (C) the sum of (I) the Closing CMA Adjustment and (II)
the Closing SCA Adjustment, multiplied by (D) 100% plus the Closing PFS
Adjustment, plus (E) the Closing [**********] Adjustment, plus (F) the
Incremental Interim [**********] Adjustment;


(iii)the Insurer shall produce and deliver to the Company and the Independent
Third Party an updated Transferred Assets Schedule; and


(f)Within five (5) Business Days of the delivery by the Insurer of the
calculation of the Interim Post-Closing Final Premium:


(i)if the sum of (A) the aggregate value of the assets in the Final Plan
Portfolio specified in the Interim Closing Asset Valuation and (B) the amount of
the Cash Closing Payment exceeds the amount of the Interim Post-Closing Final
Premium, then, subject to the execution by the Plan Trustee of an amendment of
the Group Annuity Contract in connection with Section 2.19, either Insurer
Parent or the Insurer shall pay to the Plan Trustee an amount, in Cash, equal to
such excess (the “Interim Post-Closing Insurer Payment”); and


(ii)if the amount of the Interim Post-Closing Final Premium exceeds the sum of
(A) the aggregate value of the assets in the Final Plan Portfolio specified in
the Interim Closing Asset Valuation and (B) the amount of the Cash Closing
Payment, then, subject to the execution by the Insurer of an amendment of the
Group Annuity Contract in connection with Section 2.19, the Independent
Fiduciary shall irrevocably direct the Plan Trustee to pay to the Insurer an
amount, in Cash, equal to such excess

NYI-4483146v3                         35

--------------------------------------------------------------------------------



(the “Interim Post-Closing Plan Payment”).


(g)The Company shall make available to the Plan, Cash in the amount necessary to
enable the Plan Trustee to pay all amounts that it is directed to pay to the
Insurer by the Independent Fiduciary pursuant to this Section 2.10. The Plan
Trustee shall unconditionally pay all such amounts to the Insurer pursuant to
the Plan Trustee Agreement.


(h)Three (3) Business Days prior to the date of the Insurer's delivery of the
Interim Post-Closing Premium, the Company and the Insurer shall jointly direct
the Independent Third Party to prepare an Interim Post-Closing Final Premium,
which it shall deliver to the Company and the Insurer on the same date that the
Insurer delivers its calculation of the Interim Post-Closing Final Premium.


(i)On November 21, 2012, the Company will cause a Data Load File to be delivered
to the Insurer.


Section 2.11    Final Valuation of Final Plan Portfolio and Post-Closing Final
Premium.


(a)On or prior to the day that is eighty (80) days following the Closing Date,
the Plan Investment Fiduciary shall deliver to the Insurer a calculation of the
value of each asset in the Final Plan Portfolio, (i) with respect to the
[**********] included in the Final Plan Portfolio, valued in an amount equal to
[**********] in connection with calculation of the Final Pre-Closing Asset
Valuation (ii) with respect [**********] in the Final Plan Portfolio, valued in
an amount equal [**********] in connection with calculation of the Interim
Closing Asset Valuation or, if there has not been an Interim Closing Valuation,
[**********] and (iii) with respect to [**********] in the Final Plan Portfolio
valued as of the close of business on the Business Day immediately preceding the
Closing Date in accordance with the methodology set forth in Appendix 2.6 (the
“Closing Asset Valuation”); provided that if the Plan Investment Fiduciary fails
to deliver a Closing Asset Valuation pursuant to this Section 2.11(a), the
Insurer shall deliver to the Company a Closing Asset Valuation in connection
with its calculation of the Post-Closing Final Premium, with respect to
[**********], in accordance with the methodologies set forth in Appendix 2.6.


(b)From and after the Closing until the determination of the Post-Closing Final
Premium, the Insurer will, in accordance with the Insurer's standard
verification practices and procedures, review the Social Security Master Death
file and the Lexis Nexis Accurint tool to attempt to determine if any Covered
Lives or Contingent Lives are deceased. If either such data source indicates
that a Covered Life or Contingent Life is deceased, the life will be deemed
deceased, subject to the Insurer's standard verification practices and
procedures. The Insurer will provide monthly updates to the Company of such
mortality review.


(c)On the later of the date that is [**********] (the “Final Data Load File
Delivery Date”), the Insurer shall deliver to the Company the proposed Final
Amended Annuity Exhibit (the “Final Data Load File”), utilizing and consistent
with the data contained in the November 21, 2012 Data Load File and reflecting
any other data correction changes identified and agreed by the Company and the
Insurer. Within five (5) Business Days following delivery of the Final Data Load
File, the Company shall notify the Insurer of any proposed changes. The Insurer
and the Company will work to resolve any differences and reflect any such
agreement in an updated Amended Annuity Exhibit (such Annuity Exhibit, updated
to reflect mutually agreed changes or changes as a result of the resolution of
any disputes in accordance with Section 2.12(a), the “Final Amended Annuity
Exhibit”). If the Insurer and the Company do not agree on a Final Amended
Annuity Exhibit by the eighty-fifth (85th) day following the Closing, then, for
purposes of preparing the Post-Closing Post-Solicitation Premium, the Insurer
will use the Final Data Load File as updated to reflect any agreed

NYI-4483146v3                         36

--------------------------------------------------------------------------------



changes as of such date, and the Final Amended Annuity Exhibit will be
determined following the dispute resolution process in Section 2.12(a).


(d)On or prior to the date that is ninety (90) days following the Closing Date,
but in no event earlier than March 1, 2013 (such date shall be the agreed upon
Expected Data Finalization Date under the Group Annuity Contract):


(i)the Insurer shall deliver to the Company a calculation of the Post-Closing
Post-Solicitation Premium. The “Post-Closing Post-Solicitation Premium” shall be
an amount, calculated by the Insurer, equal to (1) the sum of (i) the
Non-Solicited Annuity Premium and (ii) the Non-Electing Annuity Premium
calculated in accordance with Section 2.4, plus (2) the sum of (A) the
Non-Solicited Benefit Increase Premium, plus (B) the Solicited Non-Electing
Benefit Increase Premium, plus (C) the New Life Premium, if any, in each case
using the Final Amended Annuity Exhibit;


(ii)the Insurer shall calculate and deliver to the Company a calculation of the
Post-Closing Final Premium in the form of Appendix 2.7 (but not including an
Annuity Exhibit). The “Post-Closing Final Premium” shall be equal to (A) the
Post-Closing Post-Solicitation Premium multiplied by (B) 100% plus the Closing
Date Adjustment, multiplied by (C) the sum of (I) the Closing CMA Adjustment and
(II) the Closing SCA Adjustment, multiplied by (D) 100% plus the Closing PFS
Adjustment, plus (E) the Closing [**********] Adjustment, plus (F) the sum of
the Incremental Interim [**********] Adjustment and the Incremental Final
[**********] Adjustment; and


(iii)the Insurer shall produce and deliver to the Company and the Independent
Third Party an updated Transferred Assets Schedule.


(e)Three (3) Business Days prior to the date of the Insurer's delivery of the
Post-Closing Final Premium, the Company and the Insurer shall jointly direct the
Independent Third Party to prepare a Post-Closing Final Premium, which it shall
deliver to the Company and the Insurer on the same date that the Insurer
delivers its calculation of the Post-Closing Final Premium.


Section 2.12    Post-Closing Final Premium and Closing Asset Valuation Disputes.


(a)Within ten (10) days following the delivery by the Insurer of the calculation
of the Post-Closing Final Premium in accordance with Section 2.11(d)(ii),
subject to Section 2.12(b), (i) the Company or the Insurer may dispute any
component of the calculation of the Post-Closing Post-Solicitation Premium, the
Post-Closing Final Premium, the Final Data Load File or the Final Amended
Annuity Exhibit used for purposes of calculating the Post-Closing
Post-Solicitation Premium or any other item set forth in the calculation of the
Post-Closing Final Premium (or any component of a prior calculation of the
premium), including whether [**********] and any New Life Premium; and (ii) the
Insurer may dispute the Closing Asset Valuation. Any such dispute (an
“Arbitration Dispute”) shall be resolved in accordance with the procedures set
forth in Appendix 2.12.


(b)Notwithstanding anything to the contrary in Section 2.12(a), (i) if the
Company shall have made the election set forth in clause (A) of Section 2.9(e)
or clause (A) of Section 2.9(f) the Insurer shall not have the right to dispute
any component of the calculation of the Post-Closing Final Premium (other than
whether the calculation of the [**********] of the Non-Solicited Annuity Premium
or Non-Electing Annuity Premium was done in accordance with the methodologies in
Section 2.4(c)), or any other item set forth in the calculation of the
Post-Closing Final Premium (other than (A) whether an [**********] (B) the
In-Kind Asset Information (C) the Closing Asset Valuation or (D) whether the
calculation of the [**********] of

NYI-4483146v3                         37

--------------------------------------------------------------------------------



the Non-Solicited Annuity Premium or Non-Electing Annuity Premium was done in
accordance with the methodologies in Section 2.4(c)), (ii) the Company shall not
have the right to dispute the Closing Asset Valuation and (iii) neither the
Company nor the Insurer shall have the right to dispute the [**********].


(c)Any component of (i) the calculation of the Post-Closing Post-Solicitation
Premium, (ii) the Final Data Load File, (iii) the Final Amended Annuity Exhibit,
or (iv) the calculation of the Post-Closing Final Premium, or any other item set
forth in the calculation of the Post-Closing Final Premium, including the
Closing Asset Valuation, or whether an [**********] which is not disputed
pursuant to Section 2.12(a) shall, subject to Section 2.21, be final and binding
on the Parties.


Section 2.13    True-Up Payment Upon Resolution of Post-Closing Final Premium
and Closing Asset Valuation Disputes.


(a)By the earlier of (x) the date that is five (5) Business Days following the
final resolution of all disputes in accordance with Section 2.12(a) and (y) the
later of the date that is (1) 175 days following the end of the PBGC Review
Period and (2) 145 days following the Closing Date:


(i)if (A) the sum of (x) the aggregate Closing Asset Valuation of the assets in
the Final Plan Portfolio (as may be adjusted following the resolution of
disputes in accordance with Section 2.12(a)) and (y) the amount of the Cash
Closing Payment minus (B) the Interim Post-Closing Insurer Payment, if any, plus
(C) the Interim Post-Closing Plan Payment, exceeds the amount of the
Post-Closing Final Premium (as may be adjusted following the resolution of any
disputes in accordance with Section 2.12(a)), if any, then, subject to the
execution by the Plan Trustee of an amendment of the Group Annuity Contract in
connection with Section 2.19, either Insurer Parent or the Insurer shall pay to
the Plan Trustee an amount, in Cash, equal to such excess; and


(ii)if (A) the amount of the Post-Closing Final Premium (as adjusted following
the resolution of disputes in accordance with Section 2.12(a)) plus (B) the
[**********], if any, minus (C) the Interim Post-Closing Plan Payment, exceeds
the sum of (x) the aggregate Closing Asset Valuation of the assets in the Final
Plan Portfolio (as may be adjusted following the resolution of any disputes in
accordance with Section 2.12(a)) and (y) the amount of the Cash Closing Payment,
then, subject to the execution by the Insurer of an amendment of the Group
Annuity Contract in connection with Section 2.19, the Independent Fiduciary
shall irrevocably direct the Plan Trustee to pay to the Insurer, an amount, in
Cash, equal to such excess.


(b)The Company shall make available to the Plan, Cash in the amount necessary to
enable the Plan Trustee to pay all amounts that it is directed to pay to the
Insurer by the Independent Fiduciary pursuant to this Section 2.13. The Plan
Trustee shall unconditionally pay all such amounts to the Insurer pursuant to
the Plan Trustee Agreement.


D.    TCF
Section 2.14    TCF.
(a)The Company shall deposit into the Escrow Account, by wire transfer of
immediately available funds, the TCF on the Business Day following the DTFA
Execution Date and the 5th Business Day of each calendar month thereafter
(starting in July of 2012), until the earlier to occur of the Closing Date and
the termination of this Agreement in accordance with Article X.


(b)The Company shall pay any and all fees and other amounts that may become due
and payable

NYI-4483146v3                         38

--------------------------------------------------------------------------------



to the Escrow Agent pursuant to the Escrow Agreement.


E.    General
Section 2.15    Access and Cooperation. The Company, the Insurer and their
respective Representatives shall be entitled to reasonable access during normal
business hours to examine and be provided copies of (a) the work papers and
files related to the preparation of, or support for, the calculations and
valuations contemplated by this Article II, including any such work papers and
files of the Plan Actuary and any such work papers or files related to POINT and
(b) the relevant books and records of the Insurer, the Company or the Plan
Actuary, as applicable, and to discuss with the Insurer's or the Company's, as
applicable, employees and Representatives (including in the case of the Company,
the Plan Actuary) involved with respect thereto; except that, (x) other than as
set forth in Section 11.7, the Company and its Representatives shall not have
access to the Insurer Provided Life-by-Life Information or any work papers or
other information that discloses or reveals Insurer Provided Life-by-Life
Information, nor shall the Company or any of its Representatives attempt to
derive, directly or indirectly, Insurer Provided Life-by-Life Information from
any other information provided to the Company, the Company's Affiliates or
Representatives or the Company's Affiliates' Representatives; and (y) the
Insurer shall not have access to the work papers, files or books and records of
the Plan Actuary to the extent (i) (A) the Company does not have copies of such
work papers, files or books and records and (B) the Plan Actuary refuses to
consent to granting the Insurer access to such work papers, files or books and
records or (ii) if the Company does have copies of such work papers, files or
books and records, (A) such work papers, files or books and records are subject
to a confidentiality agreement or other contractual obligation restricting the
Company from providing such information to the Insurer or its Affiliates, (B)
the Company has used commercially reasonable efforts to obtain the Plan
Actuary's consent to the provision of such work papers, files or book and
records to the Insurer, and (C) the Plan Actuary has refused to give such
consent despite the Company having provided the Insurer with a reasonable
opportunity to satisfy any conditions the Plan Actuary may impose before
granting such consent. Nothing in this Section 2.15 shall require the Company or
any of its Affiliates to (x) violate any law or (y) initiate any litigation or
arbitration. Without limiting the foregoing, following the Closing until the
earlier of (1) the payment of all amounts contemplated by Section 2.13 and (2)
the date the Insurer has entered into a confidentiality agreement with the Plan
Actuary as contemplated by this sentence, the Company shall use commercially
reasonable efforts to obtain the Plan Actuary's agreement to grant access to the
Insurer to the Plan Actuary's work papers and files related to the preparation
of or support for the calculations contemplated by this Article II, or to its
relevant books and records, and employees and Representatives, in each case with
respect to its work under this Agreement, including using its commercially
reasonable efforts to cause the Plan Actuary to execute a confidentiality or
similar agreement with the Insurer so that the Insurer may obtain access
directly from the Plan Actuary to such work papers, files and books and records.
Should, notwithstanding the foregoing, the Company or any of its Representatives
obtain Insurer Provided Life-by-Life Information, whether directly or
indirectly, or through a process of derivation, they hereby agree to transfer
any rights in such information to the Insurer.


Section 2.16    Data Updates. The Insurer shall have reasonable access to all
updates to data, including benefit amounts, benefit forms, dates of birth, dates
of death, gender, and lives missing from the original data provided by Towers
Watson that relate to the premium payable to the Insurer, in each case limited
to data in connection with Plan Beneficiaries or

NYI-4483146v3                         39

--------------------------------------------------------------------------------



Plan Participants who are Covered Lives, Contingent Lives and Beneficiaries.


Section 2.17    Business Day Adjustments. If any calculation set forth in this
Article II is to be performed as of a day that is not a Business Day, such
calculation shall be performed as of the immediately preceding Business Day.


Section 2.18    Adjustment to the Target Closing Date. If subsequent to the
calculation or delivery of a calculation or other deliverable that was required
to be performed or delivered as of, on or prior to a day that is some number of
days prior to the Target Closing Date, the Target Closing Date is adjusted so
that it is a later date, the applicable Party shall re-calculate or deliver such
calculation or other deliverable as of, on or prior, as applicable, to such
number of days prior to the Target Closing Date as so adjusted.


Section 2.19    Amendments to the Group Annuity Contract.


(a)Within five (5) Business Days following the delivery by the Insurer of the
calculation of the Interim Post-Closing Final Premium, the Insurer shall amend
the Group Annuity Contract, and the Independent Fiduciary shall irrevocably
direct the Plan Trustee to amend the Group Annuity Contract, in each case, (i)
to reflect any differences between the amount of the Interim Post-Closing Final
Premium and the amount of the Closing Final Premium, (ii) to substitute the
Amended Annuity Exhibit produced pursuant to Section 2.10(c) for the Annuity
Exhibit delivered in connection with the delivery of calculation of the Closing
Final Premium and (iii) the Transferred Assets Schedule delivered in connection
with the calculation of the Interim Post-Closing Final Premium and the
Transferred Assets Schedule delivered pursuant to Section 2.9(a).


(b)In conjunction with the substitution of the Amended Annuity Exhibit for the
Annuity Exhibit as provided in Section 2.19(a), the Insurer will deliver a
certificate to the Company certifying that such substituted Amended Annuity
Exhibit is identical to the Amended Annuity Exhibit provided pursuant to Section
2.10(c).


(c)By the earlier of (i) the date that is five (5) Business Days following the
final resolution of all disputes in accordance with Section 2.12 and (ii) the
later of the date that is (A) one hundred seventy-five (175) days following the
end of the PBGC Review Period and (B) one hundred forty-five (145) days
following the Closing Date, the Insurer shall amend the Group Annuity Contract,
and the Independent Fiduciary shall irrevocably direct the Plan Trustee to amend
the Group Annuity Contract, in each case, (x) to reflect any differences between
the amount of the Post-Closing Final Premium (as adjusted following the
resolution of any disputes in accordance with Section 2.12(a)) and the amount of
the Interim Post-Closing Final Premium, or if no Interim Post-Closing Final
Premium was delivered, the Closing Final Premium, (y) to substitute the Final
Amended Annuity Exhibit as adjusted following any agreed updates and the
resolution of any disputes in accordance with Section 2.12(a) for the Amended
Annuity Exhibit produced pursuant to Section 2.10(c), or if no Interim
Post-Closing Final Premium was delivered, the Annuity Exhibit delivered in
connection with the delivery of the calculation of the Closing Final Premium and
(z) the Transferred Assets Schedule delivered in connection with the calculation
of the Post-Closing Final Premium (as adjusted following the resolution of any
disputes in accordance with Section 2.12(a)) and the Transferred Assets Schedule
delivered pursuant to Section 2.10(e)(iii) or if no Transferred Assets Schedule
was delivered pursuant to Section 2.10(e)(iii), the Transferred Assets Schedule
delivered pursuant to Section 2.9(a).


(d)In conjunction with the substitution of the Final Amended Annuity Exhibit for
the Amended Annuity Exhibit or the Annuity Exhibit, as applicable, as provided
in Section 2.19(c), the Insurer will deliver a certificate to the Company
certifying that such substituted Final Amended Annuity Exhibit is identical to

NYI-4483146v3                         40

--------------------------------------------------------------------------------



the Final Amended Annuity Exhibit provided pursuant to Section 2.11(c), as may
be adjusted following any agreed updates and the resolution of any disputes in
accordance with Section 2.12.


Section 2.20    Amendments to the Procedures Manual and Identified CD-ROM. If
the Company or the Insurer identify any error or omission in the Procedures
Manual or the Identified CD-ROM, the Company or the Insurer, as applicable,
shall promptly inform the other and the Company and the Insurer shall cooperate
in good faith to update the Procedures Manual or the Identified CD-ROM to
resolve such error or omission, and such updated Identified CD-ROM shall be
initialed by the Company and the Insurer. The Procedures Manual or the
Identified CD-ROM, as updated pursuant to this Section 2.20, shall be binding on
the Parties.


Section 2.21    [**********]


(a)If, prior to the later of the date that is (1) 175 days following the end of
the PBGC Review Period and (2) 145 days following the Closing Date, (i) the
Insurer or the Company identifies as [**********] to the Insurer at Closing or
transferred in satisfaction of the Promissory Note, or (ii) the Insurer declares
the Promissory Note ([**********] on the Promissory Note Maturity Date)
[**********] (up to the outstanding principal amount on the Promissory Note)
pursuant to Section 6.13(b), then, in either case, (x) the Insurer or the
Company, as applicable, shall promptly inform the other, and, if such
[**********] (or, in the case of the Promissory Note, if the Insurer has
declared the Promissory Note [**********] pursuant to Section 6.13(b)), (y) the
Independent Fiduciary shall, within 5 days of such notice, [**********] (or if
the Promissory Note, the outstanding principal amount on the Promissory Note)
and (z) the Insurer shall, simultaneously [**********] State Street Bank and
Trust Company, in its capacity as Plan Trustee.


(b)The Company shall make available to the Plan, Cash in the amount necessary to
enable State Street Bank and Trust Company, in its capacity as Plan Trustee, to
pay all amounts that it is directed to pay to the Insurer by the Independent
Fiduciary pursuant to this Section 2.21. State Street Bank and Trust Company, in
its capacity as Plan Trustee, shall unconditionally pay all such amounts to the
Insurer pursuant to the Plan Trustee Agreement.


Section 2.22    Return of Additional Premium Due To Late Discovery of Mortality.
Notwithstanding Sections 2.10-2.13 (and any arbitration relating thereto), if
after the date that is seven (7) days prior to the date that the Post-Closing
Final Premium is delivered pursuant to Section 2.11(d)(ii) and prior to the date
that is ninety (90) days after the Annuity Commencement Date, the Insurer
discovers additional data corrections relating to deaths of Covered Lives and
Contingent Lives that occurred prior to the Annuity Commencement Date, the
Insurer shall return the portion of the Post-Closing Final Premium relating to
such deaths to the Plan Trustee or, in the event that the Plan is no longer in
existence, to the Company, within twenty (20) days thereafter. The Company shall
have no rights to dispute such calculation.


Section 2.23    Reimbursement of [**********]


(a)If, during the period from and after the Closing Date through [**********] of
the Closing Date, the Insurer (or, from the Closing Date through the applicable
[**********] the Plan) makes a payment to, or has a [**********] at Closing or
in satisfaction of the Promissory Note, due to the following:


(i)an obligation pursuant to an [**********] in whole or in part, or otherwise
reimburse or pay to the [**********] prior to the Closing Date, provided
[**********]


(ii)any tax, fee or other governmental charge (including, without limitation,
any

NYI-4483146v3                         41

--------------------------------------------------------------------------------



deductions or offsets relating to withholding tax deductions or other payments
of taxes) to the extent attributable to [**********] prior to the Closing Date,
or


(iii)any Losses arising from breach by [**********] under the [**********]
(which, for the avoidance of doubt, does not include [**********] Documentation)
which arise, accrue or relate to the period prior to the relevant transfer date,
which may be either the Closing Date or [**********]
then (other than with respect to payments or reductions taking place prior to
the [**********]) the Insurer shall deliver notice to the Company setting forth
in reasonable detail the amount of the claim and indemnification reimbursement
that the Insurer seeks (provided that, the failure to so notify the Company will
not relieve the Company of its obligations hereunder except to the extent that
(and only to the extent that) such failure shall have caused the Losses to have
been greater than such Losses would have been had the Company been given prompt
notice hereunder). The Insurer shall also provide such supporting documentation
as may be reasonably requested by the Company in connection therewith. The
Company thereafter will be permitted to assume the defense of the such claim in
a manner consistent with the procedures set forth in Section 2.24. The Company
shall, within ninety (90) days following its receipt of such notice, remit such
amount to the Insurer (or if such claim is disputed in good faith, promptly on
resolution of such dispute). For the avoidance of doubt, only those amounts that
(A) result in an actual payment by ([**********]) to the Insurer, and (B) only
with respect to Section 2.23(a)(i), are related to a prior distribution
([**********]) to the Plan Trustee, on behalf of the Plan, are eligible for
payment by the Company pursuant to this Section 2.23. The maximum aggregate
obligation of the Company to make payments under this Section 2.23 is
[**********], and the Company shall have no other obligations in respect of
Transferred Liabilities described in this Section 2.23 other than as provided in
this Section 2.23.
(b)If, during the period from and after the Closing Date through [**********] of
the Closing Date, the Insurer (or, prior to the applicable [**********] date,
the Plan) receives a [**********] to it at Closing or on the applicable
[**********] date, or in satisfaction of the Promissory Note, then upon becoming
aware that [**********] the Insurer shall deliver a notice to the Company
setting forth in reasonable detail the amount of the [**********] to such entity
as the Company may direct (or, in respect of [**********] by the Plan prior to
the applicable [**********] date, the Plan will be permitted to retain such
payment). [**********] to the Insurer prior to the second anniversary of the
Closing Date with respect to any payment made on behalf of the Plan prior to the
Closing Date that is determined under the [**********] to be in excess of the
amount that was actually required to paid on behalf of the Plan, but only to the
extent the [**********] was reduced by such payment made on behalf of the Plan.
The maximum aggregate obligation of the Insurer to make payments (including
payments received by the Plan prior to the [**********] and retained by the Plan
pursuant to the preceding sentence) under this Section 2.23 is [**********] and
the Insurer shall have no other obligations with respect to any [**********]
with respect to [**********] after the Closing.


Section 2.24    [**********] Indemnification.


(a)Coverage. If, following the Closing, either (i) the Insurer, or (ii) the
applicable [**********] to the Insurer (a “Transferor”), the Plan, the Plan
Investment Fiduciary or the Company (or in the case of (i) and (ii), any of
their respective Affiliates) becomes subject to a claim for indemnification or
reimbursement (including by [**********]) brought under an indemnity obligation
set forth in the [**********] by or on behalf [**********] or any other
indemnified party under the [**********] (other than the Transferor or the
Insurer, if applicable, and other than a claim for the reimbursement of Transfer
Expenses or Transfer Taxes provided for in Section 2.25) (collectively, the
[**********] and each, a [**********]), and such claim arises in connection with
the Transferor's actual or attempted [**********] to the Insurer or the entering

NYI-4483146v3                         42

--------------------------------------------------------------------------------



into of the [**********], and the [**********] provides that the [**********]
may require either the Transferor or the Insurer, or both, to indemnify on
either a joint and several basis (or has the effect of imposing joint liability)
or a several basis (or has the effect of imposing sole liability for
indemnification on either the Insurer or Transferor), such [**********] for
Losses (as specified in such provisions) it incurs related to the actual or
attempted [**********] to the Insurer or the entering into of the [**********]
then the Insurer and the Company will apportion responsibility for any such
Losses in respect of such claim as set forth in this Section 2.24
notwithstanding anything herein or in the [**********] to the contrary.
For the avoidance of doubt, (x) this Section 2.24 does not apply with respect to
a claim for indemnification or reimbursement under the [**********] (either in a
provision or set of related provisions) if (A) such claim is with respect to a
breach by the Insurer, on the one hand, or the Transferor, Plan, the Plan
Investment Fiduciary or the Company, on the other hand, of any representation,
warranty, covenant or agreement by such party in the [**********] (B) only the
Insurer, on the one hand, or the Transferor, Plan, the Plan Investment Fiduciary
or the Company, on the other hand, is required to indemnify a [**********] for
such claim as a result of its own breach (and the other party to the
[**********] is not required to indemnify such [**********] for such first
party's breach), and (C) the other party to the [**********] not subject to the
[**********] indemnification claim has not breached a representation, warranty,
covenant or agreement substantially identical to the representation, warranty,
covenant or agreement with respect to which the party subject to the
indemnification claim is being requested to indemnify such [**********], (y)
this Section 2.24 is only intended to apply to claims under the [**********] (as
opposed to the underlying [**********] documentation relating to the ownership
of such [**********]), and (z) if Section 2.23 would also apply to a claim for
reimbursement from [**********], Section 2.23 controls in all respects.
(b)Indemnification for Single Party Breach Claims.


(i)The Company will indemnify and hold the Insurer and its Affiliates harmless
against all Losses (including reasonable out-of-pocket expenses and reasonable
fees and expenses of counsel to the Insurer and Affiliates and regardless of
whether payment for such Losses will be effected by any repayment or deduction
from or off-set against any subsequent [**********] the Insurer or reduction in
[**********] the Insurer or its Affiliates or otherwise) arising out of or
relating to any and all claims for indemnification that fall within the scope of
Section 2.24(a), if and to the extent such claim arises out of or relates to any
inaccuracy in or breach of any representation or warranty made by the Transferor
in the applicable [**********] or the failure of the Transferor to comply with
any of its covenants, agreements or obligations contained in such [**********]
(each such claim, a “Transferor Breach Claim”).


(ii)The Insurer will indemnify and hold the Company, the Transferor, the Plan,
the Plan Investment Fiduciary and their Affiliates harmless against all Losses
(including reasonable out-of-pocket expenses and reasonable fees and expenses of
counsel to the Company, the Transferor, the Plan, the Plan Investment Fiduciary
and their Affiliates) arising out of or relating to any and all claims for
indemnification that fall within the scope of Section 2.24(a), if and to the
extent such claim arises out of or relates to any inaccuracy in or breach of any
representation or warranty made by the Insurer in the applicable [**********] or
the failure of the Insurer to comply with any of its covenants, agreements or
obligations contained in such [**********] (each such claim, a “Transferee
Breach Claim”).


(iii)If (A) a [**********] seeks indemnification from the Insurer (or any of its
Affiliates) with regard to any claim or Losses that fall within the scope of
Section 2.24(a),

NYI-4483146v3                         43

--------------------------------------------------------------------------------



and (B) the Insurer (or any of its Affiliates) seeks contribution from the
Company pursuant to Section 2.24(b)(i), then:
(x)    the procedures set forth in Section 9.2 and Section 9.3 with respect to
seeking indemnification for a Third Party Claim shall apply as if the term:
(1)
“Indemnified Party” were replaced with “Insurer” or the applicable Affiliate of
the Insurer;

(2)
“Insurer” were replaced with “Company”;

(3)
“Third Party Claim” were replaced with “Transferor Breach Claim”; and

(4)
“indemnification” were replaced with “contribution” (and each of such terms'
other grammatical forms having corresponding meanings); and

(y)    Section 9.2 and Section 9.3 are hereby incorporated mutatis mutandis into
this Section 2.24(b).
(iv)If (A) a [**********] seeks indemnification from the Company, the
Transferor, the Plan or the Plan Investment Fiduciary (or any of their
Affiliates) with regard to any claim or Losses that fall within the scope of
Section 2.24(a), and (B) the Company, the Transferor, the Plan or the Plan
Investment Fiduciary (or any of their Affiliates) seeks contribution from the
Insurer pursuant to Section 2.24(b)(ii), then:
(x)    the procedures set forth in Section 9.2 and Section 9.3 with respect to
seeking indemnification for a Third Party Claim shall apply as if the term:
(1)
“Indemnified Party” were replaced with “Company”, “Transferor”, “Plan”, “Plan
Investment Fiduciary” or their applicable Affiliate;

(2)
“Third Party Claim” were replaced with “Transferee Breach Claim”; and

(3)
“indemnification” were replaced with “contribution” (and each of such terms'
other grammatical forms having corresponding meanings); and

(y)    Section 9.2 and Section 9.3 are hereby incorporated mutatis mutandis into
this Section 2.24(b).
(c)Reimbursement for No-Fault Claims and Mutual Fault Claims.


(i)If a claim for indemnification is brought that is within the scope of Section
2.24(a), and such claim does not fall within the provisions of Section
2.24(b)(i), Section 2.24(b)(ii), or Section 2.24(c)(ii) (each such claim, a
“No-Fault Claim”), then the Insurer shall indemnify the Company, the Transferor,
the Plan, the Plan Investment Fiduciary and their Affiliates and the Company
shall indemnify the Insurer and its respective Affiliates for such No-Fault
Claim in a manner so that the Losses and costs incurred by the indemnifying
parties

NYI-4483146v3                         44

--------------------------------------------------------------------------------



(including the indemnifying parties' reasonable out-of-pocket expenses and
reasonable fees and expenses of counsel and regardless of whether payment for
such Losses will be effected by any repayment or deduction from or off-set
against any subsequent [**********] the Insurer or reduction [**********] of the
Insurer or its Affiliates or otherwise) are apportioned [**********] the Insurer
on the one hand, and the Company on the other hand.


(ii)If a claim for indemnification is brought that is within the scope of
Section 2.24(a), and such request for indemnification is alleged to arise out of
or relate to breaches or failures by both the Insurer and the applicable
Transferor to comply with their applicable representations, warranties,
covenants, agreements or obligations contained in the applicable [**********]
(each such claim, a “Mutual Fault Claim”), then the Insurer shall indemnify the
Company, the Transferor, the Plan, the Plan Investment Fiduciary and their
Affiliates and the Company shall indemnify the Insurer and its respective
Affiliates for such Mutual Fault Claim in a manner so that the Losses and costs
incurred by the indemnifying parties (including the indemnifying parties'
reasonable out-of-pocket expenses and reasonable fees and expenses of counsel
and regardless of whether payment for such Losses will be effected by any
repayment or deduction from or off-set against any subsequent distribution to
the Insurer or reduction in the capital account of the Insurer or its Affiliates
or otherwise) are apportioned in proportion to the respective fault of the
Insurer and the applicable Transferor, and the extent to which such parties'
breaches or failures to perform gave rise to the Losses.


(iii)If (A) a [**********] seeks indemnification from the Insurer, the Company,
the Transferor, the Plan or the Plan Investment Fiduciary (or any of their
respective Affiliates) with regard to any claim or Losses that fall within the
scope of Section 2.24(a), and (B) the Insurer (or any of its Affiliates) seeks
contribution from the Company, or the Company (or any of its Affiliates) seeks
contribution from the Insurer pursuant to this Section 2.24(c), then:
(x)    the procedures set forth in Section 9.2 and Section 9.3 with respect to
seeking indemnification of a Third Party Claim shall apply as if the term:
(1)
“Indemnified Party” were replaced with “the party seeking contribution pursuant
to Section 2.24(c)”;

(2)
“Insurer” were replaced with “the party from whom contribution is sought
pursuant to Section 2.24(c)”;

(3)
“Third Party Claim” were replaced with “No-Fault Claim” or “Mutual Fault Claim,”
as applicable;

(4)
“indemnification” were replaced with “contribution” (and each of such terms'
other grammatical forms having corresponding meanings); and

(y)    Section 9.2 and Section 9.3 are hereby incorporated mutatis mutandis into
this Section 2.24(c).
(d)For the avoidance of doubt, no claim for indemnification brought by or on
behalf of [**********] shall constitute a Third Party Claim for purposes of
Article IX of this Agreement.


Section 2.25    Reimbursement for [**********]. All Transfer Expenses and

NYI-4483146v3                         45

--------------------------------------------------------------------------------



[**********] (whether payment of such Transfer Expense or [**********] will be
effected by payment, by repayment or by deduction from or set-off against any
subsequent [**********] to the Insurer or reduction in the Insurer's
[**********] or otherwise) shall be borne [**********]. To the extent either the
Insurer, on the one hand, or the Plan or the Company, on the other hand, bears
more than [**********] of such Transfer Expenses or Transfer Taxes, the Insurer
shall reimburse the Plan or the Company, and the Company or the Plan shall
reimburse the Insurer, as appropriate, such that any such Transfer Expenses and
Transfer Taxes are borne [**********] For the avoidance of doubt, (a)
reimbursement shall be made regardless of whether the [**********] to the
Insurer, and (b) the Insurer, the Plan and the Company shall each pay their own
fees and expenses related to the [**********]


ARTICLE III
COMPANY'S REPRESENTATIONS AND WARRANTIES
The Company hereby represents and warrants to Insurer Parent, the Insurer and
the Independent Fiduciary as of the DTFA Execution Date and the Closing Date
that, except as set forth in the Company Disclosure Letter:
Section 3.1Due Organization, Good Standing and Corporate Power. The Company is a
limited liability company duly organized, validly existing and in good standing
under the Laws of the State of Delaware. The Company has all requisite power and
authority to enter into and carry out its obligations under this Agreement and
the Ancillary Agreements to which it is, or will be at Closing, a party (if any)
and to consummate the transactions contemplated to be undertaken by the Company
herein or therein. The Company is duly qualified or licensed to do business and
is in good standing in each jurisdiction in which its sponsorship of the Plan
makes such qualification or licensing necessary, except in such jurisdictions
where the failure to be in good standing, or so qualified or licensed is not
material.


Section 3.2Authorization of Agreement; Enforceability. The Company has received
all appropriate corporate approvals and no other action on the part of the
Company or its Affiliates is necessary to authorize the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated to be undertaken by the Company under this Agreement and the
Ancillary Agreements (to the extent a party thereto, if any). This Agreement is,
and the Ancillary Agreements (to the extent that the Company is a party thereto,
if any), when executed will be, duly executed and delivered by the Company, and
each is (or when executed will be) a valid and binding obligation of the Company
and enforceable against the Company, in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar Law affecting the enforcement
of creditors' rights generally and by general equitable principles (such
exception is the “Enforceability Exception”).


Section 3.3Consents And Approvals; No Violations. Assuming the Consents from
Governmental Authorities set forth on Section 3.3 of the Company Disclosure
Letter have been obtained, the execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated to be undertaken by the Company pursuant to this Agreement do not
(a) violate or conflict with any provision of its certificate or articles of
incorporation, bylaws or code of regulations (or the comparable governing
documents); (b) violate or conflict with any Law or Order of any Governmental
Authority applicable to the Company; (c) require any additional Governmental
Approval; or

NYI-4483146v3                         46

--------------------------------------------------------------------------------



(d) except for the [**********] required in connection with the transfer of
[**********], require any [**********] of or other action by any Person under,
constitute a default or an event that, with or without notice or lapse of time
or both, would constitute a default under, or cause or permit termination,
cancellation, acceleration or other change of any right or obligation or the
loss of any benefit under, any provision of any Contract to which the Company is
a party, the absence or occurrence of any of the foregoing would have a material
adverse impact on the Company's ability to consummate the Transaction.


Section 3.4Compliance with ERISA and Code. The Plan is maintained under and is
subject to ERISA and operated in compliance therewith and with its terms. The
Plan is Tax Qualified and its trust is exempt from taxation. The Plan's most
recent favorable Determination Letter is dated May 18, 2012 and reflects all
changes to the plan through April 30, 2012. All Plan amendments necessary to
effect the Lump-Sum Solicitation, and the other transactions contemplated by
this Agreement, and the Ancillary Agreements, except for the Plan Termination
and Plan Spin-Off, have been duly authorized and made by the Company. The
Independent Fiduciary has been duly appointed as a fiduciary of the Plan with
respect to the purchase of one or more group annuity contracts as set forth in
an engagement letter with the Annuity Committee dated March 16, 2012, as amended
(the “IF Engagement Letter”), and has the sole authority and responsibility to
(a) determine whether the Transaction satisfies ERISA and applicable guidance,
including Interpretative Bulletin 95-1, (b) direct the Plan Trustee on behalf of
the Plan in connection with the transfer of the Transferred Assets in connection
with the consummation of the Transaction, (c) direct the Plan Trustee on behalf
of the Plan in connection with the execution or any amendment of the Group
Annuity Contract, and (d) perform the covenants and agreements and make the
representations and warranties set forth in this Agreement, the Ancillary
Agreements (to the extent a party thereto) and the IF Engagement Letter to be
performed or made by the Independent Fiduciary.


Section 3.5No Brokers' Fee. The Company has no Liability for any fee, commission
or payment to any broker, finder or agent with respect to the Transactions for
which any other Party, or its respective Affiliates or Representatives, could be
liable.


Section 3.6No Discretionary Authority. The Company has no discretionary asset
management authority or responsibility regarding management of the Plan Assets.


Section 3.7Accuracy of Information. To the Company's Knowledge, (a) the data in
respect of mortality experience with respect to the Plan through November 30,
2011 that was furnished by or on behalf of the Company or the Plan or any of
their respective Affiliates prior to the DTFA Execution Date to the Insurer, its
Affiliates or any of its actuarial, accounting or legal advisors in connection
with the negotiation of this Agreement, the Group Annuity Contract, and the
transactions contemplated by this Agreement did not contain any material
misstatement or material omission; provided, however, that, as has been
discussed with the Insurer, the mortality data does not reflect the mortality
experience for Contingent Lives or Beneficiaries, and only tracks the mortality
experience for Covered Lives and (b) the data in respect of date of birth, date
of death or gender of any Non-Solicited Lives or Solicited Lives that was
furnished by or on behalf of the Company or the Plan or any of their respective
Affiliates in the Base Data Load File to the Insurer, its Affiliates or any of
its actuarial, accounting or legal advisors in connection with the negotiation
of this Agreement, the Group Annuity Contract, and the transactions contemplated
by this Agreement, was not generated using any materially incorrect systematic
assumptions or omissions; provided, however, that

NYI-4483146v3                         47

--------------------------------------------------------------------------------



any data-related assumptions used to generate the Base Data Load File that have
been discussed with the Insurer are not considered to be material.


Section 3.8Parent Liquidity Position. The Parent Liquidity Position as of March
31, 2012 was $31.455 billion. As of the DTFA Execution Date, to the Company's
Knowledge there are no circumstances existing or that would reasonably be
expected to occur that would reasonably be expected to cause a Company MAC.


Section 3.9Delivery of Plan. A true, correct and complete copy of the Plan has
been delivered to the Independent Fiduciary and the Insurer on or prior to the
DTFA Execution Date.


Section 3.10Settlement Accounting. As of the DTFA Execution Date, to the
Company's Knowledge there are no circumstances existing or that would reasonably
be expected to occur that would be reasonably likely to cause the Company to
conclude that the Company may not account for the transactions contemplated by
this Agreement and the Ancillary Agreements as a settlement under ASC 715.


Section 3.11No Other Representations or Warranties; Reliance. Except for the
representations and warranties of the Company expressly set forth in this
Article III, neither the Company, nor any of its Affiliates, nor any other
Person makes any express or implied representation or warranty on behalf of the
Company or any of its Affiliates with respect to the Company, its Affiliates,
the Plan, the Transferred Assets or the transactions contemplated by this
Agreement or the Standard Termination and the Lump-Sum Solicitation. The Company
acknowledges and agrees that Insurer Parent, the Insurer and the Independent
Fiduciary have relied on the representations set forth in this Article III.


ARTICLE IV
INDEPENDENT FIDUCIARY'S REPRESENTATIONS AND WARRANTIES
The Independent Fiduciary hereby represents and warrants to the Company, Insurer
Parent and the Insurer as of the DTFA Execution Date and the Closing Date that:
Section 4.1Due Organization, Good Standing and Corporate Power.


(a)Independent Fiduciary is a Massachusetts trust company duly organized,
validly existing and in good standing under the Laws of the Commonwealth of
Massachusetts. The Independent Fiduciary has all requisite power and authority
to enter into and carry out its obligations under this Agreement and the
Ancillary Agreements (to the extent a party thereto) to which it is, or will be
at Closing, a party and to direct the Plan Trustee to consummate the
transactions on behalf of the Plan trust. The Independent Fiduciary is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which its representation of the Plan makes such qualification or
licensing necessary, except in such jurisdictions where the failure to be or in
good standing or so qualified or licensed is not material.


(b)The Independent Fiduciary meets the requirements of, and in the transactions
contemplated by this Agreement and the Ancillary Agreements (to the extent a
party thereto) is acting as, an investment manager under ERISA § 3(38) and a
QPAM under PTCE 84-14. The Independent Fiduciary is experienced in independent
fiduciary work, and together with its reliance on its consultant Oliver Wyman
Inc. and its counsel, K&L Gates, LLP, the Independent Fiduciary is knowledgeable
concerning the large scale group

NYI-4483146v3                         48

--------------------------------------------------------------------------------



annuity marketplace and reasonably believes that it has the requisite expertise
to select the Insurer of the Group Annuity Contract and perform its obligations
under this Agreement, the Ancillary Agreements (to the extent a party thereto)
and the IF Engagement Letter. The Independent Fiduciary was designated a
fiduciary of the Plan by the Annuity Committee with respect to the purchase of
one or more group annuity contracts in the IF Engagement Letter (a true and
correct copy of which has been provided to the Insurer, other than the
attachment thereto regarding the fees to be paid to the Independent Fiduciary),
reaffirms its fiduciary status as set forth in such letter; and has provided the
services described in Exhibit A of such letter prudently and solely in the
interest of the Plan Participants and Plan Beneficiaries. The Independent
Fiduciary has the authority and responsibility to (i) determine whether the
Transaction satisfies ERISA and applicable guidance, including Interpretative
Bulletin 95-1, (ii) direct the Plan Trustee on behalf of the Plan in connection
with the transfer of the Transferred Assets in connection with the consummation
of the Transaction, (iii) direct the Plan Trustee on behalf of the Plan in
connection with the execution of the Group Annuity Contract and the amendments
thereto contemplated by this Agreement, and (iv) perform the covenants and
agreements and make the representations and warranties set forth in this
Agreement, the Ancillary Agreements (to the extent a party thereto) and the IF
Engagement Letter to be performed or made by the Independent Fiduciary.


Section 4.2Authorization of Agreement; Enforceability. The Independent Fiduciary
has received all appropriate corporate approvals and no other action on the part
of the Independent Fiduciary is necessary to authorize the execution, delivery
and performance of this Agreement and the Ancillary Agreements (to the extent a
party thereto) and the consummation of the transactions contemplated to be
undertaken by the Independent Fiduciary under this Agreement and the Ancillary
Agreements (to the extent a party thereto). This Agreement is, and the Ancillary
Agreements (to the extent a party thereto), when executed will be, duly executed
and delivered by the Independent Fiduciary, and each is (or when executed will
be) a valid and binding obligation of Independent Fiduciary and enforceable
against Independent Fiduciary, in accordance with its terms, subject to the
Enforceability Exception and the prudence requirements of ERISA; provided, that,
except as set forth in Section 10.2, neither this Agreement nor the Ancillary
Agreements (to the extent a party thereto) shall be enforceable against the
Independent Fiduciary if this Agreement is terminated pursuant to Section
10.1(f) or the Closing condition set forth in Section 8.1 has not been
satisfied. Notwithstanding any other provision in this Agreement or the
Ancillary Agreements (to the extent a party thereto), the Confidentiality
Agreements applicable to the Independent Fiduciary shall remain enforceable
against the Independent Fiduciary if this Agreement is terminated pursuant to
Section 10.1(f) or the Closing condition set forth in Section 8.1 has not been
satisfied.


Section 4.3Consents And Approvals; No Violations. The execution, delivery and
performance of this Agreement and the Ancillary Agreements (to the extent a
party thereto) by the Independent Fiduciary, or the consummation by the
Independent Fiduciary of the transactions contemplated to be undertaken by the
Independent Fiduciary, do not: (a) violate or conflict with any provision of its
certificate or articles of incorporation, bylaws or code of regulations (or the
comparable governing documents); (b) violate or conflict with any Law or Order
of any Governmental Authority applicable to Independent Fiduciary; (c) require
any Governmental Approval; (d) require any Consent of or other action by any
Person; or (e) result in a Non-Exempt Prohibited Transaction.


Section 4.4ERISA Related Determinations.


(a)The Independent Fiduciary is fully qualified to serve as an independent
fiduciary in connection

NYI-4483146v3                         49

--------------------------------------------------------------------------------



with the Transactions contemplated by this Agreement and it is independent of
the Company. The annual revenues of the Independent Fiduciary Controlled Group
from the Company Controlled Group in 2011 were less than five percent of the
Independent Fiduciary Controlled Group's total annual revenues in that year and
the annual revenues of the Independent Fiduciary Controlled Group projected to
be received from the Company Controlled Group in 2012 are less than five percent
of the Independent Fiduciary Controlled Group's total projected annual revenues
for 2012. Commercially reasonable ethical walls have been erected between the
personnel working on the Transaction and the personnel working on other matters
involving the Company Controlled Group.


(b)The Independent Fiduciary has selected the Insurer to issue the Group Annuity
Contract as set forth in this Agreement and such selection satisfies the
requirements of ERISA and applicable guidance, including Interpretive Bulletin
95-1. The Independent Fiduciary has delivered a certification confirming the
foregoing, executed by a duly authorized officer of the Independent Fiduciary,
to the Annuity Committee.


(c)If an Independent Fiduciary MAC has not occurred between the DTFA Execution
Date and the Closing Date and is not continuing as of the Closing Date, the
selection of the Insurer to provide the Group Annuity Contract will continue to
satisfy the requirements of ERISA and applicable guidance, including
Interpretive Bulletin 95-1, as of the Closing Date.


Section 4.5No Brokers' Fee. The Independent Fiduciary has no Liability for any
fee, commission or payment to any broker, finder or agent with respect to the
Transactions for which any other Party, or their respective Affiliates or
Representatives, could be liable.


Section 4.6No Other Representations or Warranties; Reliance. Except for the
representations and warranties of the Independent Fiduciary expressly set forth
in this Article IV, neither the Independent Fiduciary, nor its Affiliates, nor
any other Person makes any express or implied representation or warranty on
behalf of the Independent Fiduciary or any of its Affiliates with respect to the
Independent Fiduciary, the Plan, the Transferred Assets or the transactions
contemplated by this Agreement and the Ancillary Agreements (to the extent a
party thereto), including the Standard Termination and the Lump-Sum
Solicitation. The Independent Fiduciary acknowledges and agrees that Insurer
Parent, the Insurer and the Company have relied on the representations set forth
in this Article IV.
ARTICLE V
INSURER AND INSURER PARENT REPRESENTATIONS AND WARRANTIES
Each of Insurer Parent and the Insurer hereby represents and warrants to the
Company and the Independent Fiduciary as of the DTFA Execution Date and the
Closing Date that, except as set forth in the Prudential Disclosure Letter:
Section 5.1Due Organization, Good Standing and Corporate Power. Insurer Parent
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of New Jersey. The Insurer is a life insurance company duly
organized, validly existing and in good standing under the Laws of the State of
New Jersey. Each of Insurer Parent and the Insurer have all requisite power and
authority to enter into and carry out their respective obligations under this
Agreement and the Ancillary Agreements to which each is, or will be at Closing,
a party and to consummate the transactions contemplated to be undertaken by each
of Insurer Parent or the Insurer herein or therein. The Insurer is duly
qualified or licensed to do business and is in good standing in each
jurisdiction in which its performance of its obligations set forth in the Group
Annuity Contract and Contract 300 Article P makes such

NYI-4483146v3                         50

--------------------------------------------------------------------------------



qualification or licensing necessary, except in such jurisdictions where the
failure to be in good standing or so qualified or licensed is not material.


Section 5.2Authorization of Agreement; Enforceability. Each of Insurer Parent
and the Insurer have received all appropriate corporate approvals and no other
action on the part of Insurer Parent, the Insurer or their respective Affiliates
is necessary to authorize the execution, delivery and performance of this
Agreement and the Ancillary Agreements (to the extent a party thereto) and the
consummation of the transactions contemplated to be undertaken by Insurer Parent
and the Insurer under this Agreement and the Ancillary Agreements (to the extent
a party thereto). This Agreement is, and the Ancillary Agreements, other than
the Group Annuity Contract, which is covered by Section 5.4 below, (to the
extent the Insurer is a party thereto) when executed will be, duly executed and
delivered by the Insurer, and each is (or when executed will be) a valid and
binding obligation of the Insurer and enforceable against the Insurer in
accordance with its terms, except to the extent that its enforceability may be
subject to the Enforceability Exceptions. This Agreement has been, and the
Ancillary Agreements (to the extent that the Insurer Parent is a party thereto)
when executed will be, duly executed and delivered by Insurer Parent and each is
a valid and binding obligation of Insurer Parent (to the extent the Insurer
Parent is a party thereto) and enforceable against Insurer Parent, in accordance
with its terms, except to the extent that its enforceability may be subject to
the Enforceability Exceptions.


Section 5.3Consents And Approvals; No Violations. Assuming the Consents from
Governmental Authorities set forth on Section 5.3 of the Prudential Disclosure
Letter have been obtained, the execution and delivery of this Agreement and the
Ancillary Agreements (to the extent a party thereto) by Insurer Parent and the
Insurer and the consummation by Insurer Parent and the Insurer of the
transactions contemplated to be undertaken by the Insurer Parent and the Insurer
do not (a) violate or conflict with any provision of their respective
certificates or articles of incorporation, bylaws or code of regulations (or the
comparable governing documents); (b) violate or conflict with any Law or Order
of any Governmental Authority applicable to Insurer Parent or the Insurer or any
Transferred Assets; (c) require any Governmental Approval; (d) require any
Consent of or other action by any Person under, constitute a default or an event
that, with or without notice or lapse of time or both, would constitute a
default under, or cause or permit termination, cancellation, acceleration or
other change of any right or obligation or the loss of any benefit under, any
provision of any Contract to which the Insurer is a party, to the extent the
absence or occurrence of any of the foregoing would have a material adverse
impact on the Insurer's ability to consummate the Transaction; or (e) result in
a Non-Exempt Prohibited Transaction. The form of Group Annuity Contract has been
approved for issuance by the New York State Department of Financial Services.
The Plan of Operations has been approved by the New York State Department of
Financial Services and the New Jersey Department of Banking and Insurance. The
Annuity Certificates have been filed with the New York State Department of
Financial Services for use in accordance with the General Annuity Contract.


Section 5.4Enforceability of Group Annuity Contract. The Group Annuity Contract
when executed will be duly executed and delivered by the Insurer and will be a
valid and binding obligation of the Insurer and enforceable against the Insurer
by the Plan Trustee and each Covered Life, Contingent Life and Beneficiary, in
accordance with its terms, except to the extent that its enforceability may be
subject to the Enforceability Exceptions. After the Contract-Holder (as defined
in the Group Annuity Contract) ceases to exist, the Group Annuity

NYI-4483146v3                         51

--------------------------------------------------------------------------------



Contract when executed will be duly executed and delivered by the Insurer and
will be a valid and binding obligation of the Insurer and enforceable against
the Insurer by each Covered Life, Contingent Life and Beneficiary, in accordance
with its terms, except to the extent that its enforceability may be subject to
the Enforceability Exceptions.


Section 5.5RBC Ratio. The RBC Ratio at December 31, 2011 was 491% and on April
30, 2012 [**********], and such Projected RBC Ratio was determined in accordance
with [**********] As of the DTFA Execution Date, to the Insurer's Knowledge
there are no circumstances existing or that would reasonably be expected to
occur that would reasonably be expected to cause an Insurer MAC.


Section 5.6Compliance with Laws. The business of the Insurer Parent and the
Insurer has been and is being conducted in material compliance with applicable
Laws, and none of the licenses, permits or Governmental Approvals required for
the continued conduct of the business of the Insurer Parent and the Insurer as
such business is currently being conducted will lapse, terminate, expire or
otherwise be impaired as a result of the consummation of the transactions
contemplated to be undertaken by the Insurer Parent, the Insurer or their
Affiliates hereunder or pursuant to the Ancillary Agreements, except as, in
either case, would not reasonably be expected to be, individually or in the
aggregate, materially adverse to the ability of the Insurer Parent and the
Insurer to perform their obligations under this Agreement or the Ancillary
Agreements.


Section 5.7No Brokers' Fee. Neither Insurer Parent nor the Insurer has any
Liability for any fee, commission or payment to any broker, finder or agent with
respect to the Transaction for which any other Party, or their respective
Affiliates or Representatives, could be liable.


Section 5.8Disclosed Information.


(a)Insurer Parent and the Insurer represent and warrant to the Company and the
Independent Fiduciary in connection with the Independent Fiduciary's due
diligence that, to Prudential's Knowledge, (i) all material information provided
to the Independent Fiduciary in connection with the transactions contemplated by
this Agreement, was, as of the date indicated on such information, true and
correct in all material respects and (ii) no change has occurred since the date
indicated on such information that the Insurer or Insurer Parent has not
publicly disclosed or disclosed to the Independent Fiduciary that would cause
such information, taken as a whole, to be materially false or misleading.


(b)Insurer Parent and the Insurer represent and warrant to the Company that, to
Prudential's Knowledge, (i) the information on the Identified CD-ROM, (ii) the
Insurer Provided Life-by-Life Information provided to the Independent Third
Party, and (iii) all other information and data supplied to the Independent
Third Party (other than, in each case, any such information that was supplied by
the Company, the Plan Trustee, the Plan, the Independent Fiduciary, the Plan
Investment Fiduciary or any of their respective Affiliates or Representatives,
and has been exactly reproduced by the Insurer, with no modifications, errors or
other changes) does not contain any material errors or omissions, other than any
errors or omissions that are addressed by the Agreed Updates.


(c)In connection with the Annuity Exhibit that will be part of the Group Annuity
Contract Issuance, (i) the Covered Lives, Contingent Lives, and Beneficiaries
listed on such Annuity Exhibit, and (ii) each such person's respective date of
birth, gender, form of annuity, and benefit amount, in each case, to

NYI-4483146v3                         52

--------------------------------------------------------------------------------



Prudential's Knowledge, match and are identical in all respects to such
information as set forth in the Base Data Load File, October 26, 2012 Data Load
File or November 21, 2012 Data Load File, as applicable and in accordance with
Section 2.5(e).


Section 5.9No Other Representations or Warranties; Reliance. Except for the
representations and warranties of Insurer and the Insurer Parent expressly set
forth in this Article V, none of the Insurer Parent, the Insurer, any of their
respective Affiliates or any other Person makes any express or implied
representation or warranty on behalf of Insurer Parent or the Insurer or any of
their respective Affiliates with respect to Insurer Parent, the Insurer, their
respective Affiliates, or the transactions contemplated by this Agreement and
the Ancillary Agreements (to the extent a party thereto). Insurer Parent and the
Insurer acknowledge and agree that the Company and the Independent Fiduciary
have relied on the representations set forth in this Article V.


ARTICLE VI
PRE CLOSING COVENANTS
The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing (except as otherwise expressly stated to apply to
a different period):
Section 6.1Plan Amendments; Company Certification. The Company shall amend the
Plan in a timely manner after the DTFA Execution Date to the extent necessary to
effectuate the Plan Spin-Off and Plan Termination as contemplated in this
Agreement. In addition, the Company will deliver at or prior to the Closing a
true and correct certificate confirming whether or not the following items have
occurred:


(a)the Plan Spin-Off was effected;


(b)a Notice of Intent to Terminate has been distributed;


(c)a Notice of Plan Benefits has been distributed;


(d)the Form 500 has been filed; and


(e)all Lump-Sum Payments have been made prior to the end of the Lump-Sum Payment
Period from Plan Assets in accordance with the Lump-Sum Elections.


Section 6.2Notice of Material Litigation. Between the DTFA Execution Date and
the Closing Date, if (a) the Company, the Plan or any fiduciary of the Plan, or
(b) the Insurer or the Insurer Parent, becomes involved in any Material
Litigation (except for PBGC review of the Plan's Standard Termination) then the
Company (in the case of clause (a)) or the Insurer (in the case of clause (b))
shall notify such other Party of such Material Litigation within ten (10)
Business Days of the date on which it learns of such Material Litigation.


Section 6.3Efforts to Close; Regulatory Clearances; Third-Party Consents.


(a)In addition to the actions specifically provided for elsewhere in this
Agreement or in any Ancillary Agreement, each of the Parties will cooperate with
each other and use (and, except with respect to the Independent Fiduciary, will
cause their respective Affiliates to use) their respective commercially

NYI-4483146v3                         53

--------------------------------------------------------------------------------



reasonable efforts to take, or to cause to be taken, all actions, and to do, or
to cause to be done, all things reasonably necessary on its part to consummate
the Closing. Without limiting the generality of the foregoing, (i) the Company
shall use its commercially reasonable efforts to obtain and to cause others to
obtain, as soon as practicable, the Governmental Approvals (including the
Governmental Approvals set forth on Appendix 8.2(e)) and any consents required
in connection with [**********] at the Closing, that may be or become necessary
for the performance of its obligations under this Agreement and the Ancillary
Agreements and the consummation of the transactions contemplated herein and
therein, including cooperating with the Plan in carrying out the Standard
Termination and the Lump-Sum Solicitation, and will cooperate fully with each
other in promptly seeking to obtain such Governmental Approvals and (ii) the
Insurer Parent and the Insurer shall use their commercially reasonable efforts
to obtain and to cause others to obtain, as soon as practicable, the
Governmental Approvals (including the Governmental Approvals set forth on
Appendix 8.2(d)) that may be or become necessary for the performance of its
obligations under this Agreement and the Ancillary Agreements and the
consummation of the transactions contemplated herein and therein. Without
limiting the foregoing and subject to applicable legal limitations and the
instructions of any Governmental Authority, each of the Parties agrees to (A)
reasonably cooperate and consult with one another, (B) furnish to the other
Parties such necessary information and assistance as such other Party may
reasonably request in connection with its preparation of any notifications or
filings, (C) keep each other apprised of the status of matters relating to the
completion of the transactions contemplated thereby, including furnishing the
other with copies of material notices or communications received by such Party
from any third party or any Governmental Authority with respect to such
transactions, within five (5) Business Days of receipt thereof, and (D) to the
extent reasonably practicable, permit the other Parties to review and
incorporate the other Party's reasonable comments in any material communication
to be given by it to any Governmental Authority with respect to obtaining the
necessary approvals for the transactions contemplated by this Agreement.


(b)Without limiting the generality of Section 6.3(a) where the cooperation of
third parties that are not Governmental Authorities, such as a trustee or record
keeper, would be necessary in order for a Party to completely fulfill its
obligations under this Agreement or any Ancillary Agreement, such Party will use
its commercially reasonable efforts to cause such third parties to provide such
cooperation. Without limiting the generality of the foregoing, the Parties shall
use commercially reasonable efforts to work with the Plan Trustee to sign the
Plan Trustee Agreement.


(c)Without limiting the generality of Section 6.3(a), the Company shall
periodically update the Insurer, upon Insurer's reasonable request, from and
after the DTFA Execution Date through the Closing Date with respect to progress
regarding (i) the filing of the Form 500, (ii) the completion of the Lump-Sum
Solicitation, (iii) the completion of the Plan Spin-Off, and (iv) other
discussions with Governmental Authorities regarding the Plan Termination.


Section 6.4Public Announcements; SEC Filings.


(a)Each of the Company and the Insurer shall issue a press release announcing
the execution and delivery of this Agreement and the transactions contemplated
hereby (collectively, the “Transaction Announcements”). Each of the Company and
the Insurer shall provide a draft of such Transaction Announcement, and any
related Form 8-K filing, to the other Party (and to the Independent Fiduciary,
to the extent such Transaction Announcement references State Street Bank and
Trust Company, or the role, duties or conclusions of the Independent Fiduciary)
for review prior to the issuance thereof and shall consider any comments made by
such other Party (or the Independent Fiduciary, as applicable) in good faith.


(b)From the DTFA Execution Date through the Closing, the Company, the
Independent Fiduciary and the Insurer shall not, and each shall cause their
respective Affiliates not to, publish any press releases,

NYI-4483146v3                         54

--------------------------------------------------------------------------------



or publish any other public statements (including to securities analysts), that
contradicts or is inconsistent with the Transaction Announcements, without the
prior approval of the other Parties, such approval not to be unreasonably
withheld, conditioned or delayed, except as such Party determines in good faith
may be required by Law or in connection with obligations pursuant to any listing
agreement with any national securities exchange.


(c)Subject to paragraph (b) above, the Company and the Insurer each may make
such public written or oral statements, as it deems necessary or appropriate, in
its sole discretion, provided that each such Party shall seek to give the other
Party a reasonable opportunity to comment upon such statements in advance to the
extent practicable, it being understood that neither the Company nor the Insurer
shall have any right of approval over public statements by the other Party,
except to the extent contemplated by paragraph (b) above. Subject to paragraph
(b) above, the Independent Fiduciary may make such written or oral statements as
it deems necessary or appropriate to respond to press inquiries.


(d)Regulatory filings and other public communications regarding Governmental
Approvals made by the Company, and all statements to Plan Participants and Plan
Beneficiaries related to the Transaction, may be made in the sole discretion of
the Company following the DTFA Execution Date; provided that any such regulatory
filings or public communications regarding Governmental Approvals or any
statements to Plan Participants and Plan Beneficiaries that describe the Insurer
or the Group Annuity Contract shall be consistent in all material respects with
the description of the Insurer and the Group Annuity Contract contained in the
Company's Lump-Sum Solicitation. The Company shall provide copies of all such
regulatory filings and public communications to Plan Participants and Plan
Beneficiaries, in each case, to the Insurer and the Independent Fiduciary within
ten (10) Business Days prior to the publication thereof if the description of
the Insurer or the Group Annuity Contract in such regulatory filing or public
communication will not be consistent in a material respect with the description
contained in the Company's Lump-Sum Solicitation (and, if such description is
consistent in a material respect with the description contained in the Company's
Lump-Sum Solicitation, then the Company shall provide the Insurer and the
Independent Fiduciary a copy of such regulatory filing or public communication
reasonably promptly after the date on which it is first used, it being
understood that the Company will not be required to provide copies of materials
that are substantially similar to materials that have previously been shared
with Insurer and the Independent Fiduciary).


(e)The Insurer shall provide copies of all regulatory filings and other public
communications regarding Government Approvals set forth on Appendix 8.2(d), and
statements to Annuitants related to the Transaction prior to the Annuity
Commencement Date, to the Company and the Independent Fiduciary (i) within five
(5) Business Days prior to the filing or making thereof if the contents of such
filing will not be consistent in any material respect with the information
contained in materials previously shared with the Company, and (ii) in all
instances as soon as practicable following such filing or making.


(f)The Company's ultimate parent intends to file this Agreement, as amended on
the DTFA Restatement Date, with the SEC and, in connection therewith, the
Company's ultimate parent will file a confidential treatment request with the
SEC to seek confidential treatment for certain provisions of the Agreement,
including information relating to the pricing of the Group Annuity Contract. The
Company's ultimate parent will provide the Insurer Parent a copy of any written
correspondence with the SEC regarding such application for confidential
treatment. Notwithstanding the foregoing, each Party acknowledges that the other
Parties will publicly disclose any information that they believe is required by
the rules of the SEC to be so disclosed and the Parties will cooperate with each
other in preparation of the confidential treatment request. The Parties also
agree that the contents of the confidential treatment request will be determined
in the sole discretion of the Company.



NYI-4483146v3                         55

--------------------------------------------------------------------------------



Section 6.5Notification of Certain Matters.


(a)Each Party will give written notice to the other Parties within five (5)
Business Days of (i) any notice or other communication from any Person alleging
that the Consent of such Person is or may be required in connection with the
transactions contemplated hereby, (ii) any Action commenced or threatened in
writing against, relating to or involving or otherwise affecting it or any of
its Affiliates that relate to the consummation of the transactions contemplated
hereby, and (iii) any change or event that would reasonably be expected to
cause, individually or in the aggregate, any condition to Closing set forth in
Article VIII not to be satisfied.


(b)Prior to the Closing, any Party may deliver to both other Parties supplements
or updates to the sections of the delivering Party's Disclosure Letter which
this Agreement or the delivering Party's Disclosure Letter, as applicable,
explicitly provides may be supplemented or updated; provided, however, that no
such supplement or update will be considered or taken into account for purposes
of determining whether the conditions to closing set forth in Sections 8.2(a) or
8.3(a) have been satisfied; provided that any such supplement or update shall be
deemed to have cured any breach of any representation or warranty made in this
Agreement except for purposes of determining whether or not the conditions set
forth in Article VIII have been satisfied.


(c)[**********]


(d)The Insurer will notify the other Parties as promptly as reasonably
practicable (and in any event within seventy-two (72) hours) if (i) the
Projected RBC Ratio has dropped below [**********]. For the avoidance of doubt,
no failure or delay by the Insurer to provide any notice required under this
Section 6.5(d) shall be deemed to constitute a waiver of, or otherwise impair,
the Insurer's termination right in Section 10.1(b)(ii).


(e)The Company will notify the other Parties as promptly as reasonably
practicable (and in any event within seventy-two (72) hours) if either (i) the
Liquidity Requirement has exceeded the Liquidity Cap, or (ii) the Projected
Parent Liquidity Position is less than [**********] For the avoidance of doubt,
no failure or delay by the Company to provide any notice required under this
Section 6.5(e) shall be deemed to constitute a waiver of, or otherwise impair,
the closing condition set forth in Section 8.2(h) or the Company's termination
right in Section 10.1(b)(i).


Section 6.6Calculation and Adjustment of Insurer RBC Ratio; Projected Parent
Liquidity Position; Liquidity Requirement; Liquidity Cap.


(a)If the Insurer either (i) provides notice to the Company and the Independent
Fiduciary pursuant to Section 6.5(d)(i), or (ii) provides a notice of
termination to the Company and the Independent Fiduciary pursuant to Section
10.1(b)(ii), then, in either case, the Company may, not more than ten (10)
Business Days after receipt of such notice (or as promptly as practicable
thereafter), retain an Approved Firm-A to review the Insurer's Projected RBC
Ratio calculation and ensure that such calculation was prepared in good faith,
consistent in all material respects with past practices of the Insurer, and
without giving effect to the RBC Ratio impact of any of the RBC Actions.


(b)If the Company either (i) provides notice to the Insurer and the Independent
Fiduciary pursuant to Section 6.5(e), or (ii) provides a notice of termination
to the Insurer and the Independent Fiduciary pursuant to Section 10.1(b)(i) or
asserts that the closing condition set forth in Section 8.2(h) has not been
satisfied, then, in either case, the Insurer may, not more than ten (10)
Business Days after receiving such notice (or as

NYI-4483146v3                         56

--------------------------------------------------------------------------------



promptly as practicable thereafter), retain an Approved Firm-B to review and
verify the Company's calculation of the Liquidity Requirement or the Projected
Parent Liquidity Position (or, if applicable, both calculations) and ensure that
each such calculation was prepared in good faith, consistent in all material
respects with past practices of the Company, and without giving effect to the
liquidity impact of any of the Liquidity Actions.


(c)The Party requesting a review of calculations under Section 6.6(a) or Section
6.6(b), as the case may be, (the “Requesting Party”) shall instruct the
respective Approved Firm to deliver its report to all Parties within ten (10)
Business Days after the date of its retention. The Party whose calculation is
being reviewed pursuant to Section 6.6(a) or Section 6.6(b), as applicable (the
“Calculating Party”), shall fully cooperate with the Approved Firm, including
providing access to all information, data and personnel necessary for the
Approved Firm to complete and deliver its analysis within the ten (10) Business
Day period described in the preceding sentence. Any failure by the Calculating
Party to provide such access or cooperation will extend the delivery period
until such access or cooperation is provided. If the Parties do not agree, in
writing, on the calculation of the (i) Projected RBC Ratio pursuant to Section
6.6(a) or (ii) Projected Parent Liquidity Position or Liquidity Requirement
pursuant to Section 6.6(b), then the determination by the Approved Firm shall be
final and binding on all Parties.


(d)If, pursuant to a review arising under Section 6.6(a), the Approved Firm-A
determines that the Insurer's Projected RBC Ratio calculation was not prepared
in good faith, consistent in all material respects with past practices of the
Insurer, [**********], and the Insurer or the Insurer Parent delivers the notice
of termination described in Section 10.1(b)(ii) based upon such Projected RBC
Ratio, then upon termination of this Agreement and in addition to the payment to
the Company from the Escrow Account contemplated by Section 10.2(b)(i) and the
payment to the Company from the Insurer contemplated by Section [**********]


(e)If, pursuant to a review arising under Section 6.6(b), the Approved Firm-B
determines that the Company's calculation of the Liquidity Requirement or the
Projected Parent Liquidity Position (or, if applicable, both calculations) was
not prepared in good faith, consistent in all material respects with past
practices of the Company, and without giving effect to the liquidity impact of
any of the Liquidity Actions, and the Company delivers the notice of termination
described in Section 10.1(b)(i) or asserts that the closing condition set forth
in Section 8.2(h) has not been satisfied based upon such Liquidity Requirement
or Projected Parent Liquidity Position, then upon termination of this Agreement
and in addition to the payment to the Insurer Parent from the Escrow Account
contemplated by Section 10.2(b), an additional payment from the Company of
[**********] shall be immediately due and payable to the Insurer Parent,
[**********]


Section 6.7Administrative Transition Process. From the DTFA Execution Date until
the Closing Date, each of the Company and the Insurer shall use their respective
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things necessary to coordinate the transfer to
the Insurer of the recordkeeping and administration responsibilities necessary
to effectively provide the administration services regarding the Annuity
Payments under the Group Annuity Contract. Without limiting the generality of
the foregoing, the Company shall use its commercially reasonable efforts to (a)
provide the Insurer with information as reasonably requested by the Insurer to
facilitate the transition process and (b) assist the Insurer in reaching any
necessary agreement or arrangement with Fidelity, including in connection with
(i) the provision of services and information set forth in Appendix 6.7 and (ii)
the negotiation of a definitive ATSA. The Insurer shall use its commercially
reasonable efforts to enter into such a definitive ATSA with Fidelity in a
manner consistent with the letter of understanding with Fidelity entered into
prior to the execution of this Agreement. If either (x) the requirements of
Appendix 6.7 have not been fulfilled or (y)

NYI-4483146v3                         57

--------------------------------------------------------------------------------



the Closing has not taken place on or before December 3, 2012, and the Insurer
is unable to enter into a definitive ATSA with Fidelity, then the Insurer and
the Company will cooperate in good faith to find an alternative method to
facilitate the first Annuity Payment to Annuitants through existing commercial
arrangements with Fidelity or through any other commercially reasonable method
(an “Alternative Arrangement”). In the event an Alternative Arrangement is
implemented, prior to the relevant payment date, the Insurer will be responsible
to deposit cash in an amount sufficient to cover all such Annuity Payments and
any related administrative costs into an account designated by the Company for
such purpose.


Section 6.8Compliance with Prohibited Transaction Class Exemption 84-24. From
the DTFA Execution Date until the Closing Date, the Insurer and its Affiliates
will not enter into any agreements whereby it would be a fiduciary expressly
authorized in writing to manage, acquire or dispose of the Plan Assets on a
discretionary basis that are involved in the Transaction. As of the DTFA
Execution Date, Insurer and/or the applicable Affiliate(s) of the Insurer have
ceased providing any discretionary asset management services with respect to any
Plan Assets that are involved in the Transaction. If the Insurer discovers the
existence of any such agreement, the Insurer will, and will cause its Affiliates
to, cease providing any discretionary asset management services with respect to
any Plan Asset before such Plan Asset becomes involved in the Transaction. The
preceding sentence shall not prohibit an Affiliate of the Insurer from acting as
a non-discretionary trustee. If the Closing Date does not occur or this
Agreement otherwise terminates, the Insurer will no longer be restricted as
provided above in this Section 6.8.


Section 6.9Pre-Closing Meeting. No earlier than fifteen Business Days prior to
the Target Closing Date, and no later than five (5) Business Days prior to the
Target Closing Date, the Independent Fiduciary, the Company and the Insurer
shall meet to discuss any matters relating to the Closing or as otherwise may be
reasonably requested by any Party.


Section 6.10Non-Solicitation. From and after the DTFA Execution Date and through
the earlier to occur of the Closing Date or the termination of this Agreement,
the Company shall not and shall cause any Representatives of the Company not to
(a) solicit, initiate or knowingly facilitate any Alternative Transaction
Proposal or the making or consummation thereof, (b) enter into any agreement,
letter of intent, agreement in principle or other similar instrument with
respect to any Alternative Transaction Proposal, (c) continue or otherwise
participate in any discussions (except, in response to an inquiry by any Person,
to notify such Person of the existence of the provisions of this Section 6.10)
or negotiations regarding, or furnish to any Person any information in
connection with, any Alternative Transaction Proposal, or (d) enter into or
amend any agreement or other arrangement to engage any Person (including the
Independent Fiduciary) to solicit any Alternative Transaction Proposal. For
purposes of this Agreement, an “Alternative Transaction Proposal” means any
proposal or offer relating to the entry into an insurance, reinsurance or other
similar transaction that would be reasonably likely to replace, frustrate or
cause not to occur the transactions contemplated by this Agreement and the Group
Annuity Contract, such as any transaction in which the responsibility to make
all or any substantial portion of the payments in respect of the Covered Lives,
Contingent Lives or Beneficiaries would be transferred, assigned or novated from
the Plan to a non-Affiliated Person or in which a non-Affiliated Person would
assume an obligation to indemnify or reimburse the Plan, the Company or any of
their respective Affiliates for any such payment. Nothing in this Section 6.10
shall restrict (i) any alternative arrangements with respect to the treatment of
Contract 300 Article A and Contract 300 Article M, or (ii) the

NYI-4483146v3                         58

--------------------------------------------------------------------------------



Lump-Sum Solicitation process.


Section 6.11Information Provided To The Independent Fiduciary. Between the DTFA
Execution Date and the execution of the Group Annuity Contract, Insurer and the
Insurer Parent shall provide to the Independent Fiduciary any information that
(a) is consistent with the type and amount of information provided during the
Independent Fiduciary's pre-signing due diligence process, (b) is otherwise
prepared in the ordinary course of business of the Insurer (including any
information that is prepared for the purpose of providing information to credit
rating agencies) and (c) relates to the Insurer or Insurer Parent, in each case
as may be reasonably requested by the Independent Fiduciary.


Section 6.12[**********]


(a)Promptly following the DTFA Execution Date, [**********] set forth on
Appendix 2.6(d)(I) and Appendix 2.6(d)(II) (it being understood that each item
of such information shall only be provided if and after any consent that is
needed to share such information is obtained from the relevant [**********]):


(i)the latest [**********]


(ii)the latest [**********]


(iii)information most recently provided to [**********] regarding the
[**********] including descriptions and [**********] that may be reasonably
requested by the Insurer;


(iv)[**********] that relate to the [**********] and


(v)all [**********] and similar governing documentation related to each
[**********]


(b)The Insurer shall furnish a list of [**********] in connection with the
[**********] and the Company shall use commercially reasonable efforts
[**********]


(c)Subject to any applicable contractual confidentiality restrictions and
related requirements to obtain consents, [**********] as may be reasonably
requested by the Insurer, provided, however, that the [**********] shall not be
required to provide [**********]


(d)If requested by the Insurer in connection [**********] or any time after
Closing, with respect to [**********] to furnish a copy of, or assist the
Insurer in obtaining [**********] (i) the information that would be included on
the [**********] (ii) any other tax information which is reasonably requested by
the Insurer.


Section 6.13Newco; Promissory Notes.


(a)[**********] may cause the formation of [**********] in accordance with the
procedures set forth in Appendix 2.1-A (each, a “Newco”), provided that (i) each
such Newco shall be, as of the Closing Date, [**********] Newco, (iii) all of
such Newco's [**********] (iv) such Newco [**********] it holds free and clear
of any Lien, other than a Permitted Lien, and will have obtained [**********]
(v) such Newco [**********] in good faith deems necessary, advisable, convenient
or incidental to the foregoing and (vi) no asset held or owned by such Newco
[**********]



NYI-4483146v3                         59

--------------------------------------------------------------------------------



(b)(i)      To facilitate the [**********], the Independent Fiduciary may direct
the Plan Trustee to issue (and execute and deliver to the Insurer on the Closing
Date) the Promissory Note in an aggregate value determined pursuant to Section
2.6(d)(ii) and Appendix 2.6. The Independent Fiduciary shall from time to time,
issue directions to the Plan Trustee as may be requested by the Plan Trustee in
connection with the [**********] to the Insurer in accordance with the terms of
the Promissory Note.


(ii)For the avoidance of doubt: (A) the transfer of the Promissory Note at
Closing shall be treated as the transfer at Closing of a Transferred Asset with
a value equal to the principal amount of such Promissory Note; (B) the
Promissory Note will be allocated to the [**********] for purposes of Section
2.3(b); (C) only the Plan's portion of the Plan Trust's ownership interest in a
[**********] may be listed on a schedule to, or transferred in satisfaction of,
the Promissory Note; and (D) if the Plan Trust fails to pay the principal amount
of the Promissory Note in full on the Promissory Note Maturity Date (after the
application of Section 6.13(b)(iii)) and the Insurer gives notice in accordance
with Section 2.21 that the Promissory Note is [**********] (to the extent of
such unpaid principal amount), any Cash transferred pursuant to Section 2.21 in
respect of the Promissory Note shall be disregarded for all adjustments to
premium, including any [**********] Adjustment.


(iii)If the Plan Trust fails to pay the principal amount of the Promissory Note
in full on the Promissory Note Maturity Date using [**********] the Independent
Fiduciary shall direct the Plan Trustee to satisfy the remaining outstanding
principal amount on such date either in Cash or Public Bonds (as determined by
the Plan Investment Fiduciary), pursuant to the terms of the Promissory Note.
Any amount of Cash or Public Bonds that the Plan Trustee transfers to the
Insurer in satisfactions of the Promissory Note shall not be subject to any
adjustments to premium, including any [**********] Adjustment. Any amount of
Cash or Public Bonds that the Plan Trustee transfers to the Insurer in
satisfactions of the Promissory Note shall not be subject to any adjustments to
premium, including any [**********] Adjustment.
To the extent the Plan Trustee fails to pay the principal amount of the
Promissory Note in full on the Promissory Note Maturity Date, the Insurer may,
in accordance with Section 2.21, declare such Promissory Note (to the extent of
such unpaid principal amount) to be [**********] and return such [**********] to
the Plan for an amount, in Cash, of the principal amount outstanding on such
Promissory Note.
  
ARTICLE VII
OTHER COVENANTS


Section 7.1Company Actions. Following the Closing Date, the Company shall use
its commercially reasonable efforts to:


(a)cooperate in the proper preparation and filing of the Form 501;


(b)cooperate in the closing out of the Plan in a Standard Termination; and


(c)take, or cause to be taken, all actions, and to do, or cause to be done, all
things reasonably necessary on its part to effectuate the transactions
contemplated by this Agreement.



NYI-4483146v3                         60

--------------------------------------------------------------------------------



Section 7.2Insurer Actions. Following the Closing Date, the Insurer shall:


(a)use its best efforts to obtain approval from all necessary state insurance
Governmental Authorities for the Annuity Certificates; provided the Insurer
shall not be required to amend or modify the form of any Annuity Certificate in
a manner that would result in the assumption by the Insurer of any additional
Liability not provided for under the Group Annuity Contract;


(b)provide each Annuitant with an Annuity Certificate within thirty (30) days
after the Closing Date; provided that (i) if the form of any Annuity Certificate
issuable to such Annuitant has not become “available” (in a manner consistent
with the use of such term in 29 C.F.R. § 4041.28(d)(1)) as of the Closing Date,
then the Insurer will provide such Annuity Certificate to the relevant Annuitant
as promptly as reasonably practicable and in any case within thirty (30) days
following the date on which such Annuity Certificate so becomes “available,” and
(ii) if such Annuity Certificate has not become “available” within twenty (20)
days following the Closing Date, the Insurer shall provide notice to the Company
of such fact;


(c)cause the first Annuity Payment to be made to all Annuitants by the Annuity
Commencement Date;


(d)for each Annuitant entitled to payments under Contract 300 Article P, cause
such payments to be combined with each Annuity Payment that is made to each such
Annuitant;


(e)at the request of the Company, include a notice, provided by the Plan and
reasonably acceptable to the Insurer, regarding Annuity Certificates in the
Insurer's “welcome” mailing to the Annuitants or other subsequent mailings made
by the Insurer to the Annuitants; and


(f)use its commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, all things reasonably necessary on its
part to effectuate the transactions contemplated by this Agreement.


Section 7.3Cooperation with Independent Third Party. Each Party will cooperate
in good faith with the Independent Third Party and will promptly provide the
Independent Third Party access to and copies of all data, records, facilities
and personnel of such Party and its Affiliates and Representatives as is
reasonably necessary to perform its functions under this Agreement.


Section 7.4Administrative Services. The Plan Administrator shall continue to
administer the Plan from the Closing through the Annuity Commencement Date.
Following the Closing, the Insurer shall provide, or shall cause to be provided,
all administrative services in connection with the payment of benefits under the
Group Annuity Contract.


Section 7.5Transferred Asset True-Ups. As agreed upon by the Insurer and the
Plan Investment Fiduciary, and on a weekly basis (and thereafter only as
required) (i) the Independent Fiduciary shall direct the Plan Trustee that any
payment or distribution related to the Insurer's ownership of a Transferred
Asset, received by the Plan or the Plan Trustee after Closing shall be
transferred to the Insurer in the calendar week such payment or distribution is
received or, if later, the week the information necessary to confirm that such
payment or distribution is with respect to a Transferred Asset is available and
the amount is reconciled and agreed between the Plan Investment Fiduciary and
Insurer and (ii) any payment made by the Plan or Plan Trustee on behalf of the
Insurer in relation to a Transferred Asset after Closing

NYI-4483146v3                         61

--------------------------------------------------------------------------------



shall be reimbursed by the Insurer to the Plan the calendar week such payment is
made or, if later, the week the information with respect to such amount is
available and the amount is reconciled and agreed between the Plan Investment
Fiduciary and Insurer. If the Insurer and Plan Trustee are required to make a
payment to each other in the same calendar week pursuant to clause (i) and (ii)
of the preceding sentence, only the net amount of such payment will be made. If
necessary, the Company shall make available to the Plan an amount, in Cash,
equal to the amount of such payment or distribution.


Section 7.6Correspondence Center. Beginning as of the Closing Date and
continuing through the fifth anniversary thereof, the Company will fund a
reasonable means for current or former Plan Participants and Plan Beneficiaries
to correspond with the Company with respect to their Plan benefits, the Lump-Sum
Election or the Plan Termination; provided, however, that the Company will have
no responsibility for (including providing any funding relating to)
administering the Group Annuity Contract or for responding to inquiries
regarding the Group Annuity Contract. Prior to Closing, the Company will advise
the Insurer of its proposed standard operating procedures for directing
individuals to such correspondence center.


Section 7.7Contract 300 Lead Administration. The Insurer shall use commercially
reasonable efforts to enter into an annuity payment administration agreement
with each of the Aetna Life Insurance Company and the Metropolitan Life
Insurance Company whereby the Insurer will act as lead administrator for the
benefits provided under, respectively, Contract 300 Article A and Contract 300
Article M. Each such agreement shall cover all services reasonably necessary to
administer, as applicable, Contract 300 Article A and Contract 300 Article M, on
the same basis as the Group Annuity Contract, and to accept a bulk check payment
in order to facilitate payment of such benefits in the same manner and time as
payments made under the Group Annuity Contract. The Insurer shall provide such
services without charge to any Person (including, without limitation, the Aetna
Life Insurance Company, the Metropolitan Life Insurance Company, or the
Company).


Section 7.8New Pricing. In connection with the calculation of (i) any New Life
Premium, (ii) the Non-Solicited Benefit Increase Premium, (iii) the Solicited
Non-Electing Benefit Increase Premium, and (iv) the Updated [**********], if
any, the Insurer will use the same principles, policies, methodologies, models
and set of assumptions (including mortality assumption set, [**********]
assumption set and interest rates curve) that were applied by the Insurer in
calculating the Non-Solicited Annuity Premium and Solicited Adjusted Annuity
Premium contained in the CD-ROM delivered on the DTFA Execution Date that was
based on the DTFA Pricing Date Data File (together with the [**********], the
“DTFA Execution Pricing Methodologies”).


Section 7.9[**********]. In connection with any [**********] that the Plan
Trustee transfers to the Insurer in satisfaction of the Promissory Note, an
additional payment will be due on January 7, 2013, or if later, the date the
required information is available and the Plan Investment Fiduciary and the
Insurer have reconciled such amount, to reflect the [**********] between Closing
and the date of transfer. [**********] experience will not reflect any
[**********] which are addressed in Section 2.23. As to each [**********] in
satisfaction of the Promissory Note, [**********] shall be calculated as
follows:


(A)the aggregate draws on, or [**********] in respect of, the Plan's ownership

NYI-4483146v3                         62

--------------------------------------------------------------------------------



of such [**********] from the Closing Date through the applicable [**********]
transfer date, to the extent not already included in the net asset value of such
[**********] as reflected on the Final Asset Statement, minus


(B)the aggregate [**********] payments made (and received) with respect to the
Plan's [**********] from the Closing Date through the applicable [**********]
transfer date, to the extent not already included in the [**********] as
reflected on the Final Asset Statement.
If the aggregate of such calculations for all [**********] that the Plan Trustee
transfers to the Insurer in satisfaction of the Promissory Note is a positive
amount, then the Insurer shall pay to the Plan Trustee an amount, in Cash, equal
to that amount. If the aggregate of such calculations for all [**********] that
the Plan Trustee transfers to the Insurer in satisfaction of the Promissory Note
is a negative amount, then the Independent Fiduciary shall irrevocably direct
the Plan Trustee to pay to the Insurer an amount, in Cash, equal to the absolute
value of that amount. Cash payments made to the Insurer pursuant to this
Section 7.9 shall be disregarded for all purposes related to the calculation of
any Post-Closing Final Premium amount, including adjustments thereto such as an
[**********] Adjustment.
Section 7.10Transferred [**********] For each [**********] that the Plan Trustee
transfers to the Insurer in satisfaction of the Promissory Note, the Parties
agree that (a) subject to the terms of this Agreement (including Sections 2.23,
2.24 and 7.9), the Insurer hereby assumes, as of 12:01 a.m. on the date of
transfer, the Transferred Liabilities associated with such [**********] and (b)
for purposes of this Agreement such [**********] will be valued in accordance
with the procedures set forth in Appendix 2.6.


Section 7.11Recoupment. On or prior to November 21, 2012 and on or prior to the
Final Data Load File Delivery Date, the Company shall deliver to the Insurer (a)
a statement setting forth (i) each Covered Life, Contingent Life or Beneficiary,
if any, who has undisputedly (i.e., there is no litigation nor any ERISA appeals
pending with respect to such amount) been paid, prior to the Annuity
Commencement Date, Plan benefits in excess of the amount owed under the Plan,
(ii) the amount of each such excess payment and the length of overpayment and
(b) a certificate that (x) there is no litigation nor any ERISA appeal pending
with respect to the amount of each such excess payment made to such Covered
Life, Contingent Life or Beneficiary and (y) to the Company's Knowledge, the
statement delivered in clause (a) is otherwise true and correct with respect to
the undisputed amount of each such excess payment made to such Covered Life,
Contingent Life or Beneficiary.


ARTICLE VII
CONDITIONS TO OBLIGATION TO CLOSE


Section 8.1Conditions to the Independent Fiduciary's Obligations. The
Independent Fiduciary's obligation to, or to direct the Plan Trustee to,
consummate the transactions contemplated hereby in connection with the Closing
is subject to satisfaction or waiver (provided that the condition in Section
8.1(a) may not be waived) of the following conditions:


(a)the Independent Fiduciary shall have confirmed that the Transaction satisfies
ERISA and applicable guidance, including Interpretive Bulletin 95-1, because,
since the DTFA Execution Date, there has not occurred an Independent Fiduciary
MAC that continues as of the Closing Date,



NYI-4483146v3                         63

--------------------------------------------------------------------------------



(b)no Order shall be in effect which prohibits the consummation of any of the
transactions contemplated by this Agreement, and


(c)(i) the representations and warranties set forth in Article III and Article V
(A) that are qualified by materiality shall be true and correct in all respects
or (B) that are not qualified by materiality shall be true and correct in all
material respects, in each case, as of the Closing Date with the same force and
effect as though made on the Closing Date, (ii) each of the Company and the
Insurer shall have performed and complied with its covenants and agreements
hereunder through the Closing in all material respects, and (iii) the Insurer
shall have received all of the Governmental Approvals set forth in Appendix
8.2(d) and identified as “Required for Closing” and the Plan shall have received
all of the Governmental Approvals set forth on Appendix 8.2(e) and identified as
“Required for Closing”, except, in the case of each of clauses (i)-(iii), as
would not reasonably be expected to have a material adverse effect on the
Independent Fiduciary's ability to perform its obligations hereunder.


Section 8.2Conditions to the Company's Obligations. The Company's obligation to
consummate the transactions contemplated hereby in connection with the Closing
is subject to satisfaction or waiver by the Company of the following conditions:


(a)the representations and warranties set forth in Article IV and Article V (i)
that are qualified by materiality shall be true and correct in all respects or
(ii) that are not qualified by materiality shall be true and correct in all
material respects (except with respect to Section 5.8(c), which will be true and
correct in all respects), in each case, as of the Closing Date with the same
force and effect as though made on the Closing Date;


(b)the Independent Fiduciary shall have performed and complied with its
covenants hereunder through the Closing in all material respects;


(c)the Insurer shall have performed and complied with its covenants and
agreements hereunder through the Closing in all material respects;


(d)the Insurer shall have received all of the Governmental Approvals set forth
in Appendix 8.2(d) and identified as “Required For Closing”;


(e)the Plan shall have received all material Governmental Approvals set forth in
Appendix 8.2(e);


(f)(i) no Order shall be in effect which prohibits consummation of any of the
transactions contemplated by this Agreement and (ii) no Material Litigation
shall have been filed or commenced and then be pending (or shall continue to be
threatened to be initiated by a Governmental Authority);


(g)the Company shall have confirmed that it may account for the transactions
contemplated by this Agreement and the Ancillary Agreements as a settlement as
contemplated under ASC 715;


(h)no Transaction MAC shall have occurred and be continuing as of the Closing
Date;


(i)the Closing Final Premium calculated by the Independent Third Party (or, if
applicable pursuant to Section 2.9, the Company) is less than the Closing Final
Premium calculated by the Insurer [**********], in each case as the Closing
Final Premium is calculated by such Person on the Closing Date in accordance
with Section 2.9;

NYI-4483146v3                         64

--------------------------------------------------------------------------------





(j)each delivery contemplated by Section 2.2(b) shall have been delivered; and


(k)the Independent Fiduciary shall have confirmed that the Transaction satisfies
ERISA and applicable guidance, including Interpretive Bulletin 95-1, because,
since the DTFA Execution Date, there has not occurred an Independent Fiduciary
MAC that continues as of the Closing Date.


Section 8.3Conditions to the Insurer's Obligations. The Insurer's obligation to
consummate the transactions contemplated hereby in connection with the Closing
are subject to satisfaction or waiver by the Insurer of the following
conditions:


(a)the representations and warranties in Article III and Article IV (A) that are
qualified by materiality shall be true and correct in all respects or (B) that
are not qualified by materiality shall be true and correct in all material
respects, in each case, as of the Closing Date with the same force and effect as
though made on the Closing Date;


(b)the Company and the Independent Fiduciary shall have performed and complied
with their respective covenants and agreements hereunder through the Closing in
all material respects and all material actions that are to have been taken by
any of the Plan, the Plan Trustee and the Plan Investment Fiduciary on or prior
to the Closing Date in accordance with this Agreement shall have been taken;


(c)the Plan shall have received all Governmental Approvals set forth in Appendix
8.2(e);


(d)(i) no Order shall be in effect which prohibits consummation of any of the
transactions contemplated by this Agreement and (ii) no Material Litigation
shall have been filed or commenced and be currently pending (or shall continue
to be threatened to be initiated by a Governmental Authority);


(e)if the Closing has not occurred on or prior to December 3, 2012, either (i)
Fidelity shall have executed and delivered the ATSA in a form that is reasonably
acceptable to the Insurer, or (ii) an Alternative Arrangement shall have been
effected; provided, the Insurer may not rely on the failure of this condition to
its obligation to consummate the transactions contemplated hereby to be
satisfied if such failure was caused by the Insurer's breach of Section 6.7; and


(f)each delivery contemplated by Section 2.2(a) shall have been delivered.


Section 8.4No Frustration of Closing Conditions. Neither the Independent
Fiduciary, nor the Company, nor the Insurer may rely on the failure of any
condition to its obligation to consummate the transactions contemplated hereby
set forth in Section 8.1, 8.2 or 8.3, as the case may be, to be satisfied if
such failure was caused by such Party's or its Affiliates' breach of its
representations, warranties or covenants hereunder.


ARTICLE IX
INDEMNIFICATION FOR THIRD PARTY CLAIMS


Section 9.1Indemnification by the Insurer. From and after the Closing, the
Insurer will indemnify, defend and hold the Company, the Plan and their
respective Affiliates, officers, directors, stockholders, employees, agents and
other Representatives (each, an “Indemnified Party”) harmless from and against
any and all Liabilities (in each case, including reasonable out-of-pocket
expenses and reasonable fees and expenses of counsel) to the extent arising out

NYI-4483146v3                         65

--------------------------------------------------------------------------------



of or relating to the portion of any action, lawsuit, proceeding, investigation,
demand or other claim against the Indemnified Party by a third party (such
portion being a “Third Party Claim”) that is threatened or brought against or
that involves an Indemnified Party and that arises out of or relates to any
failure by the Insurer to perform or comply with the terms of the Group Annuity
Contract (including the restatement of Contract 300 Article P), including making
the payments in respect of the Covered Lives, Contingent Lives or Beneficiaries
to be made pursuant to the Group Annuity Contract.


Section 9.2Procedures For Indemnification Claims.


(a)Any Indemnified Party making a claim for indemnification for Third Party
Claims under Section 9.1 shall notify the Insurer of each Third Party Claim in
writing promptly after receiving notice of such, describing the Third Party
Claim, the amount thereof (if known and quantifiable) and the basis thereof in
reasonable detail; provided that, the failure to so notify the Insurer shall not
relieve the Insurer of its obligations hereunder except to the extent that (and
only to the extent that) such failure shall have caused the indemnifiable Losses
to be greater than such Losses would have been had the Indemnified Party given
the Insurer prompt notice hereunder.


(b)The Insurer shall have the right at any time to assume the defense against
any Third Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Party and control the defense of such Third Party Claim, so long as
the Insurer accepts without reservation (but without waiver of any rights under
Section 9.2(c)) responsibility to indemnify the Indemnified Party for such Third
Party Claim.


(c)From and after the date that the Insurer has assumed and is conducting the
defense of a Third Party Claim in accordance with Section 9.2(b), (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in, but not control, the defense of such Third Party Claim; (ii)
the Indemnified Party may retain counsel at its sole cost and expense to control
the defense of any portion of the action, lawsuit, proceeding, investigation,
demand or other claim against the Indemnified Party that is not a Third Party
Claim (the “Uncovered Claim”); (iii) the Insurer and the Indemnified Party shall
cooperate fully with each other and any of their respective counsel in
connection with the defense, negotiation or settlement of any such Third Party
Claim or (if the Indemnified Party retains counsel for the Uncovered Claim) the
Uncovered Claim, including providing access to any relevant books and records,
properties, employees and Representatives; provided that, for avoidance of
doubt, the foregoing will not require any Person to waive, or take any action
which has the affect of waiving, its attorney-client privilege, attorney
work-product, or any other applicable privilege with respect thereto; (iv) the
Insurer shall not consent to the entry of any judgment on or enter into any
settlement with respect to such Third Party Claim without the prior written
consent of the Indemnified Party (which will not be unreasonably withheld,
conditioned or delayed) unless the judgment or proposed settlement involves only
the payment of money damages by the Insurer and does not impose an injunction or
other equitable relief upon the Indemnified Party or admit liability on the part
of any Indemnified Party; (v) the Indemnified Party shall not consent to the
entry of any judgment or enter into any settlement with respect to such Third
Party Claim without the prior written consent of the Insurer (which will not be
unreasonably withheld, conditioned or delayed); and (vi) the Indemnified Party
may consent to the entry of any judgment or enter into any settlement with
respect to the Uncovered Claim without the prior consent of Insurer.


(d)If the Insurer has not assumed the defense of a Third Party Claim after
notice thereof, (i) the Indemnified Party may defend against the Third Party
Claim in any manner it reasonably determines to be appropriate; (ii) the Insurer
shall reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys' fees
and expenses allocable to such

NYI-4483146v3                         66

--------------------------------------------------------------------------------



Third Party Claim) to the extent such costs are Losses for which the Indemnified
Party is entitled to indemnification hereunder; and (iii) the Insurer shall
remain responsible for any costs the Indemnified Party may incur resulting from
the Third Party Claim to the extent such costs are Losses for which the
Indemnified Party is entitled to indemnification hereunder. If the Indemnified
Party has not assumed the defense of an Uncovered Claim as contemplated by
Section 9.2(c)(ii), the Insurer is not responsible in any way for any
Liabilities or Orders resulting from not responding to or defending such
Uncovered Claim; provided that the Insurer's responsibility for Third Party
Claims shall not be altered in any way.


Section 9.3Claims and Payment; Treatment of Payments. On each occasion that any
Indemnified Party shall be entitled to indemnification under this Article IX,
the Insurer shall, at each such time, promptly pay the amount of such
indemnification within ten (10) Business Days following receipt of an invoice
for out-of-pocket expense, fees or other amounts for which it is liable under
this Article IX. Any indemnification payments made pursuant to this Agreement
shall be treated for tax purposes as an adjustment to the Final Premium, unless
otherwise required by applicable Law.


ARTICLE X
TERMINATION


Section 10.1Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing as provided below:


(a)by the mutual written consent of the Company and the Insurer;


(b)by (i) the Company at any time if a Company MAC exists by delivery by the
Company to the other Parties of notice of termination, provided, that the
Company may not exercise this termination right to the extent that a Company MAC
is attributable to any of the Liquidity Actions or (ii) the Insurer at any time
if an Insurer MAC exists by delivery by the Insurer to the other Parties of
notice of termination, [**********]


(c)[reserved];


(d)by the Company if the Closing has not occurred by or on December 28, 2012
(the “Outside Date”) or any state of facts or circumstances exists as a result
of which there is no reasonable probability that the Closing can occur by or on
the Outside Date, provided that such right to terminate this Agreement shall not
be available to the Company if any failure of the Company to perform any of its
obligations under this Agreement required to be performed at or prior to the
Closing has been the cause of, or resulted in, the failure of the Closing to
occur on or before the Outside Date and such action or failure to perform
constitutes a breach of this Agreement;


(e)by the Company if there shall have been a misrepresentation or breach of any
representation, warranty, covenant or agreement on the part of the Independent
Fiduciary or Insurer contained in this Agreement such that any of the conditions
set forth in Section 8.2(a), 8.2(b) or 8.2(c) would not be satisfied, and which
shall not have been cured prior to twenty (20) Business Days following notice of
such misrepresentation or breach to the Insurer or the Independent Fiduciary, as
applicable;


(f)by the Insurer if the Closing has not occurred by or on the Outside Date or
any state of facts or circumstances exists as a result of which there is no
reasonable probability that the Closing can occur by or on the Outside Date,
provided, that such right to terminate this Agreement shall not be available to
the Insurer if any action of the Insurer or the failure of the Insurer to
perform any of its obligations under this

NYI-4483146v3                         67

--------------------------------------------------------------------------------



Agreement required to be performed at or prior to the Closing has been the cause
of, or resulted in, the failure of the Closing to occur on or before the Outside
Date and such action or failure to perform constitutes a breach of this
Agreement;


(g)by the Insurer if there shall have been a misrepresentation or breach of any
representation, warranty, covenant or agreement on the part of the Company or
the Independent Fiduciary contained in this Agreement such that any of the
conditions set forth in Section 8.3(a) or 8.3(b) would not be satisfied, and
which shall not have been cured prior to twenty (20) Business Days following
notice of such misrepresentation or breach to the Company and the Independent
Fiduciary, as applicable; and


(h)by the Company in the event the Closing Final Premium calculated by the
Independent Third Party (or, if applicable pursuant to Section 2.9, the Company)
is less than the Closing Final Premium calculated by the Insurer by more than
[**********], in each case as the Closing Final Premium is calculated by such
Person in accordance with Section 2.9, subject to the proviso in the penultimate
sentence of Section 2.9(e) or, as applicable, the proviso in the penultimate
sentence of Section 2.9(f).


Section 10.2Effect of Termination.


(a)Survival. If this Agreement is terminated pursuant to Section 10.1, all
rights and obligations of the Parties hereunder will terminate upon such
termination and will become null and void, except that Section 1.1
(Definitions), Section 3.11 (No Other Representations and Warranties), Section
4.6 (No Other Representations and Warranties), Section 5.9 (No Other
Representations and Warranties), Section 6.6 (Calculation [**********] of
Insurer RBC Ratio; Projected Parent Liquidity Position; Liquidity Requirement;
Liquidity Cap), Article XI (Miscellaneous) and this Section 10.2 (Effect of
Termination) will survive any such termination and no Party will otherwise have
any Liability to any other Party hereunder; provided, however that nothing in
this Section 10.2 will relieve any Party from Liability for any willful and
material breach hereof.


(b)TCF. If this Agreement is terminated pursuant to Section 10.1, it is the
intent of the parties that all funds held in the Escrow Account shall be
released from the Escrow Account and paid to the appropriate Party not later
than two (2) Business Days following the effective date of termination. In
furtherance of the foregoing, the Company shall, together with Insurer Parent,
issue a Joint Written Direction to the Escrow Agent to release all Cash and
other assets held in the Escrow Account to the Insurer within two (2) Business
Days after delivery of notice of termination of this Agreement, unless (i) this
Agreement is [**********] (ii) this Agreement is [**********] (iii) this
Agreement is [**********] and as of the date of such termination, any of the
conditions set forth in [**********], in which case [**********], issue a Joint
Written Direction to the Escrow Agent to [**********] in the Escrow Account
[**********] within two (2) Business Days after the termination of this
Agreement.


(c)Termination Fee. If this Agreement is terminated pursuant to [**********] the
Insurer shall also pay to the Company, by wire transfer of immediately available
funds, the amount of [**********]


(d)Extension.


(i)Re-Pricing Offer. The Outside Date shall be deemed to be extended to
[**********] if, on or before December 28, 2012, the Company delivers a request
to the Insurer in writing that the Insurer deliver a Re-Pricing Offer (the
“Re-Pricing Request”). In such circumstance, on or prior to January 15, 2013,
the Insurer shall deliver to the Company and the Independent Fiduciary a written
[**********] offer (the “Re-Pricing Offer”), which shall be determined by the
Insurer based on

NYI-4483146v3                         68

--------------------------------------------------------------------------------



pricing methodologies that are the same as the pricing methodologies
[**********] used to develop the Non-Solicited Annuity Premium and the
Non-Electing Annuity Premium, including the pricing methodologies set forth in
Article II and the Procedures Manual and on the CD-ROM delivered on the DTFA
Execution Date (the “Original Pricing Methodologies”), updated to reflect the
agreed methodologies and changes determined pursuant to Section 2.7(b) and
Section 2.8(b), [**********]


(A)[**********]


(B)[**********]


(C)[**********]


(D)[**********]


(E)[**********]


(F)[**********]


(ii)Company Response. The Company and the Insurer will cooperate in good faith
for a period of ten (10) Business Days to negotiate any amendments to this
Agreement and the Ancillary Agreements necessary to implement the terms of the
Re-Pricing Offer, and to agree upon any other open items that need to be
resolved (including any administrative transition issues). The Company shall
deliver a written response to the Insurer either accepting or rejecting the
Re-Pricing Offer within ten (10) Business Days following the Insurer's delivery
of the Re-Pricing Offer to the Company.


(iii)Rejection of Re-Pricing Offer. If the Company rejects the Re-Pricing Offer,
then this Agreement shall immediately terminate, and such termination will be
treated in the same manner as a termination by the mutual written consent of the
Company and the Insurer (and, for the avoidance of doubt, the Company shall,
together with the Insurer Parent, [**********] (2) Business Days after the
delivery of such notice of termination of this Agreement and [**********]


(iv)Acceptance of Re-Pricing Offer. If the Company accepts the Re-Pricing Offer,
then the following provisions will apply:


(A)The Closing Date and the Annuity Commencement Date shall take place
[**********] (other than conditions that by their nature or pursuant to the
terms of this Agreement are to be satisfied at or immediately prior to the
Closing, but subject to the satisfaction or, where permitted, waiver of such
conditions), or such other date as mutually agreed to by the Company and the
Insurer.


(B)The Re-Pricing Offer will be used for purposes of Article II as if the DTFA
Execution Date were [**********] and all provisions of such Article II will
apply thereafter (e.g., the Company and the Insurer will continue the practice
of calculating the Dry-Run Closing Premium on a monthly basis).


(C)During the Extension Period, [**********] on or prior to December 31, 2012.
For the avoidance of doubt, the [**********] will (i) upon the Closing,
[**********] in accordance with Section 2.1(a) and (ii) upon the termination of
this Agreement, [**********] pursuant to this Section 10.2.

NYI-4483146v3                         69

--------------------------------------------------------------------------------





(D)For the purpose of any calculations made from and after [**********] the
reference to “December 31, 2012” in the definition of “Company MAC” will be
deemed to be [**********] and reference to “end of the 2012 calendar year” in
the definition of “Projected RBC Ratio” will be deemed to be [**********]


(E)The Insurer shall provide to the Company and the Independent Fiduciary the
Insurer's RBC Ratio as of December 31, 2012, promptly following the date by
which the Insurer prepares such RBC Ratio in the normal course of its business,
which is expected to be approximately March 1, 2013, and together with a
reasonably detailed explanation of the material underlying assumptions used in
connection therewith.


(F)The Parties will negotiate in good faith to implement any amendments to this
Agreement necessary to give effect to the Re-Pricing Proposal and the provisions
of this Section 10.2(d).


(G)The terms “RBC Actions” and “Liquidity Actions”, shall, following December
31, 2012, be eliminated from this Agreement and shall not be given effect for
any purposes hereunder or under the Ancillary Documents and the Company and the
Insurer shall, in connection with the negotiation of the amendments to this
Agreement and the Ancillary Agreements contemplated by Section 10.2(d)(ii),
negotiate in good faith revised definitions of “RBC Actions” and “Liquidity
Actions” with such updates and revisions as the Company and the Insurer may
mutually agree upon.


ARTICLE XI
MISCELLANEOUS


Section 11.1Expenses. Except as otherwise expressly set forth herein, each Party
will bear its own costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby, including all fees of law firms,
commercial banks, investment banks, accountants, public relations firms, experts
and consultants.


Section 11.2Entire Agreement. This Agreement and the Ancillary Agreements,
constitute the entire agreement between the Parties and supersede any prior
understandings, agreements or representations (whether written or oral) by or
between the Parties, written or oral, to the extent they relate in any way to
the subject matter hereof. Notwithstanding the foregoing, the IF Engagement
Letter shall not be superseded by this Agreement or the Ancillary Agreements.


Section 11.3Amendments and Waivers. No amendment of any provision of this
Agreement or the Ancillary Agreements will be valid unless the same will be in
writing and signed by each party thereto, except as expressly provided herein.
No waiver of any breach of this Agreement will be construed as an implied
amendment or agreement to amend or modify any provision of this Agreement. No
waiver by any Party of any default, misrepresentation or breach of warranty or
covenant hereunder, whether intentional or not, will be valid unless the same
will be in writing and signed by the Party making such waiver, nor will such
waiver be deemed to extend to any prior or subsequent default, misrepresentation
or breach of warranty or covenant hereunder or affect in any way any rights
arising by virtue of any prior or subsequent default, misrepresentation or
breach of warranty or covenant. No conditions, course of dealing or performance,
understanding or agreement purporting to modify, vary, explain or supplement

NYI-4483146v3                         70

--------------------------------------------------------------------------------



the terms or conditions of this Agreement will be binding unless this Agreement
is amended or modified in writing pursuant to the first sentence of this Section
11.3. Except where a specific period for action or inaction is provided herein,
no delay on the part of any Party in exercising any right, power or privilege
hereunder will operate as a waiver thereof.


Section 11.4Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other Parties.


Section 11.5Notices. All notices, requests, demands, claims, certifications and
other communications hereunder will be in writing except as expressly provided
herein. Any notice, request, demand, claim or other communication hereunder will
be deemed duly given (i) when delivered personally to the recipient; (ii) one
(1) Business Day after being sent to the recipient by reputable overnight
courier service (charges prepaid), addressed as set forth below; or (iii) when
transmitted, if transmitted by facsimile, with confirmation of successful
transmission received by the sender, with copies provided by email, if any, to
those indicated below (including the recipient):
If to the Company:
 
General Motors LLC
300 Renaissance Center
Detroit, MI 48265
Attention:    Director, Pensions Funding,                    Treasurer's Office
Email:                    alfred.kibe@gm.com

 
 
With a copy (which will not constitute notice to the Company) to:
 
 
General Motors LLC
300 Renaissance Center
Detroit, MI 48265
Attention:    Associate General Counsel --                         Manufacturing
and Labor Relations
Email:                    francis.s.jaworski@gm.com

 
 
 
If to Insurer Parent:


 
Prudential Financial, Inc.
280 Trumbull Street
One Commercial Plaza
Hartford, CT 06103
Attention:    Phil Waldeck
Facsimile:    (860) 534-2614
 
 
With a copy (which will not constitute notice to Insurer Parent) to:
 
 
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:    Nicholas Potter                    Sarah Fitts
Email:                    nfpotter@debevoise.com
                    sawfitts@debevoise.com
 
 
 


NYI-4483146v3                         71

--------------------------------------------------------------------------------



If to the Insurer:
 
Prudential Insurance Company of America
200 Wood Avenue South
Iselin, NJ 08830
Attention:    Dylan Tyson
Facsimile:    (732) 482-6878
 
 
With a copy (which will not constitute notice to the Insurer) to:
 
 
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention:    Nicholas Potter                    Sarah Fitts
Email:                    nfpotter@debevoise.com
                    sawfitts@debevoise.com

 
 
 
If to Independent Fiduciary:
 
State Street Global Advisors
One Lincoln Street
Boston, MA 02111
Attention: Denise Sisk, Managing Director
E-mail: denise_sisk@ssga.com
 
 
With a copy (which will not constitute notice to Independent Fiduciary) to:
 
 
K&L Gates LLP
K&L Gates Center
210 Sixth Avenue
Pittsburgh, PA 15222
Attention: Charles R. Smith
E-mail: charles.smith@klgates.com

Any Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner set forth in this Section 11.5.
Section 11.6Governing Law. Except to the extent preempted by applicable Federal
Law, this Agreement will be governed by, and construed in accordance with, the
Laws of the State of New York, without regard to any principles of conflicts of
law thereof that are not mandatorily applicable by Law and would permit or
require the application of the Laws of another jurisdiction.


Section 11.7Submission to Jurisdiction; Service of Process.


(a)Subject to Sections 2.12 and 6.6, each of the Parties irrevocably and
unconditionally submits to the jurisdiction of any state or federal court, and
only federal court if diversity of Parties exists, sitting in New York County,
New York in any Dispute arising out of or relating to this Agreement or any
Ancillary Agreement and agrees that all claims in respect of such Action may be
heard and determined in any such court. Each Party also agrees not to bring any
Action arising out of or relating to this Agreement or any Ancillary Agreement
in any other court. Each of the Parties irrevocably and unconditionally waives
any objection to personal jurisdiction, venue, and any defense of inconvenient
forum to the maintenance of, any Action so brought and waives any bond, surety
or other security that might be required of any other Party with respect
thereto. Any Party may make service on any other Party by sending or delivering
a copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11.5; provided, however, that
nothing in this Section 11.7 will affect the right of any Party to serve legal

NYI-4483146v3                         72

--------------------------------------------------------------------------------



process in any other manner permitted by Law or in equity.


(b)Notwithstanding anything to the contrary set forth herein, the Parties
acknowledge and agree that in the course of any Action including any dispute
resolution process pursuant to Section 2.12 or 6.6, if the Insurer or the
Independent Third Party produces or otherwise disclose the Life-By-Life
Information, or information from which Life-By-Life Information may be derived,
to the Company, the Independent Fiduciary or their respective Affiliates or
Representatives, the Company and the Independent Fiduciary shall consent to the
filing of, and the Parties shall use their all reasonable efforts to move for
and urge the court to adopt, a protective order implementing terms reasonably
satisfactory to the Insurer to limit the disclosure of such Insurer Provided
Life-by-Life Information and ensure the strictly confidential treatment thereof,
including requiring such Insurer Provided Life-by-Life Information to be
submitted under seal and for the return and destruction of such Insurer Provided
Life-by-Life Information or copies thereof following the conclusion of any such
Action, provided, that in no case will the Company be required to take any steps
that would compromise the ability of the Company to prosecute or defend the
Action or otherwise prejudice the Company's position (including any restrictions
on the ability of Company experts to review, access and analyze any materials
that the Company determines are relevant to such prosecution or defense);
provided, further, that the Company and the Independent Fiduciary agree that it
will not be considered unreasonable for the Insurer to seek a protective order
that prevents disclosure of such information in such a way that it would be
reasonably likely to become available to competitors of the Insurer or other
third parties not involved in any such Action.


Section 11.8Waivers of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, THE ANCILLARY AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, INCLUDING THE STANDARD TERMINATION AND THE LUMP-SUM SOLICITATION.


Section 11.9Specific Performance. The Parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each Party will be entitled to an injunction or injunctions to prevent breaches
of this Agreement by the breaching Party and to enforce specifically the terms
and provisions of this Agreement, in addition to any other remedy to which such
Party is entitled at law or in equity. The Parties further agree that (a) by
seeking the remedies provided for in this Section 11.9, a Party will not in any
respect waive its right to seek any other form of relief that may be available
to such Party under this Agreement (including monetary damages) if the remedies
provided for in this Section 11.9 are not available or otherwise are not
granted, and (b) nothing set forth in this Section 11.9 will require any Party
hereto to institute any proceeding for (or limit any Party's right to institute
any proceeding for) specific performance under this Section 11.9 prior or as a
condition to exercising any termination right under Article X (or receipt of any
amounts due pursuant to Section 10.2), nor will the commencement of any legal
action or legal proceeding pursuant to this Section 11.9 or anything set forth
in this Section 11.9 restrict or limit any Party's right to terminate this
Agreement in accordance with the terms of Article X, or pursue any other
remedies under this Agreement that may be available then or thereafter.


Section 11.10Severability. The invalidity or unenforceability of any provision
of this Agreement will not affect the validity or enforceability of any other
provisions of this Agreement. If any of the provisions of this Agreement are be
held by a court or other tribunal

NYI-4483146v3                         73

--------------------------------------------------------------------------------



of competent jurisdiction to be illegal, invalid or unenforceable, such
provisions will be limited or eliminated only to the minimum extent necessary so
that this Agreement will otherwise remain in full force and effect. If any of
the material provisions of this Agreement are held illegal, invalid or
unenforceable, this entire Agreement shall be null and void; provided that the
Parties shall seek to reform any such provisions to the greatest extent
practicable to restore the original meaning, intent and application of such
provisions and shall restore this Agreement to the extent they are able to
replicate its terms and conditions in all material respects.


Section 11.11No Third Party Beneficiaries. Except to the extent otherwise
provided in Section 9.1 with respect to Indemnified Parties, this Agreement will
not confer any rights or remedies upon any Person other than the Parties and the
respective successors and permitted assigns of the foregoing.


Section 11.12Counterparts; Facsimile and Electronic Signatures. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
This Agreement or any counterpart may be executed and delivered to the
recipients in Section 11.5 by electronic communications by portable document
format (.pdf), each of which will be deemed an original.


Section 11.13Survival of Representations and Warranties.


(a)Survival. The representations and warranties of the Parties will survive the
Closing until the expiry of the relevant statute of limitations for contractual
claims under the Laws of the State of New York as contemplated by Section 11.6.


(b)Exclusive Remedy. The Parties acknowledge that, except in the case of fraud
or deliberate and intentional misrepresentations, after the Closing the sole and
exclusive remedy of the Parties to address any Arbitration Dispute, shall be as
set forth in Sections 2.10, 2.12, 2.13, 2.19, 2.21 and 2.23.


Section 11.14Confidentiality; Intellectual Property.


(a)It is understood that each Party has received and will receive Confidential
Information from the other Parties in connection with the negotiation of this
Agreement and the Ancillary Agreements as well as in previous discussions and
interactions involving the matters addressed by this Agreement and the Ancillary
Agreements. Except as set forth herein (including except as expressly permitted
or contemplated by the other provisions of this Agreement), the Parties shall
not use the Confidential Information of another disclosing Party except in
connection with the performance of their respective obligations under this
Agreement and shall not disclose (and shall cause their respective
Representatives, Affiliates, and Affiliates' Representatives not to disclose)
any Confidential Information received from another Party, the Independent Third
Party or an Approved Firm, except to such receiving Party's Representatives,
Affiliates, and Affiliates' Representatives, who have a need to know and have
agreed to maintain the confidentiality of Confidential Information in accordance
with this Section 11.14; the disclosing Party is and shall be an express third
party beneficiary of such agreement by such receiving Party's Representatives,
Affiliates, and Affiliates' Representatives.


(b)Section 11.14(a) shall not apply with respect to Confidential Information
that the receiving Party can demonstrate is or was:


(i)already known to such Party or its Affiliates prior to the confidential
disclosure by the

NYI-4483146v3                         74

--------------------------------------------------------------------------------



disclosing Party, the Independent Third Party or an Approved Firm;


(ii)independently developed by the receiving Party or its Affiliates not in
violation or breach of this Agreement or any other confidentiality obligation to
the disclosing Party (such as the Confidentiality Agreements or any retention
agreement with a firm or professional in connection with this Agreement);


(iii)already known to the public without breach of confidence by such Party or
any of its Affiliates;


(iv)received by the receiving Party from a third party without restrictions on
its use in favor of the disclosing Party, whether by law or contract; or


(v)subject to prior compliance with Section 11.14(c), required to be disclosed
pursuant to any applicable Law, stock exchange regulation, regulatory provision,
court order, subpoena or other legal process.


(c)Section 11.14(a) shall not apply from and after the Closing to restrict the
use or disclosure by the Insurer of any Confidential Information related to Plan
Beneficiaries, Plan Participants, Annuity Payments, or the pricing or
underwriting of the Group Annuity Contract, received from another disclosing
Party, provided, that the Insurer shall use such Confidential Information only
in compliance with all applicable Laws relating to privacy of personally
identifying information. For the avoidance of doubt, this Section 11.14(c) does
not apply to Confidential Information regarding the Company or the Plan (other
than to the extent required in connection with the Group Annuity Contract).


(d)Except as otherwise provided in this Agreement, if any Party, its
Representatives, its Affiliates or its Affiliates' Representatives, receives a
request, subpoena, demand, or order for disclosure or become required by Law or
stock exchange rule or regulation to disclose any Confidential Information (a
“Compelled Disclosing Party”), such Compelled Disclosing Party shall promptly,
and in no case more than five (5) Business Days following receipt of such a
request, subpoena, demand, or order (so long as it is legally permitted to
provide such notification), notify the other Parties to afford them the
opportunity to object or seek a protective order or other remedy, including a
protective order requiring Confidential Information to be submitted under seal
and for the return and destruction of Confidential Information or copies thereof
following the conclusion of any Action, prior to the disclosure of any such
Confidential Information. The Compelled Disclosing Party shall, to the extent
permitted by Law, cooperate with the other Party's or Parties' efforts to obtain
such protective order, at such other Party's or Parties' cost and expense. In
the event that such protective order or other remedy is not sought or obtained,
only that portion of Confidential Information which the Compelled Disclosing
Party in good faith believes is legally required to be provided may be disclosed
and such Compelled Disclosing Party shall request that appropriate confidential
treatment will be accorded to such Confidential Information.


(e)Each engagement letter between any of the Parties on the one hand and the
Independent Third Party, each Approved Firm or each other professional engaged
in connection with this Agreement, on the other, shall include undertakings by
such professional to maintain the confidentiality of Confidential Information in
accordance with this Section 11.14 and to clearly mark any reports or other work
product prepared in connection with such engagement as confidential and not
subject to disclosure except as permitted by this Section 11.14.


(f)The Parties acknowledge and agree that this Section 11.14 shall supersede the
Confidentiality

NYI-4483146v3                         75

--------------------------------------------------------------------------------



Agreements.


(g)Insurer is, and the other Parties acknowledge that Insurer is, the sole owner
of all spreadsheets and formulas, including the methodologies in the CMA
Adjustment tab, [**********] Adjustment tab, PFS Adjustment tab and SCA
Adjustment tab on the spreadsheets and manuals (including the Procedures Manual)
on the Identified CD-ROM, and that all such materials constitute Insurer's
valuable and proprietary know how. The foregoing remains true even with respect
to any such materials or know how incorporated or reproduced in the work product
of the Independent Third Party, the Approved Firms or any arbitrator or staff
thereof or any other professional engaged in connection with this Agreement.
Insurer grants the Independent Fiduciary, the Company and, pursuant to the
applicable engagement letter and subject to this Section 11.14 only, the
Independent Third Party, the Approved Firms or any arbitrator or staff thereof
or any other professional engaged in connection with this Agreement, the limited
right to use such materials solely in connection with the transactions and
proceedings contemplated by this Agreement. No party having use thereof shall
have any rights in connection therein except as specifically granted by the
foregoing sentence.


Section 11.15Waiver of Punitive Damages. To the fullest extent permitted by Law,
and notwithstanding any other provision of this Agreement, none of the Parties
shall be liable to any other Party for any punitive or exemplary damages of any
nature in respect of matters arising out of this Agreement or the Ancillary
Agreements, whether arising out of breach of contract, negligence, tort, strict
liability or any other legal or equitable principle. The foregoing sentence will
not preclude recovery of amounts claimed in Third Party Claim to the extent that
claims for such amounts are subject to indemnification under this Agreement.


Section 11.16Original Agreement; Compliance with Transaction Documents.
Effective as of the DTFA Restatement Date, the original Definitive Transaction
Framework Agreement, dated May 30, 2012, is hereby amended and restated in its
entirety in the form of this Agreement. To the extent that obligations under
Article II of this Agreement as of the DTFA Execution Date, the performance of
which was due prior to the DTFA Restatement Date, have not been completed as the
DTFA Restatement Date, the Parties waive any claim they may have under this
Agreement or any Ancillary Agreement for such failure to complete such actions.
For the avoidance of doubt, the Parties do not waive any claim they may have
under the this Agreement or any Ancillary Agreement related to the failure to
complete any actions for which the this Agreement or any Ancillary Agreement
provide for the completion of after the DTFA Restatement Date.
[Remainder of page intentionally left blank.]











NYI-4483146v3                         76

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.
GENERAL MOTORS LLC
By:
/s/ DANIEL AMMANN
 
Name:
Daniel Ammann
 
Title:
Vice President and Chief Financial Officer



THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:
/s/ DYLAN J. TYSON
 
Name:
Dylan J. Tyson
 
Title:
Vice President

PRUDENTIAL FINANCIAL, INC.
By:
/s/ GEORGE P. WALDECK, JR.
 
Name:
George P. Waldeck, Jr.
 
Title:
Senior Vice President

State Street Bank and Trust Company, Solely In Its Capacity As Independent
Fiduciary of the General Motors Retirement Program for Salaried Employees
By:
/s/ DENISE SISK
 
Name:
Denise Sisk
 
Title:
Managing Director





[Signature Page to the Amended and Restated Definitive Transaction Framework
Agreement]

NYI-4483146v3

--------------------------------------------------------------------------------





APPENDICES
Appendices to that certain Amended and Restated Definitive Transaction Framework
Agreement, dated as of October 31, 2012 and effective as of May 30, 2012 (as
further amended, supplemented or otherwise modified, the “Agreement”), by and
among The Prudential Insurance Company of America, a New Jersey life insurance
company (the “Insurer”), Prudential Financial, Inc., a New Jersey corporation
(“Insurer Parent”), General Motors LLC, a Delaware limited liability company
(the “Company”) acting in a non-fiduciary capacity as the sponsor of the General
Motors Retirement Program for Salaried Employees (the “Plan”), and State Street
Bank and Trust Company the independent fiduciary of the Plan (the “Independent
Fiduciary”). Capitalized terms used herein and not herein defined shall derive
their meaning from Section 1.1 of the Agreement.



NYI-4483146v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 1.1-A
FORM OF GROUP ANNUITY CONTRACT


See attached.







Buy-Out Contract supported by a Dedicated Separate Account

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 1.1-A
[prudential.jpg]
The Prudential Insurance Company of America
Newark, New Jersey




Contract-Holder:


[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A
 Plan:


[Vita Retirement Program for Salaried Employees]A 


Amended and Restated Article P of Group Annuity Contract GA-300


Jurisdiction:


New York




[Amendment]A Date:


[MM DD, YYYY]E


Total Contribution Amount:


[$XXX,XXX]A


Adjusted Contribution Amount:


[$XXX,XXX due to Prudential or Contract-Holder on an Amendment Date]A


Pages Attached: [1-XX, Transferred Assets Exhibit(s) and Annuity Exhibit(s)]A





[NAME OF TRUST BANK as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 




 THE PRUDENTIAL INSURANCE COMPANY
 OF AMERICA
 [200 Wood Avenue South
 Iselin, New Jersey 08830]B


[By:_______________________________
Title:


Date:]A


 [Chairman and Chief Executive Officer]B




 [Secretary]B


 Attest: _______________________________


 Date:



Single-Premium Group Annuity Contract [*****], as provided herein, and providing
for an irrevocable commitment to make Annuity Payments, subject to the
provisions of this Contract. The Annuity Payments hereunder do not vary based on
any gains or losses of the assets held in the Separate Account or the General
Account.


    





2

--------------------------------------------------------------------------------

CONFIDENTIAL



TABLE OF CONTENTS


[


Provision I


Definitions; Separate Account Operations; Payment Operations
4


1.0


Restatement of Article P of Group Annuity Contract GA-300
4


1.1


Definitions
4


1.2


Adjusted Contribution Amount; [*****]
6


1.3


Annuity Payments; Annuity Payment Support; Associated Withdrawals from Accounts;
Termination
7


1.4


The Separate Accounts that Support this Contract
7


1.5


Investments Held in Separate Account; Insulation of Separate Account Assets
7


1.6


Payment Obligation of Prudential
7


1.7


Establishing Reserves; Withdrawal of Assets from the Separate Account
7


1.8


Process for Making Monthly Annuity Payments
8


1.9


Persons Entitled to Enforce this Contract against Prudential
8


1.10


Small Account Conversion
8


Provision II


Payment Terms and Conditions for Forms of Annuities
10


2.1


General
10


2.2


Definitions
10


2.3


Annuity Forms
18


2.4


Limitation on Assignment
26


2.5


Proof of Continued Existence; Escheatment of Unpaid Amounts
27


2.6


Misstatements
27


2.7


Concerning Beneficiaries and Contingent Annuitants
28


2.8


Concerning Domestic Relations Orders
29


2.9


Substitute Payee
29


2.10


Certificates
29


2.11


Reliance on Records; Correction of Errors
29


2.12


[Deductions from Annuity Payments
30


Provision III


General Terms
31


3.1


Communications
31


3.2


Currency; Payments
31


3.3


Contract-Holder
31


3.4


No Implied Waiver
31


3.5


Changes
31


3.6


Entire Contract - Construction
32


3.7


Third Party Beneficiaries:
32





TRANSFERRED ASSETS EXHIBIT(S)
ANNUITY EXHIBIT(S)]C 

3

--------------------------------------------------------------------------------

CONFIDENTIAL



Provision I
Definitions; Separate Account Operations; Payment Operations



1.0
Restatement of Article P of Group Annuity Contract GA-300



[*****]


1.1
Definitions



In addition to other capitalized terms defined in this Contract, the following
capitalized terms shall have the meanings indicated:


"Additional General Account Reserve" has the meaning assigned in Section 1.7.


“Adjusted Contribution Amount” means the net amount specified as such on the
Cover Page of this Contract, payable on the Effective Date or on an Amendment
Date specified on the related Cover Page.


“Aggregate Monthly Payment” means, for each month, the aggregate amount of
Annuity Payments payable in respect of all Covered Lives (and, if applicable,
Contingent Lives and Beneficiaries) for such month.


“Amendment Date” means the date shown on the Cover Page, and which is other than
the Effective Date.


“Annuity Commencement Date” means the date the Annuity Payments commence, which
shall be [MM DD, YYYY]E[specified on the Annuity Exhibits]E.


“Annuity Exhibits” means the Annuity Exhibits attached hereto setting forth the
features of the Annuity Payments for each Covered Life and Contingent Life.


“Annuity Forms” means the types of annuities (and payment obligations arising
thereunder) specified in Provision II.


“Annuity Payments” means, with respect to each Covered Life (and, if applicable
to such Covered Life, each Contingent Life), the amount of periodic and single
payments determined in accordance with Provision II of this Contract, and, with
respect to any Beneficiary, the amount of any periodic and single payments owed
after the death of a Covered Life or, if applicable, a Contingent Life, in each
case as determined in accordance with Provision II of this Contract.


“Beneficiary” means,


(A)
during the lifetime of a Covered Life, the person shown in Prudential's records
as having been designated by the Covered Life to receive (after the death of
such Covered Life) any payment owing under Provision II of this Contract other
than payments owed to the related Contingent Life (such related Contingent Life
is not a “Beneficiary” as such term is used in this Contract); and



(B)
during the period after the death of the Covered Life and before the death of
the Contingent Life, the person shown in Prudential's records as having been
designated by the Contingent Life (or, in the absence of such designation, the
person previously designated by the Covered Life) to receive, after the death of
such Contingent Life, any payment owing under Provision II of this Contract. A
Beneficiary is owed payments under this Contract after the death of a Covered
Life or Contingent Life only if so provided for under the Annuity Form
applicable to the Covered Life.




4

--------------------------------------------------------------------------------

CONFIDENTIAL



Until the death of the Covered Life (and, if the Annuity Form specifies a
Contingent Life, until the death of both the Covered Life and Contingent Life) a
Beneficiary is not a third-party beneficiary of this Contract and has no rights
hereunder, and after such death(s) a Beneficiary has the rights of a third-party
beneficiary as set forth herein. A Representative of a Beneficiary shall have
the rights of a Beneficiary hereunder.


"Business Day" means any weekday on which the banks in New York City, New York
are open for business. If any payment under this Contract is due and payable on
a day which is not a Business Day, or if any notice or report is required to be
given on a day which is not a Business Day, such payment shall be due and
payable or such notice or report shall be given on the next succeeding Business
Day


“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute.


“Commingled Account” means the Portfolio Protected Buyout Separate Account, an
insurance company separate account the assets of which are owned by Prudential.
The assets of this separate account will be held by Prudential in one or more
custody accounts at entities independent of Prudential that only hold assets
allocated to this separate account. Following consummation of a small account
conversion in accordance with Section 1.10 (“Small Account Conversion”), this
commingled separate account shall hold assets supporting the payment obligations
of Prudential under this Contract. Such separate account also supports
Prudential's payment obligations under other group annuity contracts issued by
Prudential. Each such contract obligates Prudential to make payments to the
contract-holder and/or to individual covered lives, contingent covered lives and
beneficiaries in amounts measured and adjusted by the life-span of such covered
lives, by any lump sum amounts due and/or by the remaining portion of any period
certain annuities.


“Contingent Life” means a person listed on the Annuity Exhibits as entitled to a
periodic payment following the death of the Covered Life in accordance with the
related Annuity Form, or such other person who a Covered Life designates after
the Annuity Commencement Date as a Contingent Life, if such designation is
permitted by the related Annuity Form. A Contingent Life is not a Beneficiary as
such term is used in this Contract. A Contingent Life is a third-party
beneficiary of this Contract and has the rights set forth herein. A
Representative of a Contingent Life shall have the rights of a Contingent Life
hereunder.


"Contract" means this Amended and Restated Article P of Group Annuity Contract
GA-300, including the Annuity Exhibits and Transfered Assets Exhibit(s) attached
hereto, as amended from time to time as provided for in Section 3.5 ("Changes").


“Contract-Holder” means the entity named as such on the Cover Page of this
Contract, and any successors or assigns of such Contract-Holder as provided in
Provision III.


“Covered Life” means each person listed on the Annuity Exhibits as entitled to a
periodic payment specified in the Annuity Exhibits. A Covered Life is not a
Contingent Life or a Beneficiary as such terms are used in this Contract. A
Covered Life is a third-party beneficiary of this Contract and has the rights
set forth herein. A Representative of a Covered Life shall have the rights of a
Covered Life hereunder.


“Dedicated Account” means the [*****], an insurance company separate account the
assets of which are owned by Prudential. This separate account may only hold
assets supporting the payment obligations of Prudential under this Contract. The
assets of this separate account will be held by Prudential in one or more
custody accounts at entities independent of Prudential that only hold assets
allocated to this separate account. After consummation of a small account
conversion in accordance with Section 1.10 (“Small Account Conversion”), the
assets of this separate account shall be transferred to the Commingled Account.


“Effective Date” means the date specified in Section 1.2.



5

--------------------------------------------------------------------------------

CONFIDENTIAL



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.


“Existing Contract” has the meaning assigned in Section 1.0.


“Existing Separate Account” has the meaning assigned in Section 1.0.


“Expected Data Finalization Date” means the date determined by mutual consent of
the Contract-Holder and Prudential.


“General Account” means the General Account of Prudential.


[*****]


“Market Value,” (A) in respect of assets of a Separate Account, means the fair
market value of such assets, as such fair market value is determined by
Prudential in accordance with its standard procedures for establishing the
market value of its assets, and (B) in respect of any portion of the Total
Contribution Amount retained in the Existing Separate Account as of the
Effective Date or paid to Prudential by delivery of non-cash assets acceptable
to Prudential pursuant to Section 1.2 [*****] means the fair market value of
each such asset in an amount and as of a date agreed to by Prudential and
Contract-holder, as such amounts and dates are shown on the Transferred Assets
Exhibit attached hereto.


“Plan” means the plan specified on the Cover Page of this Contract.


“Prudential” means The Prudential Insurance Company of America.


“Prudential's Office” means the following office of Prudential, unless
Prudential provides a notice specifying another address for certain or all
communications:


The Prudential Insurance Company of America
200 Wood Avenue South
Iselin, New Jersey 08830-2706
Attention: Annuity Operations


“Representative” means, with respect to persons who are a Covered Life,
Contingent Life or Beneficiary, an individual or entity demonstrating to the
reasonable satisfaction of Prudential that such individual or entity is duly
appointed (a) as a guardian of such person, (b) as a holder of powers of
attorney from such person, (c) as a trustee of such person, (d) as an
testamentary executor of such person's estate, or (e) as being entitled to
statutory subrogation rights granted to any entity created by statute or
sponsored by a governmental body providing guarantees in respect of such
person's right's under this Contract arising from any insolvency of Prudential;
provided, that, a “Representative” does not include an assignee of the rights of
such person hereunder in contravention of Provision II.


“Separate Account” means the Dedicated Account, provided that if the Commingled
Account is substituted for the Dedicated Account in accordance with Section 1.10
(“Small Account Conversion”), then thereafter Separate Account means the
Commingled Account. This Contract does not participate in the investment or
other experience of either Separate Account.


[*****]


“Total Contribution Amount” means the amount specified as such on the Cover Page
of this Contract.


1.2
[*****]


6

--------------------------------------------------------------------------------

CONFIDENTIAL





[*****]


1.3
Annuity Payments; Annuity Payment Support; Associated Withdrawals from Accounts;
Termination



Upon receipt of the Adjusted Contribution Amount due on the Effective Date,
Prudential agrees to pay the Annuity Payments due under this Contract and
further agrees that such obligation shall be irrevocable. Prudential will
confirm to the Contract-Holder its receipt of such Adjusted Contribution Amount.




[*****]    
1.4
The Separate Accounts that Support this Contract



During the period starting on the Effective Date and ending on the earlier of
(a) the consummation of a small account conversion in accordance with Section
1.10 (“Small Account Conversion”) and (b) the payment of the last Annuity
Payment due under this Contract, the Dedicated Account shall be the “Separate
Account” supporting Annuity Payments hereunder. After consummation of a small
account conversion in accordance with Section 1.10 (“Small Account Conversion”),
the Commingled Account shall be the “Separate Account” supporting Annuity
Payments hereunder.


1.5
Investments Held in Separate Account; Insulation of Separate Account Assets



The Separate Account is intended to be invested primarily in investment-grade
fixed income securities, but other investments are permitted, provided, however,
that all investments of the Separate Account shall be invested in accordance
with applicable law, regulations and regulatory approvals (for purposes of this
Section, “applicable law”). Prudential will invest and reinvest the assets of
the Separate Account at the time and in the amounts as Prudential determines in
its discretion and in accordance with applicable law. To the extent permitted by
applicable law, the investments of the Separate Account may be made without
regard to any limitations otherwise imposed on the investment of assets held in
the General Account or in its other separate accounts. Prudential may, with
respect to any assets held in the Separate Account, delegate Prudential's
investment management and/or voting rights to other entities, including
institutions not affiliated with Prudential.


Prudential owns all the assets in the Separate Account. As authorized by Section
17B:28-9(c) of the New Jersey Insurance Statutes and Section 4240(a)(12) of the
New York Insurance Law, (A) none of the assets held in the Dedicated Account,
[*****] and (B) none of the assets held in the Commingled Account, [*****] will
be chargeable with liabilities arising out of any other business of Prudential.


1.6
Payment Obligation of Prudential



Prudential will make the payments owed by it under this Contract when such
payments are due. Prudential irrevocably guarantees payment of the Annuity
Payments as of the Annuity Commencement Date.










1.7
Establishing Reserves; Withdrawal of Assets from the Separate Account



[*****]


From time to time in accordance with applicable law or regulation, Prudential
will determine whether



7

--------------------------------------------------------------------------------

CONFIDENTIAL



(A)
the statutory liability that Prudential is required to hold in respect of the
contractual benefits supported by such Separate Account,



is equal to or less than


(B)
the sum of (x) the statutory carrying value of the assets held in the Separate
Account, plus (y) the reserves, if any, related to the Separate Account [Portion
of the contractual benefits that have been established in the General Account
and]H that are supported by assets held in the General Account. The reserves
described in (y) of the preceding sentence shall herein be referred to as the
“Additional General Account Reserve”.



If, on the date of determination, the amount described in clause (A) is greater
than the amount described in clause (B), Prudential will establish and fund
additional reserves in the General Account.


[*****]


A withdrawal from the Separate Account will be made on a Business Day, and the
assets withdrawn will no longer be allocated to the Separate Account.


1.8
Process for Making Monthly Annuity Payments



Prudential, or its agent, will make Annuity Payments directly to each Covered
Life, Contingent Life and Beneficiary starting on the Annuity Commencement Date.


1.9
Persons Entitled to Enforce this Contract against Prudential



Notwithstanding any other provision of this Contract to the contrary,
(i)
Rights of Annuitants. (a) After the Effective Date, the right of each Covered
Life, Contingent Life and Beneficiary to receive an Annuity Payment determined
pursuant to Provision II is enforceable by such person against Prudential, (b)
after the Expected Data Finalization Date, each Covered Life, Contingent Life
and Beneficiary has the right to enforce any provision of this Contract (as does
the Contract-Holder) against Prudential, and (c) the rights of each Covered
Life, Contingent Life and Beneficiary under the preceding subclause (b) is not
diminished if the Contract-Holder ceases to exist and no successor is appointed;

(ii)
Annuitants hold Rights Exclusively. After the Expected Data Finalization Date,
and except as provided in clause (iii) below, the only parties having the right
to enforce any provision of this Contract against Prudential shall be each
Covered Life, Contingent Life, or Beneficiary, in each case solely in the
capacity of an intended third party beneficiary of the provisions specified in
clause (i)(b) above; and

(iii)
Rights and Duties of Contract-Holder and Prudential. (a) After the Effective
Date, Contract-Holder shall have no obligation to any Covered Life, Contingent
Life or Beneficiary with respect to the annuities as determined in Provision II;
(b) between the Effective Date and the Expected Data Finalization Date, the
Contract-Holder and Prudential shall each have the rights against and
obligations to the other specified in this Contract; and (c) after the Expected
Data Finalization Date, the Contract-Holder shall have the right to enforce any
provision of this Contract against Prudential until the Contract-Holder ceases
to exist, and Prudential shall have the right to enforce any provision of this
Contract against the Contract-Holder until the Contract-Holder ceases to exist.



1.10
Small Account Conversion




8

--------------------------------------------------------------------------------

CONFIDENTIAL



If at any time the Market Value of the assets held in the Dedicated Account does
not equal at least [$100 million]G, Prudential reserves the right to discontinue
the Dedicated Account (such discontinuance referred to in this Section as a
“Threshold Transfer”). In the event of a Threshold Transfer, without the consent
of Contract-Holder, any Covered Life, Contingent Life or Beneficiary, Prudential
may transfer the assets held in the Dedicated Account to the Commingled Account,
subject to the receipt of all necessary consents and approvals, including
regulatory approvals (such as those relating to the transfer of assets in-kind
from the Dedicated Account to the Commingled Account).



9

--------------------------------------------------------------------------------

CONFIDENTIAL



Provision II
Payment Terms and Conditions for Forms of Annuities



2.1
General

The amount owed by Prudential under this Contract in respect of each Covered
Life (and, if applicable, Contingent Life and Beneficiary) will be determined by
Prudential in accordance with the terms of this Provision II.
Prudential will apply the terms of this Provision II using the information
contained in the Annuity Exhibits with respect to such Covered Life, Contingent
Life, and Beneficiary, as such information is updated or corrected pursuant to
this Contract. Capitalized terms used but not defined in Section 1.1 have the
meanings assigned in this Provision II.
[For any Covered Life, Contingent Life or Beneficiary who is shown on the
attached Annuity Exhibit as having been paid, prior to the Annuity Commencement
Date, Plan benefits in excess of the amount owed under the Plan, such
overpayments shall be deducted from the Annuity Payments otherwise owed to such
persons pursuant to this Provision II. Nothing in the preceding sentence shall
relate to misstatements of data on the Annuity Exhibits. Such misstatements are
governed by Section 2.6.]D 
[For any Covered Life, Contingent Life or Beneficiary who is shown on the
attached Annuity Exhibit as having been paid, prior to the Annuity Commencement
Date, Plan benefits that were less than the amount owed under the Plan, such
underpayments shall be added to the Annuity Payments otherwise owed to such
persons pursuant to this Provision II. Nothing in the preceding sentence shall
relate to misstatements of data on the Annuity Exhibits. Such misstatements are
governed by Section 2.6.]D 


2.2
Definitions



The following definitions apply to this Section.


“Annuity Forms” means one of the following types of annuities:


(i) “Contingent Joint and Survivor Life Annuity” means, in respect of a Covered
Life, the Annuity Form having such payment terms as are specified in Section 2.3
for such Annuity Form, together with any of the following Riders in respect of
such Covered Life as are specified in Annuity Exhibits:


Special Benefit Rider
Level Benefit Rider
Refund Death Benefit Rider
and


together with, in respect of such Covered Life, any of the following Option(s)
in respect of such Covered Life as are specified in the Annuity Exhibits with
respect to such Covered Life:


General Conversion Option


(ii)“Period Certain Annuity,” means, in respect of a Covered Life, the Annuity
Form having such payment terms as are specified in Section 2.3 for such Annuity
Form. No Riders or Options apply to this Annuity Form.


(iii)“Single Life and Period Certain Annuity,” means, in respect of a Covered
Life, the Annuity Form having such payment terms as are specified in Section 2.3
for such Annuity Form. No Riders or Options apply to this Annuity Form.



10

--------------------------------------------------------------------------------

CONFIDENTIAL



(iv)“ Single Life Annuity,” means, in respect of a Covered Life, the Annuity
Form having such payment terms as are specified in Section 2.3 for such Annuity
Form, together with any of the following Riders in respect of such Covered Life
as are specified in Annuity Exhibits:


Special Benefit Rider
Level Benefit Rider
Refund Death Benefit Rider


and


together with, in respect of such Covered Life, any of the following Option(s)
in respect of such Covered Life as are specified in the Annuity Exhibits with
respect to such Covered Life:


Post-Retirement Marriage Conversion Option
Disabled Age 55 Conversion Option


(v)“Spousal Joint and Survivor Life Annuity,” means, in respect of a Covered
Life, the Annuity Form having such payment terms as are specified in Section 2.3
for such Annuity Form, together with any of the following Riders in respect of
such Covered Life as are specified in Annuity Exhibits:


Special Benefit Rider
Level Benefit Rider
Pop-Up Rider
Refund Death Benefit Rider
and


together with, in respect of such Covered Life, any of the following Option(s)
in respect of such Covered Life as are specified in the Annuity Exhibits with
respect to such Covered Life:


General Conversion Option
Disabled Age 55 Conversion Option


(vi)Window Spousal Joint and Survivor Life Annuity” means, in respect of a
Covered Life, the Annuity Form having such payment terms as are specified in
Section 2.3 for such Annuity Form, together with any of the following Riders in
respect of such Covered Life as are specified in Annuity Exhibits:


Refund Death Benefit Rider


(vii) Window Single Life Annuity” means, in respect of a Covered Life, the
Annuity Form having such payment terms as are specified in Section 2.3 for such
Annuity Form, together with any of the following Riders in respect of such
Covered Life as are specified in Annuity Exhibits:


Refund Death Benefit Rider


“Conversion Conditions” means the following:


(i) With respect to Disabled Age 55 Conversion Option,



11

--------------------------------------------------------------------------------

CONFIDENTIAL



(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Annuity Exhibits as having a “Disabled Age 55” Conversion Option, and


(B) you demonstrate that you are age 55


(ii) With respect to the General Conversion Option,


(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Annuity Exhibits as having a “General” Conversion Option, then you must
demonstrate that you meet one of the following conditions before you can
exercise the option:


(B) if your Annuity Form is the Spousal Joint and Survivor Life Annuity or the
Contingent Joint and Survivor Life Annuity with your spouse as Contingent Life
and if you became divorced after your Original Retirement Date (as specified on
the Annuity Exhibits), then you can exercise the option if you comply with the
following conditions. You must provide us with a qualified domestic relations
order (QDRO) in a form acceptable to us. It must provide either that (1) such
Contingent Life will not be entitled to any portion of the Contingent Life
Amount when you die or (2) such Contingent Life is entitled to a reduced portion
of the Contingent Life Amount when you die.


(C) if your Annuity Form is the Contingent Joint and Survivor Life Annuity with
your spouse as Contingent Life, then you can exercise the option if you comply
with the following conditions. You must provide us with notarized consent of
your Contingent Life on a form acceptable to us. It must provide that such
Contingent Life will not be entitled to any portion of the Contingent Life
Amount when you die. If we request, you must provide us with satisfactory proof
of the good health of your Contingent Life before the option may be exercised.


(D) if your Annuity Form is the Contingent Joint and Survivor Life Annuity, and
if your Contingent Life is not your spouse, you can exercise this option by
providing written direction on a form acceptable to us. No waiver from your
Contingent Life is required. If we request, you must provide us with
satisfactory proof of the good health of the Contingent Life before the option
may be exercised.


Note that this option is limited to the situations described above.


If your Annuity Form is the Spousal Joint and Survivor Life Annuity and if you
have not been divorced from your Contingent Life since your Original Retirement
Date, you cannot exercise this option.


If you exercise the General Conversion Option and convert your Annuity Form to a
Single Life Annuity, then the Contingent Life will not be entitled to any
portion of the Contingent Life Amount when you die. You may later convert your
Single Life Annuity into a Spousal Joint and Survivor Life Annuity if (i) you
meet Conversion Conditions (B), (C) and (D) of the Post-Retirement Marriage
Conversion Option and (ii) you are not shown on the Annuity Exhibits as someone
who retired from Vested Terminated status or rejected Surviving Spouse Coverage
at retirement.


If you exercise the General Conversion Option and retain your Annuity Form, then
the Contingent Life will be entitled to a reduced portion of the Contingent Life
Amount after you die as provided under the QDRO. You may later exercise the
Post-Retirement Marriage Conversion Option if (i) you meet Conversion Conditions
(B), (C) and (D) and (ii) you are not shown on the Annuity Exhibits as someone
who retired from Vested

12

--------------------------------------------------------------------------------

CONFIDENTIAL



Terminated status or rejected Surviving Spouse Coverage at retirement. However,
the Contingent Life Amount payable after your death to your new spouse will be
offset by the Contingent Life Amount payable to your former spouse.


(iii) With respect to the Post-Retirement Marriage Conversion Option,


(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Annuity Exhibits as having a “Post-Retirement Marriage” Conversion
Option, and


(B) You became married for the first time, or became re-married, after [June 30,
2011]E, and
 
(C) You exercise this option within 18-months after such marriage or
re-marriage, and


(D) You supply us with evidence of such marriage or re-marriage.


If you exercise the Post-Retirement Marriage Conversion Option and you convert
your Part A Basic Amount of your monthly payment into a Spousal Joint and
Survivor Life Annuity, you may later convert your Spousal Joint and Survivor
Life Annuity into a Single Life Annuity if you (i) meet Conversion Condition (B)
of the General Conversion Option and (ii) you are not shown on the Annuity
Exhibits as someone who retired from Vested Terminated status.


“Conversion Options” means, if the “Disabled Age 55 Conversion Option,” the
“General Conversion Option,” and/or the “Post-Retirement Marriage Conversion
Option” is specified in the Annuity Exhibits as applicable to a Covered Life,
and if such option is attached to an Annuity Form eligible for such option, the
following options may convert the benefit from one Annuity Form to another
Annuity Form. A Conversion Option cannot be exercised by a Contingent Life or a
Beneficiary.


(i)“Disabled Age 55 Conversion Option” means, if a Covered Life is specified in
the Annuity Exhibits as having a “Disabled Age 55” Conversion Option (because
such person retired from the Plan under a disability retirement prior to age 55)
and also as receiving a distribution of one of the following Annuity Forms:


Single Life Annuity
Spousal Joint and Survivor Life Annuity


then such option is available to such Covered Life (“you” or “your”).
 
When you reach age 55, you may exercise this option to convert your current
Annuity Form. Before your option exercise can become effective, you must satisfy
the applicable Conversion Conditions. You can select your new Annuity Form from
the following list. However, if you are married at the time you exercise this
option, we will automatically convert your Annuity Form into a Spousal Joint and
Survivor Annuity absent a qualified election.


Single Life Annuity: If you elect this Annuity Form, the pre-62+1 Pension Amount
payable to you will equal the sum of two numbers. The first number equals your
Disability Age 55 Pre-62+1 Pension Amount (as specified in the Annuity
Exhibits). The second number equals your Disability Temporary Amount (if
specified on the Annuity Exhibits) where there has been a denial of Social
Security Disability benefits. Your post-62+1 Pension Amount will equal your
Disability Age 55 Post 62+1 Pension Amount (as specified in the Annuity
Exhibits).
 

13

--------------------------------------------------------------------------------

CONFIDENTIAL



Spousal Joint and Survivor Life Annuity: If at the time of your disability, you
were married and elected a Contingent Joint and Survivor Life Annuity you are
not eligible to make this election at age 55. If you elect this Annuity Form,
your pre-62+1 Pension Amount will equal the product obtained by multiplying two
numbers and then adding a third number. The first number is your Disability Age
55 Pre-62+1 Pension Amount (as specified in the Annuity Exhibits). The second
number is your Spousal Joint and Survivor Life Annuity Pop-Up Decrease Factor.
The third number is any Disability Temporary Amount specified for you on the
Annuity Exhibits where there has been a denial of Social Security Disability
benefits. Your post-62+1 Pension Amount will equal the product obtained by
multiplying two numbers. The first number is your Disability Age 55 Post 62+1
Pension Amount. The second number is your Spousal Joint and Survivor Life
Annuity Pop-Up Decrease Factor.


The amount we will pay your spousal Contingent Life will equal the result of
multiplying two numbers. The first number is the Covered Life Amount payable to
you pursuant to the foregoing paragraph. The second number is a percentage. The
applicable percentage is based on the corresponding Original Retirement Date
specified for such Covered Life in the Annuity Exhibits or in our records.: (1)
65% for a Original Retirement Date on/after October 1, 1999, (2) 60 % for a
Original Retirement Date on/after November 1, 1976 and prior to October 1, 1999
(3) 55% for a Original Retirement Date on/after September 1, 1964 and prior to
November 1, 1976 and (4) 50 % for a Original Retirement Date prior to September
1, 1964.


(ii) “General Conversion Option” means, if a Covered Life is specified in the
Annuity Exhibits as having a “General” Conversion Option and also as receiving a
distribution of one of the following Annuity Forms:


Spousal Joint and Survivor Life Annuity
Contingent Joint and Survivor Life Annuity


then such option is available to the Covered Life (“you” or “your”).


The option allows you to either (1) convert your Annuity Form into a Single Life
Annuity Form or (2) retain your Annuity Form and provide for payment to your
Contingent Life of the reduced amount provided under a QDRO. Before your option
exercise can become effective, you must meet the applicable Conversion
Conditions. You must also notify us using a form provided by us.


If you exercise the option to convert your Annuity Form into a Single Life
Annuity Form, we will not owe any money to your Contingent Life after you die.
Instead, we will increase the Covered Life Amount payable to you. If the Annuity
Form is a Spousal Joint and Survivor Life Annuity form of payment, the amount of
the increase will equal the Pop-Up Amount in the Annuity Exhibit. If the Annuity
Form is a Contingent Joint and Survivor Life Annuity, the amount of the increase
will equal the result of multiplying two numbers. The first number is the Part A
Basic Amount specified for you in the Annuity Exhibit. The second number is the
Contingent Joint and Survivor Life Annuity Pop-Up Increase Factor. We will start
paying the increased amount on the first day of the month after the exercise of
your option becomes effective.


If you exercise the option to retain your Annuity Form and provide for payment
to your Contingent Life of a reduced amount as provided under a QDRO, we will
not increase the Covered Life Amount payable to you. If you later exercise the
Post-Retirement Marriage Conversion Option under Conversion Conditions (B), (C)
and (D), the Contingent Life Amount payable after your

14

--------------------------------------------------------------------------------

CONFIDENTIAL



death to your new spouse will be offset by the Contingent Life Amount payable to
your former spouse.


(iii) “Post-Retirement Marriage Conversion Option” means, if a Covered Life is
specified in the Annuity Exhibits as having a “Post-Retirement Marriage”
Conversion Option and also as receiving a distribution of the following Annuity
Form:


Single Life Annuity


then such option is available to the Covered Life (“you” or “your”).


The option allows you to convert a portion of your monthly payment under a
Single Life Annuity into a Spousal Joint and Survivor Annuity Form. Before your
option exercise can become effective, you must meet the applicable Conversion
Conditions. Also, you must notify us using a form provided by us. The effective
date of the conversion is the first day of the month after the conversion is
effective, but not sooner than the one-year anniversary of your marriage or
re-marriage, and in any event before the 18-month anniversary of the marriage or
re-marriage.


Only Part A Basic Amount (as specified in the Annuity Exhibits) may be
converted. On the effective date of the conversion, we will reduce the Covered
Life Amount. The amount of the reduction will equal the result of multiplying
two numbers. The first number is the Part A Basic Amount specified for you in
the Annuity Exhibit. The second number is the Spousal Joint & Survivor Life
Annuity Pop-Up Decrease Factor. After the effective date of the conversion, and
after you die, we will owe your spouse additional monthly payments. To receive
such payments, your spouse must be alive when you die. We will pay the first
payment on the first day of the month following your death. We will pay the last
payment on the first day of the month in which such spouse dies.


The amount we will pay such spouse will equal the result of multiplying two
numbers. The first number is the Part A Basic Amount payable to you, as reduced
pursuant to the preceding paragraph. The second number is a percentage. The
applicable percentage is based on the corresponding Original Retirement Date
specified for such Covered Life in the Annuity Exhibits or in our records: (1)
65% for a Original Retirement Date on/after October 1, 1999, (2) 60 % for a
Original Retirement Date on/after November 1, 1976 and prior to October 1, 1999
(3) 55% for a Original Retirement Date on/after September 1, 1964 and prior to
November 1, 1976 and (4) 50 % for a Original Retirement Date prior to September
1, 1964.


“Spousal Joint & Survivor Life Annuity Pop-Up Increase Factor" is equal to (1
divided by the Spousal Joint & Survivor Life Annuity Pop-Up Decrease Factor
below) minus 1


This factor is rounded to three decimal places.


"Spousal Joint & Survivor Life Annuity Pop-Up Decrease Factor" is equal to 1
minus the result of the following calculation


Calculation:


0.950 increased by 0.005 for each full year in excess of 5 years that the
Contingent Life's age exceeds the Covered Life's age, with the result not to
exceed 1.000


OR



15

--------------------------------------------------------------------------------

CONFIDENTIAL



0.950 decreased by 0.005 for each full year in excess of 5 years that the
Contingent Life's age is less than the Covered Life's age.


This factor is rounded to three decimal places.         


“Contingent Joint & Survivor Life Annuity Pop-Up Increase Factor" is equal to (1
divided by the Contingent Joint & Survivor Life Annuity Pop-Up Decrease Factor)
minus 1.


Contingent Joint & Survivor Life Annuity Pop-Up Decrease Factor" is equal to 1
minus the applicable factor below:



 
Contingent Joint & Survivor Life Annuity Table
 
Full Years Contingent Life Is Older (+) or Younger (-) Than Covered Life*
Factors to Convert Normal Form of Retirement
  
To Contingent Joint & Survivor Life Annuity Option
  
For Indicated Percentage.**
 
Payable to Contingent Life
 
100%
75%
50%
 
+20
95.50
96.00
100.00
 
+19
95.00
95.50
99.50
 
+18
94.50
95.00
99.00
 
+17
94.00
94.50
98.80
 
+16
93.50
94.00
98.00
 
+15
93.00
93.50
97.50
 
+14
92.50
93.00
97.00
 
+13
92.00
92.50
96.50
 
+12
91.50
92.00
96.00
 
+11
91.00
91.50
95.50
 
+10
90.50
91.00
95.00
 
+9
89.75
90.50
94.50
 
+8
89.00
90.00
94.00
 
+7
88.25
89.50
93.50
 
+6
87.50
89.00
93.00
 
+5
86.75
88.50
92.50
 
+4
86.00
88.00
92.00
 
+3
85.25
87.50
91.50
 
+2
84.50
87.00
91.00
 
+1
83.75
86.50
90.50
 
0
83.00
86.00
90.00
 
--1
82.25
85.50
89.50
 
--2
81.50
85.00
89.00
 
--3
80.75
84.50
88.50
 
--4
80.00
84.00
88.00
 
--5
79.25
83.50
87.50
 
--6
78.50
83.00
87.00
 
--7
77.75
82.50
86.50


16

--------------------------------------------------------------------------------

CONFIDENTIAL




 
--8
77.00
82.00
86.00
 
--9
76.25
81.50
85.50
 
--10
75.50
81.00
85.00
 
--11
75.00
80.50
84.50
 
--12
74.50
80.00
84.00
 
--13
74.00
79.50
83.50
 
--14
73.50
79.00
83.00
 
--15
73.00
78.50
82.50
 
--16
72.50
78.00
82.00
 
--17
72.00
77.50
81.50
 
--18
71.50
77.00
81.00
 
--19
71.00
76.50
80.50
 
--20
70.50
76.00
80.00
 
* Actuarial reduction factors not shown will be calculated on the same basis as
the factors shown.
  
** Other percentage levels, in 5% increments, may be elected.



“Riders” means, if the “Pop-Up Rider,” the “Special Benefit Rider,” the “Level
Benefit Rider,” or the “Refund Death Benefit Rider” is specified in the Annuity
Exhibits as applicable to a Covered Life or Contingent Life:


(i) “Level Benefit Rider” means, if a Covered Life is specified in the Annuity
Exhibits as having a “Level Benefit Rider” or if a Contingent Life is specified
in the Annuity Exhibits as having a “Level Benefit Rider,” and if the Covered
Life is specified in the Annuity Exhibits as having one of the following Annuity
Forms:


Contingent Joint and Survivor Life Annuity
Single Life Annuity
Spousal Joint and Survivor Life Annuity


Then the Covered Life Amount or Contingent Life Amount will be increased by $300
(as previously determined by the rules of the Plan).


(ii) “Special Benefit Rider” means, if a Covered Life is specified in the
Annuity Exhibits as having a “Special Benefit Rider” or if a Contingent Life is
specified in the Annuity Exhibits as having a “Special Benefit Rider” and if the
Covered Life is also specified as receiving a distribution of one of the
following Annuity Forms:


Contingent Joint and Survivor Life Annuity
Single Life Annuity
Spousal Joint and Survivor Life Annuity


Then the Covered Life Amount or Contingent Life Amount will be increased by
either $76.20 or $28.00 (as previously determined by the rules of the Plan), as
specified in the Annuity Exhibits.


(iii) “Pop-Up Rider” ” means, if a Covered Life is specified in the Annuity
Exhibits as having a “Pop Up” Rider and also as receiving a distribution of the
following Annuity Form:


Spousal Joint and Survivor Life Annuity



17

--------------------------------------------------------------------------------

CONFIDENTIAL



Then upon the death of the spousal Contingent Life, we will increase the Covered
Life Amount. The amount of the increase, and the conditions to such increased
payment, are specified in the related Annuity Form.


If your Covered Life Amount is increased due to the death of your spousal
Contingent Life, the Part A Basic Amount portion of your Annuity will convert to
a Single Life Annuity. You may later convert that Single Life Annuity into a
Spousal Joint and Survivor Life Annuity if you (i) meet Conversion Conditions
(B), (C) and (D) of the Post-Retirement Marriage Conversion Option and (ii) you
are not shown on the Annuity Exhibits as someone who retired from Vested
Terminated status.


“Refund Death Benefit Rider” means, if a Covered Life is specified in the
Annuity Exhibits as having a “Refund Death Benefit” Rider and also as receiving
a distribution of one of the following Annuity Forms:


Contingent Joint and Survivor Life Annuity
Single Life Annuity
Spousal Joint and Survivor Life Annuity
Window Spousal Joint and Survivor Life Annuity
Window Single Life Annuity


Then a death benefit may be payable to the designated Beneficiary, as provided
in the provided in the related Annuity Form.


“We” and “us” means The Prudential Insurance Company of America.    


2.3
Annuity Forms



(i) “Contingent Joint and Survivor Life Annuity with or without Refund Death
Benefit Rider, and/or Special Benefit Rider and/or Level Benefit Rider” means
the following for each Covered Life identified in the Annuity Exhibits as
receiving a distribution of a “Contingent Life - J&S” Annuity Form with or
without a “Refund Death Benefit Rider,” and/or a “Special Benefit Rider” and/or
a “Level Benefit Rider,” respectively. “You” and “your” refers to each such
Covered Life:


If the Annuity Exhibits specify that you have a Conversion Option to cancel this
Annuity Form and a qualified domestic relations order does not provide
otherwise, the following will apply. If you exercise the option, your rights
under this Annuity Form are cancelled. Also, the rights of the Contingent Life
and any Beneficiary are cancelled. After the effective date of the conversion,
we will not owe any further payments under this Annuity Form. As a result of
your exercise of a conversion option, you will become entitled to another
Annuity Form. We will notify you of the new Annuity Form and related payment
amounts.


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We will make monthly payments on the first day of each month. We
owe the first monthly payment on the Annuity Commencement Date. Our last monthly
payment to you will be on the first day of the month in which you die.


After you die, we may owe additional monthly payments. We will owe additional
monthly payments if your Contingent Life (as specified in the Annuity Exhibits)
is alive when you die. We will make the first payment on the first day of the
month following your death. Later monthly payments will be made on the first day
of each month. We will pay the last payment on the first day of the month in
which such Contingent Life dies. The amount of the payments will equal the
Contingent Life Amount.

18

--------------------------------------------------------------------------------

CONFIDENTIAL





If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After both you and your
Contingent Life die, we will determine if we owe such payment. The following
explains how we will determine if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Annuity
Exhibits) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Annuity Exhibits)
multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Annuity
Exhibits),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Annuity
Exhibits) multiplied by one-third, and
(C)
is one minus the Pre 1985 Death Benefit Percentage.



For a Contingent Joint and Survivor Life Annuity, the following amounts, names,
or values are also specified in the Annuity Exhibits:


“Covered Life Amount” equals an amount that depends on whether you are younger
or older than sixty-two years and one month (“62 + 1”). "Sixty-two years and one
month (62+1)" means the first of the month coincident with or next following the
date that the Covered Life turns age 62 and one month. However, a Covered Life
who is born on the second day of the month will be treated as if he or she were
born on the first day of such month.


If you are younger than 62+1, the Covered Life Amount equals the “Pre-62+1
Pension Amount” specified in the Annuity Exhibit for such Covered Life.


If you are older than 62+1, the Covered Life Amount equals the “Post-62+1
Pension Amount” amount specified in the Annuity Exhibit for such Covered Life.


If you have a Special Benefit Rider (as specified in the Annuity Exhibits), then
the “Covered Life Amount” will be increased after your sixty-fifth (65th)
birthday. The increase will start on the later of the Annuity Commencement Date
and the first day of the month in which you attain age 65. However, if your 65th
birthday falls on the first of a month, the increase will start on the later of
the Annuity Commencement Date and the first day of the month before the month in
which you attain age 65. The amount of the increase will be the amount specified
as the “Special Benefit Amount” in the Annuity Exhibits. During your lifetime,
your Contingent Life will not receive the benefits of any Special Benefit Rider
that he or she may have. Such benefits start after your death.


If you have a Level Benefit Rider (as specified in the Annuity Exhibits), then
the “Covered Life Amount” will be increased. The increase will start on the
later of the Annuity Commencement Date and the first day of the month in which
you attain age 65. However, if your 65th birthday falls on the first of a month,
the increase will start on the later of the Annuity Commencement Date and the
first day of the month before the month in which you attain age 65. The amount
of the increase will be the amount specified as the “Level Benefit Amount” in
the

19

--------------------------------------------------------------------------------

CONFIDENTIAL



Annuity Exhibits. During your lifetime, we do not owe your Contingent Life any
benefits under the Level Benefit Rider. If your Contingent Life has a Level
Benefit rider, we only owe the related payments after you die.


If a portion of your Pre 62+1 Covered Life Amount is attributable to “Disability
Temporary Amount” as specified in the Annuity Exhibits, then the following
applies. You may be eligible to receive social security disability benefits from
the Federal Government. In any month that you receive such benefits before you
reach 62+1, we do not owe you such Disability Temporary Amount and we may deduct
any overpayments made to you.


“Contingent Life Amount” means an amount that is specified in the Annuity
Exhibits for your Annuity Form as the “Contingent Life Amount.”


If your Contingent Life is your spouse and has a Special Benefit Rider, then the
“Contingent Life Amount” will be increased. The increase will start on the later
of the date that monthly payments begin to your Contingent Life and the first
day of the month in which your Contingent Life attains age 65. However, if your
Contingent Life attains age 65 on the first of a month, the increase will start
on the later of the date that monthly payments begin to your Contingent Life and
the first day of the month before the month in which your Contingent Life
attains age 65. The amount of the increase will be the amount specified as the
“Special Benefit Amount” in the Annuity Exhibits.


If your Contingent Life has a Level Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life and the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Level Benefit Amount” in the Annuity Exhibits.


(ii) “Period Certain Annuity” means the following for each Covered Life
identified in the Annuity Exhibits as receiving a distribution of a “Period
Certain Only” Annuity Form. “You” and “your” refers to each such Covered Life.


We will make monthly payments to you equal to your Covered Life Amount. We owe
the first monthly payment on the Annuity Commencement Date. We will make
subsequent monthly payments on the first day of each month. The total number of
monthly payments will equal the Guaranteed Number of Payments specified for you
in the Annuity Exhibits. Once such Guaranteed Number of Payments has been paid,
no further payments are due.


If you die after the Annuity Commencement Date, we will determine the number of
monthly payments we made to you after the Annuity Commencement Date. If the
number payment made is less than such Guaranteed Number of Payments, then we
will pay the Covered Life Amount to the designated Beneficiary for your Annuity
Form. These payments to such Beneficiary will stop when the total number of
payments to you, plus the number of payments to the Beneficiary, equals the
Guaranteed Number of Payments.


“Covered Life Amount” means an amount that is specified in the Annuity Exhibits
for your Annuity Form as the “Covered Life Amount.”



20

--------------------------------------------------------------------------------

CONFIDENTIAL



(iii) “Single Life and Period Certain Annuity” means the following for each
Covered Life identified in the Annuity Exhibits as receiving a distribution of a
“Life & Period Certain”. “You” and “your” refers to each such Covered Life.


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


We will then compare the number of monthly payments we make to you after the
Annuity Commencement Date to the Guaranteed Number of Payments specified for you
in the Annuity Exhibits. If the number of monthly payments is less than such
guaranteed number, we will make additional payments to the designated
Beneficiary for your Annuity Form. These payments will stop when the total
number of payments to you, plus the number of payments to the Beneficiary,
equals the Guaranteed Number of Payments.


“Covered Life Amount” means an amount that is specified in the Annuity Exhibits
for your Annuity Form as the “Covered Life Amount.”


(iv) “Single Life Annuity with or without Special Benefit Rider, and/ or Level
Benefit Rider and/or Refund Death Benefit Rider” means the following for each
Covered Life identified in the Annuity Exhibits as receiving a distribution of a
“Life Only” Annuity Form with or without a “Special Benefit Rider,” and/or a
“Level Benefit Rider,” and/or a “Refund Death Benefit Rider,” respectively.
“You” and “your” refers to each such Covered Life.


We do not owe any payments to anyone under this Annuity Form if you have died
before the Annuity Commencement Date.


If the Annuity Exhibits specify that you have a Conversion Option to cancel this
Annuity Form, the following will apply. If you exercise the option, your rights
under this Annuity Form are cancelled. Also, the rights of the Contingent Life
and any Beneficiary are cancelled. After the effective date of the conversion,
we will not owe any further payments under this Annuity Form. As a result of
your exercise of a conversion option, you will become entitled to another
Annuity Form. We will notify you of the new Annuity Form and related payment
amounts.


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After you die, we will
determine if we owe such payment. The following explains how we will determine
if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Annuity
Exhibits) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Annuity Exhibits)
multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Annuity
Exhibits),

21

--------------------------------------------------------------------------------

CONFIDENTIAL



(B) is the Pre 1985 Death Benefit Percentage (as specified in the Annuity
Exhibits) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.




For a Single Life Annuity, the following amounts, names, or values are also
specified in the Annuity Exhibits:


“Covered Life Amount” depends on whether you are younger or older than sixty-two
years and one month (“62 + 1”). "Sixty-two years and one month (62+1)" means the
first of the month coincident with or next following the date that the Covered
Life turns age 62 and one month. However, a Covered Life who is born on the
second day of the month will be treated as if he or she were born on the first
day of such month.


If you are younger than 62+1, the Covered Life Amount equals the “Pre-62+1
Pension Amount” specified in the Annuity Exhibit for such Covered Life.


If you are older than 62+1, the Covered Life Amount equals the “Post-62+1
Pension Amount” specified in the Annuity Exhibit for such Covered Life


If you have a Special Benefit Rider, then the “Covered Life Amount” will be
increased after your sixty-fifth (65th) birthday. The increase will start on the
later of the Annuity Commencement Date and the first day of the month in which
you attain age 65. However, if your 65th birthday falls on the first of a month,
the increase will start on the later of the Annuity Commencement Date and the
first day of the month before the month in which you attain age 65. The amount
of the increase will be the amount specified as the “Special Benefit Amount” in
the Annuity Exhibits.


If you have a Level Benefit Rider, then the “Covered Life Amount” will be
increased. The increase will start on the later of the Annuity Commencement Date
and the first day of the month in which you attain age 65. However, if your 65th
birthday falls on the first of a month, the increase will start on the later of
the Annuity Commencement Date and the first day of the month before the month in
which you attain age 65. The amount of the increase will be the amount specified
as the “Level Benefit Amount” in the Annuity Exhibits.


If a portion of your Pre 62+1 Covered Life Amount is attributable to “Disability
Temporary Amount” as specified in the Annuity Exhibits, then the following
applies. You may be eligible to receive social security disability benefits from
the Federal Government. In any month that you receive such benefits before you
reach 62+1, we do not owe you such Disability Temporary Amount and we may deduct
any overpayments made to you.


The Annuity Exhibits may specify that there is a Contingent Life corresponding
to you and that the Contingent Life is eligible for a Level Benefit Rider. If
so, after you die, we may owe additional monthly payments. We will owe
additional monthly payments if and when two conditions are met. The Contingent
Life must be alive when you die. The Contingent Life must be older than
sixty-five (65) years. If such conditions are met we will pay the first payment
on the first day of the month following your death. Later monthly payments will
be made on the first day of each month. We will pay the last payment on the
first day of the month in which such Contingent Life dies. The amount of the
payments will be the amount specified as the “Level Benefit Amount” in the
Annuity Exhibits.



22

--------------------------------------------------------------------------------

CONFIDENTIAL



(v) “Spousal Joint and Survivor Life Annuity with or without a Special Benefit
Rider, and/or a Level Benefit Rider and/or a Pop-Up Rider and/or a Refund Death
Benefit Rider” means the following for each Covered Life identified in the
Annuity Exhibits as receiving a distribution of a “Spousal - J&S” Annuity Form
with or without a “Special Benefit Rider,” and/or a “Level Benefit Rider,”
and/or a “Pop-Up” Rider and/or a “Refund Death Benefit Rider,” respectively.
“You” and “your” refers to each such Covered Life:


We do not owe any payments to the Covered Life under this Annuity Form if the
person dies before the Annuity Commencement Date.


If the Annuity Exhibits specify that you have a Conversion Option to cancel this
Annuity Form, the following will apply. If you exercise the option, your rights
under this Annuity Form are cancelled. Also, the rights of the Contingent Life
and any Beneficiary are cancelled. After the effective date of the conversion,
we will not owe any further payments under this Annuity Form. As a result of
your exercise of a conversion option, you will become entitled to another
Annuity Form. We will notify you of the new Annuity Form and related payment
amounts.


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


After you die, we may owe additional monthly payments. We will owe additional
monthly payments if your Contingent Life (as specified in the Annuity Exhibits)
is your spouse and is alive when you die. We will pay the first payment on the
first day of the month following your death. We will pay subsequent monthly
payments on the first day of each month. We will pay the last payment on the
first day of the month in which such Contingent Life dies. The amount of the
payments will equal the Contingent Life Amount.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After both you and your
Contingent Life die, we will determine if we owe such payment. The following
explains how we will determine if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Annuity
Exhibits) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Annuity Exhibits)
multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Annuity
Exhibits),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Annuity
Exhibits) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.




For a Spousal Joint and Survivor Life Annuity, the following amounts, names, or
values are also specified in the Annuity Exhibits:


“Covered Life Amount” equals an amount that depends on whether you are younger
or older than sixty-two years and one month (“62 + 1”). "Sixty-two years and one
month (62+1)" means the first of the month coincident with or next following the

23

--------------------------------------------------------------------------------

CONFIDENTIAL



date that the Covered Life turns age 62 and one month. However, a Covered Life
who is born on the second day of the month will be treated as if he or she were
born on the first day of such month.


If you are younger than 62+1, the Covered Life Amount equals the “Pre-62+1
Pension Amount” specified in the Annuity Exhibit for such Covered Life.


If you are older than 62+1, the Covered Life Amount equals the “Post-62+1
Pension Amount” specified in the Annuity Exhibit for such Covered Life.


If you have a Special Benefit Rider, then the “Covered Life Amount” will be
increased after your sixty-fifth (65th) birthday. The increase will start on the
later of the Annuity Commencement Date and the first day of the month in which
you attain age 65. However, if your 65th birthday falls on the first of a month,
the increase will start on the later of the Annuity Commencement Date and the
first day of the month before the month in which you attain age 65. The amount
of the increase will be the amount specified as the “Special Benefit Amount” in
the Annuity Exhibits. During your lifetime, we do not owe your Contingent Life
any benefits under the Special Benefit Rider. If your Contingent Life has a
Special Benefit rider, we only owe the related payments after you die.


If you have a Level Benefit Rider, then the “Covered Life Amount” will be
increased. The increase will start on the later of the Annuity Commencement Date
and the first day of the month in which you attain age 65. However, if your 65th
birthday falls on the first of a month, the increase will start on the later of
the Annuity Commencement Date and the first day of the month before the month in
which you attain age 65. The amount of the increase will be the amount specified
as the “Level Benefit Amount” in the Annuity Exhibits. During your lifetime, we
do not owe your Contingent Life any benefits under the Level Benefit Rider. If
your Contingent Life has a Level Benefit rider, we only owe the related payments
after you die.


If you have a Pop-Up Rider, and if your Contingent Life dies after the Annuity
Commencement Date and before you die, then we will increase the “Covered Life
Amount.” You must first provide us acceptable evidence that such Contingent Life
died. We will pay the increase starting in the month following the month of your
Contingent Life's death. The amount of the increase will equal the Pop-Up Amount
specified for you in the Annuity Exhibits. If the Annuity Exhibits misstate your
age or the age of your Contingent Life, then we will re-calculate the Pop-Up
Amount. The corrected Pop-Up Amount will equal the Part A Basic Amount specified
for such person in the Annuity Exhibits multiplied by the Spousal Joint and
Survivor Life Annuity Pop-Up Increase Factor.


If a portion of your Pre 62+1 Covered Life Amount is attributable to a
“Disability Temporary Amount” as specified in the Annuity Exhibits, then the
following applies. You may be eligible to receive social security disability
benefits from the Federal Government. In any month that you receive such
benefits before you reach 62+1, we do not owe you such Disability Temporary
Amount and we may deduct any overpayments made to you


“Contingent Life Amount” means an amount that is specified in the Annuity
Exhibits for your Annuity Form as the “Contingent Life Amount.”



24

--------------------------------------------------------------------------------

CONFIDENTIAL



If your Contingent Life has a Special Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life and the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Special Benefit Amount” in the Annuity Exhibits.
 
If your Contingent Life has a Level Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life or the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Level Benefit Amount” in the Annuity Exhibits.


(vi) “Window Spousal Joint and Survivor Life Annuity with or without a Refund
Death Benefit Rider” means the following for each Covered Life identified in the
Annuity Exhibits as receiving a distribution of a “Window Spousal Joint and
Survivor Life Annuity” Annuity Form with or without a “Refund Death Benefit
Rider”. “You” and “your” refers to each such Covered Life:


We do not owe any payments to the Covered Life under this Annuity Form if the
person dies before the Annuity Commencement Date.


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


After you die, we may owe additional monthly payments. We will owe additional
monthly payments if your Contingent Life (as specified in the Annuity Exhibits)
is your spouse and is alive when you die. We will pay the first payment on the
first day of the month following your death. We will pay subsequent monthly
payments on the first day of each month. We will pay the last payment on the
first day of the month in which such Contingent Life dies. The amount of the
payments will equal the Contingent Life Amount.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After both you and your
Contingent Life die, we will determine if we owe such payment. The following
explains how we will determine if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Annuity
Exhibits) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Annuity Exhibits)
multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Annuity
Exhibits),

25

--------------------------------------------------------------------------------

CONFIDENTIAL



(B) is the Pre 1985 Death Benefit Percentage (as specified in the Annuity
Exhibits) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.




“Covered Life Amount” means an amount that is specified in the Annuity Exhibits
for your Annuity Form as the “Covered Life Amount.”


“Contingent Life Amount” means an amount that is specified in the Annuity
Exhibits for your Annuity Form as the “Contingent Life Amount.”


(vii) “Window Single Life Annuity with or without a Refund Death Benefit Rider”
means the following for each Covered Life identified in the Annuity Exhibits as
receiving a distribution of a “Window Single Life Annuity” Annuity Form with or
without a “Refund Death Benefit Rider”. “You” and “your” refers to each such
Covered Life:


We do not owe any payments to anyone under this Annuity Form if you have died
before the Annuity Commencement Date.


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After you die, we will
determine if we owe such payment. The following explains how we will determine
if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Annuity
Exhibits) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Annuity Exhibits)
multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Annuity
Exhibits),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Annuity
Exhibits) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.




“Covered Life Amount” means an amount that is specified in the Annuity Exhibits
for your Annuity Form as the “Covered Life Amount.”


2.4
Limitation on Assignment



Except as expressly provided in this Provision II, no Covered Life, Contingent
Life or Beneficiary may (i) assign, pledge or otherwise transfer his or her
rights hereunder, or (ii) enter into a transaction in which one or more Annuity
Payments are anticipated or accelerated, or (iii) use a Representative to
effectuate any transaction described in clause (i) or (ii). Any attempt to enter
into any transaction described in clauses (i) through (iii) shall be void at the
outset of such attempt. Also, to the maximum extent permitted by law, no Annuity
Payment is subject to the claims of a creditor. For the avoidance of doubt,
compliance with the

26

--------------------------------------------------------------------------------

CONFIDENTIAL



terms of a domestic relations order meeting the requirement of this Provision II
will not be considered to be an impermissible transaction or claim hereunder.


2.5
Proof of Continued Existence; Escheatment of Unpaid Amounts



As a condition to making any Annuity Payment arising from an Annuity Form
dependent upon the continued existence of a Covered Life or Contingent Life (or
Beneficiary), Prudential may require the receipt of evidence satisfactory to it
that such person is alive and no such payment is owed under this Contract unless
and until Prudential receives such evidence.


Prudential may pay a Representative of a Covered Life, Contingent Life or
Beneficiary amounts otherwise owing to such Covered Life, Contingent Life or
Beneficiary upon submission of evidence satisfactory to Prudential of the
authority of such Representative.


After the period of time prescribed by applicable state law, any payments under
a period certain annuity form or lump sum payment owed by Prudential which has
not been claimed by a Covered Life, Contingent Life or Beneficiary (or such
person's Representative) may be considered abandoned or escheatable property. In
such case, Prudential will follow the laws applicable to the disposition of any
such payment obligations. Any payments made to the state under such
circumstances will relieve Prudential of all further obligations under this
Contract with respect to such amounts.


2.6
Misstatements



With respect to Annuity Payments owed by Prudential, the parties shall endeavor
between the Effective Date and the Expected Data Finalization Date to agree to
an equitable adjustment of the Total Contribution Amount caused by misstatements
of the age, sex, applicable Annuity Form, benefit amount or any other fact
relevant to determining the amount of Annuity Payment owed to a Covered Life,
Contingent Life (or, if applicable, Beneficiary) (as used in this Section, a
“data misstatement”).
 
After the Expected Data Finalization Date, if the Annuity Exhibits (as updated
through the Expected Data Finalization Date to reflect data reviews conducted
between the Effective Date and the Expected Data Finalization Date) contain a
data misstatement with respect to the date of birth, date of death, or sex of
any Covered Life or Contingent Life (and of any Beneficiary, if applicable),


(I)
then Prudential will not have the right to reduce any Annuity Payment below the
Annuity Payment calculated using the information concerning date of birth, date
of death and sex contained in such updated Annuity Exhibits; and



(II)
then Prudential will not have the obligation to increase any Annuity Payment
above the Annuity Payment calculated using the information concerning date of
birth, date of death and sex contained in such updated Annuity Exhibits.



Notwithstanding the above, after the Annuity Commencement Date, determinations
by Prudential under Provision II in connection with each of the following will
reflect any corrections of date of birth or date of death of any Covered Life or
Contingent Life (and of any Beneficiary, if applicable), provided to and
verified by Prudential after the Annuity Commencement Date: (1) a conversion
from one Annuity Form to another Annuity Form, (2) an increase in the Covered
Life Amount based on the attainment of a certain age and (3) a decrease in the
Covered Life Amount based on the attainment of a certain age.


After the Expected Data Finalization Date, if the Annuity Exhibits (as updated
through the Expected Data Finalization Date to reflect data reviews conducted
between the Effective Date and the Expected Data Finalization Date) contain any
data misstatement not relating to the date of birth, date of death, or sex of

27

--------------------------------------------------------------------------------

CONFIDENTIAL



any Covered Life or Contingent Life (and of any Beneficiary, if applicable),
then Prudential will adjust the Annuity Payment using the following process:


(a)
Prudential will determine the portion of the Total Contribution Amount allocated
to such Covered Life, Contingent Life and/or Beneficiary. The Annuity Payment
owed by Prudential in respect of such person(s) will be increased or decreased
to equal the amount that could have been purchased for such person(s) using the
premium paid for such person(s), assuming that such misstatement had not
occurred. Also, Prudential will not change the date of the first monthly
payment.

(i)
If the corrected Annuity Payment is less than the Annuity Payment calculated
using the misstated information, then the Annuity Payment will be decreased to
the amount calculated pursuant to subsection (a). Prudential may reduce future
Annuity Payments further by amounts previously overpaid by Prudential to such
person(s).

(ii)
If the corrected Annuity Payment is more than the Annuity Payment calculated
using the misstated information, then the Annuity Payment will be increased to
the amount calculated pursuant to subsection (a). Prudential will further pay
the amount of the underpayments by Prudential in one of the next two Annuity
Payments due with respect to such person.

(b)
In addition to changing the amount of Annuity Payments, the adjustments made
pursuant to this Section may change other important terms of payment. For
example, the Annuity Form for such person may change. The percentage of a
Covered Life's Annuity Payment that is payable to a Contingent Life may change.
Whether there is any Contingent Life entitled to receive an Annuity Payment may
change. All adjustments made pursuant to this Section will be binding upon any
person affected thereby.



2.7
Concerning Beneficiaries and Contingent Annuitants



A Covered Life (or, following the death of a Covered Life, a Contingent Life)
may designate and re-designate a Beneficiary from time to time in such manner
that is specified by Prudential and that is in accordance with such related
Annuity Form. If there is no designated Beneficiary shown in Prudential's
records when a payment is payable to a Beneficiary under the terms of this
Contract, payment will be made to the Covered Life's spouse if living, otherwise
to the estate of the last surviving recipient of the annuity payments or a
Representative thereof.


If and to the extent provided in this Provision II, but subject to the
conditions specified in this Provision II, a Covered Life may designate and
re-designate another person as his or her Contingent Life without the consent of
such Contingent Life.


The parties agree with each other that such designations and re-designations of
Beneficiaries and Contingent Lives will meet the requirements of ERISA as
applied to employee benefit plan participants in effect from time to time, and
shall keep their records accordingly. Such designations or re-designations shall
become effective, with respect to the designation of a Contingent Life, as
provided in Sections 2.2 (“Definitions”) and Section 2.3 (“Annuity Forms”). Such
designations or re-designations shall become effective, with respect to the
designation of a Beneficiary, on the date when the Change in Beneficiary Form is
signed by the Covered Life or Contingent Life; provided that no such Change in
Beneficiary Form shall be effective with respect to any action taken by
Prudential prior to the receipt of such form at Prudential's Office.


Prudential, in determining the existence, identity, ages, or any other facts
relating to any relatives of any Covered Life (or Contingent Life) or any
persons designated as Beneficiaries, either as a class or otherwise, may rely
solely on any affidavit or other evidence deemed satisfactory by it.


During the period when it is maintaining such records, Prudential will furnish
an acknowledgment to the Covered Life or Contingent Life of the acceptance of
any such designation or re-designation.

28

--------------------------------------------------------------------------------

CONFIDENTIAL





Any payment made by Prudential in reliance thereon will, to the extent of such
payment, be a valid discharge of its obligation under this Contract.


2.8
Concerning Domestic Relations Orders

 
If after the Annuity Commencement Date an Annuity Payment is subject to a
domestic relations order, no adjustments or payments to a Covered Life,
Contingent Life or to any other alternate payee will become payable until (i)
Prudential has so received any such domestic relations order, (ii) Prudential
has so approved the domestic relations order, and (iii) Prudential has received
a copy of the domestic relations order after it has been qualified or Prudential
has so qualified the domestic relations order. Any such Annuity Payment
adjustment will take effect when entered upon Prudential's records. The parties
agree with each other that acceptable domestic relations orders shall meet the
requirements of ERISA as applied to employee benefit plan participants in effect
from time to time, and shall keep their records accordingly.


2.9
Substitute Payee



Prudential may discharge its obligation to a Covered Life, Contingent Life or
Beneficiary hereunder by making payments to such person's Representative.


2.10
Certificates



Upon receipt of applicable regulatory approvals, Prudential will issue an
annuity certificate with respect to each Covered Life (and, if receiving Annuity
Payments on the date of issuance of annuity certificates, Contingent Life and
Beneficiary). Each such certificate will set forth in substance the payments to
which such Covered Life, Contingent Life and Beneficiary is entitled under this
Contract. Also, Prudential may issue a substitute annuity certificate to correct
errors contained in the previously issued certificate, whereupon the erroneously
issued annuity certificate shall be null and void.


Each such certificate shall provide that only the Covered Life (and, as
applicable, a Contingent Life and Beneficiary) has the right to Annuity Payments
under this Contract, and that such right to Annuity Payments is enforceable by
the certificate-holder solely against Prudential and against no other person
including the Plan, Plan sponsor, Contract-Holder or any affiliate thereof. Each
certificate shall describe the consequences of any data misstatements, including
Prudential's rights and obligations relating to such data misstatements.


2.11
Reliance on Records; Correction of Errors



Until the Expected Data Finalization Date, Prudential will receive from the Plan
or its agent the information which Prudential may reasonably require for the
administration of this Contract. If Prudential does not receive all such
information, Prudential will seek such information from the relevant Covered
Life, Contingent Life or Beneficiary. Prudential may hold Annuity Payments if it
lacks the information necessary to process such Annuity Payment or if processing
such payment is contrary to applicable law.


Prudential will maintain the records necessary for its administration of this
Contract. Such records will be prepared using the information furnished to it
pursuant to this Contract and will constitute prima facie evidence as to the
truth of the information recorded thereon. However, Prudential reserves the
right to correct its records to eliminate erroneous information furnished to it
and to reflect information it gathers reasonably believed by it to be reliable.
Prudential may assume the accuracy of the records kept by or on behalf of the
Plan in connection with Covered Lives, Contingent Lives and Beneficiaries. Any
payment made by Prudential in reliance on such records shall be a valid
discharge of its obligation under this Contract.



29

--------------------------------------------------------------------------------

CONFIDENTIAL



2.12
[Deductions from Annuity Payments



A Covered Life (or a Contingent Life) may request in writing in a manner
specified by Prudential that Prudential deduct a specified amount each month
from the amounts payable by Prudential to such Covered Life (or Contingent Life)
to be applied for payment of the annuitant's health care premiums and for
payment of other benefits that were permitted to be deducted from Plan benefits
governed by the Plan. Upon receipt by Prudential of such a request, the amount
specified in such request shall, subject to the consent of Prudential, be so
deducted each month until receipt by Prudential of a request (in a manner
specified by Prudential) from the Covered Life (or Contingent Life) that such
deductions cease. The amount so deducted each month shall be transferred on
behalf of such Covered Life (or Contingent Life) as specified in the request for
such deductions in full settlement of all obligations of Prudential under this
Contract with respect to the amount so transferred. Deductions by Prudential on
behalf of a Covered Life (or a Contingent Life) will begin or cease, as the case
may be, no earlier than the Annuity Payment that is due at least 30 days
following Prudential's receipt of such request to begin or cease deductions for
that Covered Life (or Contingent Life).]D 









30

--------------------------------------------------------------------------------

CONFIDENTIAL



Provision IIIGeneral Terms




3.1
Communications



All communications to Prudential regarding this Contract shall be addressed to
Prudential's Office.


Communications to Contract-Holder will be addressed as shown in our records, as
updated from time to time on Prudential's records based on notice provided by
the Contract-Holder to Prudential.


All communications to Contract-Holder or Prudential will be in writing.


3.2
Currency; Payments



All moneys, whether payable to or by Prudential, shall be in lawful money of the
United States of America. Dollars and cents refer to lawful currency of the
United States of America. Payments owed to Prudential or to Contract-Holder
shall be made pursuant to agreed procedures and wire instructions.


3.3
Contract-Holder



Prudential will be entitled to rely on any action taken or omitted by or on
behalf of Contract-Holder pursuant to the terms of this Contract and shall not
be required to obtain consents of any other person or organization with an
interest in the Plan, except as provided in Section 1.9 (“Persons Entitled to
Enforce this Contract against Prudential”). Until the Expected Data Finalization
Date, Prudential is entitled to rely on the Contract-Holder (or its
representative) in connection with Prudential's administration of this Contract.
If the Contract-Holder notifies Prudential that it will cease to exist or cease
to perform the duties of the Contract-Holder hereunder and no successor
Contract-Holder is appointed by the Contract-Holder, the Contract-Holder will
thereafter have no rights or obligations under this Contract, provided, however,
that this Contract nevertheless shall remain irrevocable and in full force and
effect in accordance with its terms, and not subject to amendment or
modification except as otherwise provided herein, it being acknowledged and
understood that the intended third-party beneficiary rights of each Covered
Life, Contingent Life and Beneficiary hereunder shall survive until the date on
which there ceases to be any further Annuity Payments payable in accordance with
the terms of this Contract.


3.4
No Implied Waiver



Except as expressly provided herein, any party's failure to insist in any one or
more instances upon strict performance by any other party of any of the terms of
this Contract shall not be construed as a waiver of any continuing or subsequent
failure to perform or delay in performance of any term hereof.


3.5
Changes



Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, Prudential may change this Contract, including the
terms of Provision II and the certificates issued hereunder, without the consent
of any Covered Life, Contingent Life or Beneficiary solely to, and only as
strictly necessary to, satisfy such requirements.


In addition, this Contract may be changed at any time or times by agreement
between Prudential and Contract-Holder; provided that any such agreement not
related to a data misstatement that changes the amount of the Annuity Payment
owed to a Covered Life, Contingent Life or Beneficiary will require the consent
of such person. If the Contract-Holder ceases to exist and no successor
Contract-Holder is appointed, this Contract may not be changed at any time by
Prudential except as provided in this Section.



31

--------------------------------------------------------------------------------

CONFIDENTIAL



3.6
Entire Contract - Construction



This Contract constitutes the entire agreement between Contract-Holder and
Prudential solely with respect to the Annuity Payments owed to each Covered
Life, Contingent Life and Beneficiary under this Contract, and supersedes all
prior agreements and understandings, both oral and written, between
Contract-Holder and Prudential solely with respect to such Annuity Payments.


This Contract will be construed according to the laws of the jurisdiction set
forth on the Cover Page without regard to the principles of conflicts of laws
thereof except to the extent that those laws have been preempted by the laws of
the United States of America.


3.7
Third Party Beneficiaries:



Except as expressly set forth in Section 1.9 (“Persons Entitled to Enforce this
Contract against Prudential”) and in the definitions of “Covered Life,”
“Contingent Life,” “Beneficiary,” this Contract does not and is not intended to
confer any rights or remedies upon any person other than Contract-Holder and
Prudential and their respective successors and permitted assigns.












Date: [MM DD, YYYY]E 

32

--------------------------------------------------------------------------------

CONFIDENTIAL



Transferred Assets Exhibit




[Listing and Reconciliation of Assets Transferred and Retained in Respect of
Total Contribution Amount and Adjusted Contribution Amounts Owed]I 

33

--------------------------------------------------------------------------------

CONFIDENTIAL









[ ANNUITY EXHIBIT
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
Vita
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
Spousal Joint and Survivor Life Annuity
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Contingent Life
Contingent Life Social Security Number
Contingent Life Sex
Contingent Life Date of Birth
 
 
 
 
 
 
 
 
 
John Doe
123-45-6789
M
10/1/1950
8/1/2007
Jane Doe
987-65-4321
F
10/1/1955






34

--------------------------------------------------------------------------------

CONFIDENTIAL



 
 
 
 
 
Special Benefit Rider Eligibility (Y/N)
Level Benefit Rider Eligibility (Y/N)
Pop-Up Rider Eligibility (Y/N)
Pre 62+1 Pension Amount
Post 62+1 Pension Amount
Contingent Life Amount
Special Benefit Amount
Level Benefit Amount
Covered Life
Contingent Life
Covered Life
Contingent Life
Pop-Up
 
 
 
 
 
 
 
 
 
 
$1,000.00
$1,000.00
$500.00
 
$300.00
N
N
Y
Y
Y






35

--------------------------------------------------------------------------------

CONFIDENTIAL



Refund Rider Eligibility (Y/N)
Conversion Option Eligibility Indicators (Y/N)
 
 
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
Refund Death Benefit
Disabled Age 55
General
Pop-Up Amount
Part A Basic Amount
Pre 1985 Death Benefit Percentage
Covered Life
Contingent Life
Covered Life
Contingent Life
 
 
 
 
 
 
 
 
 
 
Y
N
Y
$40.00
$752.00
 
$10.00
$5.00
$150.00
$75.00






36

--------------------------------------------------------------------------------

CONFIDENTIAL



Total Plan Refund Death Benefit
Disability Temporary Amount
Disability Age 55 Pre 62+1 Pension Amount
Disability Age 55 Post 62+1 Pension Amount
Vested Terminated
 
$4,000.00
 
 
 
Y
]






37

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 1.1-B
[prudential.jpg]
AMENDMENT ("Amendment")
OF
ARTICLE P OF GROUP ANNUITY CONTRACT NO. GA-300
 
 
WHEREAS:
 
1. The Contract-Holder and Prudential entered into the Contract effective as of
[MM DD, 2012] (the
“Effective Date”) [and amended on _____________] (the “Contract”)
 
2. Prudential has acknowledged receipt of cash, securities and other non-cash
assets as payment of
the Adjusted Contribution Amount specified on the Cover Page of the Contract.
Each such non-
cash asset (together with the cash paid) is shown on the Transferred Assets
Exhibit(s) attached to
the Contract. In addition, Annuity Exhibit(s) are attached to the Contract which
set forth the
payments owed by Prudential under the Contract.
 
3. It is the desire of Contract-Holder and Prudential to amend the Contract to
reflect corrections
and/or updates to the Total Contribution Amount, the Adjusted Contribution
Amount, the
Transferred Assets Exhibit(s) and/or the Annuity Exhibit(s).
 
THEREFORE, PRUDENTIAL AND THE CONTRACT-HOLDER AGREE AS FOLLOWS:
[1.] Prudential and Contract-Holder agree that the [Cover Page] [the Transferred
Assets Exhibit] [and
the Annuity Exhibits] as constituted immediately prior to this amendment are
hereby replaced by
the attached [Cover Page], [Transferred Assets Exhibits] [and Annuity Exhibits].
 
[2.] [[As specified in the amended Cover Page and Transferred Assets Exhibits,
on the Amendment
Date] Prudential shall promptly transfer to the Contract-Holder (or an entity
designated by it) any
non-cash assets (together with any cash) shown as owing to Contract-Holder as an
Adjusted
Contribution Amount.]
 
[*****]
 
[3.] [The following paragraph shall be added as the second-to-last paragraph of
Section 1.2 of the
Contract:
    [*****]


[4.] [The following paragraph shall be added as the last paragraph of section
1.2 of the Contract:
 
[*****]

GAA-300P-True-Up

--------------------------------------------------------------------------------

CONFIDENTIAL



 
[5.]
[*****]


[6.] After giving effect to this Amendment, references in the Contract to
“Contract” shall mean the
Contract as amended by this Amendment [and references to the “Transferred Assets
Exhibit”
shall mean the Transferred Assets Exhibit attached to this Amendment] [and
references to the
“Annuity Exhibit” shall mean the Annuity Exhibit attached to this Amendment]
[and references
to “Cover Page” shall mean the Cover Page attached to this Amendment.]
    
[NAME OF TUST BANK, as Directed Trustee of the Vita Salaried Retirement Trust, a
New York trust


By: _________________________________
      Title:]




Date:_________________________________
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
    
By: _________________________    
                Title:




Date:________________________










GAA-300P-True-Up

--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information




Covered Life:
[Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity Contract GA-300] A
 
 
Form of Annuity:
Window Single Life Annuity
 
 
Annuity Riders:
[Refund Death Benefit Rider
None] A
 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
Covered Life Amount:
[$XXX.XX subject to stated limitations] A
 
 
[Total Plan Death Benefit:]A
[$XXX.XX] A
 
 
[Pre 1985 Death Benefit Percentage:] A
[XX.XX%] A
 
 
[Beneficiary(ies): ] A
[Names(s)/As shown on Prudential's records] A [Share(s)] A 
 
 
[Pre-1985 Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post-1985 Part B Primary Amount:] A
[$XXX.XX] A





[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 



OCC-RL300-WindowSingleLife                                    Window Single Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due. We do not
owe any payments to anyone under this Annuity Form if you have died before the
Annuity Commencement Date.




Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:




“Window Single Life Annuity,” is the Annuity Form having the payment terms
specified in this Payment Terms section. Payments may also be made in accordance
with any of the following Riders if specified in the Table of Information on the
front of this Certificate. Those riders are also described below in this Payment
Terms section.


Refund Death Benefit Rider


General Payment Terms


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After you die, we will
determine if we owe such payment. The following explains how we will determine
if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C) where:


(A) is the Total Plan Refund Death Benefit (as specified in the Table of
Information) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, (or to any related alternate payee, arising, for
example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Table of
Information) multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Table of
Information),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Table of
Information) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.


“Covered Life Amount” means an amount that is specified in the Table of
Information.




Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."

OCC-RL300-WindowSingleLife                    2            Window Single Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL





We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C 


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.
[Beneficiaries:


You may change Beneficiaries as described below.


Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you sign the
change in Beneficiary form. However, no change shall be effective with respect
to any action taken by us before we receive the change in Beneficiary form.
Unless otherwise indicated on the Beneficiary designation or change form, the
interest of any Beneficiary who dies before you ceases altogether.] D 




Assignment:


Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount

OCC-RL300-WindowSingleLife                    3            Window Single Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



owed by us will be increased or decreased to equal the amount that could have
been purchased using the premium paid for the annuity assuming the misstatement
had not happened. Also, Prudential will not change the date of the first monthly
payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. For
example, the form of annuity for a Payee may change. All adjustments made
pursuant to this section will be binding upon the Payee.


Supplemental Information:


As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where required). If
legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 




Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we will clearly indicate on the face of the new Certificate that
it is a "CORRECTED AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.


Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.




Rights of Payees:



OCC-RL300-WindowSingleLife                    4            Window Single Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.




Prudential Telephone Number:


The Prudential Insurance Company of America
[1-800-621-1089]C 


To contact us, please use the above-listed telephone number.




[Deductions from Annuity Payments:


You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon receipt by us of the
request, the amount specified in the request shall, subject to our consent, be
deducted each month. Deductions will end if we receive a request (in a manner
specified by us) from you (or your Contingent Life) to do so. The amount
deducted each month shall be transferred on your behalf (or your Contingent
Life's behalf) as specified in the request. The amount transferred will be in
full settlement of all of our obligations under the Contract with respect to the
amount transferred. Deductions by us on your behalf (or on behalf of your
Contingent Life) will begin or end, as the case may be, no earlier than the
annuity payment that is due at least 30 days following our receipt of the
request to begin or end deductions for you or your Contingent Life).] D 




Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.




Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.































OCC-RL300-WindowSingleLife                    5            Window Single Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL





INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
2
Correspondence
3
Beneficiaries
3
Assignment
3
Qualified Domestic Relations Orders
3
Reliance Upon Affidavit or Other Evidence
3
Misstatements
4
Supplemental Information
4
Certificate Errors and Replacement Certificate
4
Entire Contract
5
Rights of Payees
5
Prudential Telephone Number
5
Deductions from Annuity Payments
5
Additional Details
5








OCC-RL300-WindowSingleLife                    6            Window Single Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information




--------------------------------------------------------------------------------

CONFIDENTIAL



Covered Life:
[Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity Contract GA-300] A
 
 
Form of Annuity:
Window Spousal Joint and Survivor Life Annuity
 
 
Annuity Riders:
[Refund Death Benefit Rider
None] A
 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
Covered Life Amount:
[$XXX.XX subject to stated limitations] A
 
 
[Contingent Life: ] A
[Contingent Life Name] A
 
 
[Contingent Life's Sex and Date of Birth: ]A
[Male/Female, Date] A
 
 
[Contingent Life Amount: ]A
[$XXX.XX] A
 
 
[Total Plan Refund Death Benefit:] A 
[$XXX.XX] A
 
 
[Pre 1985 Death Benefit Percentage:] A
[XX.XX%] A
 
 
[Beneficiary(ies): ] A
[Names(s)/As shown on Prudential's records] A [Share(s)] A 
 
 
[Pre-1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post-1985 Covered Life Part B Primary Amount] A
[$XXX.XX] A
 
 
[Pre-1985 Contingent Life Part B Primary Amount] A
[$XXX.XX] A
 
 
[Post-1985 Contingent Life Part B Primary Amount] A
[$XXX.XX] A



[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 

OCC-RL300-WindowJ&S                      2            Window Spousal J&S Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due. We do not
owe any payments to you under this Annuity Form if you have died before the
Annuity Commencement Date.




Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:


“Window Spousal Joint and Survivor Life Annuity,” is the Annuity Form having the
payment terms specified in this Payment Terms section. Payments may also be made
in accordance with any of the following Riders if specified in the Table of
Information on the front of this Certificate. Those riders are also described
below in this Payment Terms section.


Refund Death Benefit Rider


General Payment Terms


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


After you die, we may owe additional monthly payments. We will owe additional
monthly payments if your Contingent Life (as specified in the Table of
Information) is your spouse and is alive when you die. We will pay the first
payment on the first day of the month following your death. We will pay
subsequent monthly payments on the first day of each month. We will pay the last
payment on the first day of the month in which such Contingent Life dies. The
amount of the payments will equal the Contingent Life Amount.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After both you and your
Contingent Life die, we will determine if we owe such payment. The following
explains how we will determine if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Table of
Information) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
    (i) is the Pre 1985 Part B Primary Amount (as specified in the Table of
Information) multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Table of
Information),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Table of
Information) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.


“Covered Life Amount” means an amount that is specified in the Table of
Information.


“Contingent Life Amount” means an amount that is specified in the Table of
Information.





OCC-RL300-WindowJ&S                      3            Window Spousal J&S Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C 


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.
[Beneficiaries:


You may change Beneficiaries as described below. After you die, the Contingent
Life may change Beneficiaries as described below. You may tell us on the
Beneficiary Form to disregard Beneficiary changes made by the Contingent life
after your death. If you do not, we will honor those changes.


Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you (or your
Contingent Life) sign the change in Beneficiary form. However, no change shall
be effective with respect to any action taken by us before we receive the change
in Beneficiary form. Unless otherwise indicated on the Beneficiary designation
or change form, the interest of any Beneficiary who dies before you (or where
applicable, your Contingent Life) ceases altogether.] D 




Assignment:


Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.




Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:



OCC-RL300-WindowJ&S                      4            Window Spousal J&S Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount owed by us will be increased or decreased to equal the
amount that could have been purchased using the premium paid for the annuity
assuming the misstatement had not happened. Also, Prudential will not change the
date of the first monthly payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. For
example, the form of annuity for a Payee may change. The percentage of your
annuity payment that is payable to the Contingent Life may change. Whether there
is any Contingent Life entitled to receive an annuity payment may change. All
adjustments made pursuant to this section will be binding upon the Payee.


Supplemental Information:


As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where required). If
legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 




Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we

OCC-RL300-WindowJ&S                      5            Window Spousal J&S Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



will clearly indicate on the face of the new Certificate that it is a "CORRECTED
AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.


Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.


Rights of Payees:


The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.




Prudential Telephone Number:


The Prudential Insurance Company of America
[1-800-621-1089]C 


To contact us, please use the above-listed telephone number.




[Deductions from Annuity Payments:


You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon receipt by us of the
request, the amount specified in the request shall, subject to our consent, be
deducted each month. Deductions will end if we receive a request (in a manner
specified by us) from you (or your Contingent Life) to do so. The amount
deducted each month shall be transferred on your behalf (or your Contingent
Life's behalf) as specified in the request. The amount transferred will be in
full settlement of all of our obligations under the Contract with respect to the
amount transferred. Deductions by us on your behalf (or on behalf of your
Contingent Life) will begin or end, as the case may be, no earlier than the
annuity payment that is due at least 30 days following our receipt of the
request to begin or end deductions for you or your Contingent Life).] D 




Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.




Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.

















OCC-RL300-WindowJ&S                      6            Window Spousal J&S Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
3
Correspondence
3
Beneficiaries
3
Assignment
3
Qualified Domestic Relations Orders
4
Reliance Upon Affidavit or Other Evidence
4
Misstatements
4
Supplemental Information
4
Certificate Errors and Replacement Certificate
5
Entire Contract
5
Rights of Payees
5
Prudential Telephone Number
5
Deductions from Annuity Payments
5
Additional Details
6








OCC-RL300-WindowJ&S                      7            Window Spousal J&S Life
Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]
THE PRUDENTIALINSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information


Covered Life:
 [Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees Retirement Plan]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity ContractGA-300] A
 
 
Form of Annuity:
Spousal Joint and Survivor Life Annuity
 
 
Annuity Riders:
[Special Benefit Rider
Level Benefit Rider
Pop-Up Rider
Refund Death Benefit Rider
None] A
 
 
Conversion Options:
[General Conversion Option
Disabled Age 55 Conversion Option
None] A




 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
[Covered Life Amount: ] A
[See “Payment Terms” Provision ] A
 
 
[Pre 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Post 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Pop-Up Amount:] A
[$XXX.XX] A


OCC-RL300-SpousalJ&S                                  Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



 
 
[Contingent Life: ] A
[Contingent Life Name] A
 
 
[Contingent Life's Sex and Date of Birth: ] A
[Male/Female, Date] A
 
 
[Contingent Life Amount: ] A
[$XXX.XX] A
 
 
[Contingent Life Special Benefit Rider Eligibility] A
[Yes/No] A
 
 
[Contingent Life Level Benefit Rider Eligibility] A
[Yes/No] A
 
 
[Total Plan Refund Death Benefit: ] A
[$XXX.XX] A
 
 
[Pre 1985 Death Benefit Percentage:] A
[XX.XX%] A
 
 
[Beneficiary(ies): ] A
[Name(s)/As shown on Prudential's records] A [Shares(s)] A
 
 
[Part A Basic Amount: ] A
[$XXX.XX] A
 
 
[Pre 1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post 1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Pre 1985 Contingent Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post 1985 Contingent Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Disability Temporary Amount:] A
[$XXX.XX] A
 
 
[Disability Age 55 Pre 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Disability Age 55 Post 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Special Benefit Amount] A
[$XXX.XX] A
 
 
[Level Benefit Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Retired from Vested Terminated Status?]A
[Yes/No]A
 
 



[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 



OCC-RL300-SpousalJ&S                 2              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due. We do not
owe any payments to anyone under this Annuity Form if you have died before the
Annuity Commencement Date.


Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:




“Spousal Joint and Survivor Life Annuity,” is the Annuity Form having the
payment terms specified in this Payment Terms section. Payments may also be made
in accordance with any of the following Riders if specified in the Table of
Information on the front of this Certificate. Those riders are also described
below in this Payment Terms section.


Special Benefit Rider
Level Benefit Rider
Pop-Up Rider
Refund Death Benefit Rider
and


together with any of the following Option(s) if specified in the Table of
Information:


General Conversion Option
Disabled Age 55 Conversion Option


If the Table of Information specifies that you have a Conversion Option to
cancel this Annuity Form, the following will apply. If you exercise the option,
your rights under this Annuity Form are cancelled. Also, the rights of the
Contingent Life and any Beneficiary are cancelled. After the effective date of
the conversion, we will not owe any further payments under this Annuity Form. As
a result of your exercise of a conversion option, you will become entitled to
another Annuity Form. We will notify you of the new Annuity Form and related
payment amounts.


General Payment Terms


During your lifetime, we will make monthly payments to you equal to your
“Covered Life Amount”. We owe the first monthly payment on the Annuity
Commencement Date. We will pay subsequent monthly payments on the first day of
each month. Our last monthly payment to you will be on the first day of the
month in which you die.


After you die, we may owe additional monthly payments. We will owe additional
monthly payments if your Contingent Life (as specified in the Table of
Information) is your spouse and is alive when you die. We will pay the first
payment on the first day of the month following your death. We will pay
subsequent monthly payments on the first day of each month. We will pay the last
payment on the first day of the month in which such Contingent Life dies. The
amount of the payments will equal the Contingent Life Amount.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After both you and your
Contingent Life die, we will determine if we owe such payment. The following
explains how we will determine if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C) where:

OCC-RL300-SpousalJ&S                 3              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



(A) is the Total Plan Refund Death Benefit (as specified in the Table of
Information) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Table of
Information) multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Table of
Information),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Table of
Information) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.    


The following amounts, names, or values apply to your Spousal Joint and Survivor
Life Annuity:


“Covered Life Amount” equals an amount that depends on whether you are younger
or older than sixty-two years and one month (“62 + 1”). 62+1 means the first of
the month coincident with or next following the date that the Covered Life turns
age 62 and one month. However, a Covered Life who is born on the second day of
the month will be treated as if he or she were born on the first day of such
month.
•
If you are younger than 62+1, the Covered Life Amount equals the “Pre 62+1
Pension Amount” specified in the Table of Information.



•
If you are older than 62+1, the Covered Life Amount equals the “Post 62+1
Pension Amount” specified in the Table of Information.



If you have a Special Benefit Rider, then the “Covered Life Amount” will be
increased after your sixty-fifth (65th) birthday. The increase will start on the
later of the Annuity Commencement Date and the first day of the month in which
you attain age 65. However, if your 65th birthday falls on the first of a month,
the increase will start on the later of the Annuity Commencement Date and the
first day of the month before the month in which you attain age 65. The amount
of the increase will be the amount specified as the “Special Benefit Amount” in
the Table of Information. During your lifetime, we do not owe your Contingent
Life any benefits under the Special Benefit Rider. If your Contingent Life has a
Special Benefit rider, we only owe the related payments after you die.


If you have a Level Benefit Rider, then the “Covered Life Amount” will be
increased. The increase will start on the later of the Annuity Commencement Date
and the first day of the month in which you attain age 65. However, if your 65th
birthday falls on the first of a month, the increase will start on the later of
the Annuity Commencement Date and the first day of the month before the month in
which you attain age 65. The amount of the increase will be the amount specified
as the “Level Benefit Amount” in the Table of Information. During your lifetime,
we do not owe your Contingent Life any benefits under the Level Benefit Rider.
If your Contingent Life has a Level Benefit rider, we only owe the related
payments after you die.


If you have a Pop-Up Rider, and if your Contingent Life dies after the Annuity
Commencement Date and before you die, then we will increase the “Covered Life
Amount.” You must first provide us acceptable evidence that such Contingent Life
died. We will pay the increase starting in the month following the month of your
Contingent Life's death. The amount of the increase will equal the Pop-Up Amount
specified for you in the Table of Information. If the age of you or your
Contingent Life as shown on the Table of Information is misstated, then we will
re-calculate the Pop-Up Amount. The corrected Pop-Up Amount will equal the Part
A Basic Amount specified for such person in the Table of Information multiplied
by the General Pop-Up Increase Factor. The Spousal Joint and Survivor Life
Annuity Pop-Up Increase Factor will be determined in accordance with the
Contract.


If your Covered Life Amount is increased due to the death of your spousal
Contingent Life, the Part A Basic Amount portion of your Annuity will convert to
a Single Life Annuity. You may later convert that Single Life Annuity into a
Spousal Joint and Survivor Life Annuity if (i) you meet all of the following
Post-Retirement Marriage Conversion Option conditions and (ii) you are not shown
on the Table of Information as someone who retired from Vested Terminated
status:


(A) You became married for the first time, or became re-married, after [June 30,
2011] E, and
 
(B) You exercise this option within 18-months after such marriage or
re-marriage, and


(C) You supply us with evidence of such marriage or re-marriage.


If a portion of your Pre 62+1 Covered Life Amount is attributable to a
“Disability Temporary Amount” as specified in the Table of Information, then the
following applies. You may be eligible to receive social security disability
benefits from the Federal

OCC-RL300-SpousalJ&S                 4              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Government. In any month that you receive such benefits before you reach 62+1,
we do not owe you such Disability Temporary Amount and we may deduct any
overpayments made to you.


“Contingent Life Amount” means an amount that is specified in the Table of
Information.


If your Contingent Life has a Special Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life and the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Special Benefit Amount” in the Table of Information.
 
If your Contingent Life has a Level Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life or the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Level Benefit Amount” in the Table of Information.


Terms relating to Conversion Conditions. If no Conversion Options are identified
for you on the Table of Information, then the following Conversion Conditions do
not apply to you. If the Table of Information shows that Conversion Options
apply, then the following Conversion Conditions apply to you.


“Conversion Conditions” means the following:




(i) With respect to Disabled Age 55 Conversion Option,


(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Table of Information as having a “Disabled Age 55” Conversion Option, and


(B) you demonstrate that your age is 55 years




(ii) With respect to the General Conversion Option,


(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Table of Information as having a “General” Conversion Option, then you
must demonstrate that you meet one of the following conditions before you can
exercise the option:


(B) if your Annuity Form is the Spousal Joint and Survivor Life Annuity or the
Contingent Joint and Survivor Life Annuity with your spouse as Contingent Life
and if you became divorced after your Original Retirement Date (as specified on
the Table of Information), then you can exercise the option if you comply with
the following conditions. You must provide us with a qualified domestic
relations order (QDRO) in a form acceptable to us. It must provide either that
(1) such Contingent Life will not be entitled to any portion of the Contingent
Life Amount when you die or (2) such Contingent Life is entitled to a reduced
portion of the Contingent Life Amount when you die.


(C) if your Annuity Form is the Contingent Joint and Survivor Life Annuity with
your spouse as Contingent Life, then you can exercise the option if you comply
with the following conditions. You must provide us with notarized consent of
your Contingent Life on a form acceptable to us. It must provide that such
Contingent Life will not be entitled to any portion of the Contingent Life
Amount when you die. If we request, you must provide us with satisfactory proof
of the good health of your Contingent Life before the option may be exercised.


(D) if your Annuity Form is the Contingent Joint and Survivor Life Annuity, and
if your Contingent Life is not your spouse, you can exercise this option by
providing written direction on a form acceptable to us. No waiver from your
Contingent Life is required. If we request, you must provide us with
satisfactory proof of the good health of the Contingent Life before the option
may be exercised.


Note that this option is limited to the situations described above.



OCC-RL300-SpousalJ&S                 5              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



If your Annuity Form is the Spousal Joint and Survivor Life Annuity and if you
have not been divorced from your Contingent Life since your Original Retirement
Date, you cannot exercise this option.


If you exercise the General Conversion Option and convert your Annuity Form to a
Single Life Annuity, then the Contingent Life will not be entitled to any
portion of the Contingent Life Amount when you die. You may later convert your
Single Life Annuity into a Spousal Joint and Survivor Life Annuity if (i) you
meet all of the following Post-Retirement Marriage Conversion Option Conditions
(A), (B) and (C) and (ii) you are not shown on the Table of Information as
someone who retired from Vested Terminated status:


(A) You became married for the first time, or became re-married, after [June 30,
2011] E, and
 
(B) You exercise this option within 18-months after such marriage or
re-marriage, and


(C) You supply us with evidence of such marriage or re-marriage.




If you exercise the General Conversion Option and retain your Annuity Form, then
the Contingent Life will be entitled to a reduced portion of the Contingent Life
Amount after you die as provided under the QDRO. You may later exercise the
Post-Retirement Marriage Conversion Option if you meet the above Post-Retirement
Marriage Conversion Option Conversion Conditions (A), (B) and (C), and (ii) you
are not shown on the Table of Information as someone who retired from Vested
Terminated status. However, the Contingent Life Amount payable after your death
to your new spouse will be offset by the Contingent Life Amount payable to your
former spouse.


“Conversion Options” means, if the “Disabled Age 55 Conversion Option,” and/or
the “General Conversion Option,” is specified in the Table of Information as
applicable to you, and if such option is attached to an Annuity Form eligible
for such option, the following options may convert the benefit from one Annuity
Form to another Annuity Form. A Conversion Option cannot be exercised by a
Contingent Life or a Beneficiary.




(i)“Disabled Age 55 Conversion Option” means, if you are specified in the Table
of Information as having a “Disabled Age 55” Conversion Option (because such
person retired from the Plan under a disability retirement prior to age 55) and
also as receiving a distribution of one of the following Annuity Forms:


Single Life Annuity
Spousal Joint and Survivor Annuity


then such option is available to such Covered Life (“you” or “your”).
 
When you reach age 55, you may exercise this option to convert your current
Annuity Form. Before your option exercise can become effective, you must satisfy
the applicable Conversion Conditions. You can select your new Annuity Form from
the following list. However, if you are married at the time you exercise this
option, we will automatically convert your Annuity Form into a Spousal Joint and
Survivor Annuity absent a qualified election.


Single Life Annuity: If you elect this Annuity Form, the pre-62+1 Pension Amount
payable to you will equal the sum of two numbers. The first number equals your
Disability Age 55 Pre-62+1 Pension Amount (as specified in the Table of
Information). The second number equals your Disability Temporary Amount (if
specified on the Table of Information) where there has been a denial of Social
Security Disability benefits. Your post-62+1 Pension Amount will equal your
Disability Age 55 Post 62+1 Pension Amount (as specified in the Table of
Information).
 
Spousal Joint and Survivor Life Annuity: If at the time of your disability, you
were married and elected a Contingent Joint and Survivor Life Annuity you are
not eligible to make this election at age 55. If you elect this Annuity Form,
your pre-62+1 Pension Amount will equal the product obtained by multiplying two
numbers and then adding a third number. The first number is your Disability Age
55 Pre-62+1 Pension Amount (as specified in the Table of Information). The
second number is your Spousal Joint and Survivor Life Annuity Pop-Up Decrease
Factor. The third number is any Disability Temporary Amount specified for you on
the Table of Information where there has been a denial of Social Security
Disability benefits. Your post-62+1 Pension Amount will equal the product
obtained by multiplying two numbers. The first number is your Disability Age 55
Post 62+1 Pension Amount. The second number is your Spousal Joint and Survivor
Life Annuity Pop-Up Decrease Factor as determined in accordance with the
Contract.

OCC-RL300-SpousalJ&S                 6              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL





The amount we will pay your spousal Contingent Life will equal the result of
multiplying two numbers. The first number is the Covered Life Amount payable to
you pursuant to the foregoing paragraph. The second number is a percentage. The
applicable percentage is based on the corresponding Original Retirement Date
specified for such Covered Life in the Table of Information or in our records:
(1) 65% for an Original Retirement Date on/after October 1, 1999, (2) 60 % for
an Original Retirement Date on/after November 1, 1976 and prior to October 1,
1999 (3) 55% for an Original Retirement Date on/after September 1, 1964 and
prior to November 1, 1976 and (4) 50 % for an Original Retirement Date prior to
September 1, 1964.


(ii) “General Conversion Option” means, if you are shown in the Table of
Information as having a “General” Conversion Option and also as receiving a
distribution of one of the following Annuity Forms:


Spousal Joint and Survivor Annuity
Contingent Joint and Survivor Life Annuity


then such option is available to the Covered Life (“you” or “your”).


The option allows you to either (1) convert your Annuity Form into a Single Life
Annuity Form or (2) retain your Annuity Form and provide for payment to your
Contingent Life of the reduced amount provided under a QDRO. Before your option
exercise can become effective, you must meet the applicable Conversion
Conditions. You must also notify us using a form provided by us.


If you exercise the option to convert your Annuity Form into a Single Life
Annuity Form, we will not owe any money to your Contingent Life after you die.
Instead, we will increase the Covered Life Amount payable to you. The amount of
the increase will equal the Pop-Up Amount in the Table of Information. If the
Annuity Form is a Contingent Joint and Survivor Life Annuity, the amount of the
increase will equal the result of multiplying two numbers. The first number is
the Part A Basic Amount specified for you in the Table of Information. The
second number is the Continent Joint and Survivor Life Annuity Pop-Up Increase
Factor determined under the Contract. We will start paying the increased amount
on the first day of the month after the exercise of your option becomes
effective.


If you exercise the option to retain your Annuity Form and provide for payment
to your Contingent Life of a reduced amount as provided under a QDRO, we will
not increase the Covered Life Amount payable to you. If you later exercise the
Post-Retirement Marriage Conversion Option under the previously described
Conversion Conditions (A), (B) and (C), the Contingent Life Amount payable after
your death to your new spouse will be offset by the Contingent Life Amount
payable to your former spouse.


Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C 


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.



OCC-RL300-SpousalJ&S                 7              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


[ Beneficiaries:


You may change Beneficiaries as described below. After you die, the Contingent
Life may change Beneficiaries as described below. You may tell us on the
Beneficiary Form to disregard Beneficiary changes made by the Contingent Life
after your death. If you do not, we will honor those changes.


Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you (or your
Contingent Life) sign the change in Beneficiary form. However, no change shall
be effective with respect to any action taken by us before we receive the change
in Beneficiary form. Unless otherwise indicated on the Beneficiary designation
or change form, the interest of any Beneficiary who dies before you (or where
applicable, your Contingent life) ceases altogether.] D 


Assignment:


Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount owed by us will be increased or decreased to equal the
amount that could have been purchased using the premium paid for the annuity
assuming the misstatement had not happened. Also, Prudential will not change the
date of the first monthly payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. For
example, the form of annuity for a Payee may change. The percentage of your
annuity payment that is

OCC-RL300-SpousalJ&S                 8              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



payable to the Contingent Life may change. Whether there is any Contingent Life
entitled to receive an annuity payment may change. All adjustments made pursuant
to this section will be binding upon the Payee.


Notwithstanding the above, after the Annuity Commencement Date, determinations
by us under the Contract in connection with each of the following will reflect
any corrections of date of birth or date of death of any Covered Life or
Contingent Life (and of any Beneficiary, if applicable), provided to and
verified by Prudential after the Annuity Commencement Date: (1) a conversion
from one Annuity Form to another Annuity Form, (2) an increase in the Covered
Life Amount based on attainment of a certain age and (3) a decrease in the
Covered Life Amount based on attainment of a certain age.


Supplemental Information:


As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where required). If
legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 


Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we will clearly indicate on the face of the new Certificate that
it is a "CORRECTED AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.


Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.


Rights of Payees:


The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.


Prudential Telephone Number:


The Prudential Insurance Company of America

OCC-RL300-SpousalJ&S                 9              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



[1-800-621-1089]C 


To contact us, please use the above-listed telephone number.


[Deductions from Annuity Payments:


You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon receipt by us of the
request, the amount specified in the request shall, subject to our consent, be
deducted each month. Deductions will end if we receive a request (in a manner
specified by us) from you (or your Contingent Life) to do so. The amount
deducted each month shall be transferred on your behalf (or your Contingent
Life's behalf) as specified in the request. The amount transferred will be in
full settlement of all of our obligations under the Contract with respect to the
amount transferred. Deductions by us on your behalf (or on behalf of your
Contingent Life) will begin or end, as the case may be, no earlier than the
annuity payment that is due at least 30 days following our receipt of the
request to begin or end deductions for you or your Contingent Life).] D 




Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.


Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.









OCC-RL300-SpousalJ&S                 10              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
6
Correspondence
7
Beneficiaries
7
Assignment
7
Qualified Domestic Relations Orders
7
Reliance Upon Affidavit or Other Evidence
7
Misstatements
8
Supplemental Information
8
Certificate Errors and Replacement Certificate
9
Entire Contract
9
Rights of Payees
9
Prudential Telephone Number
9
Deductions from Annuity Payments
9
Additional Details
11








OCC-RL300-SpousalJ&S                 11              Spousal Joint and Survivor
Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information


Covered Life:
[Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity Contract GA-300] A
 
 
Form of Annuity:
Single Life Annuity
 
 
Annuity Riders:
[Special Benefit Rider
Level Benefit Rider
Refund Death Benefit Rider
None] A
 
 
Conversion Options:
[Post-Retirement Marriage Conversion Option
Disabled Age 55 Conversion Option
None] A


 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
[Covered Life Amount: ] A
[See “Payment Terms” Provision ] A
 
 
[Pre 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Post 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Total Plan Refund Death Benefit: ] A
[$XXX.XX] A
 
 
[Pre 1985 Death Benefit Percentage:] A
[XX.XX%] A


OCC-RL300-SingleLife                                     Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



 
 
[Beneficiary(ies): ] A
[Name(s)/As shown on Prudential's records] A [Shares(s)] A
 
 
[Part A Basic Amount: ] A
[$XXX.XX] A
 
 
[Pre 1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post 1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Contingent Life: ] A
[Contingent Life Name] A
 
 
[Contingent Life's Sex and Date of Birth: ] A
[Male/Female, Date] A
 
 
[Contingent Life Level Benefit Rider Eligibility] A
[Yes/No] A
 
 
[Disability Temporary Amount] A
[$XXX.XX] A
 
 
[Disability Age 55 Pre 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Disability Age 55 Post 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Special Benefit Amount] A
[$XXX.XX] A
 
 
[Level Benefit Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Retired from Vested Terminated Status?]A
[Yes/No]A











































[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 



OCC-RL300-SingleLife                    2                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due. We do not
owe any payments to anyone under this Annuity Form if you have died before the
Annuity Commencement Date.


Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:


“Single Life Annuity,” is the Annuity Form having the payment terms specified in
this Payment Terms section. Payments may also be made in accordance with any of
the following Riders if specified in the Table of Information on the front of
this Certificate. Those riders are also described below in this Payment Terms
section.


Special Benefit Rider
Level Benefit Rider
Refund Death Benefit Rider
and


together with any of the following Option(s) if specified in the Table of
Information:


Post-Retirement Marriage Conversion Option
Disabled Age 55 Conversion Option


If the Table of Information specifies that you have a Conversion Option to
cancel this Annuity Form, the following will apply. If you exercise the option,
your rights under this Annuity Form are cancelled. Also, the rights of the
Beneficiary are cancelled. After the effective date of the conversion, we will
not owe any further payments under this Annuity Form. As a result of your
exercise of a conversion option, you will become entitled to another Annuity
Form. We will notify you of the new Annuity Form and related payment amounts.


General Payment Terms


During your lifetime, we will make monthly payments to you equal to your
“Covered Life Amount”. We owe the first monthly payment on the Annuity
Commencement Date. We will make subsequent monthly payments on the first day of
each month. Our last monthly payment to you will be on the first day of the
month in which you die.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After you die, we will
determine if we owe such payment. The following explains how we will determine
if a payment is owed by us under this rider.


The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:
(A) is the Total Plan Refund Death Benefit (as specified in the Table of
Information) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you (or to any related alternate payee, arising, for
example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Table of
Information) multiplied by three.
(ii) is the Post 1985 Part B Primary Amount (as specified in the Table of
Information),
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Table of
Information) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.
    
The following amounts, names, or values apply to your Single Life Annuity:



OCC-RL300-SingleLife                    3                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



“Covered Life Amount” equals an amount that depends on whether you are younger
or older than sixty-two years and one month (“62 + 1”). 62+1 means the first of
the month coincident with or next following the date that the Covered Life turns
age 62 and one month. However, a Covered Life who is born on the second day of
the month will be treated as if he or she were born on the first day of such
month.


•
If you are younger than 62+1, the Covered Life Amount equals the “Pre 62+1
Pension Amount” specified in the Table of Information.



•
If you are older than 62+1, the Covered Life Amount equals the “Post 62+1
Pension Amount” specified in the Table of Information.



If you have a Special Benefit Rider, then the “Covered Life Amount” will be
increased after your sixty-fifth (65th) birthday. The increase will start on the
later of the Annuity Commencement Date and the first day of the month in which
you attain age 65. However, if your 65th birthday falls on the first of a month,
the increase will start on the later of the Annuity Commencement Date and the
first day of the month before the month in which you attain age 65. The amount
of the increase will be the amount specified as the “Special Benefit Amount” in
the Table of Information.


If you have a Level Benefit Rider, then the “Covered Life Amount” will be
increased. The increase will start on the later of the Annuity Commencement Date
and the first day of the month in which you attain age 65. However, if your 65th
birthday falls on the first of a month, the increase will start on the later of
the Annuity Commencement Date and the first day of the month before the month in
which you attain age 65. During your lifetime, we do not owe your Contingent
Life any benefits under the Level Benefit Rider. The amount of the increase will
be the amount specified as the “Level Benefit Amount” in the Table of
Information.


The Table of Information may specify that there is a Contingent Life
corresponding to you and that the Contingent Life is eligible for a Level
Benefit Rider. If so, after you die, we may owe additional monthly payments. We
will owe additional monthly payments if and when two conditions are met. The
Contingent Life must be alive when you die. The Contingent Life must be older
than sixty-five (65) years. If such conditions are met we will pay the first
payment on the first day of the month following your death. Later monthly
payments will be made on the first day of each month. We will pay the last
payment on the first day of the month in which such Contingent Life dies. The
amount of the payments will be the amount specified as the “Level Benefit
Amount” in the Table of Information.


If a portion of your Pre 62+1 Covered Life Amount is attributable to a
“Disability Temporary Amount” as specified in the Table of Information, then the
following applies. You may be eligible to receive social security disability
benefits from the Federal Government. In any month that you receive such
benefits before you reach 62+1, we do not owe you such Disability Temporary
Amount and we may deduct any overpayments made to you.


Terms relating to Conversion Conditions. If no Conversion Options are identified
for you on the Table of Information, then the following Conversion Conditions do
not apply to you. If the Table of Information shows that Conversion Options
apply, then the following Conversion Conditions apply to you.


“Conversion Conditions” means the following:




(i) With respect to Disabled Age 55 Conversion Option,


(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Table of Information as having a “Disabled Age 55” Conversion Option, and


(B) you demonstrate that your age is 55 years.


(ii) With respect to the Post-Retirement Marriage Conversion Option,


(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Table of Information as having a “Post-Retirement Marriage” Conversion
Option, and


(B) You became married for the first time, or became re-married, after [June 30,
2011] E, and
 

OCC-RL300-SingleLife                    4                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



(C) You exercise this option within 18-months after such marriage or
re-marriage, and


(D) You supply us with evidence of such marriage or re-marriage.


If you exercise the Post-Retirement Marriage Conversion Option and convert your
Part A Basic Amount of your monthly payment into a Spousal Joint and Survivor
Life Annuity, you may later convert your Spousal Joint and Survivor Life Annuity
into a Single Life Annuity if you (i) meet Conversion Condition (B) described
above and (ii) you are not shown on the Annuity Exhibits as someone who retired
from Vested Terminated status.


“Conversion Options” means, if the “Disabled Age 55 Conversion Option,” and/or
the “Post-Retirement Marriage Conversion Option,” is specified in the Table of
Information as applicable to you, and if such option is attached to an Annuity
Form eligible for such option, the following options may convert the benefit
from one Annuity Form to another Annuity Form. A Conversion Option cannot be
exercised by a Contingent Life or a Beneficiary.


(i)“Disabled Age 55 Conversion Option” means, if you are specified in the Table
of Information as having a “Disabled Age 55” Conversion Option (because such
person retired from the Plan under a disability retirement prior to age 55) and
also as receiving a distribution of one of the following Annuity Forms:


Single Life Annuity
Spousal Joint and Survivor Annuity


then such option is available to such Covered Life (“you” or “your”).
 
When you reach age 55, you may exercise this option to convert your current
Annuity Form. Before your option exercise can become effective, you must satisfy
the applicable Conversion Conditions. You can select your new Annuity Form from
the following list. However, if you are married at the time you exercise this
option, we will automatically convert your Annuity Form into a Spousal Joint and
Survivor Annuity absent a qualified election.


Single Life Annuity: If you elect this Annuity Form, the pre-62+1 Pension Amount
payable to you will equal the sum of two numbers. The first number equals your
Disability Age 55 Pre-62+1 Pension Amount (as specified in the Table of
Information). The second number equals your Disability Temporary Amount (if
specified on the Table of Information) where there has been a denial of Social
Security Disability benefits. Your post-62+1 Pension Amount will equal your
Disability Age 55 Post 62+1 Pension Amount (as specified in the Table of
Information).
 
Spousal Joint and Survivor Life Annuity: If at the time of your disability, you
were married and elected a Contingent Joint and Survivor Life Annuity you are
not eligible to make this election at age 55. If you elect this Annuity Form,
your pre-62+1 Pension Amount will equal the product obtained by multiplying two
numbers and then adding a third number. The first number is your Disability Age
55 Pre-62+1 Pension Amount (as specified in the Table of Information). The
second number is your Spousal Joint and Survivor Life Annuity Pop-Up Decrease
Factor. The third number is any Disability Temporary Amount specified for you on
the Table of Information where there has been a denial of Social Security
Disability benefits. Your post-62+1 Pension Amount will equal the product
obtained by multiplying two numbers. The first number is your Disability Age 55
Post 62+1 Pension Amount. The second number is your Spousal Joint and Survivor
Life Annuity Pop-Up Decrease Factor.
The amount we will pay your spousal Contingent Life will equal the result of
multiplying two numbers. The first number is the Covered Life Amount payable to
you pursuant to the foregoing paragraph. The second number is a percentage. The
applicable percentage is based on the corresponding Original Retirement Date
specified for such Covered Life in the Table of Information or in our records:
(1) 65% for an Original Retirement Date on/after October 1, 1999, (2) 60 % for
an Original Retirement Date on/after November 1, 1976 and prior to October 1,
1999 (3) 55% for an Original Retirement Date on/after September 1, 1964 and
prior to November 1, 1976 and (4) 50 % for an Original Retirement Date prior to
September 1, 1964.


(ii) “Post-Retirement Marriage Conversion Option” means, if a Covered Life is
specified in the Table of Information as having a “Post-Retirement Marriage”
Conversion Option and also as receiving a distribution of the following Annuity
Form:


Single Life Annuity


then such option is available to the Covered Life (“you” or “your”).


The option allows you to convert a portion of your monthly payment under a
Single Life Annuity into a Spousal Joint and Survivor Annuity Form. Before your
option exercise can become effective, you must meet the applicable Conversion

OCC-RL300-SingleLife                    5                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Conditions. Also, you must notify us using a form provided by us. The effective
date of the conversion is the first day of the month after the conversion is
effective, but not sooner than the one-year anniversary of your marriage or
re-marriage, and in any event before the 18-month anniversary of the marriage or
re-marriage.


Only Part A Basic Amount (as specified in the Table of Information) may be
converted. On the effective date of the conversion, we will reduce the Covered
Life Amount. The amount of the reduction will equal the result of multiplying
two numbers. The first number is the Part A Basic Amount specified for you in
the Table of Information. The second number is the Spousal Joint & Survivor Life
Annuity Pop-Up Decrease Factor. After the effective date of the conversion, and
after you die, we will owe your spouse additional monthly payments. To receive
such payments, your spouse must be alive when you die. We will pay the first
payment on the first day of the month following your death. We will pay the last
payment on the first day of the month in which such spouse dies.


The amount we will pay such spouse will equal the result of multiplying two
numbers. The first number is the Covered Life Amount payable to you, as reduced
pursuant to the preceding paragraph. The second number is a percentage. The
applicable percentage is based on the corresponding Original Retirement Date
specified for such Covered Life in the Table of Information or in our records:
(1) 65% for a Original Retirement Date on/after October 1, 1999, (2) 60% for a
Original Retirement Date on/after November 1, 1976 and prior to October 1, 1999
(3) 55% for a Original Retirement Date on/after September 1, 1964 and prior to
November 1, 1976 and (4) 50% for a Original Retirement Date prior to September
1, 1964.


Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.


[Beneficiaries:


You may change Beneficiaries as described below.


Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you sign the
change in Beneficiary form. However, no change shall be effective with respect
to any action taken by us before we receive the change in Beneficiary form.
Unless otherwise indicated on the Beneficiary designation or change form, the
interest of any Beneficiary who dies before you ceases altogether. ] D


Assignment:

OCC-RL300-SingleLife                    6                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL





Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount owed by us will be increased or decreased to equal the
amount that could have been purchased using the premium paid for the annuity
assuming the misstatement had not happened. Also, Prudential will not change the
date of the first monthly payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. For
example, the form of annuity for a Payee may change. Whether there is any
Contingent Life entitled to receive an annuity payment may change. All
adjustments made pursuant to this section will be binding upon the Payee.


Notwithstanding the above, after the Annuity Commencement Date, determinations
by us under the Contract in connection with each of the following will reflect
any corrections of date of birth or date of death of any Covered Life or
Contingent Life (and of any Beneficiary, if applicable), provided to and
verified by us after the Annuity Commencement Date: (1) a conversion from one
Annuity Form to another Annuity Form, (2) an increase in the Covered Life Amount
based on attainment of a certain age and (3) a decrease in the Covered Life
Amount based on attainment of a certain age.


Supplemental Information:


As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where required). If
legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.



OCC-RL300-SingleLife                    7                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 


Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we will clearly indicate on the face of the new Certificate that
it is a "CORRECTED AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.






Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.


Rights of Payees:


The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.


Prudential Telephone Number:


The Prudential Insurance Company of America
[1-800-621-1089]C 


To contact us, please use the above-listed telephone number.




[Deductions from Annuity Payments:


You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon receipt by us of the
request, the amount specified in the request shall, subject to our consent, be
deducted each month. Deductions will end if we receive a request (in a manner
specified by us) from you (or your Contingent Life) to do so. The amount
deducted each month shall be transferred on your behalf (or your Contingent
Life's behalf) as specified in the request. The amount transferred will be in
full settlement of all of our obligations under the Contract with respect to the
amount transferred. Deductions by us on your behalf (or on behalf of your
Contingent Life) will begin or end, as the case may be, no

OCC-RL300-SingleLife                    8                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



earlier than the annuity payment that is due at least 30 days following our
receipt of the request to begin or end deductions for you or your Contingent
Life).] D 




Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.


Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.






INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
5
Correspondence
5
Beneficiaries
6
Assignment
6
Qualified Domestic Relations Orders
6
Reliance Upon Affidavit or Other Evidence
6
Misstatements,
6
Supplemental Information
7
Certificate Errors and Replacement Certificate
7
Entire Contract
8
Rights of Payees
8
Prudential Telephone Number
8
Deductions from Annuity Payments
8
Additional Details
8








OCC-RL300-SingleLife                    9                 Single Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information




Covered Life:
[Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity Contract GA-300] A
 
 
Form of Annuity:
Period Certain Annuity
 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
Covered Life Amount:
[$XXX.XX subject to stated limitations] A
 
 
Guaranteed Number of Payments
[#] A
 
 
Beneficiary(ies):
[Name(s)/As shown on Prudential's records] A [Shares(s)] A
 
 







[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 





OCC-RL300-PeriodCertain                                        Period Certain
Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due.


Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:




“Period Certain Annuity,” is the Annuity Form having the payment terms specified
in this Payment Terms section.


General Payment Terms


We will make monthly payments to you equal to your Covered Life Amount. We owe
the first monthly payment on the Annuity Commencement Date. We will make
subsequent monthly payments on the first day of each month. The total number of
monthly payments will equal the Guaranteed Number of Payments specified for you
in the Table of Information. Once such Guaranteed Number of Payments has been
paid, no further payments are due.


If you die after the Annuity Commencement Date, we will determine the number of
monthly payments we made to you after the Annuity Commencement Date. If the
number payment made is less than such Guaranteed Number of Payments, then we
will pay the Covered Life Amount to the designated Beneficiary for your Annuity
Form. These payments to such Beneficiary will stop when the total number of
payments to you, plus the number of payments to the Beneficiary, equals the
Guaranteed Number of Payments.


“Covered Life Amount” means an amount that is specified in the Table of
Information.




Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C 


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.



OCC-RL300-PeriodCertain                 2                      Period Certain
Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.
 
[Beneficiaries:


You may change Beneficiaries as described below.


Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you sign the
change in Beneficiary form. However, no change shall be effective with respect
to any action taken by us before we receive the change in Beneficiary form.
Unless otherwise indicated on the Beneficiary designation or change form, the
interest of any Beneficiary who dies before you ceases altogether.] D 


Assignment:


Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount owed by us will be increased or decreased to equal the
amount that could have been purchased using the premium paid for the annuity
assuming the misstatement had not happened. Also, Prudential will not change the
date of the first monthly payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. All
adjustments made pursuant to this section will be binding upon the Payee.


Supplemental Information:



OCC-RL300-PeriodCertain                 3                      Period Certain
Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where legally required).
If legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 




Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we will clearly indicate on the face of the new Certificate that
it is a "CORRECTED AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.


Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.






Rights of Payees:


The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.


Prudential Telephone Number:


The Prudential Insurance Company of America
[1-800-621-1089]C 


To contact us, please use the above-listed telephone number.


[Deductions from Annuity Payments:



OCC-RL300-PeriodCertain                 4                      Period Certain
Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon receipt by us of the
request, the amount specified in the request shall, subject to our consent, be
deducted each month. Deductions will end if we receive a request (in a manner
specified by us) from you (or your Contingent Life) to do so. The amount
deducted each month shall be transferred on your behalf (or your Contingent
Life's behalf) as specified in the request. The amount transferred will be in
full settlement of all of our obligations under the Contract with respect to the
amount transferred. Deductions by us on your behalf (or on behalf of your
Contingent Life) will begin or end, as the case may be, no earlier than the
annuity payment that is due at least 30 days following our receipt of the
request to begin or end deductions for you or your Contingent Life).] D 


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.




Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.




INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
2
Correspondence
2
Beneficiaries
3
Assignment
3
Qualified Domestic Relations Orders
3
Reliance Upon Affidavit or Other Evidence
3
Misstatements
3
Supplemental Information
4
Certificate Errors and Replacement Certificate
4
Entire Contract
4
Rights of Payees
5
Prudential Telephone Number
5
Deductions from Annuity Payments
5
Additional Details
5


OCC-RL300-PeriodCertain                 5                      Period Certain
Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information




Covered Life:
[Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A  
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity Contract GA-300] A
 
 
Form of Annuity:
Single Life and Period Certain Annuity
 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
Covered Life Amount:
[$XXX.XX subject to stated limitations] A
 
 
Guaranteed Number of Payments
[#] A
 
 
Beneficiary(ies):
[Name(s)/As shown on Prudential's records] A [Shares(s)] A
 
 





















[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 






--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due.


Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:


“Single Life and Period Certain Annuity,” is the Annuity Form having the payment
terms specified in this Payment Terms section.


General Payment Terms


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will make subsequent monthly payments on the first day of each month. Our
last monthly payment to you will be on the first day of the month in which you
die.


We will then compare the number of monthly payments we make to you after the
Annuity Commencement Date to the Guaranteed Number of Payments specified for you
in the Table of Information. If the number of monthly payments is less than such
guaranteed number, we will make additional payments to the designated
Beneficiary for your Annuity Form. These payments will stop when the total
number of payments to you, plus the number of payments to the Beneficiary,
equals the Guaranteed Number of Payments.


“Covered Life Amount” means an amount that is specified in the Table of
Information.




Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C 


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.



OCC-RL300-LifePeriodCertain                    2         Single Life and Period
Certain Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.
 
[Beneficiaries:


You may change Beneficiaries as described below.


Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you sign the
change in Beneficiary form. However, no change shall be effective with respect
to any action taken by us before we receive the change in Beneficiary form.
Unless otherwise indicated on the Beneficiary designation or change form, the
interest of any Beneficiary who dies before you ceases altogether.] D 


Assignment:


Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.


Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount owed by us will be increased or decreased to equal the
amount that could have been purchased using the premium paid for the annuity
assuming the misstatement had not happened. Also, Prudential will not change the
date of the first monthly payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. All
adjustments made pursuant to this section will be binding upon the Payee.


Supplemental Information:

OCC-RL300-LifePeriodCertain                    3         Single Life and Period
Certain Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL





As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where required). If
legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 


Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we will clearly indicate on the face of the new Certificate that
it is a "CORRECTED AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.


Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.






Rights of Payees:


The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.


Prudential Telephone Number:


The Prudential Insurance Company of America
[1-800-621-1089]C 


[Deductions from Annuity Payments:


You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon

OCC-RL300-LifePeriodCertain                    4         Single Life and Period
Certain Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



receipt by us of the request, the amount specified in the request shall, subject
to our consent, be deducted each month. Deductions will end if we receive a
request (in a manner specified by us) from you (or your Contingent Life) to do
so. The amount deducted each month shall be transferred on your behalf (or your
Contingent Life's behalf) as specified in the request. The amount transferred
will be in full settlement of all of our obligations under the Contract with
respect to the amount transferred. Deductions by us on your behalf (or on behalf
of your Contingent Life) will begin or end, as the case may be, no earlier than
the annuity payment that is due at least 30 days following our receipt of the
request to begin or end deductions for you or your Contingent Life).] D 


Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.




Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.




INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
2
Correspondence
2
Beneficiaries
3
Assignment
3
Qualified Domestic Relations Orders
3
Reliance Upon Affidavit or Other Evidence
3
Misstatements
3
Supplemental Information
4
Certificate Errors and Replacement Certificate
4
Entire Contract
4
Rights of Payees
4
Prudential Telephone Number
5
Deductions from Annuity Payments
5
Additional Details
5




OCC-RL300-LifePeriodCertain                    5         Single Life and Period
Certain Annuity

--------------------------------------------------------------------------------

CONFIDENTIAL



[prudential.jpg]        
THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA
Newark, New Jersey


ANNUITY CERTIFICATE


Table of Information


Covered Life:
[Covered Life Name] A
 
 
Covered Life's Sex and Date of Birth:
[Male/Female, Date] A
 
 
Annuity Certificate Number:
[Certificate Number] A
 
 
[Contract-Holder: ] A
[NAME OF TRUST BANK, as Directed Trustee of the Vita Salaried Employes Pension
Trust, a New York trust]A 
 
 
[Name of Plan: ] A
[Vita Retirement Program for Salaried Employees]A
 
 
Group Annuity Contract Number:
[Amended and Restated Article P of Group Annuity Contract GA-300] A
 
 
Form of Annuity:
Contingent Joint and Survivor Life Annuity
 
 
Annuity Riders:
[Special Benefit Rider
Level Benefit Rider
Refund Death Benefit Rider
None] A
 
 
Conversion Options:
[General Conversion Option
None] A
 
 
Annuity Commencement Date:
[Date] A
 
 
[Original Retirement Date: ] A
[Date] A
 
 
[Covered Life Amount: ] A
[See “Payment Terms” Provision ] A
 
 
[Pre 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Post 62+1 Pension Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Pop-Up Amount] A
[$XXX.XX] A
 
 
[Contingent Life: ] A
[Contingent Life Name] A
 
 


OCC-RL300-ContingentJ&S                                  Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



[Contingent Life's Sex and Date of Birth: ] A
[Male/Female, Date] A
 
 
[Contingent Life Amount: ] A
[$XXX.XX] A
 
 
[Contingent Life Special Benefit Rider] A Eligibility] A
[Yes/No] A
 
 
[Contingent Life Level Benefit Rider Eligibility] A
[Yes/No] A
 
 
[Total Plan Refund Death Benefit: ] A
[$XXX.XX] A
 
 
[Pre 1985 Death Benefit Percentage:] A
[XX.XX%] A
 
 
[Beneficiary(ies): ] A
[Name(s)/As shown on Prudential's records] A [Shares(s)] A
 
 
[Part A Basic Amount: ] A
[$XXX.XX] A
 
 
[Pre 1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post 1985 Covered Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Pre 1985 Contingent Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Post 1985 Contingent Life Part B Primary Amount: ] A
[$XXX.XX] A
 
 
[Disability Temporary Amount:] A
[$XXX.XX] A
 
 
[Special Benefit Amount] A
[$XXX.XX] A
 
 
[Is the Contingent Life the Covered Life's spouse?] A
[Yes/No] A
 
 
[Level Benefit Amount] A
[$XXX.XX subject to stated limitations] A
 
 
[Retired from Vested Terminated Status?]A
[Yes/No]A
 
 
[Rejected Surviving Spouse Coverage at Retirement?]A
[Yes/No]A

















[The benefits of the policy providing your coverage are governed primarily by
the law of a state other than Florida.]B 

OCC-RL300-ContingentJ&S                2              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Prudential's Guarantee:


This Certificate describes the monthly payments irrevocably guaranteed to you by
The Prudential Insurance Company of America ("Prudential") under the Group
Annuity Contract referred to above (the "Contract"). Prudential will make the
payments owed by it under the Contract when those payments are due.


Definitions & References:


Capitalized terms in this Certificate, which are in italics, are defined on the
front of this Certificate. Those in bold are defined in other parts of this
Certificate. “You” and “your” means the "Covered Life." "We," "us" and "our"
means Prudential. "Payee" means the Covered Life and anyone else with an
existing or future right to receive payments under this Annuity, but no Payee
(other than the Covered Life) may make any changes or exercise any rights until
the Payee has begun receiving payments. “Representative” means, with respect to
a Payee, an individual or entity that has been duly appointed in accordance with
the Contract to represent the Payee, such as a guardian.


Payment Terms:


“Contingent Joint and Survivor Life Annuity,” is the Annuity Form having the
payment terms specified in this Payment Terms section. Payments may also be made
in accordance with any of the following Riders if specified in the Table of
Information on the front of this Certificate. Those riders are also described
below in this Payment Terms section.


Special Benefit Rider
Level Benefit Rider
Refund Death Benefit Rider
and


together with any of the following Option(s) if specified in the Table of
Information:


General Conversion Option


If the Table of Information specifies that you have a Conversion Option to
cancel this Annuity Form, the following will apply. If you exercise the option
and a qualified domestic relations order does not provide otherwise, your rights
under this Annuity Form are cancelled. Also, the rights of the Contingent Life
and any Beneficiary are cancelled. After the effective date of the conversion,
we will not owe any further payments under this Annuity Form. As a result of
your exercise of a conversion option, you will become entitled to another
Annuity Form. We will notify you of the new Annuity Form and related payment
amounts.


General Payment Terms


During your lifetime, we will make monthly payments to you equal to your Covered
Life Amount. We owe the first monthly payment on the Annuity Commencement Date.
We will pay subsequent monthly payments on the first day of each month. Our last
monthly payment to you will be on the first day of the month in which you die.


After you die, we may owe additional monthly payments. We will owe additional
monthly payments if your Contingent Life (as specified in the Table of
Information) is alive when you die. We will make the first payment on the first
day of the month following your death. We will pay subsequent monthly payments
on the first day of each month. We will pay the last payment on the first day of
the month in which such Contingent Life dies. The amount of the payments will
equal the Contingent Life Amount.


If you have a Refund Death Benefit Rider, we may owe a Refund Death Benefit to
the designated Beneficiary for your Annuity Form. After both you and your
Contingent Life die, we will determine if we owe such payment. The following
explains how we will determine if a payment is owed by us under this rider.
    
The amount of the Refund Death Benefit, if any, will equal amount (A) multiplied
by the sum of (B) and (C), where:


(A) is the Total Plan Refund Death Benefit (as specified in the Table of
Information) less the sum of both (i) and (ii) below paid after the Annuity
Commencement Date to you, to your Contingent Life (or to any related alternate
payee, arising, for example, from a domestic relations order):
(i) is the Pre 1985 Part B Primary Amount (as specified in the Table of
Information) multiplied by three.

OCC-RL300-ContingentJ&S                3              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



(ii) is the Post 1985 Part B Primary Amount (as specified in the Table of
Information)
(B) is the Pre 1985 Death Benefit Percentage (as specified in the Table of
Information) multiplied by one-third, and
(C) is one minus the Pre 1985 Death Benefit Percentage.


The following amounts, names, or values apply to your Contingent Joint and
Survivor Life Annuity:


“Covered Life Amount” equals an amount that depends on whether you are younger
or older than sixty-two years and one month (“62 + 1”). 62+1 means the first of
the month coincident with or next following the date that the Covered Life turns
age 62 and one month. However, a Covered Life who is born on the second day of
the month will be treated as if he or she were born on the first day of such
month.


If you are younger than 62+1, the Covered Life Amount equals the “Pre 62+1
Pension Amount” specified in the Table of Information.


If you are older than 62+1, the Covered Life Amount equals the “Post 62+1
Pension Amount” specified in the Table of Information.


If you have a Special Benefit Rider, then the “Covered Life Amount” will be
increased after your sixty-fifth (65th) birthday. The increase will start on the
later of the Annuity Commencement Date and the first day of the month in which
you attain age 65. However, if your 65th birthday falls on the first of a month,
the increase will start on the later of the Annuity Commencement Date and the
first day of the month before the month in which you attain age 65. The amount
of the increase will be the amount specified as the “Special Benefit Amount” in
the Table of Information. During your lifetime, your Contingent Life will not
receive the benefits of any Special Benefit Rider that he or she may have. Such
benefits start after your death.


If you have a Level Benefit Rider, then the “Covered Life Amount” will be
increased. The increase will start on the later of the Annuity Commencement Date
and the first day of the month in which you attain age 65. However, if your 65th
birthday falls on the first of a month, the increase will start on the later of
the Annuity Commencement Date and the first day of the month before the month in
which you attain age 65. The amount of the increase will be the amount specified
as the “Level Benefit Amount” in the Table of Information. During your lifetime,
we do not owe your Contingent Life any benefits under the Level Benefit Rider.
If your Contingent Life has a Level Benefit rider, we only owe the related
payments after you die.


If a portion of your Pre 62+1 Covered Life Amount is attributable to a
“Disability Temporary Amount” as specified in the Table of Information, then the
following applies. You may be eligible to receive social security disability
benefits from the Federal Government. In any month that you receive such
benefits before you reach 62+1, we do not owe you such Disability Temporary
Amount and we may deduct any overpayments made to you.


“Contingent Life Amount” means an amount that is specified in the Table of
Information.


If your Contingent Life has a Special Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life and the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Special Benefit Amount” in the Table of Information.
 
If your Contingent Life has a Level Benefit Rider, then the “Contingent Life
Amount” will be increased. The increase will start on the later of the date that
monthly payments begin to your Contingent Life or the first day of the month in
which your Contingent Life attains age 65. However, if your Contingent Life
attains age 65 on the first of a month, the increase will start on the later of
the date that monthly payments begin to your Contingent Life and the first day
of the month before such 65th birthday. The amount of the increase will be the
amount specified as the “Level Benefit Amount” in the Table of Information.


Terms relating to Conversion Conditions. If no Conversion Options are identified
for you on the Table of Information, then the following Conversion Conditions do
not apply to you. If the Table of Information shows that Conversion Options
apply, then the following Conversion Conditions apply to you.


“Conversion Conditions” means the following:


With respect to the General Conversion Option,



OCC-RL300-ContingentJ&S                4              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



(A) means that a Covered Life (such Covered Life being “you” or “your”) is shown
on the Table of Information as having a “General” Conversion Option, then you
must demonstrate that you meet one of the following conditions before you can
exercise the option:


(B) if your Annuity Form is the Spousal Joint and Survivor Life Annuity or the
Contingent Joint and Survivor Life Annuity with your spouse as Contingent Life
and if you became divorced after your Original Retirement Date (as specified on
the Table of Information), then you can exercise the option if you comply with
the following conditions. You must provide us with a qualified domestic
relations order (QDRO) in a form acceptable to us. It must provide either that
(1) such Contingent Life will not be entitled to any portion of the Contingent
Life Amount when you die or (2) such Contingent Life is entitled to a reduced
portion of the Contingent Life Amount when you die.


(C) if your Annuity Form is the Contingent Joint and Survivor Life Annuity with
your spouse as Contingent Life, then you can exercise the option if you comply
with the following conditions. You must provide us with notarized consent of
your Contingent Life on a form acceptable to us. It must provide that such
Contingent Life will not be entitled to any portion of the Contingent Life
Amount when you die. If we request, you must provide us with satisfactory proof
of the good health of your Contingent Life before the option may be exercised.


(D) if your Annuity Form is the Contingent Joint and Survivor Life Annuity, and
if your Contingent Life is not your spouse, you can exercise this option by
providing written direction on a form acceptable to us. No waiver from your
Contingent Life is required. If we request, you must provide us with
satisfactory proof of the good health of the Contingent Life before the option
may be exercised.


Note that this option is limited to the situations described above.


If your Annuity Form is the Spousal Joint and Survivor Life Annuity and if you
have not been divorced from your Contingent Life since your Original Retirement
Date, you cannot exercise this option.


If you exercise the General Conversion Option and convert your Annuity Form to a
Single Life Annuity, then the Contingent Life will not be entitled to any
portion of the Contingent Life Amount when you die. You may later convert your
Single Life Annuity into a Spousal Joint and Survivor Life Annuity if (i) you
meet all of the following Post-Retirement Marriage Conversion Option Conditions
(A), (B) and (C) and (ii) you are not shown on the Table of Information as
someone who retired from Vested Terminated status or rejected Surviving Spouse
Coverage at retirement:


(A) You became married for the first time, or became re-married, after [June 30,
2011] E, and
 
(B) You exercise this option within 18-months after such marriage or
re-marriage, and


(C) You supply us with evidence of such marriage or re-marriage.


If you exercise the General Conversion Option and retain your Annuity Form, then
the Contingent Life will be entitled to a reduced portion of the Contingent Life
Amount after you die as provided under the QDRO. You may later exercise the
Post-Retirement Marriage Conversion Option if you meet the above Post-Retirement
Marriage Conversion Option Conversion Conditions (A), (B) and (C), and (ii) you
are not shown on the Table of Information as someone who retired from Vested
Terminated status or rejected Surviving Spouse Coverage at retirement. However,
the Contingent Life Amount payable after your death to your new spouse will be
offset by the Contingent Life Amount payable to your former spouse.


“Conversion Options” means, if the “General Conversion Option,” is specified in
the Table of Information as applicable to you, and if such option is attached to
an Annuity Form eligible for such option, the following options may convert the
benefit from one Annuity Form to another Annuity Form. A Conversion Option
cannot be exercised by a Contingent Life or a Beneficiary.


“General Conversion Option” means, if you are shown in the Table of Information
as having a “General” Conversion Option and also as receiving a distribution of
one of the following Annuity Forms:


Spousal Joint and Survivor Annuity
Contingent Joint and Survivor Life Annuity


then such option is available to the Covered Life (“you” or “your”).



OCC-RL300-ContingentJ&S                5              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



The option allows you to either (1) convert your Annuity Form into a Single Life
Annuity Form or (2) retain your Annuity Form and provide for payment to your
Contingent Life of the reduced amount provided under a QDRO. Before your option
exercise can become effective, you must meet the applicable Conversion
Conditions. You must also notify us using a form provided by us.


If you exercise the option to convert your Annuity Form into a Single Life
Annuity Form, we will not owe any money to your Contingent Life after you die.
Instead, we will increase the Covered Life Amount payable to you. The amount of
the increase will equal the Pop-Up Amount in the Table of Information. If the
Annuity Form is a Contingent Joint and Survivor Life Annuity, the amount of the
increase will equal the result of multiplying two numbers. The first number is
the Part A Basic Amount specified for you in the Table of Information. The
second number is the Continent Joint and Survivor Life Annuity Pop-Up Increase
Factor determined under the Contract. We will start paying the increased amount
on the first day of the month after the exercise of your option becomes
effective.


If you exercise the General Conversion Option and retain your Annuity Form, then
the Contingent Life will be entitled to a reduced portion of the Contingent Life
Amount after you die as provided under the QDRO. You may later exercise the
Post-Retirement Marriage Conversion Option if you meet all of the following
Conversion Conditions , but the Contingent Life Amount payable after your death
to your new spouse will be offset by the Contingent Life Amount payable to your
former spouse:


(A) You became married for the first time, or became re-married, after [June 30,
2011]E, and
 
(B) You exercise this option within 18-months after such marriage or
re-marriage, and


(C) You supply us with evidence of such marriage or re-marriage.




Method of Payment:


We will make all payments in U.S. dollars. Payees may elect to receive payments
either by check or by direct deposit to a bank or other financial institution
chosen by the Payee. Checks are mailed to the last known address for the Payee
as shown on our records. Direct deposit may be selected only by using a form
supplied for such
purpose.


By written notice, a Payee may request a change of the mailing address we use
for payments by check. By using a form we supply, a Payee may change the bank or
other financial institution receiving direct payments. Payees must deliver these
items to Prudential as described below under "Correspondence."


We may change these procedures by sending a letter to the Payee. We will use the
address last shown on our records.
 
Correspondence:


Mail any notices and forms to the current notice address. The current notice
address is:


The Prudential Insurance Company of America
[P.O. Box 5370
Scranton, PA 18505-5370] C 


Prudential may change the notice address by sending a letter to the Payee. We
will use the address last shown on our records.


All notices must be in writing. Payee must sign all notices and forms. Please
refer to the Annuity Certificate Number and the Group Annuity Contract Number
(shown on the first page of this Certificate) on all notices and forms sent to
us.
 
[Beneficiaries:


You may change Beneficiaries as described below. After you die, the Contingent
Life may change Beneficiaries as described below. You may tell us on the
Beneficiary Form to disregard Beneficiary changes made by the Contingent life
after your death. If you do not, we will honor those changes.



OCC-RL300-ContingentJ&S                6              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



Selections and changes of Beneficiaries must use a form ("Beneficiary Form") we
supply. Beneficiary Forms must be delivered to Prudential as described above
under "Correspondence." Selections and changes must comply with all applicable
laws, including those relating to spousal waivers. Unless required by law or the
Plan, we will not require any existing Beneficiary to consent to a change of
Beneficiaries.


Beneficiary selection and changes shall take effect on the date you (or your
Contingent Life) sign the change in Beneficiary form. However, no change shall
be effective with respect to any action taken by us before we receive the change
in Beneficiary form. Unless otherwise indicated on the Beneficiary designation
or change form, the interest of any Beneficiary who dies before you (or where
applicable, your Contingent Life) ceases altogether.] D 




Assignment:


Payees may not assign, pledge, anticipate, accelerate or transfer this Annuity,
except as expressly provided in the Contract. Also, Payees may not use a
Representative to do the same. To the full extent permitted by law, Annuity
payments are not subject to the claims of creditors. Compliance with a domestic
relations order meeting the requirements of the Contract will not be considered
an impermissible transaction or claim.


Qualified Domestic Relations Orders:


Should your Annuity become subject to a Qualified Domestic Relations Order, we
may be required to alter monthly payments under the Annuity. We may make
payments according to such order, regardless of the Annuity Form selected. This
includes any adjustments needed to retroactively implement the order. We may
rely upon any Qualified Domestic Relations Order we believe to be valid.


Reliance Upon Affidavit or Other Evidence:


We may rely upon an affidavit or other evidence to verify relevant facts.
Payments we make in reliance upon this information relieve us from any liability
under the Contract and this Certificate.






Misstatements:


If certain information was misstated to us, your annuity payments may or may not
be changed as described below.
If a Payee's date of birth, date of death, or sex was misstated to us, then we
will not have the right to reduce any annuity payment below the amount
determined using the information contained in the Contract. Also, we will not
have the obligation to increase any Annuity Payment above the amount determined
using the information contained in the Contract.


If information other than the Payee's date of birth, date of death, or sex was
misstated to us, then Prudential will adjust the annuity payment. First we will
determine the portion of the premium paid to us to purchase your annuity. The
annuity payment amount owed by us will be increased or decreased to equal the
amount that could have been purchased using the premium paid for the annuity
assuming the misstatement had not happened. Also, Prudential will not change the
date of the first monthly payment.


If the corrected annuity payment is less than the annuity payment determined
using the misstated information, then the annuity payment will be decreased to
the amount calculated as described in the last paragraph above. We may reduce
future annuity payments further by amounts previously overpaid by us to the
Payee. If the corrected annuity payment is more than the annuity payment
calculated using the misstated information, then the annuity payment will be
increased to the amount determined as described in the last paragraph above. We
will further pay the amount of the underpayments by us in one of the next two
annuity payments due with respect to the Payee.


In addition to changing the amount of annuity payments, the adjustments made
pursuant to this section may change other important terms of payment. For
example, the form of annuity for a Payee may change. The percentage of your
annuity payment that is payable to the Contingent Life may change. Whether there
is any Contingent Life entitled to receive an annuity payment may change. All
adjustments made pursuant to this section will be binding upon the Payee.


Notwithstanding the above, after the Annuity Commencement Date, determinations
by us under the Contract in connection with each of the following will reflect
any corrections of date of birth or date of death of any Covered Life or
Contingent Life (and of any Beneficiary, if applicable), provided to and
verified by Prudential after the Annuity Commencement Date: (1) a conversion

OCC-RL300-ContingentJ&S                7              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL



from one Annuity Form to another Annuity Form, (2) an increase in the Covered
Life Amount based on attainment of a certain age and (3) a decrease in the
Covered Life Amount based on attainment of a certain age.


Supplemental Information:


As a condition to making any payment, we may require a Payee to provide certain
information not previously supplied. This information may include copies of
signed election forms and signed spousal consent forms (where required). If
legally required, we may withhold all or a portion of any payment until
receiving a Social Security or taxpayer identification number for the Payee and
any other items required by law.


As a condition to making any payment, we may require satisfactory evidence that
any Payee is alive. We may withhold future payments until we receive this
evidence.


Payments under this Certificate will be made to a Payee unless a Representative
has been duly appointed in accordance with the Contract with respect to a Payee.
If a Representative has been appointed, we may fulfill our obligation to a Payee
under this Certificate by making payments to the Payee's Representative.
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits over the amount owed under the Plan,
such overpayments shall be deducted from the annuity payments otherwise owed to
such persons pursuant to the Payment Terms of this Certificate. Nothing in the
prior sentence shall relate to information that may have been misstated to us.
Such misstatements are governed by the above Misstatements section.]D 
[For any Payee who is shown in the Contract as having been paid, prior to the
Annuity Commencement Date, Plan benefits that were less than the amount owed
under the Plan, such underpayments shall be added to the annuity payments
otherwise owed to such persons pursuant to the Payment Terms of this
Certificate. Nothing in the prior sentence shall relate to information that may
have been misstated to us. Such misstatements are governed by the above
Misstatements section.]D 


Certificate Errors and Replacement Certificate:


This Certificate replaces any certificate that you may have previously received
with respect to Prudential's guarantee under the Contract. Please review this
Certificate carefully and notify us promptly if you feel any information is
incorrect. We are not bound by any incorrect information in this Certificate,
nor are we bound by any other errors in this Certificate if clearly inconsistent
with the terms of the Contract. We may instead continue to comply with the terms
of the Contract as if the Certificate initially had been correctly issued. We
may issue a corrected Certificate in the same manner the original Certificate
was issued, but we will clearly indicate on the face of the new Certificate that
it is a "CORRECTED AND REISSUED" Certificate (or other words to that effect).


If you exercise an option that changes your Form of Annuity, then a replacement
certificate will be issued to you. The replacement certificate will describe the
payments that you will receive under your changed Form of Annuity.


Entire Contract:


The Contract constitutes the entire agreement between the Contract-Holder and us
solely with respect to the annuity payments owed to each payee under the
Contract.


Rights of Payees:


The Payees have the right to receive the annuity payments set forth under this
Certificate. Such right to annuity payments is enforceable by the Payees solely
against Prudential and no other person including the Plan, Plan sponsor,
Contract-Holder or any affiliate thereof.




Prudential Telephone Number:


The Prudential Insurance Company of America
[1-800-621-1089]C 


To contact us, please use the above-listed telephone number.



OCC-RL300-ContingentJ&S                8              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL





[Deductions from Annuity Payments:


You (or your Contingent Life) may request in writing in a manner specified by us
that we deduct a specified amount each month from the amounts we pay to you (or
your Contingent Life). The amounts will be applied for payment of your health
care premiums and for payment of other benefits that were permitted to be
deducted from Plan benefits governed by the Plan. Upon receipt by us of the
request, the amount specified in the request shall, subject to our consent, be
deducted each month. Deductions will end if we receive a request (in a manner
specified by us) from you (or your Contingent Life) to do so. The amount
deducted each month shall be transferred on your behalf (or your Contingent
Life's behalf) as specified in the request. The amount transferred will be in
full settlement of all of our obligations under the Contract with respect to the
amount transferred. Deductions by us on your behalf (or on behalf of your
Contingent Life) will begin or end, as the case may be, no earlier than the
annuity payment that is due at least 30 days following our receipt of the
request to begin or end deductions for you or your Contingent Life).] D 








Additional Details:


This Certificate contains a summary of certain important terms of the Contract.
The Contract contains a more complete description of your rights and
Prudential's obligations. The Contract will control in the event of a conflict
between the terms of this Certificate and the terms of the Contract.


Upon a change in the requirements of applicable law or a regulation administered
by a governmental agency, we may change the Contract and/or this Certificate. If
a change is made, it may be done without the consent of the Payee. Any change
will be made only as strictly necessary to satisfy the requirements of law or
regulation.




INDEX:


Annuity Certificate Section:
Page Number
 
 
Table of Information
1
Prudential's Guarantee
2
Definitions & References
2
Payment Terms
2
Method of Payment
5
Correspondence
6
Beneficiaries
6
Assignment
6
Qualified Domestic Relations Orders
6
Reliance Upon Affidavit or Other Evidence
6
Misstatements
7
Supplemental Information
7
Certificate Errors and Replacement Certificate
8
Entire Contract
8
Rights of Payees
8
Prudential Telephone Number
8
Deductions from Annuity Payments
8
Additional Details
8


OCC-RL300-ContingentJ&S                9              Contingent Joint and
Survivor Life Annuity



--------------------------------------------------------------------------------

CONFIDENTIAL





Appendix 2.1-A
MECHANICS FOR TRANSFER OF FINAL PLAN PORTFOLIO
I.
Additional Requirements Regarding [*****]

Each [*****] will be transferred pursuant to [*****] in form reasonably
satisfactory to the Parties, including satisfaction of clauses (A)-(F) below.


As of the Closing or, with respect to [*****] transferred in satisfaction of the
Promissory Note, upon the date such [*****] is transferred to the Insurer, the
Insurer or its representatives and the Independent Fiduciary, the Plan Trustee
or their respective representatives, shall (i) if the [*****]Transfer
Documentation with respect to a [*****] has been executed and delivered but the
effectiveness of the transfer is conditioned on the delivery of a joint written
notice to the applicable [*****] of the date of actual transfer of such [*****]
to the Insurer, deliver such joint written notice to the applicable [*****], and
(ii) if the [*****] Transfer Documentation with respect to a [*****] has been
executed and delivered in escrow, release their signatures from escrow by
notifying via e-mail the applicable [*****] (or counsel thereto) of such release
and the signatures of the applicable [*****] shall be released. The Insurer
shall take all actions it deems reasonably necessary to prepare to [*****], if
any, due following the applicable date of transfer. As of the Closing, the
Insurer or its representatives and the Independent Fiduciary, the Plan Trustee
or their respective representatives shall deliver joint written notice to the
applicable [*****] of the actual transfer of each such [*****] to the Insurer.


For the avoidance of doubt, instruments of conveyance shall not expand or
diminish any of the rights, obligations or remedies of the Parties under the
DTFA.


A [*****] shall be [*****] unless all of the following are met:


A.
such [*****] is set forth on the Final Asset Statement, Appendix 2.6(d)(I) or
Appendix 2.6(d)(II);



B.
as of the Closing, or, with respect to [*****] transferred in satisfaction of
the Promissory Note, as of the date such [*****] is transferred to the Insurer,
the Plan Trustee shall have assigned, transferred and delivered (“Transferred”)
to the Insurer all rights, title and interests of the General Motors Salaried
Employes Pension Trust, First Plaza Group Trust or White Plaza Group Trust (each
a “Plan Trust”) (to the extent beneficially owned by the Plan and as scheduled
to be transferred on Appendix 2.6(d)(I) or Appendix 2.6(d)(II)) in, and all of
the Transferred Liabilities relating to, such [*****], as applicable;



C.
the Transfer described in clause (B) above shall have been effected by the
execution and delivery of the [*****], as applicable, in a form reasonably
acceptable to all parties;



D.
as of the Closing, or, with respect to [*****] transferred in satisfaction of
the Promissory Note, as of the date such [*****] is transferred to the Insurer,
all required consents relating to the Transfer ([*****]) of such [*****] have
been or are now obtained and are in a form reasonably acceptable to the Insurer
and the Plan Trustee, and all required contracts and transfer documents relating
to the Transfer of such [*****] have been executed and delivered by the required
parties and are in a form reasonably acceptable to the parties thereto and such
[*****] is not subject to any right of first refusal or similar right of any


Appendix 2.1-A -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



third party to purchase such [*****] arising out of the proposed transfer
thereof (unless any such rights have been waived or complied with);


E.
with respect to [*****] is transferred pursuant to [*****] from the applicable
Plan Trust to the Insurer and not by means [*****];



F.
if an asset is a Newco, it must meet the requirements of Section 6.13(a), and
the assets contained therein must satisfy each of items A through E above.



II.
Requirements Regarding Contract 300 Portfolio P

At the Closing, the Insurer will deliver an acknowledgement that Contract 300
Portfolio P remains in the Guaranteed Separate Account.
III.
All Assets

The Independent Fiduciary shall direct each Plan Trustee to transfer to the
Insurer the Transferred Assets (other than the assets in Contract 300 Portfolio
P), including the Promissory Note, by issuing such direction to each Plan
Trustee in the following form:

Appendix 2.1-A -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





FORM OF TRUSTEE DIRECTION - STATE STREET
Re:    General Motors Retirement Program for Salaried Employees
Ladies and Gentlemen:
State Street Bank and Trust Company (the “Trustee”) is a directed trustee of the
General Motors Salaried Employes Pension Trust (the “Trust”), a trust under
which certain assets attributable to the General Motors Retirement Program for
Salaried Employees (the “Plan”) are held and the Amended and Restated Trust
Agreement for which is dated October 5, 2012 (the “Trust Agreement”).
Capitalized terms used, but not defined herein, have the meaning set forth in
the Definitive Transaction Framework Agreement, dated as of May 30, 2012 (as it
may be amended from time to time, the “DTFA”), by and among The Prudential
Insurance Company of America, a New Jersey life insurance company (the
“Insurer”), Prudential Financial, Inc., a New Jersey corporation, General Motors
LLC, a Delaware limited liability company, acting in a non-fiduciary capacity as
the sponsor of the Plan, and State Street Bank and Trust Company, solely in its
capacity as the independent fiduciary of the Plan (the “Independent Fiduciary”
or the “undersigned”).
Pursuant to the Plan, the Plan's Annuity Committee is the named fiduciary with
responsibility to select and monitor an independent fiduciary to represent the
Plan in connection with the purchase of a group annuity contract from the
Insurer. The undersigned has been duly appointed as an Investment Manager within
the meaning of 3(38) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) for such purpose.
In furtherance of the foregoing, the undersigned hereby directs you, not
individually, but as Trustee on behalf of the Trust to (i) execute and deliver
the Group Annuity Contract with the Insurer, (ii) transfer to the Insurer in
consideration of the Group Annuity Contract, the assets set forth on the
Transferred Asset Schedule (excluding [*****] or Promissory Notes), including
taking all actions

Appendix 2.1-A -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



reasonable and necessary to effectuate such transfer, (iii) pay to the Insurer
an amount equal to the outstanding principal amount of the Promissory Note (as
defined in the DTFA) if and to the extent the Insurer declares such Promissory
Note [*****] (as defined in the DTFA) pursuant to Section 6.13(b) of the DTFA
(iv) transfer to the Insurer the custody account number 7NM9 and the demand
deposit account number 10236925 in the name of the General Motors Salaried
Employes Pension Trust, (v) execute the [*****], if any, specified by the
undersigned, (vi) execute and deliver the Plan Trustee Agreement, (vii) execute
and deliver the Bill of Sale, and (viii) execute and deliver written
acknowledgement of the receipt of the Group Annuity Contract.
In connection herewith, the undersigned represents and warrants to the Trustee
for the benefit of the Trust that:
(i)
the undersigned is an “Investment Manager” within the meaning of 3(38) of ERISA,
and is acting in such capacity in issuing the direction set forth in this
letter;

(ii)
the undersigned has determined that the execution of the Group Annuity Contract
and transferring the assets on the Transferred Asset Schedule satisfies ERISA,
and applicable guidance, including, Interpretive Bulletin 95-1;

(iii)
the Group Annuity Contract is in proper legal form for execution by you, not
individually, but as Trustee on behalf of the Trust without review or inquiry
upon direction of the undersigned Investment Manager;

(iv)
the directions set forth in (i) through (viii) above do not, and the performance
and observance of the contractual terms thereof will not, involve a “prohibited
transaction” under Section 406 of ERISA, which is not exempt under Section 408
of ERISA, or otherwise contravene any provision of existing law or regulation
and will not conflict with or result in the breach of the terms, conditions or
provisions of or constitute a default under the Trust Agreement, or any
indenture, mortgage or other agreement or instrument


Appendix 2.1-A -4
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



heretofore executed and delivered at the direction of the Investment Manager or
which are binding upon any assets held in the Trust; and
(v)
the officer signing this letter is duly authorized to execute and deliver this
direction on behalf of State Street Bank and Trust Company.








Appendix 2.1-A -5
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Very truly yours,
        
Name: Denise Sisk
Title: Managing Director

Appendix 2.1-A -6
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





[FORM OF TRUSTEE DIRECTION FOR FIRST PLAZA GROUP TRUST - JP MORGAN]
State Street Bank and Trust Company
One Lincoln Street
Boston, MA 02111-2900




October 19, 2012


Mr. Reymar Torres
JPMorgan Chase Bank
1 Chase Manhattan Plaza
New York, NY 10005


Re: General Motors Retirement Program for Salaried Employees (the “Plan”)




Dear Mr. Torres:


JP Morgan Chase Bank, National Association (the “Trustee”) is a directed trustee
of First Plaza Group Trust (the “Trust”), a group trust in which certain assets
attributable to the Plan are held, the Amended and Restated Trust Agreement for
which is dated September 7, 2012 (the “Trust Agreement”).


The Plan is terminating. Pursuant to a certain Definitive Transaction Framework
Agreement (“DTFA”), dated as of May 30, 2012 (as it may be amended from time to
time), by and among The Prudential Insurance Company of America, a New Jersey
life insurance company (the “Insurer”), Prudential Financial, Inc., a New Jersey
corporation, General Motors LLC, a Delaware limited liability company acting in
a non-fiduciary capacity as the sponsor of the Plan, and State Street Bank and
Trust Company, the independent fiduciary of the Plan (the “Independent
Fiduciary” or “the undersigned”), the Plan is purchasing a terminal group
annuity contract from the Insurer.
Pursuant to the Plan, the Plan's Annuity Committee is the named fiduciary with
responsibility to select and monitor an independent fiduciary to represent the
Plan in connection with the purchase of a group annuity contract from the
Insurer. The Annuity Committee has appointed the undersigned for such purpose,
and, pursuant to the Trust Agreement, the undersigned is directing the Trustee
to enter into certain transactions for purposes of facilitating the purchase of
that group annuity contract, including the transfer of certain [*****] held by
the Trust, and beneficially owned by the Plan, to the Insurer.
In furtherance of the foregoing, the undersigned hereby directs you, not
individually, but solely in your capacity as directed Trustee on behalf of the
Trust, to do the following:


(i)
Execute the assignment and assumption agreement(s) or consents or similar
transfer documents necessary to transfer the interests [*****] listed on
Schedule A attached hereto [*****], as such documentation is sent to you by
Kirkland & Ellis, LLP, counsel with respect to the Trust (“K&E”), and send your
signature pages to K&E, in accordance with their instructions, to be held by
them in escrow, and, upon written instruction by the undersigned, to take any
other actions reasonable and necessary to effectuate the transfer of


Appendix 2.1-A -7
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



such interests. The release of such signature pages from escrow shall occur as
determined by the undersigned.


(ii)
On November 1, 2012, or such other date as instructed by the undersigned, in
connection with the issuance of the group annuity contract by the Insurer,
execute the promissory note (the “Promissory Note”) delivered to you by the
undersigned on or prior to such date, to facilitate the transfer of assets,
including certain [*****], to the Insurer at a later date, and send your
signature pages to the Promissory Note to the Insurer or such other party as may
be instructed to you by the undersigned (when the undersigned delivers to you
the Promissory Note for your execution, the undersigned will provide you with
instructions regarding the specific party to whom you are instructed to send
your signature pages).



In connection herewith, the undersigned represents and warrants to the Trustee
for
the benefit of the Trust that:


(i)
the undersigned is an Investment Manager within the meaning of 3(38) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and is
acting in such capacity in issuing the direction set forth in this letter;



(ii)
the undersigned is a qualified professional asset manager within the meaning of
the Department of Labor PTCE 84-14, as amended;



(iii)
the undersigned has determined that the execution of the group annuity contract
with the Insurer, transferring the [*****] on Schedule A hereto and execution
and delivery of the Promissory Note satisfies ERISA, and applicable guidance,
including Interpretive Bulletin 95-1;



(iv)
The execution and delivery of the Annuity Purchase Documents, as defined below,
do not and will not constitute a non-exempt prohibited transaction; and



(v)
the officer signing this letter is duly authorized to execute and deliver this
direction on behalf of State Street Bank and Trust Company.



The undersigned has been informed by General Motors Investment Management
Corporation (“GMIMCo”), as named fiduciary for the Trust, that GMIMCo, and where
it has deemed appropriate, legal counsel engaged by GMIMCo, have reviewed and
understand the [*****] and Promissory Note (collectively, the “Annuity Purchase
Documents”) and found such documentation to be in proper legal form for
execution by the Trustee, not in its individual capacity, but solely as the
directed trustee on behalf of the Trust without review or inquiry pursuant to
this direction and that each of the Annuity Purchase Documents specifically
provides that the Trustee shall have no individual liability with respect to the
Annuity Purchase Documents.






Very truly yours,




______________________________
Name:
Title:

Appendix 2.1-A -8
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Schedule A - [*****]
First Plaza Group Trust


[To be provided in final form]

Appendix 2.1-A -9
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





[FORM OF TRUSTEE DIRECTION FOR WHITE PLAZA GROUP TRUST - JP MORGAN]


State Street Bank and Trust Company
One Lincoln Street
Boston, MA 02111-2900






October 19, 2012


Mr. Reymar Torres
JPMorgan Chase Bank
1 Chase Manhattan Plaza
New York, NY 10005


Re: General Motors Retirement Program for Salaried Employees (the “Plan”)




Dear Mr. Torres:


JP Morgan Chase Bank, National Association (the “Trustee”) is a directed trustee
of White Plaza Group Trust (the “Trust”), a group trust in which certain assets
attributable to the Plan are held, the Amended and Restated Trust Agreement for
which is dated October 5, 2012 (the “Trust Agreement”).


The Plan is terminating. Pursuant to a certain Definitive Transaction Framework
Agreement (“DTFA”), dated as of May 30, 2012 (as it may be amended from time to
time), by and among The Prudential Insurance Company of America, a New Jersey
life insurance company (the “Insurer”), Prudential Financial, Inc., a New Jersey
corporation, General Motors LLC, a Delaware limited liability company acting in
a non-fiduciary capacity as the sponsor of the Plan, and State Street Bank and
Trust Company, the independent fiduciary of the Plan (the “Independent
Fiduciary” or “the undersigned”), the Plan is purchasing a terminal group
annuity contract from the Insurer.
Pursuant to the Plan, the Plan's Annuity Committee is the named fiduciary with
responsibility to select and monitor an independent fiduciary to represent the
Plan in connection with the purchase of a group annuity contract from the
Insurer. The Annuity Committee has appointed the undersigned for such purpose,
and, pursuant to the Trust Agreement, the undersigned is directing the Trustee
to enter into certain transactions for purposes of facilitating the purchase of
that group annuity contract, including the transfer of certain [*****] held by
the Trust, and beneficially owned by the Plan, to the Insurer.
In furtherance of the foregoing, the undersigned hereby directs you, not
individually, but solely in your capacity as directed Trustee on behalf of the
Trust, to do the following:


(i)
Execute [*****] or similar transfer documents necessary to transfer the
interests (the “[*****]”) in the funds listed on Schedule A attached hereto (the
“[*****]”), as such documentation is sent to you by Kirkland & Ellis, LLP,
counsel with respect to the Trust (“K&E”), and send your signature pages to K&E,
in accordance with their instructions, to be held by them in escrow, and, upon
written instruction by the undersigned, to take any


Appendix 2.1-A -10
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



other actions reasonable and necessary to effectuate the transfer of such
interests. The release of such signature pages from escrow shall occur as
determined by the undersigned.


(ii)
On November 1, 2012, or such other date as instructed by the undersigned, in
connection with the issuance of the group annuity contract by the Insurer,
execute the promissory note (the “Promissory Note”) delivered to you by the
undersigned on or prior to such date, to facilitate the transfer of assets,
including certain [*****], to the Insurer at a later date, and send your
signature pages to the Promissory Note to the Insurer or such other party as may
be instructed to you by the undersigned (when the undersigned delivers to you
the Promissory Note for your execution, the undersigned will provide you with
instructions regarding the specific party to whom you are instructed to send
your signature pages).



In connection herewith, the undersigned represents and warrants to the Trustee
for
the benefit of the Trust that:


(i)
the undersigned is an Investment Manager within the meaning of 3(38) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and is
acting in such capacity in issuing the direction set forth in this letter;



(ii)
the undersigned is a qualified professional asset manager within the meaning of
the Department of Labor PTCE 84-14, as amended;



(iii)
the undersigned has determined that the execution of the group annuity contract
with the Insurer, transferring the [*****] on Schedule A hereto and execution
and delivery of the Promissory Note satisfies ERISA, and applicable guidance,
including Interpretive Bulletin 95-1;



(iv)
The execution and delivery of the Annuity Purchase Documents, as defined below,
do not and will not constitute a non-exempt prohibited transaction; and



(v)
the officer signing this letter is duly authorized to execute and deliver this
direction on behalf of State Street Bank and Trust Company.



The undersigned has been informed by General Motors Investment Management
Corporation (“GMIMCo”), as named fiduciary for the Trust, that GMIMCo, and where
it has deemed appropriate, legal counsel engaged by GMIMCo, have reviewed and
understand the [*****] and Promissory Note (collectively, the “Annuity Purchase
Documents”) and found such documentation to be in proper legal form for
execution by the Trustee, not in its individual capacity, but solely as the
directed trustee on behalf of the Trust without review or inquiry pursuant to
this direction and that each of the Annuity Purchase Documents specifically
provides that the Trustee shall have no individual liability with respect to the
Annuity Purchase Documents.






Very truly yours,




______________________________
Name:
Title:

Appendix 2.1-A -11
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Schedule A - [*****]
White Plaza Group Trust


[To be provided in final form]





Appendix 2.1-A -12
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL







Appendix 2.1-B
Final Plan Portfolio Transfer Instrument
This Appendix 2.1-B sets forth a form of Bill of Sale pursuant to which the Plan
Trustee will transfer the Public Bonds to the Insurer on the Closing Date.
Form of Bill of Sale to effect the transfer of all Public Bonds contained in the
Final Plan Portfolio.
Form of Bill of Sale
This BILL OF SALE (this “Bill of Sale”), dated as of [], 2012, with effect from
12:01 a.m. on [], 2012 Eastern time, is entered into by and among The Prudential
Insurance Company of America, a life insurance company (the “Insurer”), and
State Street Bank and Trust Company, the Plan Trustee (the “Plan Trustee”) for
the General Motors Salaried Employes Pension Trust (the “Plan Trust”).
Capitalized terms used herein and not herein defined shall derive their meaning
from Section 1.1 of the DTFA (as defined below).
WHEREAS, the Insurer, Insurer Parent, the sponsor of the General Motors
Retirement Program for Salaried Employees (the “Plan”) and State Street Bank and
Trust Company, the independent fiduciary of the Plan (the “Independent
Fiduciary”), have entered into an Amended and Restated Definitive Transaction
Framework Agreement, dated as of October 31, 2012 and effective as of May 30,
2012 (the “DTFA”), pursuant to which the Insurer has agreed to issue to the Plan
Trustee the Group Annuity Contract in exchange for payment of the Closing Final
Premium, which payment will be satisfied by the Plan Trustee's transfer of the
Final Plan Portfolio to the Insurer; and
WHEREAS, the Plan Trustee and the Insurer desire to execute this Bill of Sale to
evidence the assignment and transfer of the Public Bonds that comprise a portion
of the Final Plan Portfolio, from the Plan Trustee to the Insurer.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises contained herein and in the DTFA and Group Annuity Contract, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Bill of Sale agree as follows:
1.    Sale of Specified Assets. Effective as of 12:01 a.m. on [], 2012 Eastern
time, the Plan Trustee hereby does assign, transfer and deliver (“Transfer”), on
behalf of the Plan, to the Insurer and its successors and permitted assigns all
rights, title and interests of the Plan Trust, in and to each of the securities
set forth on Schedule 1 hereto1 (collectively, the “Specified Assets”) in
accordance with Section 2.
2.    Separate Account. The Transfer of the Specified Assets as described in
Section 1 shall be effected by the Transfer of the Specified Assets from the
Plan to the Guaranteed Separate Account.


________________________ 
1Schedule 1 is the Transferred Asset Schedule, excluding [*****] and the
Promissory Note.

Appendix 2.1-B -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



3.    Assumption of Liabilities. Effective as of 12:01 a.m. on [], 2012 Eastern
time, the Insurer shall assume any and all Transferred Liabilities relating to
the ownership of any Specified Asset.
4.    Additional Actions. The Plan Trustee shall promptly give all notices that
are required, under applicable Law and the terms of each Specified Asset, in
connection with the sale, assignment and transfer of the Specified Assets. The
Plan Trustee and the Insurer shall promptly execute, deliver, record or file any
and all releases, affidavits, waivers, notices or other documents that any other
party hereto may reasonably request in order to implement the Transfer of the
Specified Assets to the Insurer.
5.    Miscellaneous. Sections 11.2, 11.3, 11.4, 11.6, 11.7, 11.8, 11.9, 11.10,
11.11 and 11.12 of the DTFA are incorporated hereby by reference, mutatis
mutandis.
6.    Headings. Article and Section headings used herein are for convenience and
reference only, are not part of this Bill of Sale and shall not affect the
construction of, or be taken into consideration in interpreting, this Bill of
Sale.
[Remainder of Page Intentionally Left Blank]

Appendix 2.1-B -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





IN WITNESS WHEREOF, the parties have executed this Bill of Sale as of the date
first written above.
STATE STREET BANK AND TRUST COMPANY
By:_________________________________
Name:
Title:


THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:_________________________________
Name:
Title:





Appendix 2.1-B -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Appendix 2.6
ASSET VALUATION FORMULAS AND METHODS
Public Bonds
The Plan Investment Fiduciary will provide the value for each Public Bond, as of
any date, in an amount equal to the fair market value (which shall include any
accrued interest with respect to such Public Bond) as of such date of such
Public Bond as indicated (i) by the primary pricing source set forth in Table 1
below that corresponds to the applicable asset class of such Public Bond, (ii)
if such primary pricing source is not available or no fair market value is
indicated by such primary pricing source for such Public Bond, by the secondary
pricing source set forth in Table 1 below that corresponds to the applicable
asset class of such Public Bond or (iii) if neither such primary nor secondary
pricing source is available or no fair market value is indicated by either such
source for such Public Bond, by the tertiary pricing source, if any, set forth
in Table 1 below that corresponds to the applicable asset class of such Public
Bond. For any pricing source, the mean price of the bid and offer quotations, or
if such quotations are not provided by the pricing source, the mean price (as
applicable, the “Mean Price”), as of [*****] shall be used.
Table 1
Asset Class
Primary Pricing Source
Secondary Pricing Source
Tertiary Pricing Source
Treasuries
[*****]
[*****]
[*****]
Agencies
[*****]
[*****]
[*****]
Agency MBS
[*****]
[*****]
[*****]
ABS
[*****]
[*****]
[*****]
IG Corp
[*****]
[*****]
[*****]
EM
[*****]
[*****]
[*****]
HY
[*****]
[*****]
[*****]

If with respect to any Public Bond, as of any date, none of the primary pricing
source, the secondary pricing source or the tertiary pricing source (if any) set
forth in Table 1 above that corresponds to the applicable asset class of such
Public Bond are available as of such date or no fair market value is indicated
by any such source as of such date, [*****] by each of three brokers set forth
in Table 2 below that correspond to the applicable asset class of such Public
Bond; provided that [*****] will provide the value for each [*****] by such
brokers.
Notwithstanding the foregoing, any Public Bonds that are purchased on the
Closing Date and transferred to the Insurer will be valued using bid prices from
the Bloomberg system as of the close of business on the Business Day prior to
the Closing Date.











Appendix 2.6 -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Table 2
Asset Class
Brokers
Treasuries
[*****]
Agencies
[*****]
Agency MBS
[*****]
ABS
[*****]
IG Corp
[*****]
EM
[*****]
HY
[*****]

If, with respect to any Public Bond as of the date of the delivery of the
Preliminary Plan Portfolio or the Closing Date (i) [*****] (ii) [*****] then
such Public Bond shall be [*****].
[*****]
The Plan Investment Fiduciary will provide the value for each [*****], as of any
date, in an amount equal to the fair market value of such [*****] as of the
close of business on the date [*****] as indicated (i) [*****]or (ii) [*****]
If with respect to any [*****] as of any date, neither [*****] or no fair market
value is indicated by any such source as of that date, then the [*****] will
provide the value for such [*****] in an amount equal to the mean of the bid and
offer quotations as of the close of business on the date prior to the date of
determination of each of [*****]; provided that [*****] will provide the value
for such [*****] in an amount equal to the mean of the bid and offer quotations
as of the close of business on the date prior to the date of determination by
such brokers.
If, with respect to any [*****] as of the date of the delivery of the
Preliminary Plan Portfolio or the Closing Date (i) [*****] or no fair market
value is indicated by any such source as of that date and (ii) quotations are
provided for a [*****] as of that date by [*****], then such [*****] shall be
[*****]
[*****] and Promissory Notes


Each [*****] and Promissory Note, as of each applicable Date of Determination,
will be determined in accordance with the following methodology:


1.     [*****] shall provide the value of each [*****] based on:


(i) [*****]plus


(ii) [*****] minus


(iii) [*****]


For avoidance of doubt, for [*****]denominated in foreign currencies, the above
calculation is performed in the local currency in which the [*****] (that is,
without converting such currency to US Dollars). On each applicable date below,
the value of such [*****] as calculated above is converted into US Dollars using
the currency exchange rate as specified below.


For purposes of calculating the foregoing, the [*****] will be as set forth in
the table below. For purposes of determining the applicable currency exchange
rate for [*****] denominated in foreign

Appendix 2.6 -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



currencies, the Insurer and the Company agree to use the applicable currency
exchange rate as published in the Wall Street Journal as of the date provided
below on the date provided below. For the avoidance of doubt, for purposes of
the values listed on Appendix 2.6(d)(I) and Appendix 2.6(d)(II) for [*****]
denominated in foreign currencies, the values listed are shown in US Dollars
calculated by using the applicable currency exchange rate as published in the
Wall Street Journal as of the Applicable Quarter End date (or if such date is
not a Business Day then the Business Day preceding such date).


Date of Determination
Applicable Quarter End
[*****]
Foreign currency exchange rate determination date for [*****] denominated in
foreign currencies
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]







2.     Promissory Note Valuation. The Promissory Note value shall be set by the
Plan Investment Fiduciary on the Closing Date and will be equal to the lesser of
(y) the aggregate value, determined in accordance with Appendix 2.6, of [*****]
listed on Appendix 2.6(d)(I) that are not included on the Transferred Assets
Schedule at Closing and [*****] listed on Appendix 2.6(d)(II) and (z) [*****]
that are included on the Transferred Assets Schedule at Closing.




Certain Definitions
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]
[*****]



Appendix 2.6 -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Appendix 2.6(d)(I)


LIST OF [*****] THAT PLAN TRUSTEE
INTENDS TO TRANSFER AT CLOSING


Reference is made to the Excel file titled [*****] that was emailed by Dhivya
Suryadevara of the Company to Brian Curran of the Insurer on October 23, 2012 at
12:37:47 p.m. Eastern time. Those [*****] listed on the tab titled “Sch 1 Rank
Order (USD) are incorporated by reference herein.





Appendix 2.6(d)(I) -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL







Appendix 2.6(d)(II)


OTHER [*****]


Reference is made to the Excel file titled [*****] that was emailed by Dhivya
Suryadevara of the Company to Brian Curran of the Insurer on October 23, 2012 at
12:37:47 p.m. Eastern time. Those [*****] listed on the tab titled “Sch 2 Rank
Order (USD) are incorporated by reference herein.





Appendix 2.6(d)(II) -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 2.7


Form of premium calculation AND ANNUITY EXHIBIT




See attached.












Schedule 1 to Appendix 2.7


Form of Annuity Exhibit




See attached.





Appendix 2.7 -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 2.7


Premium Buildup


[*]                [a]                        -
[*]                [b]                        -
[*]                [c]                        -
[*]                [d]                        -
[*]                [e]                        -
[*]                [*]                        -


[*]                [g]                        0.00%
[*]                [h]                        0.00%
[*]                [i]                        0.00%
[*]                [j]                        0.00%


[*]                [k]                        -


[*]                [*]                        -


[*]                [m]                        -
[*]                [n]                        -
[*]                [o]                        -
[*]                [p]                        -
[*]                [q]                        -
[*]                [*]                        -


[*]                [g]                        0.00%
[*]                [h]                        0.00%
[*]                [i]                        0.00%
[*]                [j]                        0.00%


[*]                [k]                        -
[*]                [s]                        -


[*]                [*]                        -




[*]                [u]                        -
[*]                [v]                        -
[*]                [w]                        -
[*]                [x]                        -
[*]                [y]                        -
[*]                [*]                        -


[*]                [g]                        0.00%
[*]                [h]                        0.00%
[*]                [i]                        0.00%
[*]                [j]                        0.00%


[*]                [k]                        -
[*]                [s]                        -
[*]                [aa]                        -


[*]                [*]                        -



Appendix 2.7 -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL







ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Spousal Joint and Survivor Life Annuity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Benefit Rider Eligibility (Y/N)
Level Benefit Rider Eligibility (Y/N)
Pop-Up Rider Eligibility (Y/N)
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Contingent Life
Contingent Life Social Security Number
Contingent Life Sex
Contingent Life Date of Birth
Pre 62+1 Pension Amount
Post 62+1 Pension Amount
Contingent Life Amount
Special Benefit Amount
Level Benefit Amount
Covered Life
Contingent Life
Covered Life
Contingent Life
Pop-Up

































Spousal Joint & Survivor

1

--------------------------------------------------------------------------------

CONFIDENTIAL





Refund Rider Eligibility (Y/N)
Conversion Option Eligibility Indicators (Y/N)
 
 
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
 
 
 
 
 
Refund Death Benefit
Disabled Age 55
General
Pop-Up Amount
Part A Basic Amount
Pre 1985 Death Benefit Percentage
Covered Life
Contingent Life
Covered Life
Contingent Life
Total Plan Refund Death Benefit
Disability Temporary Amount
Disability Age 55 Pre 62+1 Pension Amount
Disability Age 55 Post 62+1 Pension Amount
Vested Terminated









































Spousal Joint & Survivor



2

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Contingent Joint and Survivor Life Annuity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Benefit Rider Eligibility (Y/N)
Level Benefit Rider Eligibility (Y/N)
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Is the Contingent Life the Covered Life's spouse?
Contingent Life
Contingent Life Social Security Number
Contingent Life Sex
Contingent Life Date of Birth
Pre 62+1 Pension Amount
Post 62+1 Pension Amount
Contingent Life Amount
Special Benefit Amount
Level Benefit Amount
Covered Life
Contingent Life
Covered Life
Contingent Life





































Contingent Joint & Survivor

3

--------------------------------------------------------------------------------

CONFIDENTIAL



Refund Rider Eligibility (Y/N)
Conversion Option Eligibility Indicator (Y/N)
 
 
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
 
 
 
 
Refund Death Benefit
General
Pop-Up Amount
Part A Basic Amount
Pre 1985 Death Benefit Percentage
Covered Life
Contingent Life
Covered Life
Contingent Life
Total Plan Refund Death Benefit
Disability Temporary Amount
Vested Terminated
Rejected Surviving Spouse Coverage at Retirement











































Contingent Joint & Survivor

4

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Single Life Annuity
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Benefit Rider Eligibility (Y/N)
Level Benefit Rider Eligibility (Y/N)
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Contingent Life
Contingent Life Social Security Number
Contingent Life Sex
Contingent Life Date of Birth
Pre 62+1 Pension Amount
Post 62+1 Pension Amount
Special Benefit Amount
Level Benefit Amount
Covered Life
Contingent Life
Covered Life
Contingent Life





































Single Life Annuity



5

--------------------------------------------------------------------------------

CONFIDENTIAL



Refund Rider Eligibility (Y/N)
Conversion Option Eligibility Indicator (Y/N)
 
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
 
 
 
 
 
Refund Death Benefit
Disabled Age 55
Post-Retirement Marriage
Part A Basic Amount
Pre 1985 Death Benefit Percentage
Covered Life
Covered Life
Total Plan Refund Death Benefit
Disability Temporary Amount
Disability Age 55 Pre 62+1 Pension Amount
Disability Age 55 Post 62+1 Pension Amount
Vested Terminated











































Single Life Annuity

6

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
Single Life and Period Certain Annuity
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Guaranteed Number of Payments
Contingent Life
Contingent Life Social Security Number
Covered Life Amount

































Single Life and Period Certain

7

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
Period Certain Annuity
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Guaranteed Number of Payments
Contingent Life
Contingent Life Social Security Number
Covered Life Amount

































Period Certain

8

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Window Spousal Joint and Survivor Life Annuity
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Refund Rider Eligibility (Y/N)
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
 
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Contingent Life
Contingent Life Social Security Number
Contingent Life Sex
Contingent Life Date of Birth
Covered Life Amount
Contingent Life Amount
Refund Death Benefit
Pre 1985 Death Benefit Percentage
Covered Life
Contingent Life
Covered Life
Contingent Life
Total Plan Refund Death Benefit





































Window Spousal J&S

9

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
 
 
 
 
Window Single Life Annuity
 
 
 
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Refund Rider Eligibility (Y/N)
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
 
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Covered Life Amount
Refund Death Benefit
Pre 1985 Death Benefit Percentage
Covered Life
Contingent Life
Covered Life
Contingent Life
Total Plan Refund Death Benefit





































Window Single Life

10

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Alternate Payee Single Life Annuity
 
 
 
 
 
 
 
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Benefit Rider Eligibility (Y/N)
Level Benefit Rider Eligibility (Y/N)
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Alternate Payee Type
Associated Participant Name
Associated Participant Social Security Number
Associated Participant Date of Birth
Pre 62+1 Pension Amount *
Post 62+1 Pension Amount *
Special Benefit Amount
Level Benefit Amount
Covered Life
Covered Life
 
 
 
Covered Life Date of Brith
Original Benefit Commencement Date. For Alternate Payees, this is the Original
Retirement Date of the Vita Plan Participant.
Shared or Separate Interest
For Alternate Payees, this is the Name of the Vita Plan Participant
For Alternate Payees, this is the SSN of the Vita Plan Participant
For Alternate Payees this is the Date of Birth of the Vita Plan Participant
 
 
 
The amount needs to be added to the Post 62+1 Pension Amount when the retiree
turns 65 if coverage is indicated.
 
Indicates whether the Covered Life is eligible for the Level Benefit Rider































* For shared Interest QDRO's, Post 62n1 Benefit is based on age of Associated
Participant
Alternate Payee

11

--------------------------------------------------------------------------------

CONFIDENTIAL



Refund Rider Eligibility (Y/N)
 
 
Pre 1985 Part B Primary Amount
Post 1985 Part B Primary Amount
 
Refund Death Benefit
Part A Basic Amount
Pre 1985 Death Benefit Percentage
Covered Life
Covered Life
Total Plan Refund Death Benefit
Indicates whether the participant is eligible for the Refund Death Benefit Rider
For an Alternate Payee, this amount is the portion of the original participant's
Pre85 Part B Benefit awarded to the alt payee. If shared interest, this is
amount owed to AP while participant is alive. If separate interest, this is the
amount payable for APs lifetime.
For an Alternate Payee, this amount is the portion of the original participant's
Post85 Part B Benefit awarded to the alt payee. If shared interest, this is
amount owed to AP while participant is alive. If separate interest, this is the
amount payable for APs lifetime.
 
 
 





































* For shared Interest QDRO's, Post 62n1 Benefit is based on age of Associated
Participant
Alternate Payee

12

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNUITY EXHIBIT
 
 
 
 
 
 
 
 
GA-XXXX
 
 
 
 
 
 
 
 
General Motors
 
 
 
 
 
 
 
 
Annuitants
 
 
 
 
 
 
 
 
Beneficiary Pending Payment Single Life Annuity
 
 
 
 
 
 
Annuity Commencement Date is Month 1, 20XX
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Level Benefit Rider Eligibility (Y/N)
Covered Life
Social Security Number
Sex
Date of birth
Original Retirement Date
Pre 62+1 Pension Amount
Post 62+1 Pension Amount
Level Benefit Amount
Covered Life
 
 
 
Covered Life Date of Brith
Original Benefit Commencement Date. For Deferred Beneficiaries, this is the
Original Retirement Date of the GM Plan Participant.
 
 
The amount needs to be added to the Post 62+1 Pension Amount when the retiree
turns 65 if coverage is indicated.
Indicates whether the Covered Life is eligible for the Level Benefit Rider













































Beneficiary's Pending Payment

13

--------------------------------------------------------------------------------

CONFIDENTIAL






14

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 2.12
POST-CLOSING FINAL PREMIUM ARBITRATION
1.
To the full extent permitted by Section 2.12, either the Company or the Insurer
may submit any Dispute arising out of, relating to, or in connection with the
calculation of the amount of the Post-Closing Final Premium (including any of
the components of such calculation) under Section 2.12(a) to be settled by
arbitration. This arbitration procedure applicable to any such Dispute is set
forth in the paragraphs below. Nothing in these arbitration procedures will be
deemed to expand or alter in any way the Parties' agreement as to the scope of
permitted arbitration under Section 2.12.



2.
The arbitration shall be conducted by one arbitrator, in accordance with
Commercial Arbitration Rules and Expedited Procedures for Large, Complex
Commercial Disputes of the American Arbitration Association (“AAA”), as such
rules and procedures are in effect at the time of the arbitration, except as
they may be modified herein or by mutual agreement of the Insurer and the
Company. The seat of the arbitration shall be New York City, New York, at a
mutually agreed upon location, or in the absence of agreement at the New York
City offices of the AAA.



3.
The Company and the Insurer shall jointly engage an arbitrator, who shall be a
partner at the Approved Firm-C, within 45 days after the Closing, on terms
mutually agreed by the Company, the Insurer and the Approved Firm-C, provided
that the engagement letter shall include an undertaking by the partner at such
Approved Firm-C to comply with the time limits specified in this Appendix 2.12
and other customary terms. If the Insurer and the Company are unable to engage
an arbitrator at the Approved Firm-C within 45 days following the Closing, which
arbitrator agrees to undertake the arbitration within the time limits specified
in this Appendix 2.12, then the AAA shall appoint an arbitrator within 5
Business Days thereafter from the National Roster list of Commercial Arbitrators
identified in Rule R-11 of the Commercial Arbitration Rules of the AAA (“AAA
Commercial Rule R-11”) or from the Large, Complex Case Panel identified in Rule
L-2 of the Large, Complex Commercial Disputes Procedures of the AAA (“AAA
Complex Procedure Rule L-2”), without application of the other provisions of AAA
Commercial Rule R-11 or AAA Complex Procedure Rule L-2. The arbitrator shall be
an enrolled actuary with at least 10 years of experience as a signing actuary
for one or more single-employer pension plans and his or her engagement letter
must include an agreement to undertake the arbitration within the time limits
specified in this Appendix 2.12. Any arbitrator retained hereunder must have
access to POINT. In all events an arbitrator shall be appointed within 10 days
of the issuance of a Dispute Notice. The arbitrator shall be permitted to draw
upon the resources of Approved Firm-C, or his or her firm in the event the AAA
selects the arbitrator, in the conduct of the performance of his or her duties
as arbitrator, provided that the Approved Firm-C and each individual engaged in
the performance of services relating to the arbitration shall have executed and
delivered an agreement in form to be mutually agreed among the arbitrator, the
Insurer and the Company agreeing to treat all information submitted to the
arbitrator or developed by the arbitrator in the conduct of his or her duties as
confidential.



4.
If a timely and valid Dispute Notice is provided in accordance with Section
2.12, the following procedures shall apply:




Appendix 2.12 -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



•
The Dispute Notice shall contain the grounds for such Dispute in reasonable
detail. The Party submitting the Dispute Notice (the “Disputing Party”) may also
include in such Dispute Notice a request for documents from any other Party
regarding such Dispute. The request may include information in the possession or
under the control of the other Party that is reasonably relevant and not unduly
burdensome to request in light of the nature and amount of the Dispute,
including, if applicable and if permitted under Section 2.12, Insurer Provided
Life-by-Life Information, Company Provided Life-by-Life Information, the
Procedures Manual, the Identified CD-ROM, technology, software and data
processing procedures, insurance, actuarial, and any notes and records that the
Insurer, the Company or the Independent Third Party, as applicable used to
prepare the Spreadsheets and the data contained on the Identified CD-ROM (in the
case of requests made to the Insurer) and other materials it used in connection
with the calculation of the Post-Closing Final Premium and/or the Closing Asset
Valuation and any iteration of the Post-Solicitation Premium.



•
The document request contained in any Dispute Notice must be complied with or
objected to (in whole or in part) by each Party receiving the Dispute Notice in
accordance with the following procedures:

- if the party receiving the Dispute Notice chooses to comply with the document
request, in whole or in part, then it shall deliver all responsive documents to
the Disputing Party, with a copy to the arbitrator, within 10 days following
receipt of the Dispute Notice, and if the responding party is the Independent
Third Party, a copy of such requested documents will be delivered to each of the
Company and the Insurer within such timeframe.
- if the party receiving the Dispute Notice chooses to object to the document
request, in whole or in part, then it shall deliver a written objection (a
“Notice of Objection”, which must specify in reasonable detail the basis for the
objection) to the arbitrator and to the Disputing Party within 5 days after
receipt of the Dispute Notice.
- in the event the arbitrator receives a Notice of Objection as described in the
preceding paragraph, it shall make a final and binding ruling on the objection
within 5 days after receipt of such Notice of Objection, and the Party that
submitted the Notice of Objection must comply with such ruling within 3 days
after receipt thereof.
•
Within 5 days following receipt of a Dispute Notice that requests documents as
provided for above, the responding party (the “Responding Party”) may issue a
request for documents from any other Party regarding such Dispute. The request
may include information in the possession or under the control of the other
Party that is reasonably relevant and not unduly burdensome to request in light
of the nature and amount of the Dispute, including, as applicable, Insurer
Provided Life-by-Life Information, Company Provided Life-by-Life Information,
the Procedures Manual, the Identified CD-ROM, technology, software and data
processing procedures, insurance, actuarial, and any notes and records that the
Insurer, the Company or the Independent Third Party, as applicable used to
prepare the Spreadsheets and the data contained on the Identified CD-ROM (in the
case of requests made to the Insurer) and other materials it used in connection
with the calculation of the Post-Closing Final Premium and/or Closing Asset
Valuation, and any iteration of the Post-Solicitation Premium.


Appendix 2.12 -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



•
The document request described in the preceding paragraph must be complied with
or objected to (in whole or in part) by the each Party receiving such request in
accordance with the following procedures:

- if the party receiving such document request chooses to comply with the
document request, in whole or in part, then it shall deliver all responsive
documents to the Responding Party, with a copy to the arbitrator, within 10 days
following receipt of the such document request, and if the party receiving such
document request is the Independent Third Party, a copy of such requested
documents will be delivered to each of the Company and the Insurer within such
timeframe.
- if the party receiving the document request chooses to object to the document
request, in whole or in part, then it shall deliver a written Notice of
Objection, which must specify in reasonable detail the basis for the objection,
to the arbitrator and to the Responding Party within 5 days after receipt of the
document request.
- in the event the arbitrator receives a Notice of Objection as described in the
preceding paragraph, it shall make a final and binding ruling on the objection
within 5 days after receipt of such Notice of Objection, and the Party that
submitted the Notice of Objection must comply with such ruling within 3 days
after receipt thereof.
•
Within 10 days of the delivery of all information as specified in the Dispute
Notice and any responsive document request (after giving effect to the
resolution of any objections thereto), the Insurer and the Company shall submit
to the arbitrator all information and supporting materials that they intend for
the arbitrator to review in connection with the Dispute.



•
Unless the Insurer and the Company waive a hearing in writing, within 5 days of
delivering such information to the arbitrator, the arbitrator shall hear
evidence in connection with the Dispute. The hearing shall be no longer than 2
days. Each party may present or cross examine witnesses and has a right to
present no more than one expert witness; witness lists shall be exchanged at
least 3 days prior to the hearing.



•
Within 10 days following the hearing, the arbitrator shall deliver to the
Insurer and the Company a draft arbitration award setting forth the findings of
the arbitrator, upon receipt of which each of the Company and the Insurer may,
for the 3 day period following receipt of such draft opinion, submit to the
arbitrator such additional supporting information and materials as it determines
to be appropriate to support its case.



•
Within 5 days following the expiration of the 3 day period described in the
preceding paragraph, the arbitrator shall issue the final arbitration award.



5.
Any resolution by the Insurer and the Company during the course of good faith
negotiation with respect to any Dispute will be set forth in writing and will be
final, binding and conclusive upon such Parties. Any Disputes concerning the
propriety of the commencement of the arbitration shall be finally settled by
arbitration pursuant to this Appendix 2.12.



6.
Either Party has the right to apply to any court of competent jurisdiction for
interim relief necessary to preserve such Party's rights until the arbitrators
are appointed. After appointment of


Appendix 2.12 -4
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



the arbitrator, the arbitrator shall have exclusive jurisdiction to consider
applications for interim relief.


7.
With respect to a Dispute regarding the Insurer's calculation of Post-Closing
Final Premium, the arbitrator shall resolve such Dispute within the range of
difference between either (i) the Post-Closing Final Premium as calculated by
the Insurer or (ii) the Post-Closing Final Premium as calculated by the
Independent Third Party. With respect to a Dispute regarding the Company's
calculation of the value of any asset in the Final Plan Portfolio, the
arbitrator shall resolve such Dispute within the range of difference between
either (i) the Company's calculation of the value of such asset or (ii) the
Insurer's calculation of the value of such asset. In this regard, the arbitrator
will have no authority to award any other damages other than as provided for
herein.



8.
Any arbitration award shall be final and binding on the Parties. The Parties
undertake to carry out any award without delay and waive their right to any form
of recourse based on grounds other than personal conflict of interest of the
arbitrator that was undisclosed at the time of the arbitrator's appointment.
Judgment upon the award may be entered by any court having jurisdiction thereof
or having jurisdiction over the relevant Party or its assets. All amounts
finally determined to be due and owing by the arbitrator shall be paid within 5
days following the date of such determination.



9.
The arbitrator shall undertake its best efforts to take the actions required in
the time periods stated herein, provided that if he or she should not do so the
arbitrator shall not become functus officio.



10.
The Company and the Insurer shall share the fees and disbursements of the
arbitrator equally (i.e., on a 50%/50% basis). Each of the Company and the
Insurer shall bear its own costs and expenses incurred in connection with
prosecuting and/or defending any Dispute, including all fees of law firms,
commercial banks, investment banks, accountants, public relations firms, experts
and consultants.



11.
All Confidential Information that is provided in connection with any Dispute,
and the proceedings relating to any Dispute, shall be subject to the provisions
of Section 11.7(b) and Section 11.14, to the extent provided therein.



12.
The parties agree that the foregoing procedures and deadlines are intended to
ensure that in all events the final award of any arbitrator with respect to
Disputes under Section 2.12 shall be issued not later than 175 days after the
conclusion of the PBGC Review Period. Notwithstanding the foregoing, in the
event that any amount is finally determined by the arbitrator to be due and
owing from the Plan to the Insurer, but the Plan is no longer existing or
otherwise does not make such payment within 5 days after such determination, the
Company shall promptly make such payment on behalf of the Plan whereupon the
Plan shall be released from any obligation to make such payment.




Appendix 2.12 -5
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 6.6
RBC RATIO CALCULATION METHOD
•
The Insurer's normal-course RBC ratio preparation is completed in a reasonable
manner, using reasonable assumptions and in accordance with prevailing
regulatory standards consistent with current practices for reporting to
management or regulators. [*****]



•
Preparation of the Projected RBC Ratio: From time to time, the Insurer
calculates Projected RBC Ratios. Such Projected RBC Ratios are completed in
accordance with NAIC prescribed methodologies for the calculation of Risk-Based
Capital and Total Adjusted Capital. The NAIC publishes detailed instructions
annually for calculating year-end reported RBC ratios using Risk-Based Capital
and Total Adjusted Capital (NAIC Life Risk-Based Capital Report Including
Overview and Instructions for Companies); the Insurer's projections of its
year-end RBC ratio utilize the same formula as these instructions. Such
projections also incorporate NAIC changes to the extent Prudential expects that
these changes are expected to be adopted by the NAIC and effective for the
forecasted period.



•
[*****]

◦
[*****]

◦
[*****]



•
For purposes of asserting an Insurer MAC, the Insurer will [*****]



◦
[*****]

◦
[*****]

◦
[*****]



•
[*****]

•
[*****]

•
[*****]



▪
“Covered Period” means the period between the DTFA Execution Date and the
earlier of the Closing Date and the Outside Date.




Appendix 6.6 -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 6.7
Administrative Transition Process
This Appendix 6.7 sets forth the actions that the Insurer, Fidelity Workplace
Services, LLC (the “Recordkeeper”) and the Plan will take at the times
identified on the table below. The purpose of these actions is to transfer all
administrative functions to the Insurer sufficiently prior to the Closing so
that the Insurer can make payments to Annuitants from and after the Annuity
Commencement Date.
All Delivery Dates after August 24, 2012 assume the prior delivery to a party
responsible for a deliverable of relevant materials needed from other parties,
on or prior to the required Delivery Dates set forth in this Appendix 6.7,
including cooperation of other parties in resolving any open issues.
Defined Terms
“Check Register” means an electronic list showing gross amounts, net amounts and
deductions with respect to payments to each Annuitant which may be included in a
Data Load File.
“Data Load File” means a data file reflecting Covered Lives, Contingent Lives
and Beneficiaries, as such file is populated by the Recordkeeper based on
information from the Recordkeeper's internal systems including updates,
corrections and new information since preparation of the prior Data Load File.
Deliverable
Delivery Date
Action by Company
Action by Recordkeeper
Action by Insurer
Preliminary Information - Data Load File & Check Register (data supporting
September 2012 payments)
 
First file that includes results of Lump-Sum Elections
September 7, 2012
Provide for delivery by Recordkeeper of Data Load File
Deliver Data Load File
•  Begin data cleanse on Non-Solicited Lives
•  Begin data cleanse on Solicited Lives


Information Update - Data Load File & Check Register (data supporting October
2012 payments)


September 24, 2012 and supplemented on October 2, 2012
Provide for delivery by Recordkeeper of Data Load File
Deliver Data Load File
•  Continue data cleanse on Non-Solicited Lives
•  Continue data cleanse on Solicited Non-Electing Lives


Second Information Update - Data Load File & Check Register (data supporting
November 2012 payments) and any Data Change Reports
October 26, 2012
Provide for delivery by Recordkeeper of Data Load File
Deliver Data Load File
•  Continue data cleanse on Non-Solicited Lives
•  Continue data cleanse on Solicited Non-Electing Lives


Interim Post-Closing Adjustment - Data Load File & Check Register (data
supporting December 2012 payments)
November 21, 2012
Provide for delivery by Recordkeeper of Data Load File
Deliver Data Load File
•  Receive and load data to Insurer recordkeeping systems






Appendix 6.7 -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Appendix 8.2(d)
INSURER GOVERNMENTAL APPROVALS
The Insurer considers the following agreements and documents as regulatory
approvals “Required for Closing”:
1.
Group Annuity Contract: has been approved by the New York State Department of
Financial Services.

2.
Amendment to Contract 300 Article P transferring liability for lives not in pay
status under Contract 300 Article P but with a guaranteed annuity under such
contract to a new group annuity contract, such contract to be determined by
mutual agreement: has been approved by the Michigan Office of Financial &
Insurance Regulation.

3.
Plan of Operations: has been approved by the New York State Department of
Financial Services and New Jersey Department of Banking and Insurance.

4.
Annuity Certificates: require filings with and approvals from the following
states:

◦
New York

The Insurer is seeking the following regulatory approvals in accordance with the
terms of the Agreement, but such approvals are not “Required for Closing”:
5.
Annuity Certificates: require certificate filings with and approvals from the
following states:

◦
Arkansas

◦
Idaho

◦
Iowa

◦
Florida

◦
Louisiana

◦
Minnesota

◦
Mississippi

◦
Montana

◦
New Hampshire

◦
Ohio


Appendix 8.2(d) -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



◦
Oklahoma

◦
South Dakota

◦
Vermont

◦
Washington

◦
West Virginia






Appendix 8.2(d) -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Appendix 8.2(e)
plan Governmental Approvals
The relevant notification shall have been sent by the Company to the PBGC in
respect of the contemplated transactions and the 60 day statutory waiting period
shall have expired without the issuance of a notice of non-compliance (or, if
such notice of non-compliance has been issued, any non-compliance issues shall
have been resolved to the reasonable satisfaction of the Parties).





Appendix 8.2(e) -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Date: [November 1, 2012]
Exhibit A
Transferred Assets Schedule


 
 
Total Contribution Amount
(as of [November 1, 2012])
[$•]
A. CONTRIBUTION PREVIOUSLY RECEIVED [*****]
Agreed Market Value of
[*****]
(as of [October [•], 2012])
[$•]
B. ADJUSTED CONTRIBUTION [*****]
Agreed Market Value of
Adjusted Contribution Amount [*****]
(as of [October [•], 2012])
[$•]
C. ADJUSTED CONTRIBUTION [*****], IF ANY
Agreed Market Value of
Adjusted Contribution Amount to [*****]
(as of [October [•], 2012])
[$•]
Agreed Market Value of Assets Retained by and Transferred to Prudential
[$•]




Appendix A -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Date: [November 1, 2012]
Attachment A to Transferred Assets Schedule Closing
CONTRIBUTION PREVIOUSLY RECEIVED BY [*****] (as of MM/DD/YY)


Cash Assets: $ ________________
Fixed Income Assets: $_____________________
Total: $_____________________


Fixed Income Assets
CUSIP
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT
VALUE
(AS OF
MM/DD/YY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB TOTAL
 
 
 
 
 
 








Appendix A -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Date: [November 1, 2012]
Attachment B to Transferred Assets Schedule Closing
ADJUSTED CONTRIBUTION TO [*****] (as of MM/DD/YY)
Cash Assets: $ ________________
Fixed Income Assets: $_____________________
[*****] Assets: $_____________________
Promissory Note: $_____________________
Other Assets: $_____________________
Total: $_____________________
Fixed Income Assets
CUSIP
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT
VALUE
(AS OF
MM/DD/YY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 

[*****]
[*****]
NEWCO [*****]
[*****]
[*****]
[OTHER]
 
 
 
 
 
SUB
TOTAL
 
 
 
 

Other Assets
CUSIP
ISSUER
[COUPON]
[MATURITY
DATE]
[PAR
AMNT]
[CREDIT
QUALITY]
[MKT VALUE
(AS OF
MM/DD/YY)]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 


Appendix A -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Promissory Note
Principal Amount of Promissory Note: $_____________________





Appendix A -4
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Date: [November 1, 2012]


Attachment C to Transferred Assets Schedule Closing
ADJUSTED CONTRIBUTION TO [*****], IF ANY (as of MM/DD/YY)
Cash Assets: $ ________________
Fixed Income Assets: $_____________________
[*****] $_____________________
Promissory Note: $_____________________
Other Assets: $_____________________
Total: $_____________________
Fixed Income Assets
CUSIP
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT VALUE
(AS OF
MM/DD/YY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 

[*****]
[*****]
NEWCO
[*****]
[*****]
[OTHER]
 
 
 
 
 
SUB
TOTAL
 
 
 
 

Other Assets
CUSIP
ISSUER
[COUPON]
[MATURITY
DATE]
[PAR AMNT]
[CREDIT
QUALITY]
[MKT VALUE
(AS OF
MM/DD/YY)]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 




Appendix A -5
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Promissory Note
Principal Amount of Promissory Note: $_____________________



Appendix A -6
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Date: [December 15, 2012]


Transferred Assets Schedule post-closing2 
 
 
Initial Total Contribution Amount determined on [November 1, 2012]:
[$•]
Re-Calculated Total Contribution Amount determined
on [December 15, 2012]:
[$•]
Underpayment (Overpayment) of Adjusted Contribution Amount resulting from Change
in Total Contribution Amount between
[November 1, 2012] and [December 15, 2012]:
[$•]
Market Value of Transferred Securities valued as of [October 31, 2012] as
determined on [November 1, 2012]
[$•]
Market Value of Transferred Securities valued as of [October 31, 2012] as
determined on
[December 15, 2012]:
[$•]
Underpayment (Overpayment) resulting from revised assessment of
[October 31, 2012] Market Value between determination on [November 1, 2012] and
determination on [December 15, 2012]:
[$•]
Payment to Prudential (from Prudential): Total
To (From) [*****]
To (From) [*****]
[($•]
[($XXX,XXX,XXX)]
[($XXX,XXX,XXX)]
A. AGGREGATE CONTRIBUTION RETAINED BY OR RECEIVED [*****] at Closing:
 
Agreed Market Value as of [October 31, 2012] determined on [November 1, 2012]:
[$XXX,XXX,XXX]
Agreed Market Value as of [October 31, 2012] determined on [December 15, 2012]:


Amount of Decrease (Increase) from[October 31, 2012]:
[$XXX,XXX,XXX]




[$XXX,XXX,XXX]
B. AGGREGATE CONTRIBUTION RETAINED OR RECEIVED BY [*****], IF ANY


Agreed Market Value as of [October 31, 2012] determined on [November 1, 2012]:


Agreed Market Value as of [October 31, 2012] determined on [December 15, 2012]:


Amount of Decrease (Increase) from[October 31, 2012]:




[$XXX,XXX,XXX]




[$XXX,XXX,XXX]




[$XXX,XXX,XXX]

_________________
2 Note: Form of Transferred Assets Schedule to be used in connection with each
of the Interim Post-Closing Final Premium and Post-Closing Final Premium.
Promissory Note will not be included on Transferred Assets Schedule delivered in
connection with the Post-Closing Final Premium.



Appendix A -7
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Date: [December 15, 2012]
Attachment A to Transferred Assets Schedule Post-Closing
AGGREGATE CONTRIBUTION RETAINED BY OR RECEIVED BY [*****] ON [NOVEMBER 1, 2012]
(Showing market values as of [October 31, 2012] as determined on [November 1,
2012] compared to as determined on [December 15, 2012])


Contributions as determined on [December 15, 2012]:
Cash Assets: $______________________
Fixed Income Assets: $______________________
[*****] $______________________]3 
Promissory Note: $______________________
Other Assets: $______________________
Total Assets: $______________________


Fixed Income Assets
CUSIP
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT VALUE
(AS OF
MM/DD/YY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 

[*****]
[*****]
NEWCO
[*****]
[*****]
[OTHER]
 
 
 
 
 
SUB
TOTAL
 
 
 
 

____________
3 Promissory Note will not be included on Transferred Assets Schedule delivered
in connection with the Post-Closing Final Premium.



Appendix A -8
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Other Assets
CUSIP
ISSUER
[COUPON]
[MATURITY
DATE]
[PAR
AMNT]
[CREDIT
QUALITY]
[MKT VALUE
(AS OF
MM/DD/YY)]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 

[Promissory Note]4 
[Principal Amount of Promissory Note: $_____________________]
Contribution as determined on [November 1, 2012]:
Cash Assets: $ ______________________
Fixed Income Assets: $______________________
[*****] $______________________]
Promissory Note: $______________________
Other Assets: $______________________
Total Assets: $______________________
CONFIDENTIAL    






































_______________________
4 Promissory Note will not be included on Transferred Assets Schedule delivered
in connection with the Post-Closing Final Premium.
    

Appendix A -9
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Date: [December 15, 2012]
Attachment B to Transferred Assets Schedule Post-Closing
AGGREGATE CONTRIBUTION RETAINED BY OR RECEIVED BY [*****], IF ANY, ON [NOVEMBER
1, 2012]
(Showing market values as of [October 31, 2012] as determined on [November 1,
2012] compared to as determined on [December 15, 2012])


Contributions as determined on [December 15, 2012]:
Cash Assets: $ _______________________
Fixed Income Assets: $_______________________
[*****] $_______________________
[Promissory Note: $_______________________]5 
Other Assets: $_______________________
Total Assets: $_______________________


Fixed Income Assets
CUSIP
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
MKT VALUE
(AS OF
MM/DD/YY)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 

[*****]
[*****]
NEWCO
[*****]
[*****]
[OTHER]
 
 
 
 
 
SUB
TOTAL
 
 
 
 







________________
5 Promissory Note will not be included on Transferred Assets Schedule delivered
in connection with the Post-Closing Final Premium.

Appendix A -10
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Other Assets
CUSIP
ISSUER
[COUPON]
[MATURITY
DATE]
[PAR
AMNT]
[CREDIT
QUALITY]
[MKT VALUE
(AS OF
MM/DD/YY)]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 
 

[Promissory Note]6 
[Principal Amount of Promissory Note: $_____________________]
Contribution as determined on [November 1, 2012]:
Cash Assets: $ _______________________
Fixed Income Assets: $_______________________
[*****] $_______________________]
Other Assets: $_______________________
Promissory Note: $_______________________
Total Assets: $_______________________








































__________________
6 Promissory Note will not be included on Transferred Assets Schedule delivered
in connection with the Post-Closing Final Premium.



Appendix A -11
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Exhibit B
Form of PLAN TRUSTEE AGREEMENT
This PLAN TRUSTEE AGREEMENT (this “Agreement”) is dated as of [•], and effective
as of [DTFA Closing], by and among The Prudential Insurance Company of America,
a New Jersey life insurance company (the “Insurer”), the independent fiduciary
of the General Motors Retirement Program for Salaried Employees (the “Plan”)
with authority and responsibility to represent the Plan and its participants and
beneficiaries in regard to the transactions set forth herein (the “Independent
Fiduciary”) and the trustee of the Plan intended to hold the non-participating
group annuity contract issued by the Insurer substantially in the form of
Appendix 1.1 to the DTFA (the “Group Annuity Contract”), in its capacity as
trustee for one or more trusts that hold Plan assets (the “Plan Trustee”). The
Insurer, the Independent Fiduciary and the Plan Trustee are referred to
collectively herein as the “Parties.”
RECITALS
WHEREAS, the Insurer, Prudential Financial, Inc., the Independent Fiduciary and
General Motors LLC have entered into an Amended and Restated Definitive
Transaction Framework Agreement, dated as of October 31, 2012 and effective as
of May 30, 2012 (the “DTFA”);
WHEREAS, from time to time pursuant to the terms of the DTFA, the Independent
Fiduciary will direct the Plan Trustee to pay certain amounts to the Insurer and
to take certain other actions;
WHEREAS, the DTFA contemplates that the Plan Trustee will make the payments and
take such actions if and when the Independent Fiduciary gives it an instruction
to do so subject to the terms and conditions of the DTFA;
WHEREAS, the Independent Fiduciary, in its capacity as an investment manager as
defined in § 3(38) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), has the authority to (i) direct the Plan Trustee to pay such
amounts and take such actions and (ii) direct the Plan Trustee to enter into
this Agreement, in each case in the Plan Trustee's capacity as trustee for one
or more trusts that hold Plan assets; and
WHEREAS, the Independent Fiduciary has determined that the transactions
contemplated by the DTFA, including the entering into and amendment of the Group
Annuity Contract, and the transferring of certain assets in connection
therewith, satisfies ERISA, including but not limited to the requirements of
Department of Labor Interpretive Bulletin 95-1.
NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the Parties hereto agree as follows:
Section 1.    Independent Fiduciary Directions. The Plan Trustee covenants and
agrees for the benefit of the Insurer that it shall promptly and unconditionally
comply with any direction given to it by the Independent Fiduciary that directs
the Plan Trustee to (a) pay to the Insurer any amounts, (b) pay to the Insurer
an amount equal to the outstanding principal amount of the Promissory Note (as
defined in the DTFA) if and to the extent the Insurer declares such Promissory
Note an [**********] (as defined in the DTFA) pursuant to Section 6.13(b) of the
DTFA within five days of the date the Insurer shall have delivered written
notice to the Plan Trustee, with a copy to the Independent Fiduciary, setting
forth (i) the amount of such payment, (ii) the date on which such payment shall
be made and (iii) wire instructions for

Exhibit B -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



the Insurer-designated account to which such payment shall be made, or (c) take
any other actions in relation to the Insurer, including, without limitation,
executing amendments to the Group Annuity Contract.
Section 2.    Representations and Warranties. Each Party represents and warrants
to each of the other Parties that, as of the date hereof, such Party has
received all appropriate approvals and authorizations and no other action on the
part of such Party or any other person or entity is necessary to authorize the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated to be undertaken by such Party under this
Agreement. This Agreement is duly executed and delivered by such Party and is a
valid and binding obligation of such Party and enforceable such Party, in
accordance with its terms, except to the extent that its enforceability may be
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar law affecting the enforcement of creditors' rights generally and by
general equitable principles.
Section 3.    Amendments and Waivers. No amendment of any provision of this
Agreement will be valid unless the same will be in writing and signed by each
party thereto, except as expressly provided herein. No waiver of any breach of
this Agreement will be construed as an implied amendment or agreement to amend
or modify any provision of this Agreement. No waiver by any Party of any
default, misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, will be valid unless the same will be in writing and signed
by the Party making such waiver, nor will such waiver be deemed to extend to any
prior or subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent default, misrepresentation or breach of warranty or covenant. No
conditions, course of dealing or performance, understanding or agreement
purporting to modify, vary, explain or supplement the terms or conditions of
this Agreement will be binding unless this Agreement is amended or modified in
writing pursuant to the first sentence of this Section 3. Except where a
specific period for action or inaction is provided herein, no delay on the part
of any Party in exercising any right, power or privilege hereunder will operate
as a waiver thereof.
Section 4.    Succession and Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written consent of
the other Parties.
Section 5.    Notices. All notices, requests, demands, claims and other
communications hereunder will be in writing except as expressly provided herein.
Any notice, request, demand, claim or other communication hereunder will be
deemed duly given (a) when delivered personally to the recipient; or (b) 1
business day after being sent to the recipient by reputable overnight courier
service (charges prepaid), addressed as set forth below, with copies provided by
email to those indicated below (including the recipient):
If to the Plan Trustee:
[Company]

[Street Address]
[City, State, Zip Code, Country]
Attention:    [Contact]
Email:        [Email]

Exhibit B -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



With a copy (which will not constitute notice to the Company) to:
[Firm]
[Street Address]
[City, State, Zip Code]
Attention:    [Contact]
Email:        [Email]


If to the Insurer:
[Company]

[Street Address]
[City, State, Zip Code, Country]
Attention:    [Contact]
Facsimile:    [Facsimile Number]
With a copy (which will not constitute notice to the Insurer) to:
[Firm]
[Street Address]
[City, State, Zip Code]
Attention:    [Contact]
Email:        [Email]


If to Independent Fiduciary:
[Independent Fiduciary]

[Street Address]
[City, State, Zip Code, Country]
Attention:    [Contact]
Email:        [Email]
With a copy (which will not constitute notice to Independent Fiduciary) to:
[Firm]
[Street Address]
[City, State, Zip Code]
Attention:    [Contact]
Email:        [Email]
Any Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner set forth in this Section 5.
Section 6.    Governing Law. Except to the extent preempted by applicable
Federal law, this Agreement will be governed by, and construed in accordance
with, the laws of the State of New York, without regard to any principles of
conflicts of law thereof that are not mandatorily applicable by law and would
permit or require the application of the laws of another jurisdiction.
Section 7.    Submission to Jurisdiction; Service of Process. Each of the
Parties irrevocably and unconditionally submits to the jurisdiction of any state
or federal court, and only federal court if diversity

Exhibit B -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



of Parties exists, sitting in New York County, New York in any Dispute arising
out of or relating to this Agreement and agrees that all claims in respect of
such action may be heard and determined in any such court. Each Party also
agrees not to bring any action arising out of or relating to this Agreement in
any other court. Each of the Parties irrevocably and unconditionally waives any
objection to personal jurisdiction, venue, and any defense of inconvenient forum
to the maintenance of, any action so brought and waives any bond, surety or
other security that might be required of any other Party with respect thereto.
Any Party may make service on any other Party by sending or delivering a copy of
the process to the Party to be served at the address and in the manner provided
for the giving of notices in Section 5; provided, however, that nothing in this
Section 7 will affect the right of any Party to serve legal process in any other
manner permitted by law or in equity.
Section 8.    Waivers of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
Section 9.    Specific Performance. The Parties agree that irreparable damage
may occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each Party will be entitled to an injunction or injunctions to prevent breaches
of this Agreement by the breaching Party and to enforce specifically the terms
and provisions of this Agreement, in addition to any other remedy to which such
Party is entitled at law or in equity. The Parties further agree that by seeking
the remedies provided for in this Section 9, a Party will not in any respect
waive its right to seek any other form of relief that may be available to such
Party under this Agreement (including monetary damages) if the remedies provided
for in this Section 9 are not available or otherwise are not granted.
Section 10.    No Third Party Beneficiaries. This Agreement will not confer any
rights or remedies upon any person or entity other than the Parties and the
respective successors and permitted assigns of the foregoing.
Section 11.    Counterparts; Facsimile and Electronic Signatures. This Agreement
may be executed in one or more counterparts, each of which will be deemed an
original but all of which together will constitute one and the same instrument.
This Agreement or any counterpart may be executed and delivered to the
recipients in Section 5 by electronic communications by portable document format
(.pdf), each of which will be deemed an original.
[Remainder of page intentionally left blank.]

Exhibit B -4
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
[PLAN TRUSTEE]
By:______________________________________________        
Name:
Title:
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
By:______________________________________________        
Name:
Title:




STATE STREET BANK AND TRUST COMPANY, solely in its capacity as Independent
Fiduciary of the General Motors Retirement Program for Salaried Employees




By:______________________________________________        
Name:
Title:





Exhibit B -5
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Date: [        ]
Exhibit C


FORM OF FINAL ASSET STATEMENT


Fixed Income Assets
CUSIP
ISSUER
COUPON
MATURITY
DATE
PAR
AMOUNT
CREDIT
QUALITY
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 

[*****]
[*****]
NEWCO [*****]
[*****]
[*****]
[OTHER]
 
 
 
 
 
SUB
TOTAL
 
 
 
 

Other Assets
CUSIP
ISSUER
[COUPON]
[MATURITY
DATE]
[PAR
AMNT]
[CREDIT
QUALITY]
 
 
 
 
 
 
 
 
 
 
 
 
SUB
TOTAL
 
 
 
 
 

Promissory Note
Principal Amount of Promissory Note: $_____________________







Exhibit C -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





Exhibit D


[FORM OF NOTICE OF TERMINATION]




TO: [*****]


DATE: [_______________]




_________________________________________________________________________________




Reference is made to the Investment Management Agreement, made as of May 25,
2012 (the “Agreement”), by and among General Motors Investment Management
Corporation (“GMIMCo”), in its capacity as the Named Fiduciary (as such term is
defined by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) for investments of the General Motors Retirement Program for Salaried
Employees (the “Salary Plan”), The Prudential Insurance Company of America, an
entity organized under the laws of New Jersey (“Prudential”), and [*****]


Capitalized terms used herein and not defined have the same meanings as are
ascribed thereto in the Agreement.


This serves as notice to you from GMIMCo and Prudential under Section 16(a) of
the Agreement that the Agreement shall terminate effective
[______________________].






THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


By: _________________________
Title:






GENERAL MOTORS INVESTMENT MANAGEMENT CORPORATION




By:_________________________
Title




Exhibit D -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Exhibit E


Form of
First Plaza Group Trust and White Plaza Group Trust


Secured Promissory Note


with a Principal Amount of $[•]


Due December 31, 2012
No. 1        [•]
For value received, First Plaza Group Trust and White Plaza Group Trust (each an
“Issuer” and, collectively, the “Issuers”), each solely for the benefit of the
General Motors Retirement Program for Salaried Employees, promises to pay The
Prudential Insurance Company of America, a New Jersey life insurance company
(the “Insurer”) as the holder of this Secured Promissory Note (this “Note”) the
sum of $[•] (the “Principal Amount”) by 2:00 p.m. Eastern time on December 31,
2012 (the “Maturity Date”) in accordance with the terms set forth on the reverse
of this Note, including but not limited to the method of payment, which terms
are hereby incorporated into and made part of this Note.
The Issuers issued this Note in connection with that certain Amended and
Restated Definitive Transaction Framework Agreement, dated as of October 31,
2012 and effective as of May 30, 2012 (the “DTFA”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to such terms
in the DTFA.
The purpose of this Note is to pay a portion of the Closing Final Premium due
under the DTFA as contemplated therein.

Exhibit E -1
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



IN WITNESS WHEREOF, the Issuers have caused this Note to be duly executed on its
behalf.


JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, solely in its capacity as directed
trustee for First Plaza Group Trust (solely for the benefit of the General
Motors Retirement Program for Salaried Employees), and not in its individual
capacity
 
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, solely in its capacity as directed
trustee for White Plaza Group Trust (solely for the benefit of the General
Motors Retirement Program for Salaried Employees), and not in its individual
capacity


By: _________________________
Name:
Title:
 


By: _________________________
Name:
Title:




Exhibit E -2
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



(REVERSE OF NOTE)


First Plaza Group Trust and White Plaza Group Trust


Secured Promissory Note
LEGEND
THIS NOTE AND ANY SECURITY ENTITLEMENT IN RESPECT OF THIS NOTE HAS NOT BEEN AND
WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS ISSUED THEREUNDER (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION.



Exhibit E -3
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL









1.Principal and Interest. This Note shall mature and the Principal Amount, if
any, shall be due and payable in full on the Maturity Date. If at any time the
Principal Amount of this Note is equal to $0, this Note shall automatically and
immediately be cancelled and of no further effect and, notwithstanding anything
to the contrary herein, the Issuers shall have no further obligations under this
Note. [*****] will be due or payable under this Note.


2.Collateral.


(a)    As security for the timely payment in full of all of the Principal
Amount, First Plaza Group Trust hereby grants, pledges and assigns to the
Insurer a continuing security interest in and lien on all of First Plaza Group
Trust's right, title and interest in, to and under (i) account number [*****]
that First Plaza Group Trust established under the name “[*****]” (such account,
the “Collateral Account”), and (ii) the U.S. Treasury securities and Cash in an
amount equal to the Principal Amount, and any proceeds collected on, distributed
on account of or otherwise derived therefrom or substituted therefor as
contemplated hereunder (collectively, the “Note Collateral”), in each case,
whether now existing or arising or hereafter acquired, while such Note
Collateral is held in the Collateral Account. First Plaza Group Trust represents
and warrants to the Insurer that it holds the Note Collateral and Collateral
Account free and clear of any Lien, other than any Lien created by operation of
Law in respect of restrictions on the transfer of securities (“Non-Restricted
Liens”), except for the security interest therein granted to the Insurer
hereunder.
(b)    Prior to the issuance of this Note, First Plaza Group Trust established
the Collateral Account into which has been deposited U.S. Treasury securities or
Cash with a value as of the closing of business on the Business Day prior to the
date hereof, as such value is determined using bid prices from the Bloomberg
system as of the closing of business on the Business Day prior to Closing, at
least equal to the amount of the Principal Amount. First Plaza Group Trust
represents and warrants to the Insurer that, as of the date hereof, the J.P.
Morgan Positions report of the Collateral Account attached hereto as Annex A is
true, correct and complete in all material respects and agrees that, until the
Principal Amount of this Note is reduced to zero, the Collateral Account shall
only hold U.S. Treasury securities or Cash. For so long as any amount remains
outstanding under this Note, First Plaza Group Trust shall not and shall take no
direction to (i) withdraw from the Collateral Account any of the Note Collateral
or the proceeds thereof, unless First Plaza Group Trust has first deposited into
the Collateral Account an amount of U.S. Treasury securities or Cash with a
value (determined as of the date of deposit in accordance with Appendix 2.6 of
the DTFA) equal to or greater than the amount it proposes to withdraw and
promptly thereafter provides the Insurer with an updated J.P. Morgan Positions
report of the Collateral Account substantially in the form of Annex A, (ii)
enter into any control agreement or similar arrangement related to the
Collateral Account or (iii) grant, pledge, assign or suffer to exist any Lien in
the Note Collateral or the Collateral Account, except for Non-Restricted Liens,
or to otherwise permit any Lien to be filed against the Note Collateral or the
Collateral Account, except for Non-Restricted Liens and the security interest
granted to the Insurer hereunder. Notwithstanding the foregoing, after the
payment of any portion of the Principal Amount under this Note, First Plaza
Group Trust may withdraw Note Collateral with a value (determined as of the date
of such payment in accordance with Appendix 2.6 of the DTFA) equal to such
payment, provided that the Note Collateral remaining in the Collateral Account
after such

Exhibit E -4
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



withdrawal shall have a value (determined as of the date of such withdrawal in
accordance with Appendix 2.6 of the DTFA) equal to or greater than the
outstanding Principal Amount.
(c)    In connection with the grant of the security interests in Section 2(a),
First Plaza Group Trust agrees to take all actions reasonably requested by the
Insurer that may be necessary or desirable under all applicable Laws to cause
such security interest to be created, exist and attach and to protect and
perfect the interest of the Insurer against all other Persons and ensure that
the security interest granted by First Plaza Group Trust to the Insurer in
Section 2(a) is senior and prior in all respects to any creditors claiming an
interest in and to the Note Collateral or the Collateral Account, and to assist
the Insurer, as reasonably requested, in filing UCC-1 financing statements
(including any continuation statements with respect to such financing statements
when applicable) with respect to the security interest transferred and granted
by First Plaza Group Trust to the Insurer by Section 2(a) with respect to the
Note Collateral and Collateral Account. First Plaza Group Trust hereby
authorizes the Insurer, to take any action which may be necessary under the
Uniform Commercial Code in any applicable jurisdiction to perfect and to
maintain the perfection and priority of the Insurer's interest in the Note
Collateral and the Collateral Account, including, without limitation, the filing
of a UCC-1 financing and continuation statement in the form attached as Annex B
in any applicable jurisdiction. First Plaza Group Trust also ratifies its
authorization for the Insurer or its assignee to have filed in any Uniform
Commercial Code jurisdiction the UCC-1 financing statement attached as Annex B
on October 31, 2012.
(d)    The Insurer agrees to promptly take all actions necessary to release its
security interest as payment is made pursuant to this Note such that the
aggregate value of the security interest held pursuant to this Note shall not
exceed the Principal Amount outstanding on the Note. The Insurer shall promptly
release any remaining security interest once the Note is paid in full. In
connection with the foregoing, the Insurer agrees to promptly provide to First
Plaza Group Trust such UCC termination statements, or other evidence of
satisfaction and release of the security interests as First Plaza Group Trust
may reasonably request.
(e)    Any term or provision of this Note to the contrary notwithstanding, if
the Issuers default under the method of payment set forth in Section 3 hereof,
the recourse against the Issuers will be limited to the Note Collateral and
Collateral Account and the Issuers shall not have personal liability with
respect to this Note; provided that, following the Maturity Date, no terms or
provisions of this Note shall impair the Insurer's ability to put this Note back
to State Street Bank and Trust Company, in its capacity as Plan Trustee, for an
amount equal to any outstanding Principal Amount in accordance with the DTFA.
3.Method of Payment. All payments hereunder will be made as set forth below, in
the order set forth below, and will reduce the Principal Amount of this Note
when so made.


(a)As of any date, by the Issuers' in-kind transfer of the [*****] set forth on
Schedule A to the Insurer, in the manner set forth on Appendix 2.1-A of the
DTFA, at the values determined for each such [*****] as of the close of business
on the Business Day prior to the Closing Date as set forth on Schedule A hereto;



Exhibit E -5
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



(b)As of any date, if a [*****] set forth on Schedule A is not able to be
transferred to the Insurer because the required [*****] such [*****] have not
been obtained, then the applicable Issuer shall not transfer such [*****] to the
Insurer, and the Issuers shall instead transfer additional [*****] set forth on
Schedule A (at the values determined for each such [*****] as of the Closing
Date, as set forth on Schedule A hereto) to replace such [*****] from Schedule A
that are not able to be transferred. Such interests from Schedule A will be
chosen beginning with the next [*****] on Schedule A and each immediately
following [*****] (without regard to, for purposes of selection, the Issuer
holding such [*****]), and so on; provided, however, that if (i) with respect to
any such [*****], [*****] have not been obtained as of the Maturity Date or (ii)
the next [*****] to be transferred pursuant to this sentence would cause the
aggregate value of all [*****] transferred in satisfaction of the Note (as such
values are identified on Schedule A) to exceed the Principal Amount, then the
Issuers will transfer the next [*****] on Schedule A instead, repeating this
process until either Schedule A has been exhausted or each remaining [*****] on
Schedule A that has not been transferred would cause the amount of [*****] to be
transferred to be in excess of the Principal Amount.


(c)Not later than 2:00 p.m. Eastern time on the Maturity Date, the Issuers shall
pay an amount (or such amount shall be paid on their behalf) equal to the
difference between (i) the Principal Amount of this Note as of the date hereof
and (ii) the aggregate value of [*****] that the Issuers transfer to the Insurer
pursuant to clause (a) and clause (b) above, in Cash to an account designated by
the Insurer or by the in-kind transfer of Public Bonds (valued as of the close
of business on the Business Day immediately prior to the transfer date) in the
manner, and using the valuation procedures, set forth in the DTFA.


(d)For the avoidance of doubt, (1) the Issuers shall only transfer that portion
of any [*****] set forth on Schedule A that is beneficially owned by the General
Motors Retirement Program for Salaried Employees, and the Issuers' transfer of
such [*****] shall only be effective with respect to that portion of such
[*****] beneficially owned by General Motors Retirement Program for Salaried
Employees and (2) the release of signature pages by the parties to any [*****]
prior to 2:00 p.m. on the Maturity Date shall be deemed a transfer in
satisfaction of this Promissory Note even if the effective time of such transfer
may occur later on that date.


4.No Additional Amounts. All amounts due in respect of this Note shall be paid
without the Issuers applying withholding or deduction for or on account of any
present or future taxes, assessments or other governmental charges of whatever
nature imposed or levied by or on behalf of any Governmental Authority. For the
avoidance of doubt, the [*****] that may be used to satisfy this Promissory Note
are valued in accordance with Appendix 2.6 of the DTFA, which takes into [*****]
with respect to each Issuers' ownership of such [*****], which may itself have
already been reduced for any withholding or deduction for or on account of any
present or future taxes, assessments or other governmental charges of whatever
nature imposed or levied by or on behalf of any Governmental Authority.


5.Duties and Taxes. The Issuers shall pay all stamp and other duties, if any,
which may be imposed by the United States of America or any Governmental
Authority or any political subdivision thereof or taxing authority of or in the
foregoing with respect to the initial issuance of this Note.


6.Obligations Not Impaired. No provision of this Note shall alter or impair the
obligation of the Issuers to pay the Principal Amount of this Note as herein
prescribed.

Exhibit E -6
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL





7.Governing Law. This Note shall be governed by, and construed in accordance
with, the Laws of the State of New York, without giving effect to any principles
of conflicts of law thereof that are not mandatorily applicable by Law and would
permit or require application of the Laws of another jurisdiction.


8.Successors and Assigns. This Note may not be assigned by the Insurer or an
Issuer without the prior written consent of the other party, and the consent of
the Plan Investment Fiduciary; provided that no consent of any Person shall be
required in connection with the Insurer's right to (a) put this Note back to
State Street Bank and Trust Company, in its capacity as Plan Trustee, as an
Excluded Asset in accordance with the DTFA or (b) transfer this Note to an
Affiliate of the Insurer following the Maturity Date if any portion of the
Principal Amount remains outstanding as of the date of such transfer, provided,
that the Insurer shall promptly give notice of such transfer to the Issuers and
the Independent Fiduciary. All references herein to an “Issuer” and the
“Insurer” shall be deemed to apply to their respective successors and assigns.


9.Notices. All notices, requests, demands, claims, certifications and other
communications hereunder will be in writing except as expressly provided herein.
Any notice, request, demand, claim or other communication hereunder will be
deemed duly given (a) when delivered personally to the recipient; (b) one (1)
Business Day after being sent to the recipient by reputable overnight courier
service (charges prepaid), addressed as set forth below; or (c) when
transmitted, if transmitted by facsimile, with confirmation of successful
transmission received by the sender, with copies provided by email, if any, to
those indicated below (including the recipient):


A. If to an Issuer:


State Street Bank and Trust Company
One Lincoln Street
Boston, MA 02111
Attention: Denise Sisk, Managing Director
E-mail: denise_sisk@ssga.com


With a copy (which will not constitute notice to an Issuer) to:


K&L Gates LLP
K&L Gates Center
210 Sixth Avenue
Pittsburgh, PA 15222
Attention: Charles R. Smith
E-mail: charles.smith@klgates.com


General Motors LLC
300 Renaissance Center
Detroit, MI 48265
Attention: Director, Pensions Funding,
Treasurer's Office
Email: alfred.kibe@gm.com


General Motors LLC
300 Renaissance Center

Exhibit E -7
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



Detroit, MI 48265
Attention: Associate General Counsel - Manufacturing and Labor Relations
Email: francis.s.jaworski@gm.com




JPMorgan Chase Bank, N.A.
1 Chase Manhattan Plaza, 19th Floor
New York, NY 10005
Attention: Reymar Torres, Vice President
E-mail: reymar.s.torres@jpmorgan.com


B. If to the Insurer:


Prudential Insurance Company of America
200 Wood Avenue South
Iselin, NJ 08830
Attention: Dylan Tyson
Facsimile: (732) 482-6878


With a copy (which will not constitute notice to the Insurer) to:


Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
Attention: Nicholas Potter
Sarah Fitts
Email: nfpotter@debevoise.com
sawfitts@debevoise.com


10.Severability. In case any provision in this Note shall be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


11.Headings. The paragraph headings herein are for convenience of reference only
and shall not affect the construction hereof.


12.Authentication. This Note shall not be valid until authenticated by the
signature of each Issuer, or an authenticating agent of each Issuer, on the face
hereof.


13.Issuers' Trustee. Notwithstanding any provision in this Note to the contrary,
each of the Insurer and the Issuers acknowledges and agrees as follows:


(a)    JPMorgan Chase Bank, National Association, the directed trustee of the
Issuers (the “Issuers' Trustee”) is acting solely in its capacity as a directed
trustee in executing and delivering this Note.
(b)    Pursuant to the General Motors Retirement Program for Salaried Employees
(the “Plan”), the Annuity Committee is the named fiduciary with responsibility
to select and monitor an independent fiduciary to represent the Plan in
connection with the purchase of a group annuity contract from the Insurer. The
Annuity Committee has appointed State Street Bank and Trust Company as the
independent

Exhibit E -8
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



fiduciary (“Independent Fiduciary”) for such purpose, and, pursuant to each of
the First Plaza Group Trust Agreement and White Plaza Group Trust Agreement, the
Independent Fiduciary is directing the Issuer's Trustee to enter into this
Promissory Note for the purpose of facilitating the purchase of that group
annuity contract.
(c)    In such capacity, the Issuers' Trustee has no duty or power to exercise
any discretion regarding the Issuers' issuance of this Note, but rather acts
solely at the direction of State Street Bank and Trust Company, in its capacity
as the independent fiduciary of the Plan, as to such matters.
(d)    All representations, warranties, acknowledgments, agreements and
obligations under this Note that are made by the Issuers' Trustee, are made as
directed trustee.
(e)    The Issuers' Trustee is executing this Note solely in its capacity as the
directed trustee of the First Plaza Group Trust and White Plaza Group Trust and
shall not be subject to any individual liability whatsoever under or by reason
of this Note or the transactions contemplated by this Note.


* * *







Exhibit E -9
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNEX A


Collateral Account J.P. Morgan Positions Report

Exhibit E -10
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



ANNEX B


UCC-1 Statement





Exhibit E -11
NYI-4483150v3

--------------------------------------------------------------------------------

CONFIDENTIAL



SCHEDULE A


TRUST
FUND NAME
NET ASSET VALUE
(as determined pursuant to Appendix 2.6 of the DTFA)
UNFUNDED COMMITMENT
(as of 6/30/2012)
 
 
 
 
 
 
 
 
 
 
 
 
SUB TOTAL
 
 
 














Exhibit E -12
NYI-4483150v3